Case 5:20-cv-01388-LHK Document 15-5 Filed 06/02/20 Page 1 of 141




              EXHIBIT E-1
           Case
           Case5:20-cv-01388-LHK
                4:19-mj-70677-MAG Document
                                   Document15-5
                                            76 Filed
                                                Filed01/17/20
                                                     06/02/20 Page
                                                              Page12of
                                                                    of140
                                                                       141



1    COLEMAN & BALOGH LLP
     ETHAN A. BALOGH, No. 172224
2
     235 Montgomery Street, Suite 1070
3    San Francisco, CA 94104
     Telephone: 415.391.0440
4    Facsimile: 415.373.3901
     eab@colemanbalogh.com
5

6    Attorneys for Arrestee
     DONALD KOLLMAR
7
                               UNITED STATES DISTRICT COURT
8

9                             NORTHERN DISTRICT OF CALIFORNIA

10                                       OAKLAND DIVISION
11
                                      Case No. 4:19-70677 MAG
12   IN THE MATTER OF THE EXTRADITION
     OF DON KOLLMAR                   DECLARATION OF ETHAN A. BALOGH
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
               Case
               Case5:20-cv-01388-LHK
                    4:19-mj-70677-MAG Document
                                       Document15-5
                                                76 Filed
                                                    Filed01/17/20
                                                         06/02/20 Page
                                                                  Page23of
                                                                        of140
                                                                           141



1    I, Ethan A. Balogh, declare under penalty of perjury as follows:
2
               1.     I am a partner at the law firm of Coleman & Balogh LLP, and represent Donald
3
     Kollmar in this case. Unless expressly stated otherwise, I state the following on personal
4
     knowledge, and if called as a witness, could testify competently thereto.
5

6              2.     Attached hereto as Exhibit A is a true and correct copy of the book My Twenty-

7    Five Years with Jesus by Robert Mason Pollock.
8
               3.     Attached hereto as Exhibit B is a true and correct copy of Donald Kollmar’s
9
     passport in effect from September 23, 1971 until September 22, 1976. I will bring the original to
10
     the Court for the extradition hearing. The stamps contained in the Passport demonstrate that Mr.
11

12   Kollmar did not travel from Toronto to Buffalo in March 1975 or March 1976.

13             I state the foregoing is true and correct under penalty of perjury of the laws of the United
14
     States.
15
     DATED: December 10, 2019
16                                                           /s/ E A Balogh
                                                             ETHAN A. BALOGH
17

18

19

20

21

22

23

24

25

26

27

28
Case
Case5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-5
                                 76 Filed
                                     Filed01/17/20
                                          06/02/20 Page
                                                   Page34of
                                                         of140
                                                            141




                EXHIBIT A
$15.00      1   BODY MIND              SPIRIT    /             Case
                                                               Case/5:20-cv-01388-LHK
                                                          Healing   4:19-mj-70677-MAG
                                                                     Energy           Document
                                                                                       Document15-5
                                                                                                76 Filed
                                                                                                    Filed01/17/20
                                                                                                         06/02/20 Page
                                                                                                                  Page45of
                                                                                                                        of140
                                                                                                                           141

                       Years    with Jesus                     breathtaking                   journey of spiritual
Twenty-Five                                          is



self-discovery            Secrets       finally           out    in    the    open              Mysteries

revealed           at last.



Where do you              find your        own                 personal          blueprint for life


Robert      Mason        Pollock       found         it
                                                           by

       Investigating            remote corners                   of the        world

       Examining radically differing                                  belief systems

       Joining         counter-culture          communities

       Exploring         straight       and gay worlds

       Becoming          a devoted          student              and       disciple

       Experiencing             painful     loss          and resentment

       Finding forgiveness                and         reconciliation


       Accepting          his   role as a Teacher


       Moving from              Piscean     to Aquarian                      Age        spirituality


       Choosing          self-empowerment


This   book        explores the karmic nature of groups like the

followers       of     Jesus.    Rae Chandran channels                                   Roberts Mystery

School     teacher           posthumously and Master Jesus                                             reveals the


startling       fact    that he    geared              his      teachings             to reach                to an

audience         of farmers        and fishermen


 Twenty-Five            Years   with    Jesus    a multi-dimensional memoir                                        that ignites


 your    spirit.    For anyone         who has ever had a guru or been                                         in   a   spiritual


          group        the    information       is    eye-opening and indispensible                                                 -
                                                                                                                                        e   -

                                            Stefanie                 Samek

                     Robert      Mason      Pollock              is


                     an energy         healer author                       ISBN 97819794061                   78

                                                                                                                     90000
                     and teacher         living           in   the

                     Berkshires        of western

                     Massachusetts.


                                                                           111111111.111.11    milli    III

                                                                       9   781979              406178
                     BerkshireEnergyHealing.com
Case
Case5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-5
                                 76 Filed
                                     Filed01/17/20
                                          06/02/20 Page
                                                   Page56of
                                                         of140
                                                            141




                                                Twenty-Five Years


                                                     with Jesus
Case
Case5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-5
                                 76 Filed
                                     Filed01/17/20
                                          06/02/20 Page
                                                   Page67of
                                                         of140
                                                            141




                                        Twenty-Five Years with Jesus



                                          Discovering   My Own     Truth   in   a   Modern Day
                                                          Mystery School




                                                                  by




                                                        Robert   Mason   Pollock
                 Case
                 Case5:20-cv-01388-LHK
                      4:19-mj-70677-MAG Document
                                         Document15-5
                                                  76 Filed
                                                      Filed01/17/20
                                                           06/02/20 Page
                                                                    Page78of
                                                                          of140
                                                                             141




                                                                         Contents




                                                     Acknowledgements                                      7



Copyright 2017 by Robert   Mason   Pollock           Introduction                                         11



            Second   Edition                         Part   I         Early Years                          15



                                                     Part   II        Getting    Serious                  23
        Self-Published   through


                                                     Part   III       Finding Jesus                       93
           CreateSpace.com

                                                     Part IV          Finding    My Own      Path         146
      Available on   Amazon.com

                                                     Part   V         Finding Answers                     156



                                                     Part VI          John Speaks       Through     Rae   172



                                                     Part VII         What Jesus Taught Me                210
      ISBN-13    9781979406178

                                                     Appendix     1   Energies of the Darkness            218
          ISBN    1979406170
                                                                  2   Universal      Laws                 224
                                                     Appendix


                                                                  3   Virtues                             232
                                                     Appendix


                                                                  4                  John   Oct.   2011   238
                                                     Appendix         Letter    to
    Case
    Case5:20-cv-01388-LHK
         4:19-mj-70677-MAG Document
                            Document15-5
                                     76 Filed
                                         Filed01/17/20
                                              06/02/20 Page
                                                       Page89of
                                                             of140
                                                                141




                                                      Acknowledgements


                                          MANY            people          helped        me          with        this         book        by

                                          encouraging               me      holding          my hand               and         reading

                                          what    I   had      written.

                                                Winslow        Eliot      saw    the manuscript                 first.       She    is
                                                                                                                                         my
                                          writing         coach.      Christine         St.       Clare shared                many        of

                                          my       experiences               in        Toronto.              She             read        the

                                          manuscript            and made              suggestions.              Next     I   showed       it


                                          to
                                                my    Mother and sister Anna and Wendy                                         Pollock.

                                          Both        said     they        got    to    know             me     better        through

                                          reading about aspects of                      my        life   I   had never shared
                                          with    them. Janet Doucette                        read an early draft and

                                          made        some          valuable          suggestions.              Daniel         Burress

                                          read the         final     manuscript          and helped me file a few

                                          rough        edges.        Stefanie          Samek made many useful

                                          suggestions.              Liz Stell         edited         the     manuscript                  and
                                          formatted            it     as    a     book.            And          Rae          Chandran
                                          channeled            advice       about           the     book        at least           a year
                                          before      I    started writing             it    and         did the         channeling
                                          found           in        Parts        VI     and              VII.     Without                his

                                          contributions              I    probably would have                      never        started

                                          it.




                                                Thank you           for   your input.




6
                                                                                                                                           7
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-5
                                      76 Filed 06/02/20
                                               01/17/20 Page 10
                                                             9 ofof140
                                                                    141




                                                     Twenty-Five Years

                                                           with Jesus




8
Case
Case5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-5
                                 76 Filed
                                     Filed01/17/20
                                          06/02/20 Page
                                                   Page10
                                                        11of
                                                          of140
                                                             141




                                                                Introduction



                                     THIS      BOOK         is      about       my        spiritual           journey.           Much      of

                                     it   is   about      my        involvement                 in a mystery                    school     in

                                     Canada         for   more than 25                    years. This              was a         spiritual

                                     community             with a teacher                  named John.

                                          John            was              a         Master.               He                 understood

                                     consciousness                   and        he        understood                    life.     All    the

                                     participants           in this spiritual                    community had                          close

                                     connections            with           Jesus during                  his ministry                  2000
                                     years ago. All of us accepted                              that     we had               incarnated

                                     at that time.

                                          This      book        is
                                                                      my story and     is based       it                           on     my
                                     recollections             of    my own direct experiences                                    and     the

                                     conclusions           I     have          drawn.        Other people who were

                                     there         have         different                stories         to        tell          for    they

                                     experienced           the       events differently.                      As    I   tell    my     story

                                     I    do   so   from         the       perspective              of     what           I     knew     and
                                     believed       at the           time.       I   save       the        summing up and
                                     drawing conclusions                       for       Part   V   Finding Answers.

                                          Among           other            things           this         is     a       book           about

                                     revealing       secrets.          I   promised never to reveal some of
                                     what      I   am     writing          in this       book and              other things are

                                     personal        matters               that      I    discuss             with        friends        but




                                                                                                                                           11
                                   Case
                                   Case5:20-cv-01388-LHK
                                        4:19-mj-70677-MAG Document
                                                           Document15-5
                                                                    76 Filed
                                                                        Filed01/17/20
                                                                             06/02/20 Page
                                                                                      Page11
                                                                                           12of
                                                                                             of140
                                                                                                141
have          never       proclaimed in                  writing.           But the                 reasons           accurate            and true knowing                       that         what                  I    wrote would

for           keeping            secrets                vanished                     when                 John                   be the only written record                                   of    Johns                       life.    John
                                                                                                                      likely

transitioned               beyond             this              in    2012               and         what             was a                                   and what                     learned                  from him put
                                                                                                                                     great being
                                                        life                                                      I                                                                I



have written has Johns posthumous                                                                                     me                                                                                                          Creator.
                                                                                     approval.              Let                 on       my        own path              of returning                  to                the

me        explain.                                                                                                    While          the          remnant           of     the         community                                of      Johns

         Some        of    what          is   in     this        book           in        Part         VI    is       followers            still        exists     in      Canada                 they                  still    abide         by

                          Channels                                                                                                                                          and anonymity                                       that     John
channeled.                                    are sensitive                 people              who can               the       strictures              of secrecy

feel          and                        information                 from                                             established                  when        he was           alive             so    I           feel         that     it   is
                         convey                                                          disincarnate

beings         -     human         beings          who have died                          or the great                unlikely             that             any     of     them             will       tell                 their         story

Beings of Light who                      live      on    different          dimensions and                            publicly.

guide          human                          on                                                                                                             book        has       been                                                    and
                             beings                  their       paths through                            their          Writing                  this                                              therapeutic

lifetimes           upon    the Earth.                                                                                cathartic.              I    resisted writing                    it    for       at least                         a year

                                               Chandran                                                                                                 would              up     the emotions                                  and pain
                      book         Rae                                                                                                   that                       stir                                                                        I
         In   this                                                     channels                      Master           fearing                      it


Jesus and Archangel                                                                                                                                                                                                 had spend                  in
                                              Michael as well as John.                                    How         had        experienced                  during        the            years       I




                     channeled                information                                                             Canada.             Just the opposite                     occurred.                               wrote most of
reliable is                                                             I   would say that                                                                                                                      I




                          varies     with          the         channel.                                Raes           the       book         in         a   month and                       feel       much                      freer     and
channeling                                                                               trust                                                                                         I
                                                                                     I




channeling.               We     are writing                 partners and                           together          clearer for having                      done       so.


we        have      produced             a number                of books                 of spiritual                      I   also wrote                  this book with                   the       hope that other

teachings             and      information.                    Rae     channeled                       these          spiritual            seekers could                 benefit            from       my                  experiences.

                      and      they have the ring of truth                                                                                                                                                                                  and
teachings                                                                                           for   me.         There              are        many           pitfalls       along                our                  paths

My        advice     with this or             any channeled                     information is                         spiritual           seekers are vulnerable because they can be

to       use your own discernment.                               Does           it       feel       right   to        ungrounded                        naive        and        trusting.                   I           have            learned

you           Does   it   have     the ring of             truth                                                       that      there             is   no perfect             teacher                 and                 that         a good

     John           has                              me                                  Rae                           teacher does not control the students                                                            but sets them
                            spoken            to                through                              several

times            beginning               in        October            2014                  and            the         free.         I     hope             that      others               will        profit
                                                                                                                                                                                                                                 from          my
transcriptions              of     all    these          sessions            appear                  toward            experiences.

the       end       of    this     book         in      Part      VI.       I     am            sensitive                   My       intention               for   writing the               book was not only to

enough to be able                                    Johns                                           knew                                                                                          but also to explain
                                     to feel                         vibration.                 I             I        write about                  my       own experiences
was speaking                to the        spirit        of     John         so these                 words             some          of the larger aspects                       of myself                          and          the people

ring true for me.                                                                                                      who made                    this larger awareness                           possible                      for     me    by

     I    wrote       this     book           with        the        intention                  of    being            their      very presence in                       my    life.




12                                                                                                                                                                                                                                              13
                                              Case
                                              Case5:20-cv-01388-LHK
                                                   4:19-mj-70677-MAG Document
                                                                      Document15-5
                                                                               76 Filed
                                                                                   Filed01/17/20
                                                                                        06/02/20 Page
                                                                                                 Page12
                                                                                                      13of
                                                                                                        of140
                                                                                                           141
        My      intention                is    not only          to    write    about      my    own
 experiences                    but also            to    show         the    larger aspects          of

 Jesus as the Universal                                  Christ Consciousness                     and
 how         he was supported                         in his mission by those                    who
were         closest                to   him     -       Mother Mary Joseph                       and
his        Mary Magdalene. Jesus was more of a
         wife
shaman and less a philosopher who expounded

great truths. He taught us to stand still and hear
the      wisdom              of our             souls         how       to    live   in   harmony                                                 part          I

with         nature and the Earth and that every aspect of
        is   part of Creation.
                                                                                                                                     EarlyT Years
life



        This        book            is   less    about           Johns teachings and
more about what                           it   was       like    for me to live in Johns


presence             for     25 years.              Much          of   what     I    learned   from
John can be found                              in   my                book Navigating by                        WAS BORN
                                                              first
                                                                                                           I                         into a world that               no longer       exists.     In

Heart which                         wrote in 2009.                    made no reference to
                                                                                                           November 1944 world War                              was                  My    father
                                I                                 I
                                                                                                                                                           II          raging.
John         in the                      edition of that book because he                        was                                                                             mother was
                          first
                                                                                                           was     fighting in the            Mediterranean.             My
still     alive.             have              been      around                        who     have
                                                                            people                                                                        and        extended        family in
                      I

                                                                                                           living      with     her     parents
underlined their copies                               extensively             and he      deserves
                                                                                                           Washington            D.C.         I    made        the     13th    person       in    a
the      credit       for           whatever          wisdom                 conveyed
                                                                        I                  there.     I
                                                                                                           household           that    included          her brother           and       his wife
am       issuing a second                        edition to Navigating                    by Heart                                                        her
                                                                                                           and infant son her pregnant sister her parents
at the       same          time this book                     goes to press           so that the
                                                                                                           two     grandmothers                   and    two    boarders            Mr.    Sisson
information                          contains                          into    the
                           it                            is   put                      context       of                                                                       the       Reverend
                                                                                                           and      a     good        Lutheran            minister
where          it   originated                  and      credit        is    given    where                                                                                                    and
                                                                                                it   is
                                                                                                                                 My       grandmother                 kept      house
                                                                                                           Steinmeyer.
due.
                                                                                                                                                         grandfather worked
                                                                                                                                                                                           in the
                                                                                                           cooked        for   everyone.           My
                                                                                                           federal       bureaucracy.               The    house         had        a     finished

Robert Pollock                                                                                             basement            and    attic       and numerous           sleeping porches

Pittsfield           Massachusetts                                                                         to    accommodate            everyone. There               was a war on with

November 2015                                                                                              a housing shortage and people made-do.

                                                                                                                 The                          my        mother had graduated                 from
                                                                                                                         year before
                                                                                                                                       father on a blind date married him
                                                                                                               college   met    my



14                                                                                                                                                                                               15
                               Case
                               Case5:20-cv-01388-LHK
                                    4:19-mj-70677-MAG Document
                                                       Document15-5
                                                                76 Filed
                                                                    Filed01/17/20
                                                                         06/02/20 Page
                                                                                  Page13
                                                                                       14of
                                                                                         of140
                                                                                            141
 two months later and turned down a                                                                                              a
                                    scholarship to                                             his difficulty            being       loving supportive                 parent.

 an                           medical                                  1943      women                                    was 24 when                   was                      He was a
        Ivy    League                           school.         In                                  My     father                                  I              born.

 either       pursued         a career           or       got   married          but     not   junior officer in the                 Navy commanding a crew                                 of 30

 both.        Many           women            married            servicemen              not   on a ship that landed                    tanks on the beaches                           of Italy

                  them
 expecting                    to    survive      the       War. She had a job                  and southern France. He met me for the first time in
 measuring crystals at the Bureau of Standards                                                                                        home leave
                                                                                        and    July 1945 when he was on his 30-day
 later    learned            that       these        were        used     in     Norden        awaiting          a       ship for Japan.           He had              left    for     Europe
 bombsites.        She was 22 when                        was    born.                                                         He     returned           to       a                   bonded
                                                                                               newly married.                                                          tightly
                                                      I




      The war                                                                                                                        and          accounts             are that he           was
                   in Europe             ended in          May         1945 and          my    mother-son family                            all


                                                                                                                                                                                            with
 father sailed          back       to   the     U.S.       in July on a 30-day                 threatened                by finding        my     mother so involved

 pass.    He was on            his      way     to    fight     the Japanese.            He    her      child.

 had been        traumatized              by    this      battle      experiences         in     The War ended during Dads 30-day leave. Japan
 the     Navy           suffering             life-long          untreated            post-    surrendered after atomic bombs were dropped
traumatic        stress disorder                then called            battle    fatigue                                 his     deployment              to       Japan.              He     was
                                                                                               cancelling
and he was          treated for this condition                                                                                                                  and
                                                                      in a hospital in
                                                                                               discharged                from the      Navy in less than a year
southern         France        -     a shot          to put
                                                                 you     to    sleep     for
                                                                                               my       parents           moved       to    New England                       first    to    East
three    days and back                   to    the    war.       He     rarely    talked       Hartford Connecticut                         and then              to   the      Berkshires

about     his     war        experiences              but       once     he confided                    Massachusetts.                Dad         was        an       engineer             and    a
                                                                                               in
that he slept with              a revolver by his bed                                                                                                             Mother was                a Phi
                                                                         for    the    first   veteran           and       jobs were        plentiful.

two years       after
                            returning from the War.                                                                       student turned mother and housewife.
                                                                                                Beta Kappa
      While    my    mother             came from a                                             My       brother           was       born     in    1947              and       two        sisters
                                                                  large    nurturing
Protestant        family           my    father        came from a broken                       arrived in            1952 and        1954.

home. His birth parents                      divorced       a year      after    he was
born.    His     mother was                  a nurse.           His    father    was       a
Jewish        doctor.       He was        raised          by his mother in her
parents house in New York                        City.     Family secrets were
                                                                                                         was         raised in an upper-middle                         class      WASP-ish
                            and whatever
                                                                                                    I
not    discussed                                     transpired to cause                his
                                                                                                family           of       political        liberals.          We         attended                the
birth    parents        to     separate          was        never                       My
                                                                        spoken.
                                                                                                Methodist Church                     until    I   was 6 years                  old.    When a
father did not see his father after he                           was 5     years old.
                                                                                                Unitarian                church       opened           its    doors            my      parents
His    mother       remarried             when         he       was             and
                                                                        13              he
                                                                                                                                                                                              and
                                                                                                joined.          I    attended        Unitarian              Sunday             school
remained an only                              knew
                              child.     I
                                                          my    father as life-long
                                                                                                                                                                                 and
                                                                                                learned              a                 of    values           ethics                        social
narcissist      and     I   believe      his upbringing contributed                      to
                                                                                                                          religion




                        Twenty-Five              Years with Jesus                       16                                                   Part I The               Early Years                 17
                                   Case
                                   Case5:20-cv-01388-LHK
                                        4:19-mj-70677-MAG Document
                                                           Document15-5
                                                                    76 Filed
                                                                        Filed01/17/20
                                                                             06/02/20 Page
                                                                                      Page14
                                                                                           15of
                                                                                             of140
                                                                                                141
 causes         not one of faith love and                                                                                         what
                                                                       spirituality.                 Jesus      parents                         sex    was and              I    was        told to             look           it   up       in

 was      one       great       world       teacher                                                                                                        The                             was                                      about
                                           among others. My                                                     the     encyclopedia.                                   article                               mostly
 parents were             Democrats and throughout the 1950s                                                                                                                    and                                                      my
                                                                                                                plants           stamen and                  pistils                       did not answer
 their    politics        pursued         a leftward                  trajectory.                  By    the    question.              In        8th    grade               my           father                in        his         great
 end of the         1950s                                                                         Ban
                                   they attended                   meetings                  to          the    discomfort                 instructed          me           in his version                          of the           facts

 Bomb        by     the        end      of the           1960s              they             were       draft   of    life        Every              sexual            encounter                     with            a        woman
 counselors         who marched                  in Washington                                           the    resulted in pregnancy                           and you                   could           never really be
                                                                                             against
 Viet    Nam       war.       My   father       had become an                            atheist        and             what               color       the baby would be.                                 And            so forth.              I
                                                                                                                sure
 a    socialist.
                    My        mother was not so outspoken.                                                                                                                                                      knew
                                                                                                    Social      knew none                   of this      was true but                           I    also                           that       it


 gatherings         among           my    parents                  friends were                    heady        was unwise                   to      argue with                 my        father.              So        I
                                                                                                                                                                                                                              kept           my
 discussions         of the          issues of the                     day.              We       did    not    sexuality              to       myself and               discussed                       it    with            no one
have a      television.            We   did not listen to popular music                                         until    I       had graduated from                         college.

or      jazz.       My          first     records                     were                   Copelands                These                were                             of           conformity                           without
                                                                                                                                                        years
Appalachian                   Spring        I        called                it       Appalachian                 indication                 that      the     central                theme of                   my             later          life


Springtime            and          Ravels        Bolero.                        was a
                                                                      It                          serious       would be               spirituality.               I    was              fascinated                 by Ancient
house and awareness                       of the              issues of the day                         was     Egypt            and        wanted            to       become                       an        archeologist.                         I



encouraged.               American               materialism                             and        mass        joined            a        Congregational                       church                   in         10th            grade
culture      were     discouraged.                           was coming                       of age                                                                                                                                     was
                                                                                                          at
                                                                                                                                                       my    closest friends belonged.
                                                     I
                                                                                                                mostly because
                                                                                                                                                                                                                                    It

this     time       and         began           the                        tentative                                                                                                                                                 A       few
                                                              first
                                                                                                                                                     Christianity that                              did not last.
                                                                                                    steps       an exposure                     to

marching        my    own          way.                                                                                          later      in       University                          was         a non-believer.                                I
                                                                                                                years
                                                                                                                                                                                I


     The 1950s were a                   time    when                                                                                                                                                                understand
                                                                  gay boys needed                         to    believed              that       Science        would eventually
pretend they were interested                                                                                                                         had sought                                                               God was
                                                             in   girls.        I
                                                                                    always knew                 what         religions                                              to    explain               so
that boys were                more      sexually appealing.                                   had seen          unnecessary.
                                                                                         I



enough       movies           to   know         that          my                              were not
                                                                      feelings
                                                                                                                      My         adolescent             rebellion                was about                      rejecting                    the
the    norm and
             had enough sense not to talk about
                          I                                                                                                                                                                                                                  and
                                                                                                                values            of
                                                                                                                                       my         parents.             They liked                    to       go hiking
them. My sexuality was confirmed in
                                    a series of                                                                                                            home as soon                              as       soon as                I   was
                                                                                                                camping.               I    stayed
sexual      encounters               with        a           childhood                   friend.
                                                                                                        My                                                              seriously concerned                                          about
                                                                                                                 old    enough.                 They were
household was an un-sensual unloving place.                                                             My       the    issues              of the          day.        I    was           seriously                         concerned
mother was cool and aloof
                           secretly idolized                                                         her.        about who                  my       friends           were          the        clothes                      wore and
                                                         I
                                                                                                                                                                                                                     I


My        was angry insecure
       father                                                     and        controlling                 he      how                                    to    others.                     became an
                                                                                                                             I    appeared                                           I                                        apolitical
was not someone to emulate.                                                                                                                                                                                                                  did
                                                                                                                 conformist.                I   followed        the rules.                  I       studied hard.                        I



     Nobody     talked         about                 In 5th grade                            asked      my       what was                                     of me.                      wanted                to           succeed.                   I
                                          sex.                                       I
                                                                                                                                            expected                                 I




18                              Years with Jesus                                                                                                                                                      Early Years
        Twenty-Five                                                                                                                                                     Part I The                                                             19
                                          Case
                                          Case5:20-cv-01388-LHK
                                               4:19-mj-70677-MAG Document
                                                                  Document15-5
                                                                           76 Filed
                                                                               Filed01/17/20
                                                                                    06/02/20 Page
                                                                                             Page15
                                                                                                  16of
                                                                                                    of140
                                                                                                       141
     knew       that           in    the       1960s being gay meant
                                            early                                                                        homosexuality or move                             to        Canada          if    the   deferment
     disgrace        and         rejection       had a girlfriend when
                                                      so
                                                                                                                         had    not been granted.                               was       learning to              think for
                                                            I
                                                                                                                     I                                                     I

    was a       college             freshman. She came from a
                                                                 working                                                 myself.
    class                           in
                family                      rural           Pennsylvania                         and       her                                                                        was
                                                                                                                           My       first    professional job                                    in       Connecticut.            I


    educational                goals       were primarily about
                                                                                            obtaining a                  moved                                   in                                       My     hair
                                                                                                                                         exclusively                    gay           circles.                             grew
    husband. She devised a
                           way to evade her dormitory                                                                                and              grew a mustache.                               heard the           call    of
                                                                                                                         longer               I                                              I

    curfew so we could check into a hotel
                                          together. My                                                                                                                                1960s and                 marched         in
                                                                                                                         Gay     Liberation in the                     late
                 heterosexual
    only
                                                     experience                     was              initially                                                                               in          New     York
                                                                                                                         the   2nd       Gay          Liberation               parade                                       City.
    successful                 but 6 weeks later                                we had broken
                                                                     after
                                                                                                                                                                                He was 25                                     and
                                                                                                                         Andy was           my        best friend.                                        years older
    up     she said she was pregnant.
                                                                     Marriage was not an
                                                                                                                         taught French    community college. He was also
                                                                                                                                                       at a
    option.     What ensued was a                               back-alley            abortion           and                   who he was and was not afraid to speak his
                                                                                                                         sure of
    medical complications.                           She flunked out of school.
                                                                                                                         nth. He would chide me about my reticence and
                                                                                                                 I


    was depressed for the next year. I never saw her
                                                                                                                         inhibitions.             I   learned          a       lot    through              our friendship
    again and   dont know what became of her. I
                                                was
                           I

                                                                                                                         and became more                    comfortable                   with myself.
    too     self-involved                       to         care.          My           fling            with
                                                                                                                                                                                                                              The
                                                                                                                            Radical         was chic and we were no                                        exception.
    heterosexuality                 was     over.

                                                                                                                         system was rotten so what could                                                 we do about it
         The summer                 before           graduate         school                    wandered
                                                                                                                         We                  about blowing up power lines but more
                                                                                        I
                                                                                                                               talked
into       a gay bar with a nominally                                                                      In
                                                                          straight friend.                                                               on trying to                  start         a gay commune.
                                                                                                           -
                                                                                                                         sensibly settled
retrospect             I       was       like   most of             my                          friends
                                                                              college
                                                                                                                         Hippies         were          doing      it       so        why     shouldnt              we.     Andy
gay        very naive               and     in the closet.                    came out               at age                                                            and                                an     ad
                                                                          I
                                                                                                                         wrote                                                       we    ran                         in       the
                                                                                -                                                    a      manifesto
21         and        started             living          two       lives                   a     straight                                                        national                                                      the
                                                                                                                         Advocate            the        only                              gay magazine                   at
graduate             student of town                       planning            my     goal           was   to
                                                                                                                         time.      We      were besieged with                            letters           and    hosted         a
make        U.S.      cities         prettier             and more European and
                                                                                                                         weekend            retreat         in    the          summer                of    1971.      Nothing
gay student who cruised                                   bars and after-hour clubs.
                                                                                                                         came        of it            and   my         life          started         moving           in   other
I   loved the         intrigue.            And        I    loved the           sex.    I        made few                 directions that year.
friends         and    did not form relationships.
                                                                                                                               My   employers knew                         I    was       gay.       I    did    my job       well
     I    was                                              smoked
                starting to rebel.                    I
                                                                              grass.            saw    that              and      made            no                                                                          The
                                                                                                                                                        waves                                    said
                                                                                            I
                                                                                                                                                                               so     they                  nothing.
my        parents              were       right           about      the        war             that   was
                                                                                                                         people      I   worked with were hip straight professionals
raging          in    Viet           Nam             and        I    marched                    in     some              who smoked                               Some had gone                            to Woodstock.
                                                                                                                                                      grass.
marches              and         was       tear-gassed               at       the     Pentagon.             I
                                                                                                                         But      the       was downsizing because a planning
                                                                                                                                            firm
wangled          a medical deferment                                from the draft but                      I
                                                                                                                         grant      from the State had ended. knew my days in                    I

was        prepared                        check           the       box
                                                                                                        my
                                    to
                                                                                declaring                                Connecticut                  were numbered.



20         Twenty-Five                Years          with Jesus                                                                                                                Part I The                Early Years             21
                                            Case
                                            Case5:20-cv-01388-LHK
                                                 4:19-mj-70677-MAG Document
                                                                    Document15-5
                                                                             76 Filed
                                                                                 Filed01/17/20
                                                                                      06/02/20 Page
                                                                                               Page16
                                                                                                    17of
                                                                                                      of140
                                                                                                         141
           My     interest in spirituality                      started to                stir.         It      started

 mentally through books.                                  My       aunt loaned                  me               a book


 off-the-charts
 about Edgar Cayce
                            ridiculous.
                                               and        at

                                                    A month
                                                               first    I   thought

                                                                        later             I   picked
                                                                                                       it       was
                                                                                                                  it    up
 again               and          something                    clicked.               I         read                   The
 Autobiography of a Yogi and learned                                                      to pronounce
 the           name       of the        author Paramahansa Yogananda.
 It        could          roll    off
                                            my       tongue.            Andy                  had               been     a                                   Part                II

 seminarian                  and        I    borrowed              a rather pedantic                              book
 on transcendental                          and      mystical experiences                                       written

by someone without                              firsthand               experience.                         I   read    it
                                                                                                                                             Getting Serious
from cover                                          And
                            to    cover.                      at    my      going              away party
from the planning firm people chipped                                                         in and gave
me a             suitcase          and a copy                  of Secrets                     of the             Great
                                                                                                                             THE
                                                                                                                              1          WINDS         OF CHANGE                       were      blowing       hard
Pyramid by                       Peter       Tomkins.               I   resonated                       with           his
                                                                                                                                                    1960s and               early 1970s.             Some    people
                           that the Great                                                                                    during the      late
suggestion                                                Pyramid might have                                      been
                                                                                                                                                                                      or set in their ways.
                                                                                                                             resisted they were threatened
                                                                                                                                                                                                                      I

built           by people from a                    lost civilization                 as a record of
                                                                                                                                                                          These        were     times     of great
                                                                                                                             let    my    sails   be    filled.
their           attainments and knowledge.
                                                                                                                             turmoil       and      calls        for       change.             Everything          was
               had   laid        the    groundwork                  for     my    future                        during                                                                          and
       I


                                                                                                                             questioned.        Dead-ends                 absurdities                  hypocrisies
the            three      years        I     lived       in    Connecticut.                        I        became                                                                      had             successful
                                                                                                                             were        rampant.           Although              I              a
disaffected                by the prospect                     of living          a       conventional
                                                                                                                             professional         career         I   became            disillusioned         by the
life           and working             in the 9 to 5 world.                       was becoming                                                                                                        came
                                                                              I

                                                                                                                             direction      my    profession               was        taking.    I            to    see
more             comfortable                with         myself and               started                       seeing                              an                                           the         endless
                                                                                                                             myself        as                    apologist               for

change               as    desirable.            saw growth as a                                                        of
                                                                                               process                                                                                   We
                                                I

                                                                                                                             suburbanization                of       America.                    were     creating
shedding               inhibitions.             And my interest in                             spirituality
                                                                                                                             deadly       soul-killing           places          and      building       Interstate
had taken                          At                    kept this interest
                          root.             first    I                                            to            myself                                                    wanted         no part of      this.     The
                                                                                                                             highways everywhere.
                                                                                                                                                                      I

for        I   knew no one who shared                              it   but time would                             this
                                                                                                                             Club of       Rome had              issued       a study           saying    that      the

change as                 well.
                                                                                                                                                                                                 How      could we
                                                                                                                             Earth was running out of petroleum.

                                                                                                                              as planners issue endless boilerplate 20-year plans
                                                                                                                              for    communities                 when            the       viability         of     the

                                                                                                                                                                                                into     question
                                                                                                                              automobile          was            being        called

                                                                                                                              Shouldnt        we       at   least          propose         some        alternatives




22              Twenty-Five                Years with Jesus                                                                                                                                                          23
                                             Case
                                             Case5:20-cv-01388-LHK
                                                  4:19-mj-70677-MAG Document
                                                                     Document15-5
                                                                              76 Filed
                                                                                  Filed01/17/20
                                                                                       06/02/20 Page
                                                                                                Page17
                                                                                                     18of
                                                                                                       of140
                                                                                                          141
    with           extensive                use        of    mass           transit       and              denser        grandfather                   others                   were           friends               of         my
    development                   patterns                   The          principals         of the          firm                                                      who had come                       of age       during
                                                                                                                         grandparents                  people
    put a stop                to       this       talk.      We           were     a generation                too       the       1920s and shared                        the values           of that time.               I   felt


    early.
                                                                                                                         some contempt                   for       their          ways for    had moved   I




             Exciting things were happening                                        and       I   wanted          to      beyond            the    confines                 of    what motivated them to

 participate.                 In August                 1971              had smoked                                     continue           being      who     they were.                The drug was                  getting
                                                                                                      grass for
                                                                      I



 about              4 years but                       had    never used                                                  more and more                                                 was          getting harder                to
                                              I
                                                                                       psychedelics.                 I                                   powerful.                It


 recall            an evening perhaps a year before that August.                                                         stay in          my body.       I   lay       down on           the beach              and       stared

 I   was           so high             that       I   felt   love         and oneness                 with      all      up       to the       Sun. Then               I   was     in the           Sun and           a great

beings including                            my cat who was                        sitting        on    my lap.           voice         said Robert             do not judge these people. They

I     was              about           to    move            into          the     realm          of       direct        are       all   my    children.           I       was surrounded by                     this great

experience                   of spiritual realms through drugs.                                                          voice           and   the    Sun.

         I        had        bonded           with           some            friends             who         were        I       awoke     from       this   state          and wandered                  into the sea.                I




interested                   in                          a                                            and                was sobbing                                                   and unaware                    of other
                                    forming                   gay          commune                             we                                     uncontrollably

decided                 to   make some journeys                                  together.        The        first       people           around me.           I       now        see        this       experience              as a

involved                two       Volkswagen                  buses              traveling            to    Nova         second baptism.                 I was being                   baptized           into a      new        life


Scotia.             The second was                          to Atlantic City              New                            as        a     spiritual      being. I was                   finished               with    Atlantic
                                                                                                       Jersey
to           look       at    art       deco           architecture.               I   had            been      to       City and with a phase                              of   my    life.    I       went back to the

neither                place      before              and     I       was        not   excited             about         hotel            packed        my     things                  and      caught           a     bus         to


Atlantic                City.     It    was a tawdry place                             of abandoned                      Connecticut.

hotels                 tacky           people and shoddy                               appearances.                               At work the next day                      I   was    given            a months          notice.

Someone had                                   me some                                                                                       was                                                          knew        this       was
                                  given                               mescaline.         I       decided to              My         job               being            terminated.                  I



try          it   on   my     own.
                                                                                                                         coming             and        decided              to    travel            rather       than           find

     I            carried           Andys                   book           on       transcendental                           another       job.   I   was    dropping out. This                           was    the end of

                                            me                                                                                                                                                 was time          to see the
experiences                   with                    while       I       was having              one.       Not         my        career        in town       planning.                It


much               happened             during the                first     half hour.            I   left   the         world and spend some                               time sorting out                    my     life.     My
hotel             room and             started          walking.             I   passed a strange                            brother       was a Peace Corps                       volunteer              in   West       Africa.


assortment of people.                                 Most seemed somewhat                                 down              I   decided to begin by visiting him.

on            their      luck.          They           started             assuming               symbolic

significance                    representing                      people          who        had           been
instrumental                   in      my                                         who had helped




step-24
                                              upbringing or
me             during        my        youth.           One           represented                my


                  Twenty-Five               Years with Jesus                                                                                                                Part II          Getting          Serious              25
                                  Case
                                  Case5:20-cv-01388-LHK
                                       4:19-mj-70677-MAG Document
                                                          Document15-5
                                                                   76 Filed
                                                                       Filed01/17/20
                                                                            06/02/20 Page
                                                                                     Page18
                                                                                          19of
                                                                                            of140
                                                                                               141
         Andy always joked                        about           travelling          with        place     to        settle            while        I    decided           what       to    do

 Bunny              Fensterwald              through darkest                    Africa.           with myself.
 Andy was                  my    best friend                and Bunny was a                           My    brother                 Dennis           had            joined      the    Peace
 fictitious                hapless         upper-class              English            twit       Corps      when                  he    graduated from college                               to

 who           bumbled through                        Africa leaving                chaos         avoid      the          draft.         He had been posted to                                 a
           his        wake.                                                                                                                                                               West
 in                                   I     pictured              pith        helmets             small      up-country  village                                    in    Liberia
 swarms               of     mosquitoes                     and     heard             lions       Africa.    We wrote infrequently.                                       His   last letter

 roaring              the        background.                 I    knew        nothing             contained                  an      invitation                to        hang    out with
about           Africa           and had no                 inclination             to            him - open                   ended for as long as Id like.
                                                                                         go
there.           It    was        a       place       for        friends      to      joke        Why not                      Sounded like a gas a 1970s
about.                My         focus       was            on      my         life      in       word      for       awesome.
Connecticut                      my        friends          my     job.       All     that            I    sold       my           furniture                  and
                                                                                                                                                          bought all the
was        about            to   change.          I    was about               retrace                               thought                     would need in Africa. He
                                                                                                  things         I                           I


Bunnys                footsteps.                                                                  said      just          come               I    wouldnt need                   anything
     I   was 26 and would                         be out           of a job           in a                           -       just        T-shirts                   shorts        and       flip
                                                                                                  special
month.                My      firm         was                                        had                                               believe           in traveling light                yet
                                                      downsizing.               I
                                                                                                  flops.     I       always
lasted           through                  several          cutbacks           as       the                      a        for         safari         - a steamer trunk with
                                                                                                  I   packed
                 shrunk from 32                             14 people.         Now                                                                                               and pans
payroll                                               to                                 it       all
                                                                                                        my  enamelized                            cast iron pots
was        my         turn.       I   wasnt            sorry       to    go and               I   from       Bloomingdales                                heavy           boots       a     rain

didnt want                        another job right away.                             The
                            to
                                                                                                  poncho                 lots      mosquito netting for over
                                                                                                                                    of

early          1970s          seem prosperous and                             affluent            the      head               along with long sleeved  shirts

compared                   with today. I had been                          flown         to       and       long pants                       to    keep             the    bugs       away.        I



job        interviews                 by    prospective                 employers                 was       going to a                           tropical           rain     forest         Who
and with        my new Masters degree I could                                                     knows               what               I         might              encounter.              No
pick       and choose where I wanted to work. I                                                                                         brought               some         candles          and
                                                                                                  electricity                  I

settled         for        a job in Connecticut                    that allowed
                                                                                                  hoped              for      the        best.           Snakes             I   brought          a
me        to   take        three      months               off before         starting             snakebite                 kit.       Scorpions The snakebite                               kit

work           so           could
                    spend the
                       I
                                 summer in                                                        would have                       to    do. Creepy-crawly things I
Europe. During  the few years I had worked                                                                               a               of insect repellant. I could
                                                                                                   brought                    liter

  paid off all my student loans and was                                                                     up a machete                             over           there.      Travelling
I
                                                                                                   pick
ready          to     travel          again.      I    wanted            to    find      a         light     has a nice ring                             to   it.




26        Twenty-Five            Years      with Jesus                                                                                              Part II         Getting     Serious        27
                            Case
                            Case5:20-cv-01388-LHK
                                 4:19-mj-70677-MAG Document
                                                    Document15-5
                                                             76 Filed
                                                                 Filed01/17/20
                                                                      06/02/20 Page
                                                                               Page19
                                                                                    20of
                                                                                      of140
                                                                                         141
 Diverted         to Paris                                                                      obligations.              We       hitchhiked            around            Paris

     Because           I    had worked                     on        a ship          for   a    because           of the Metro            strike.       Drivers picked

 summer        while         I       was        in college               I    thought      it   us up and drove                  us out         of their       way      to    our
 would       be    neat              to       travel     to     Africa          by     sea.     destinations.             The Army ran canvas-topped
American       steamer companies sailed from                                                    trucks             with          lengthwise               back-to-back
 New     York down the West African coast and                                                   benches            facing        sideways          for    chic      Parisian
     booked                                                                                                                                                                When
I
                  passage                 on a ship that docked                            in   woman              legs    crossed            at   the     ankle.

Monrovia.          I       was ready                to    go    when           a    strike      the       Metro         started      running            again         in   their

paralyzed              East           Coast        shipping  for  the                           defiance            ticket-takers              refused        our       tickets

foreseeable                future.              Ever  resourceful                           I   the       first    day         and      gate-keepers             left        their

telegraphed                Carl           a     music student friend                            gates        open         so     we      could          run     down          the

who was           studying                    the   harp            in       Paris with                            to   jump on           a    train.    Solidarity          and
                                                                                                platform
Pierre Grandjany   the patriarch of the                                                         communal                           lasted          about      a day          until
                                                                                                                        spirit
French harp. He had premiered Debussys                                                          Paris             resumed           her         normal           impassive
Dances         Sacred                 et        Profane              in        1917.        I   routines.
telegraphed                Carl           my        travel           details.          He
reluctantly         agreed.               I would spend a week in                               I   destroy        a Beach         in Africa
Paris before flying                       on Pan Am to Monrovia.                                     It   took      all   day      to    fly    across        the     Sahara.
The     steamer            trunk would                    fly   separately             on       From the air               the Sahara              is   a study in okra
airfreight.                                                                                     and burnt umber. Huge                              tree-like        drainage
     Carl lived in a tiny                   maids room on                       the 6th                            stretched            for    miles     and        night      fell
                                                                                                patterns
floor of     a building                   on Avenue Mozart                         in the       as we landed                in     Freetown             Sierra Leone.       A
16th        Arrondissement.                              There                was      no       few hours later                    my     brother        picked         me up
               There was no room.                                                               at the airport in Monrovia.
                                                              slept on the
elevator.                                                       I



         and imposed                                       The Metro was                             We
                                                                                                      spent several days with
floor                                     terribly.                                                                                                            Peace         Corp
on     strike          so        I        borrowed              Carls              motor        nurses in a nice house near                                    a beach           in

scooter      and       tooled             around          the back              streets         Monrovia.                  This            was            an          upscale
of    Paris.      One
               day at a sidewalk     cafe I                                                     neighborhood                   a    far       cry from          the     shanty
glanced up from the  International Herald                                                       towns         where most citizens                       lived    and         from
Tribune and looked up to see a friend from                                                          Carls maids room in Paris - marble floors
Connecticut.               We hung               together            for the         rest           spacious rooms running water which you
of     my      stay          relieving                   Carl            of    hosting




28      Twenty-Five         Years with Jesus                                                                                            Part II     Getting     Serious          29
                                  Case
                                  Case5:20-cv-01388-LHK
                                       4:19-mj-70677-MAG Document
                                                          Document15-5
                                                                   76 Filed
                                                                       Filed01/17/20
                                                                            06/02/20 Page
                                                                                     Page20
                                                                                          21of
                                                                                            of140
                                                                                               141
 didnt drink                      electric           light   when       it
                                                                              worked.           sand.      Why           didnt          somebody think                        of this

 I   even had               my own               room.                                          before         But           after      a few minutes                         trickle
      The         next        morning                we walked            down            the   trickle       trickle         became            a    torrent.    We       needed
 beach.           The weather                     was      perfect     - high            60s    towade way out into the ocean to cross our
 at       night             low    80s           during          the   day.            Being    canal. It was tearing up the beach. We had
 close            to        the     equator                 the     sun           is
                                                                                         very   unleashed                a    monster.                 A     whole            lagoon
 intense.              It    rises
                             quickly        and       sets                             twelve   needed         to        drain       through           our    canal            which
hours of daylight twelve of night. There are                                                              now       about            15 feet wide             and growing
                                                                                                was
two seasons - rainy and dry. This was                                                                           There               was        no
                                                                                                rapidly.                                               way      to        stop        it.


rainy        season meaning that it rained almost                                                                                    was no beach                                  This
                                                                                                Fortunately there                                               patrol.
half        an hour in the afternoon. Such rain                                                 was       a    third           world           country          and           I    was
Much              harder            than             what         we    experience                                        for ruining the               local    ecosystem.
                                                                                                responsible
during the                  heaviest             part of a thunderstorm                         After all           I    was a       hydraulic              genius.           We     left

in        Connecticut.                      It       seemed         like          several       the     roaring              monster           we      had    created                and
inches            fell
                            every           afternoon.            And when               the    walked back                  to the     house          crestfallen.

rain              finished                   the           sun         came              out         We       heard           that        a     few days later the
immediately and                             the water         drained quickly                                                                 normal and the beach
                                                                                                lagoon was back                      to

through sandy                      soil.
                                                                                                had       repaired            itself.         How       I    have     no          idea.

     It    was a steep beach                          with no one around.                       Apparently beaches                        do        that.   They      shift          and
If    there were              houses they were                         far    away.        A    move.         Thankfully              that beautiful beach                        fixed

huge         lagoon               sat       at    the      top     of the          beach        itself        and        the        lagoon          remained          intact.           It


stretching                  inland           farther          than      we             could    probably            still     is.

see.         Being            a     hydraulic                genius          it        didnt
take        long            for    me        to      see     the    possibilities.              Going Up-Country
What               we                                                                            A few days later                                              and
             if
                             dug a          little      channel        to         drain     a                                             my     brother                  I   left    for

bit       of water           from the lagoon into the                             ocean         his       town.          Tappita          is    a road        town            several
That        wouldnt                                                                             hundred                                                      main highway
                                    take             long    with       six            Peace                        miles           away on           the

Corp volunteers.                        I   would        supervise.                             that       connects                 the        two      ends         of       Liberia

     We     set to   work with our bare hands and                                               through             the       middle            of    the     country.               The
in half        an hour we admired our handiwork                                                 highway                 was         about        20     years         old            and
as the              trickle of water flowed down the
              first
                                                                                                building            it    changed              the    country        forever.           It

beach        to the           ocean without                  sinking into the                   made          land           travel       possible          through               areas



30         Twenty-Five             Years with Jesus                                                                                       Part II      Getting   Serious               31
                               Case
                               Case5:20-cv-01388-LHK
                                    4:19-mj-70677-MAG Document
                                                       Document15-5
                                                                76 Filed
                                                                    Filed01/17/20
                                                                         06/02/20 Page
                                                                                  Page21
                                                                                       22of
                                                                                         of140
                                                                                            141
that      had been high                  forest    for    thousands              of   was      an     independent            republic  ruled by
years.       High         means virgin tropical
                         forest                                                       Americo-Liberians             for     more than a century
rain      forest. Tappita was surrounded by low                                       and highways            were a means           to    extend their
forest -      areas where the original forest had                                     control       over the     30-odd       tribes       who    lived    in

been       cut.        Trees        in     the        high     forest           are   the   high       forest.       Americo-Liberians                  were
several      hundred               feet   tall.       Low    forest        trees      lighter  skinned              and     spoke         English         the

are like         trees    in       the    New      England          -      30    or   national        language.         Tribal      Liberians           were
40        feet         high.         Vegetative                growth            is   dark     skinned        and spoke           one      of the     tribal

irrepressible                 despite           the     lack        of      rich      languages        as well as English.                The seeds        of

topsoil.         Equatorial               sun         and       rain            are   Liberias        1989-97 civil war had                      long     ago
enough. Forests of trees 300 feet                                   tall    rest      been      sown     by     the     unequal treatment of
on sand and a paper-thin     skim                                    of     leaf      tribal    Liberians        by     Americo-Liberians and
mold. Ants eat everything                         else.                                                         among        the tribes.
                                                                                      age-old rivalries
     The     highway                changed           the      culture           of     Land         travel    in     Africa       was      grueling        a
Liberia as          well.      People       who        drove     cars       and       choice        between      money buses and                      taxis.

trucks       advanced                                                                                          took                   buses       -   small
                                    to    the     top     of   the       social       Most      Africans                  money
pecking  order.  Machismo  ruled.  Drivers                                            pickup        trucks     fitted     with     a roof no sides
were the new elite. They would drive beat-                                            and      custom         decorated        with        garish       paint

up       Datsuns               breakneck
                          speeds on dirt
                         at                                                           jobs      Christmas           lights    and       whatever          else

highways through chocking clouds of dust                                              was       available.          African         and      Caribbean
and be admired. Teenage boys aspired to                                               music played            through        speakers.           Twelve     to

become       drivers.
                                                                                      twenty  passengers                  would      cram         into    the

     I   should not            have       been        surprised            since      back of a money bus                    along with           assorted

Liberia      had        been         founded           by    Americans.               chickens          and         brought
                                                                                                                 goats        being
                                                                                                                              to

Contemporary                    Liberians               were         merely           market. Westerners preferred taxis - small
following         another            American             footstep              the   Japanese sedans - four in back      two in

passion          for an         open        road.        Most        African          front plus the           driver.      Luggage        was    piled    on
countries           had            colonial           infrastructure              -   the    roof.    Windows         were always            open.       Dust
paved       highways               and     railroads           to    extract          was omnipresent.
resources       from            the       interior.          Liberia        had         You can catch                   a    taxi     at     a    plaza     in

been       founded             to     settle       freed        American              Monrovia           where            taxis       assemble             for

slaves       known            as    Americo-Liberians.                     This       destinations throughout                     the country.        When



32       Twenty-Five        Years with Jesus                                                                            Part II    Getting   Serious        33
                                Case
                                Case5:20-cv-01388-LHK
                                     4:19-mj-70677-MAG Document
                                                        Document15-5
                                                                 76 Filed
                                                                     Filed01/17/20
                                                                          06/02/20 Page
                                                                                   Page22
                                                                                        23of
                                                                                          of140
                                                                                             141
 the      taxi is        full     it    leaves        you could wait
                                                      so
                                                                                                  refrigerator            propane  stove   no  running
 for hours.           My        brother         Dennis and I arrived                              water.          An   outhouse stood in the backyard.
 one morning to a mob-scene worthy of the                                                                   bathroom had a                                                     so water
                                                                                                  The                                               sloped          floor

 Russian  Revolution. Dozens  of  drivers                                                                         drain       outside.                   He        bathed       from         a
                                                                                                  would
 converged               wanting          to    know           where we were                      bucket heated on the stove by ladling water
 headed              offering            to     take             us     there           for       over his body. A houseboy hauled water
 outrageous               sums.           Each            out-shouted                   the       from a          communal                   well.       All       westerners          had
 other.        In Liberia this                 is    known          as palaver.                   houseboys.       Drinking water was                                       boiled         for

                                                       -                 shout                                                                                                  ceramic
 People           live       to        palaver                   argue                            15        minutes then put through                                       a
 insults walk                away         shout some more.                         It     is      filter.         Interior         walls           were            eight    feet       high
 the national                pass-time.             But     it    was     freaking                with       an        open            area        above           the     corrugated
me     out.       Whats wrong                       with         buying        a bus                                    roof           which             thundered              when         it
                                                                                                  fiberglass
ticket         for       a      set      price        and                                     a   rained.
                                                                   following
schedule            like        bus      service          in     the     States               I      We       splashed                 off   all    the        road      dust in the
retired              the                                                                                                and                  was                               bed.        The
               to               edge       of       the     plaza        with       my            bathroom                             I     ready for
steamer trunk                   to let    Dennis handle                   this.         He                    bedroom                  hadnt been used                      for    a long
                                                                                                  spare
had       lived     there for           more than a                                took                            took       a kerosene                     lamp     into      my new
                                                                  year.       It                  time.       I

an hour           of palavering
                                                     get us                                                                                                                    middle of
                                                to                     into    a   taxi           bedroom and there sitting                                        in the

and on our               way           stuffed                          back
                                                     into        the               seat           my bed was a spider bigger than a saucer.
of    dusty         Toyota   charging                            down         a    dirt           I flipped out I dont normally have
                                                                                                                                      trouble

highway                                                                                                           put them in glass jars and
                  at 75 miles an hour.                                                            with spiders.                I




                                                                                                  release              them            outside.               But        this     was         a
Giant Spiders                                                                                     monster              among            spiders a genetic mutation
     We    arrived at             Denniss            house            after dark.                 sitting          on     my            bed in a dark bedroom
There          were          no         electric          lights.         We            lit       somewhere               in Africa.                 I       burst into         tears.       It

kerosene lamps and an Aladdin lamp that                                                           had        been         a                                  of                            taxi
                                                                                                                               long               day              palavering
burned kerosene on a mantel and emitted                                                           driversand dusty highways                                          and        already           I


as   much         light         as a 75-watt               bulb.        You had                   wanted to go back to Connecticut.
to   have      an Aladdin lamp                       in Liberia.          Dennis                                                           told    Dennis           he     had
                                                                                                       In    a panic               I                                                  to   kill

had        a      small           two-bedroom                                                     that                                                       was freaking             out.
                                                                                                             spider right away.                          I                                        I
                                                                       one-storey
house          sparsely furnished                         in      neo-hippie             -         couldnt             turn the              light             and go to
                                                                                                                                                             off                       sleep
hammocks                 a table and chairs a kerosene                                            with        that      thing              in     the        room.       No     way         He



34     Twenty-Five            Years with Jesus                                                                                                    Part II      Getting     Serious           35
                              Case
                              Case5:20-cv-01388-LHK
                                   4:19-mj-70677-MAG Document
                                                      Document15-5
                                                               76 Filed
                                                                   Filed01/17/20
                                                                        06/02/20 Page
                                                                                 Page23
                                                                                      24of
                                                                                        of140
                                                                                           141
said      they      are        harmless               and        lived     in     the    I   wrote     my      first    letter        home     two weeks                 later

rafters.     It   had         only      come down because                         the    and    it    had a good                 description                of    Denniss
room had               not         been        used.        I
                                                                 insisted          he    house
deferred.          And             thus        ensued            a     battle      in                Dear Mother
which       a saucer-sized                     spider           was attacked                         The   hardest thing about this place is
and  proceeded                     to    counter-attack                   for     ten                getting used to Denniss living
                                                                                                                                    habits.

minutes. This                  creature               did       not      take     its                Hes       been         very      good      about             adapting
death                                          maneuvered
            lying          down.         It
                                                                          quickly                    tomy ways and I to                        his.         Before       I    got
and went           after           my         brother.          Eventually          it               here he was doing                        little         more than
was dispatched to spider heaven.     No one                                                          camping            in       this    house.              There           was
was happy. Dennis was obliging but worn                                                              little      furniture              and      little           order        to

out. The spider was dead. I was freaked out                                                          things.         Theodore             his     houseboy                    did

and unable               to    sleep.           I    eventually          learned                     all      the    cooking on a              fire         in the       back
to live    with those spiders. Dennis was                                    right.                  yard        so     the      gas     stove      and kerosene
They      lived     in        the       roof        rafters      and      left    us                 refrigerator              had ceased                   to    be used.
alone.                                                                                               The       same       is     true    of several kerosene

     I   could     see         Denniss               house           better      the                 lanterns           the       radio       his bicycle                    etc.
next      morning   daylight. in                       The       first    thing      I               etc.       But       weve          got      most              of    these

saw       was  a mason jar    on                                 the     kitchen                     things working                   now and               the house           is


counter         filled      with        clear        liquid.         Inside      the                 somewhat               in order.         Weve               hung a        lot


liquid     was         a    small         grey        snake          about        six                of       his    tie-died          fabric      on            the    walls
inches      long           dead         of course.               Dennis          said                too.        Dennis           just        doesnt   seem to
that     this     was a            two-step.          If   one       bites      you                  mind           living       in   such       disorder which
you       have      two            steps        to     live.      When           one                 is    his      way        but     my     being here seems
appears          the       entire        town         stops          what       they                 to       have     given          him some enthusiasm
are doing to kill                        it.        On     one         occasion                      for his         house.
Dennis had asked                         to     keep        the       body.       My                  While            Dennis   managed to                          live      five

snakebite          kit        was       looking            pretty        useless.                     months            straight on African                             food        I



Fortunately the only snake I saw in Africa                                                            dont          really       like    it   steadily                 but    its

was a dead two-step in Denniss kitchen. I                                                             OK       once         in    a     while.         It    consists           of

found       another            place           for       the     jar      once                                       rice      with       different                kinds        of
                                                                                    I
                                                                                                      plain
                                                                                                                                                                 While
started cooking.                                                                                      soups             poured           on      top.                         the




36       Twenty-Five          Years with Jesus                                                                                    Part II     Getting            Serious        37
                                                                                      r




                              Case
                              Case5:20-cv-01388-LHK
                                   4:19-mj-70677-MAG Document
                                                      Document15-5
                                                               76 Filed
                                                                   Filed01/17/20
                                                                        06/02/20 Page
                                                                                 Page24
                                                                                      25of
                                                                                        of140
                                                                                           141
              main     ingredient     soups is hot
                                            of the                                        The    occasional             creature        which   flew through

              pepper they are varied with peanuts                                         the    window            was     something            to   behold            in

              palm     oil    dried fish        cow meat dried                            wonder       - a preying mantis in scarlet and

              monkey         meat          smoked bush deer                               black        an emerald butterfly   or one   in

              and  a          lot     of     things    havent  I
                                                                                          sapphire.              Brilliantly            iridescent         beetles

           identified.          Sometimes                they          make    it
                                                                                          joined us on occasion.
           with collard greens and okra.                                                   The rogue mosquito did exist. This was a
           His spirits are a bit low                                     about            malarial zone and the Peace Corp supplied

           leaving.      He wants            to leave         because         he          quinine              tablets     to       take     weekly          as         a
           has         become              disillusioned                 about            precaution.             If
                                                                                                                        you developed              a fever        you
           many        Liberians           whom         he thought he                     took    10       tablets to suppress               the     symptoms.
           could        trust        and         befriend.             Making             This    meant           that    you had been               bitten and

           palaver            or      having     arguments    is                          will   carry         malaria         for life    since     there       is    no
           one of      their chief          pass-times and they                           cure.    I   was        bitten       three      months       later          and
           are good          at it        or better than               he is      I       took    my        ten    tablets.       At the time that was

           suspect.          These         squabbles drain him                            that     but           two
                                                                                                                   years  later   back   in the

           emotionally              for   it is our
                                                    way to argue                          States       I    caught a cold  with a  fever and it

           only        as      a      last        resort.              Another            triggered            raging fevers         every      other    night.          I



           disadvantage              he has        is    in   being such                  had no           idea        what was happening.                 Neither

           a good person                  for the       Liberians have                    did     my        doctor        who was unschooled                           in

           learned       how        to take       advantage              of his
                                                                                          tropical         medicine.            Dennis       told     me     I        had
           good nature              to their benefit.                                     malaria.         Itook some quinine and the fevers
     I   had come prepared                  to   deal with              hoards            ended.       I   have to be careful with fevers now
of tropical          insects    - mosquito netting bug                                    but     Ive          never     had       another         outbreak             of

hats          insect        repellant. Instead    found            I                      malaria.
houses without                screens shutters instead                         of            Several           thousand people              lived    in Tappita.

glass and no insects.                      My    notions of insects                       Twelve           were        Peace     Corp      volunteers.     Dogs
in       the     tropics            had      been             formed          by          were         everywhere.       They               didnt       seem to
Hollywood.           Perhaps              hoards        of insects            did         belong                        and scavenged whatever
                                                                                                       to       anyone
live     in    the     Congo          or    South        America           but            was     left         behind. Carol was a Peace  Corp
there      were very few insects                        in this        part    of         nurse from Kentucky                       who     ran a well-baby
West       Africa       except        for   the     mutant              spider.           clinic. She had found                     a     puppy      took    it       into




38       Twenty-Five         Years with Jesus                                                                                   Part II    Getting Serious              39
                                 Case
                                 Case5:20-cv-01388-LHK
                                      4:19-mj-70677-MAG Document
                                                         Document15-5
                                                                  76 Filed
                                                                      Filed01/17/20
                                                                           06/02/20 Page
                                                                                    Page25
                                                                                         26of
                                                                                           of140
                                                                                              141
 her      home and                 fed          it    meat.          The      Africans       Saturday         was        butchering              day.        The       local

 were         furious.          You didnt                      take    a                                        on Saturdays.
                                                                                                                       cow     He sold
                                                                              dog     into   butcher         killed

 your house                and meat was a                            rare treat for          two cuts - no bone 60 cents a pound
                                                                                                                                  with

 them          not    to       be fed       to       dogs.       That situation              bone 50 cents. Both cuts were warm. You
 simmered              for      the      two             months          I    lived     in   took what you could   get and
                                                                                                                            didnt ask

 Tappita and Carol had to keep                                         her dog in            questions.
 her house for its own protection.                                                                                                             was a kind
                                                                                               I     soon found        that Africa                                    place.
     I   had     been        a vegetarian                       in    Connecticut            She      embraced            me        and         helped        me       rest
 but      I    soon        found  that   I                      needed          to    eat    relax and find direction                      for    my     life.    I   spent
 whatever      was available. Denniss houseboy                                               many days in rubber                                tree        plantations
 also     cooked and after a dinner of fish stew                                             outside       Tappita.           I   would        string a      hammock
 - dried                                                                                                              and                      had bought              some
               fish    stuff over                rice      that smelled              and     between         trees                read.    I


 tasted                   dead                       -                                       books and Peace                  Corp people passed others
               like                    fish                     took
                                                           I                 over     the
 cooking.        After          all     I       had        to    use  my pans                around.         These        plantations             were           beautiful
from                                                 The                                                                                                 with
              Bloomingdales                                     question was                 quiet        monocultures               carpeted                         grass
what      to    cook           Local        women                                            and populated               with                            Columns            of
                                                               grew     rice in the                                                 songbirds.
low      bush         so       every        meal had                  rice.     Stores       leaf-eating          ants    scurried             up and down               the

run       by      Lebanese                  had            western            canned         trees.       Bug-a-bug                mounds         were           scattered

goods       -        chick                                                                                                                                  These       were
                                  peas               vegetables                beans         through         the    neat rows of                trees.

tomato          sauce            full-fat             powered                milk     for    colonies         of     termites             made         of    mud         and
making           yoghurt.                   Local              farmers                       shaped        like     mushrooms              three       and       four feet
                                                                                    grew
vegetables                 -       eggplants                          cucumbers              tall.    I   wanted         to       bring    one     home           without
tomatoes             onions            and           spinach.          And          there    the bug-a-bugs.
was lots             of        fruit        -     bananas                                          American           Evangelical               Baptists              had      a
                                                                             oranges
lemons pineapples                               limes and              grapefruit            missionary compound      on a hill  outside

                       Women                                                                                                     had an




off-Europe
were                                    sold
                                                                                             Tappita. This well-funded operation
          local.                                      peeled          oranges          in
markets. Woe-betide                         someone who                       bit    into    act      was hard to beat. Every Sunday
                                                                                                      that
orange         skin.       For some reason                                                   missionaries would fly
                                                                     orange skin                                    little single-engine
was      highly       acidic       and burned your mouth.                                                      to   various off-road                   villages        in the
                                                                                             airplanes
Apples         and                          were                                                                                of an
                           pears                               imported             from     high bush. The only way in or out
               and     very dear.                                                            road village was to walk or fly. This was a
                                                                                             realm of bare-breasted women and animist



40       Twenty-Fine           Years with Jesus                                                                                     Part II     Getting      Serious           41
                          Case
                          Case5:20-cv-01388-LHK
                               4:19-mj-70677-MAG Document
                                                  Document15-5
                                                           76 Filed
                                                               Filed01/17/20
                                                                    06/02/20 Page
                                                                             Page26
                                                                                  27of
                                                                                    of140
                                                                                       141
 religions.                  wanted to change
                    Missionaries
                                                                                  Jerome         a     tall    sensitive          black        man         from
 that       and landed their planes on a soccer                                   south     side      Chicago who went                        to    Africa to
           and preached the word of the Lord to                                                                                   them among
                                                                                                 roots and found
 field                                                                                   his                                                                 the
                                                                                  find
 the       locals     through            an      interpreter              who     white    Peace       Corp volunteers                 instead        of with
            the                                  There         was                                                                                        Peace
 spoke              tribal     language.                                 little   the    natives         Seymour             a    three-tour
 social       interaction              between          Peace            Corp     Corp      volunteer           from       Brooklyn                who      had
volunteers           and       missionaries.             Both            came     volunteered            in     Ceylon           as      it    was         then
from        the      same         country              but                                       modern                                                     and
                                                               lived         in   called                             day         Sri     Lanka
different         worlds.        The         Peace      Corp        people        Micronesia           before        being       posted        to    Liberia
socialized          with     Spanish            lumbermen                 who                                                         from Kansas
                                                                                  the    Kenyons          school       teachers
ran a lumber              camp        in the     high     bush.                   who
                                                                         They               celebrated               their       25th         anniversary
found       more         commonality             there        than       with     during       my    stay in Tappita               and        my     brother
the Baptists.
                                                                                  whose        idealism          caused           him         to     see     the
     One    supreme irony was how the                                   Peace                                                                  when         they
                                                                                  native     people as noble-savages
Corp       and Africans regarded each                                   other.    were actually anything but.
Most        Peace         Corp         people          held     a        deep       The     Liberians were as different                            from each
disaffection         for the          U.S.    The      Viet   Nam war             other     as    Americans.            Some           were        kind     and
was        raging         the         counter          culture            was     supportive.           Many          were       manipulative               and
growing drug use was endemic Nixon was                                            conned where                 they    could.          Some         practiced
the President and some people joined the                                          witchcraft.           Some          placed       spells           on      each
Peace          get away from materialistic
       Corp                                                                                          Corp people thought they were
                     to                                                           other.    Peace
America. Africans on the other hand loved                                         immune          from these curses but I cannot
everything  American  -  the  clothes  the                                                     to      that.     Stories          circulated              about
                                                                                  testify
music        the    culture       of a country               where        the     normal             kids        who         suddenly                became
streets       were    paved           with     gold.    They would                mentally           handicapped.             A nurse                told    me
have     moved       to   America         in   a heartbeat.                       about an incident                  in the one-story hospital

     People    saw        me      as     Peace         Corp.    I       used      where          she      worked.            One         day          a     goat
their      mail      and       medical          services.           I    just     wandered           into the hospital                 and peed by           the
didnt      have      a                 interacted        with           Peace                                 who had        broken           her           That
                          job.    I
                                                                                  bed of a lady                                                     leg.

Corp people socially. These are the people I                                                the lady died               and     goat was seen
                                                                                                                                 the
                                                                                  night
remember from Tappita - Carol the nurse                                           looking        through             the window  by her bed.
from     Kentucky          who         fed     meat     to    her dog             The       same              goat     followed               her     funeral




42     Twenty-Five        Years       with Jesus                                                                      Part II     Getting      Serious        43
                               Case
                               Case5:20-cv-01388-LHK
                                    4:19-mj-70677-MAG Document
                                                       Document15-5
                                                                76 Filed
                                                                    Filed01/17/20
                                                                         06/02/20 Page
                                                                                  Page27
                                                                                       28of
                                                                                         of140
                                                                                            141
procession          two days later and so the police                                          cockroaches                in the      house. Fortunately they
arrested        the        goat       I     never            heard           whether          disappeared         by the time the nurses arrived.
they     extracted              a confession                  or        imposed           a   I     served      baked cucumbers     with dill  for


punishment. Witching     illegal according      was                                           Thanksgiving                 dinner           along         with          roasted

to the laws of the Americo-Liberians   but                                                    chicken          and baked yams.                    I   was        learning to

the upcountry                  natives           still       gathered            in   the     let    things be.


coming-of-age
forests       in secret

        rituals
                                   and performed
                    and ceremonies which                                     were     not     Ants
spoken        of.                                                                                  We         celebrated Kenyons     25th
                                                                                                                                        the

                                                                                              anniversary a few weeks later. The Spanish
Cockroaches                                                                                   lumbermen invited us to a logging clearing
  Thanksgiving was coming along with the                                                      in        the     high           forest       for       a        feast.     They
two Peace Corp nurses we had stayed with                                                      hungered           for contact            with non-natives                   and
in   Monrovia.             There           was           a   problem                self-     were gracious                hosts.        They had                sent     some
created as it   happens. I             the                   had used                         men        into   the jungle             the night            before to        kill


outhouse in the back yard without incident                                                    a bush deer and we                        roasted           venison         shish

until    the    day        I   shined           a flashlight                 into     the     kabobs over a bonfire into the                                late evening.

hole      and         discovered                       was
                                                    that     an    it                         I     asked       one       of    the    lumbermen                  about      the

ecosystem populated                         by hundreds of two-                               most       dangerous  creatures                             in     the     forest

inch cockroaches.                    I      was repulsed and I                                    expecting   to  hear  about                               big     cats       or

couldnt         allow          the       nurses              to    plunk          their           poisonous          snakes.          His     answer             was ants -
                      bums                             hundreds                                                                               driver             ants. Bush
lily-white                                 over                                         of        army ants              also     called

cockroaches            when               all      they had seen                        of        deer are about               the    smallest         mammals              that

Africa    was       the flush toilets                    of Monrovia.                 Mr.         can    survive          the     ants       in       the      high      forest.

Fix-It    went        to       work.        Raid             was        useless          it       These       ants       are carnivorous                  and march            in

hardly     caused              a   stir.         Ditto        for        a flaming                columns.           I     had          seen          them             crossing

                                                                                                                 in the jungle - a                    column            of black
newspaper. This called for big guns. Half a                                                       pathways
gallon of kerosene  followed  by a flaming                                                        ants about             two     inches       wide             camouflaged

newspaper             did          the          trick.        Hundreds                  of        by vegetation except where it crossed a                                    dirt

cockroaches           emerged from their soiled                                       lair        pathway. Dennis had taken a stick to                                        lift



and swarmed                all     over     the          back       yard.        Some             the   column.          Army         ants    cling         to    each     other

went     in    the     house.              That          fixed          it   -   shitty           and     form       a     rope.       Their          bites       can      bring




44                             Years with Jesus                                                                                       Part II     Getting        Serious       45
        Twenty-Five
                               Case
                               Case5:20-cv-01388-LHK
                                    4:19-mj-70677-MAG Document
                                                       Document15-5
                                                                76 Filed
                                                                    Filed01/17/20
                                                                         06/02/20 Page
                                                                                  Page28
                                                                                       29of
                                                                                         of140
                                                                                            141
down         small       animals with                   this    technique          -   us back          to    Tappita.            I    had      only    seen      the

hence        no     small        animals.           Natives           tie   their      high    forest at night                 and invading ants had
enemies            to     the         ground            with     horrifying                         that      event.            was anxious to see it
                                                                                       spoiled                             I


results.       There            is    no     arguing            with        army       in daylight.

ants.        The          lumberman                     described            ants        I   experienced             the high forest as sacred                        a
invading           his     trailer      in     the        middle        of       the             out     of    time            the      dawn      of    Creation.
                                                                                       place
night.        He        fled    the     trailer           the        ants        ate   The     forest floor      was hushed                    and darkened.
whatever           they could           and marched                   on.              No     sunlight         penetrated                to    our     level.    The
Everyone was a                  bit   drunk         or stoned           on       the   action   happened   several hundred   feet

night    of the          Kenyons anniversary                          party.      It   above us in several canopies inhabited by
was      a    beautiful              warm      evening                and        the   tropical birds and monkeys.  We were in a
smell of cooking                meat permeated                   the forest.           cathedral.         The        columns were                  tree    trunks
Then         the     ants        arrived.          It    is     not     for      no    20    feet   across          supported by buttress                       roots

reason        that      they     are called             army     ants.        But      resting      on        the     sandy             earth.        Every      tree

this army              a general. We were
                   did not           have                                              seemed       different.            The         lumbermen           told     me
invaded by an army of 30 or 40 columns of                                              that     this     forest       had         300                     of    trees
                                                                                                                                              species
ants  attacking simultaneously   from one                                              and       they         logged             three          species.         New




other-attacking
direction.         Within            30 seconds                the    clearing         England          forests have             perhaps 20 species of
was      carpeted              with     their           ruthless        biting.        similar      looking            trees.       These trees   were
Some          went         up         my       pants            and         were       amazingly             different                from       each

                        my     legs                We           abandoned              different         kinds            of     bark           different        root

everything              climbed on            the       back     of pickup                               and                                            remember
                                                                                       systems                      different          seeds.     I


trucks and              fled.    I   took    off    my        pants     to deal
                                                                                       seeing       a    pea        pod        three      feet    long      and           a
with the ants on                my     legs.   They had crashed                        spiky thing resembling a floating mine the
our party and ended                    it.
                                                                                       same size. Leaves were enormous.
                                                                                         We     spoke        very     little          and walked         slowly in
Into the High Forest                                                                   hushed           awe and wonder.                       There     was      little

     Granville          was an        off-road           town about              20    undergrowth      suppose because there was
                                                                                                                I



miles        from                            Dennis            organized           a
                         Tappita.                                                      very little sunlight. Friendly ants scurried
two-day        hike       to      through the high
                                Granville
                                                                                       up and down                  the    trees.        We      found     a     little

forest       for   Carol himself and  me. We were                                      stream where                 a few        shafts        of sunlight          hit

to   meet a missionary on                      the        last   day        to   fly   the     ground.        Iridescent               butterflies       gathered



46      Twenty-Five            Years with Jesus                                                                                Part II   Getting      Serious        47
                            Case
                            Case5:20-cv-01388-LHK
                                 4:19-mj-70677-MAG Document
                                                    Document15-5
                                                             76 Filed
                                                                 Filed01/17/20
                                                                      06/02/20 Page
                                                                               Page29
                                                                                    30of
                                                                                      of140
                                                                                         141
there       sunning               themselves                rubbing          their   seen        hair            like       hers.         They  were                    very
wings          together.           I     felt         that    magic  was             respectful                 and     polite          they ood and                    ahd
everywhere.            We       sat on          a rock       and blended             with innocent                 pleasure.
with the        forest.                                                                   The missionary was doing                                    his thing with
     We   spent the            first     night        in a    little    village.     the locals             in a large open                   pavilion.       When        he
The       chief     fed     us and              let    us    sleep      in    his    finished           he        greeted             us and           motioned us
house.         Most       of    the      locals        had never seen                toward           his        plane.         I     sat     in    the     front       seat

white  people before.   Women were bare-                                             with       him.            Dennis          and       Carol sat              in    back.

breasted   and    friendly. They  smiled                                             The    runway                sloped            down       hill       ending        at a

innocently.          Only the  chief                         knew           some     row     of       high        forest            trees      several           hundred
English.          Dennis gave him a                          few       shotgun       feet   high.           I    hope were                  going      to   make        this
shells     and       $5 enough                  to    pay his taxes to               with four people he said in mocking                                              jest.    I


the central government                          for   a year. He had a               thought If theres any question                                                     and
fortune.                                                                             then we swooped                        over       the trees with plenty

     We    set      out     early         the         next    morning          to    of   room         to       spare.       We        flew        back     to    Tappita
meet      the       missionary               in    Granville.          A man         in   a few minutes.
with       a      grapefruit              tree         sold       us        some
grapefruit.         Another             man        with a banana tree                Fishtown
gave      us bananas.      you have never eaten a
                                   If
                                                                                          Everybody               said      I   needed             to see    Fishtown
banana         picked ripe from the tree you have                                    while        I     was            in       Liberia.            Fishtown             had
never          experienced    a   true   banana -                                    developed                  a reputation                as     an off-the-map
succulent            with          the       consistency                of    ice    paradise           among               hippie            travelers   in West

cream. Words              fail.         We   passed another                  man     Africa.      It    was on              ocean near Harper a
                                                                                                                            the
who       was       drying              monkey           meat          on     the    small       city           that    had been the home of an
ground.         That      was          grizzly.       We   were getting              Americo-Liberian                               president               who          had
close      to       Granville.            An          airplane  landed               lavished           the       place         with paved              roads and a
somewhere              ahead            of      us      and        once       we     hospital.              I    guy    named               Ken       was        the    only
entered         a                       with          round       huts       and     Peace                                         Fishtown and he
                    clearing                                                                      Corp volunteer                       in
thatched         roofs we had arrived in Granville.                                  loved        to            have        unannounced   visitors. I


Little         children             swarmed                  us         mostly       decided           to       pay Ken a            visit.

fascinated          with          Carols           long      brown          hair.         The countryside                             near          the      ocean            is


They      asked        to      touch         it.      They      had      never       different  from   the                            interior         -     grassland



48       Twenty-Five        Years with Jesus                                                                                        Part II   Getting       Serious           49
                                 Case
                                 Case5:20-cv-01388-LHK
                                      4:19-mj-70677-MAG Document
                                                         Document15-5
                                                                  76 Filed
                                                                      Filed01/17/20
                                                                           06/02/20 Page
                                                                                    Page30
                                                                                         31of
                                                                                           of140
                                                                                              141

punctuated           with palm trees.                                     My   taxi          took   affluence            with             the         world         at     our       feet.        The
me        to    Kens house. It was by                                     itself       on     the   possibilities                 seemed               endless.            We met                 with
beach.           Ken       wasnt            home.            My first order of                      Fishtowns                 three            chiefs       and       negotiated                  rent
business was                     to        strip       off   my clothes and                         at       $15        a         month                 furnished.               I       had        to
rush into the                   surf.       A   rocky             headland jutted                   promise              that                    would              not
                                                                                                                                          I
                                                                                                                                                                             report               any
into        the       sea   to            the   right         of          Kens         house.       witching             to       the           central                                           The
                                                                                                                                                                   government.
There            followed         a        series        of         small          scallop-         Peace Corp volunteer before Ken had been
shaped beaches groves of coconut palms                                                              Emily  Posts   grandson.    He  had  felt

and  small islands a short distance from                                                            compelled                to    file       a witching report creating
shore.           Then       the            ultimate               deserted              beach       a huge             palaver.               I assured the chiefs that
                       westward                                       than
stretched                                       farther                            I    could       my       sense            of          decorum                  did      not          include
           Fishtown was                                      end
                                            at the                                                                       witching and
                                                                          of the            road.
see.                                                                                                reporting                                               the deal         was         done.       I

The        next       place       with          a road               was 80                 miles   could         live        in     Fishtown                  for        $50        a   month
away.                                                                                               including            rent food and other expenses.
     Ken taught             school     and came home about
3 oclock.             We        quickly became good friends.                                        Five     Down             Five        to     Go
     told      him about                  how          went swimming on                                      had        made              some                                                     my
I                                                  I                                                     I
                                                                                                                                                         changes             during
his beach.              You dont swim on                                   that        beach.       months             in Africa.                When          I    left    the      States          I

Lots        of   sharks               I    loved        this place        anyway.                   was       a        rather                 serious           but         disillusioned
It       was a     tropical               paradise.           I
                                                                    thought about                   young              professional                         man                                    for
                                                                                                                                                                            looking
enlisting          in      the    Peace            Corp and requesting                              something more                            fulfilling           than a job.                I   was
assignment                 in    Micronesia.                      Why          dont you             looking            for   my       place            in   life.     My     aspirations
take           this place Im terminating                                               in    two    were                not                    materialistic.                         Perhaps
weeks             and theyre not replacing                                              me.         unconsciously                         thats          why               had                      to
                                                                                                                                                                                      gone
                                                                                                I
                                                                                                                                                                      I

think the chiefs would                                 rent    you this house                                                         back             on
                                                                                                    Africa.        I    look                                   the         person         I       was
for       $15      a       month.               That          was an offer I                        then               and           see               someone               who                  was
couldnt           refuse.            was terminating in
                                  Dennis                                                            directionless                    but              evolving              trying                and
a few          weeks        and paradise had landed on                                              experimenting                         seeking              to    learn           from         the
my        lap.                                                                                      experiences               that            life
                                                                                                                                                      brought me. There was
    spent a week with Ken.
     I                                                             We       walked            the   some rebellion against                                     societal              norms.          I

beaches  and talked about                                         life.     He was on               had experimented with                                      psychedelics                       and
his        way        to    Paris.              We       were              children            of   smoked             grass         with             some          regularity.           I       had



50         Twenty-Five           Years with Jesus                                                                                                    Part II                 Serious               51
                                                                                                                                                                Getting
                               Case
                               Case5:20-cv-01388-LHK
                                    4:19-mj-70677-MAG Document
                                                       Document15-5
                                                                76 Filed
                                                                    Filed01/17/20
                                                                         06/02/20 Page
                                                                                  Page31
                                                                                       32of
                                                                                         of140
                                                                                            141
been      out as a gay                  man         for       five   years and               road dust was minimal.                               I    found        a truck             in

sought        fulfillment in the                    intrigue           of furtive            Harper               that    took      me            to     Monrovia                  in    8
sexual             encounters.                 I          had          had             no    hours.  I stayed with the nurses by the
relationships                   and     in truth              had found                no    same  beach  I had destroyed and set off the
fulfillment               in    the    gay     scene            either.      I        was    next day to score some dope for Fishtown.
drawn         to      spirituality             but        I    did     not       have        This             meant            venturing                into         the            real

anyone         to     guide           me      or    talk        to    about           the    Monrovia.                Parts of this city on a                       hill      looked
nascent              feelings           that        were         welling  up                 like     ante            bellum      mansions                   in    corrugated
inside.       It     would           take    me     five       more years of                 iron             where       sidewalks                were           treacherous
wandering                  to        learn     that            spirit  would                 paths            of holes. Parts of the city                          on    the flats
become             my          central        pursuit                and     focus.          were             a       streetless         sprawl               of         one-story
Meanwhile I could hang in Fishtown and                                                       houses               and   packed           earth.              My      directions

see what a more solitary life could provide.                                                 seemed               clear - take           a money-bus through
I had grown a beard and let my hair grow.                                                    the flats            to    a certain place                 by a red house
I   looked         different          and    felt    that Africa             would           walk         left    to    a green house and                         left       again
help    me         change            inside    too.                                                 And           ask    for    Little    Richard.                 He was               my
                                                                                             main         man           the guy with the goods.                              So there
Scoring        Dope             African Style                                                I   was              the    only     white               face    in         a    sea       of

  But      I first             had business               to     attend          to.     I   smiling               natives          disoriented                     and            lost
had visa business                      in   Monrovia and                   while         I   without              a clue where            I       was.       My      directions

was there             I    planned          to score some                  grass.        I   were         terrible.Everyone was so friendly and
needed        to     say good-bye              to     my        brother pick                 a   little     boy  came    up to me and asked who I
up     my      stuff            in    Tappita         and            bring       it     to   was          looking   for.   Little Richard  Follow
Fishtown.            This        meant         traveling             the     length          me.          I    followed          and     five          minutes               later      he
of Liberia twice.                                                                            ushered               me     into     a small dub                     and         wattle

     After     spending                a     few      months               here          I   house                and     a    plain     room                about            12     feet

learned            that         transport           trucks            were            the                      with rudimentary benches on four
                                                                                             square
superior             means             of    land         transportation                     sides.           Sit there. I was alone and did what
providing            that       you paid a            bit       extra      to         ride   I   was       told.

in    cab      with            the     driver.       Big         trucks          were            Five          minutes           later        I       was     joined        by a
more comfortable                      than     taxis.         They     offered a             dozen             tall      muscular         dudes               all        business
smoother             ride        and        were      high           enough            so    and no smiles wearing                                    drab        colors        of      no



52      Twenty-Five             Years with Jesus                                                                                    Part II            Getting     Serious              53
                                       Case
                                       Case5:20-cv-01388-LHK
                                            4:19-mj-70677-MAG Document
                                                               Document15-5
                                                                        76 Filed
                                                                            Filed01/17/20
                                                                                 06/02/20 Page
                                                                                          Page32
                                                                                               33of
                                                                                                 of140
                                                                                                    141
                                                                         vulnerable
particular               style.         I    suddenly           feel                           twelve.              Perhaps               my      baulking caused him                          to
and      awfully              white          Are you            Little    Richard              charge                  fourteen              so    I    agreed              immediately.
Hes       coming.                       Fair     enough            we waited              in   But          first           we had           to   sample           his wares.             That
silence.                                                                                       was customary. He rolled a joint out of my
     Little        Richard               arrived        ten      minutes              later.   coffee can and passed it around the room.
He      entered                   the       room      with            flourish         and     Maybe thats why the other dudes were
dominated                         the        proceedings.                Was           this    there.              I        took         a    toke       and           was        instantly
because             of his shiny snake-skinned                                   pattern       transported                          elsewhere.                   Paranoia           set        in

outfit         his       smile or his out-going talkative                                      gently.              I       looked        around and                   started       feeling
nature Clothes make                                the     man. He was                  the    like         shouldnt be there.                           But        the      other guys
man.      You American Yes                                        I      am       I    said    were           getting                   mellow          on        my        grass         so      I


tentatively    knowing  how this would
                              not                                                              settled.                 I       paid     Little        Richard          $14 and            the
land. I spent some time in Jersey City                                                         little        boy magically appeared                                     to    escort       me
Suddenly  we were old friends. We had                                                          back           to        the       money           bus.       I    tried      to    hide    the
              common.          him my
something  in           I told                                                                 coffee           can               under           my shirt. What I was
grandparents lived in Westfield.                                             Where             doing           was               illegal          under Americo-Liberian
That landed with a thud. He had                                                       never    law and                      I   was stoned              disoriented               and     lost.

made          it    to       the        leafy     suburbs             of Westfield.            I   rode the                      money-bus back                        to    the    nurses
We     got      down              to    business.                                              beach           house none                         the worse for wear.

     Dope           in            Africa          was       espresso              coffee            I       found               a truck           headed          for       Harper.        The
compared                     to    the       weak         tea    being           sold     in   driver agreed                        to    stop in Tappita                    for   an hour
America.                It        was thick and resinous and                                   so       I    could   say good-bye                            to    my       brother and
                                   You used it sparingly. Little                                                                                                 wasnt        home and
very     strong.                                                                               collect
                                                                                                                   my stuff. Dennis
Richard            named                his price - a           little    packet         for   his          house was                    empty          except          for       my     stuff.

a dollar a                   coffee         can    full    for        ten.   I
                                                                                 always        The          lady next door                        knew Dennis and we                       sat

bought             in   bulk            so   I   went      for the        coffee        can    on           her porch                  while       she       told      me     his        story.
- weighing                   about          a pound.            This     would          sell   She was a kind God-fearing                                           grandmotherly
for     hundred                    of       dollars       in     America.              But     lady           a matriarch                         the of person who
                                                                                                                                                         sort
Little    Richard                      was       a smart          businessman.                                                               a country that was very
                                                                                               brought                  stability            to

He     had been                    to       Jersey City and knew                         he    much             in              flux.     Dennis  had run afoul of
was      in        a    sellers             market         and what               I    was     some           Bad people and                             he decided                to leave

accustomed                        to    paying.       His       price        was now           early.          She               was         sorry      to       see    him        go.     She



54       Twenty-Five                   Years with Jesus                                                                                           Part II        Getting     Serious           55
                              Case
                              Case5:20-cv-01388-LHK
                                   4:19-mj-70677-MAG Document
                                                      Document15-5
                                                               76 Filed
                                                                   Filed01/17/20
                                                                        06/02/20 Page
                                                                                 Page33
                                                                                      34of
                                                                                        of140
                                                                                           141
knew him     be a good person. I knew what
                    to                                                                       rose at 3              am and               myself around the
                                                                                                                                     busied
she was talking about and thanked her for                                                    house.        I    went       to    bed about 8 pm. This way
her concern.              Later       letters          from Dennis                 told      I
                                                                                                 enjoyed            the        limited hours              of daylight              as
me     of his journey                 home            sailing       in the        hold       best    I    could.

of a freighter from Monrovia                                  toAlgeria and                      Ken       had        left      me        a book          on     yoga            so    I


his     subsequent                journey               to     America.  He                  started doing yoga every                              day on the beach.
spent      several        months                readjusting            to       life    at   I   started            meditating                  and    engaged              in    the

home. For a while he                        lived       alone in a shack                     occasional                prayer.              I      was       looking              for

on an abandoned                       mining property sorting                                guidance               and    direction            and thoughtmight        I


himself out.              Soon         he was engaged   to  a                                find   it    within.          I   was       inspired by reading The
woman          to    whom             he        is    still        married.            He    Autobiography    of                         a  Yogi. I  walked  the

writes          poetry                and             dotes           on               his   beaches read the stack of good literary and
grandchildren.                Some               of     his         poems              are   spiritual books that Ken had left me wrote
about      Africa.                                                                           letters           to    friends             dutifully        carboned               into

                                                                                             my journal and       bought food. The pace of
Design        for Living       in Fishtown                                                   life   was slow in Fishtown. Little things that

     Living    in Fishtown              was           different.       I   was on            took        no         time       at     home         could         stretch          for

my     own.         There     werent                  other         Peace        Corp        hours - walking                       Harper
                                                                                                                                    to       get mail and
                                                                                                                                                        to

people        to     visit        or        social            obligations               to   buy     groceries                 or buying food from people
attend        to.    In    fact         I       was      the        only         white       in town.

person        in    town.         This          conferred             a certain                  There women                     did      all   the work.         They grew
status but that was ceremonial                                       not        social.      the         rice        raised           the        children             kept        the

My    time was           my   own.                                                           house hauled                      the   water and spent most                             of

     The   first     thing        I   did       was change when I                            their days               with       each           other    rather        than           in

woke       and when            and          I   went to sleep. The                           the         company                    of      men.          This         was            a
Sun     rose at 6         am and                set    at 6        pm. Since            it
                                                                                             polygamous                society.           Many men had                   several

rises      vertically        in       those           latitudes            it    rises       wives         particularly                   the     three      chiefs.             They
        quickly          - none        of this lingering at the                              could         afford          this                          and                     this
very                                                                                                                                     extravagance
horizon       for    a nice           slow lazy sunrise.                        Bang         meant             that    there             were lots of single                     men
The     lights       are      on.      Ditto           for         sunset.        Five       who         could        not        afford          wives.      Never           mind.
minutes and its                dark.            Maximizing daylight                          There was plenty                        for    them        to   do       too.       They
became        important without                        electric       light        so    I   mostly hung with                            each      other        all    day        and



56      Twenty-Five        Years with Jesus                                                                                              Part II      Getting    Serious              57
                                       Case
                                       Case5:20-cv-01388-LHK
                                            4:19-mj-70677-MAG Document
                                                               Document15-5
                                                                        76 Filed
                                                                            Filed01/17/20
                                                                                 06/02/20 Page
                                                                                          Page34
                                                                                               35of
                                                                                                 of140
                                                                                                    141
palavered.              Their          only        responsibilities                were        and     death.    After that              I
                                                                                                                                             approached                 my   fish

to       cut the        low bush               so    women            could        grow        dinners with more trepidation.

rice         and      fish.       Low bush was cut                          every     11         I    had a steady stream                          of visitors           during

years and                   allowed           to    go    fallow           the    other        those     months.         Fishtown                was known as a
ten.                                                                                           paradise  up and down                            the West African

     Fishing           was much                    easier        than        farming           coast and   people would show up for a few
but        it   was a            noisy affair.            When             men     were        days of tropical heaven. For the most part
palavering                  they        also       kept     an        eye     on    the        this    was      manageable and     enjoyed the           I




ocean.          When             they       saw a        flock        of sea birds             company.          Most visitors were American.
diving into the                   water        that       meant            there    was        Most were        my     age.
a        school       of     little         fish.    Where            there        were          Russ and             Barbara            lived   in Harper but

little      fish      big fish          were nearby.              Thats when                   they    spent most            of their         weekends with me.
the       men         sprang           into     action.       They paddled                     Barbara brought nice food               cook and theyto

dugout               canoes           to     the     place        where           birds        were     my   best      friends in Fishtown.  Barbara

were diving                      dropped            a stick       of       dynamite            took     care     of    the       children             of      a    Lebanese

overboard                   and         the     bounty            sea of    the                merchant         and Russ traded                          in the        markets
floated         to     the        surface.       This type of fishing                          of West         Africa.        Among                other          things        he

was        strictly         illegal         by international law but                           bought  brightly colored millefiori African

there           was              no         enforcement.    When     I                         trade beads that were very popular among

snorkeled                    in         those             waters             around            hippies of the          west.           He     traveled            to    Abidjan
Fishtown                I    had        expected            to        see    tropical          Ivory Coast and Lagos Nigeria                                 to    buy      trade

fish and              coral           reefs.       Instead            the     seabed           beads and ship them to his                                     contacts          in

looked           like        a    bombed-out                target           practice          America.        After     I    returned              to       the       States    I


zone.                                                                                          sent    him $100          for trade              beads and he sent
     I    started eating                a    lot    of fish.      I    could       walk        me     some boxes with                   100 pounds                  of   beads
to       a certain beach                    in the       morning and buy                       nicely    packed       in     little     rows.

a        big    freshly           caught           fish    for        50     cents.        I     The     visitor      situation              got out of            hand      only
would           put         the    fish      in     the    refrigerator             and        once     when       four         rowdy           American                 women
                                               One afternoon                      stuck        invaded       my


scallop-blurring
cooked          it    for dinner.                                             I                                    tropical             sanctuary.                They were
a knife into the                   belly       of a fish and it               started          total    strangers            and were here                        for    a good

flopping             around            the     kitchen            considerably                 time.     We      swam           on           one     of      the

                     the     line       I   had drawn between                       life
                                                                                               shaped beaches                with islands just                      off shore.




58          Twenty-Five           Years      with Jesus                                                                               Part II      Getting        Serious       59
                                   Case
                                   Case5:20-cv-01388-LHK
                                        4:19-mj-70677-MAG Document
                                                           Document15-5
                                                                    76 Filed
                                                                        Filed01/17/20
                                                                             06/02/20 Page
                                                                                      Page35
                                                                                           36of
                                                                                             of140
                                                                                                141
One was                 the burial island                  and was           strictly     chiefs    presided                  from        a    table     they               set-up
off-limits.              No one went             to       the burial island               outside.       As         the    resident white                   man  I was
except              one     of these           women.            She swam            to   expected            to     join        them.           They        consumed
island          and       reported            her finds          in   her loudest         copious amounts                      of   homemade              cane juice -
shout               A     pile      of     wooden            coffins          whole       clear    distilled          sugar             cane       supposedly                        200
coffinson top rotted coffins and bones on                                                 proof.    I    was expected                     to    join    this libation.
the  bottom     a   pile of  green  copper                                                Instead         I   found  ways to mimic drinking it
bracelets a pile of smashed ceramic plates.                                               and     spilled       mine on the ground. They were
At one point she picked up a skull held it                                                too     drunk        to notice. I preferred to smoke
on her head and mimicked a hula dancer.                                                   my      purchase                from            Little       Richard                       and
This       disrespect               was         too       much.        I    put     my    nobody cared.
foot       down           and       told       them         to    leave.      I     put     The central               feature            of  my back yard was
them on                 the       next    car        to    Harper           expelled      the     outhouse.               I    had         learned  my lesson
from paradise.                                                                            about     being            an exterminator                    and            left          well

     It   is    rare for a westerner                        to    experience          a   enough        alone.        The yard was surrounded by
dancing              day.    was lucky enough
                              I                                        to see       two   a fence.        Making a fence in                         Africa             is
                                                                                                                                                                                easy.
of        them          during the   months I                              spent     in   You     take    some sticks from a                           fence       tree              and
Fishtown                  one        for       men          the        other        for   stick     them             next        to       each         other            in           the

women.                   Dancing               days         are            holidays.      ground. They                    take          root    and       little            leaves

Everybody                 takes          the     day        off       and    has      a   even grow on                top.       Voila a fence.                    I    put           all


party.              Costumes             are    important              and     allow      my      trash       behind            the       fence        knowing                       that

for great               latitudes        of individual                expression.         people        came         along regularly                   to    pick               it
                                                                                                                                                                                      up
The        cast-off           clothes           of    western           countries         and reuse            it    - paper towels                    tin     cans                  and
made            their         way        to     Fishtown              by    way      of   bottles       all   made            their      way     into town.                 I
                                                                                                                                                                                 grew
various charities                        so there          was no shortage                vegetables.                The                seeds       were               tropical
of    costume             choices         - gender-bending                   arrays       varieties           of     regular              vegetables            imported
of flowery hats                     and        parasols          for   the    guys        from     New        Zealand.              I    also grew          some grass
hunting              jackets         and        flannel       shirts         for    the   the smoking kind.
girls.         It    was      Sally       Ann        run amok.               Five    or      One of the responsibilities                                  of    the                  only
six       men            beat       drums            making            wonderful          white person in Fishtown was                                  to   administer

rhythms and                       long     lines          of people          snaked           aid. Trusting people showed up at my
                                                                                          first


through              Fishtown             to    their beat.            The     three      door expecting me to perform miracles of




60        Twenty-Five              Years with Jesus                                                                                 Part II     Getting      Serious                   61
                               Case
                               Case5:20-cv-01388-LHK
                                    4:19-mj-70677-MAG Document
                                                       Document15-5
                                                                76 Filed
                                                                    Filed01/17/20
                                                                         06/02/20 Page
                                                                                  Page36
                                                                                       37of
                                                                                         of140
                                                                                            141
western          medicine            with           the           first     aid kit         the             symptoms -                  diarrhea                  stomach                     in    knots
Peace            Corp         had             supplied                    my         house.                 loss      of   appetite                intestines                   in        permanent
Fortunately             I    never            had            to    deal      with           life-
                                                                                                            spasm               and             generally              feeling                 horrible.

threatening                  situations                      -         mostly          cuts                 Dehydration                is       common.            I   recorded profane

although              some          pretty              serious.             One        lady                descriptions               of        how         horrible                I    felt      in        my
showed up with a week old machete cut on                                                                    journal.       I    nearly           left       for   home           at that                point
her left hand. It had scabbed over so it was                                                                but started               feeling       better             and stayed on                          for

too       late    for       stitches.           I           washed           her      hand                  a while longer.                 I    was        getting         ready to return
with            warm         water             and                 soap             applied                 to       the developed world.                              I    missed media.

mercurochrome                        and            dressed                 her       hand                  BBC        shortwave radio was                                 my        only outside

nicely with             gauze        and bandages. That was                                             4
                                                                                                            contact.        I   missed being able                               to   buy books.                 I



really          what      she         was after nice   white                                                missed         my    friends as well.




     flip-Living
western        gauze. She was very proud of                                             how                      I   walked           to    Harper               once           a week                  to    get
it       looked and came back a few days                                               later                mail and buy                   groceries.             The walk was                          six or

for redressing.                I    showed her how                             it    looked                 seven          miles            along            a     beach                  lined              with
in a mirror. That                   made        her day.                                                    coconut             palms. You                   needed                  to       wear
                  in    Paradise               caused my                            nascent                 flops rather           than shoes because                                         there      were

spirituality            to         flower.              I    started            praying.                    several deep               streams               to    cross and streams
That was the                first    time           I       had      ever      prayed.              I       needed         to    be crossed in                     salt         water              to    avoid

prayed          for    a relationship a friend a lover                                                      contact        with fresh water. Tropical parasites
someone           to    share the next phase of my life                                                     lived      in fresh         water        No swimming
                                                                                                                                                        -                                        allowed.

with.       I   didnt want               to   fall          into the emotional                                   Shortly          after            my week with                                     amebic
surrender of                love.    I    prayed                 for      a friend      who                 dysentery             I     felt       well           enough                  to       walk        to

would            understand                   me.            My           prayer        was                 Harper.         Halfway there the cramps arrived
answered within a month.                                                                                    and        I   lay   doubled up  on the beach
                                                                                                            incredibly           thirsty            and unable                           to    move.           So

Tropical         Disease                                                                                    this      is   where            I    am         going          to    die.Suddenly
     I    became        very        sick       in  January. Despite                                         an       angel      appeared                disguised                as an African
boiling          and        filtering          drinking  water with                                         woman. She had a machete and shimmied
near                                                                                amebic
                                                        contracted
                                                                                                            up a palm tree cut off a coconut split
                                                                                                                                                    it
            religious         fervor           I



dysentery.          They            said      you could                    catch       it     by            open and gave me  the  ambrosia inside to

eating           raw  fruits                  and             vegetables.                   The             drink. She spoke no English but I will



62         Twenty-Five        Years with Jesus                                                                                                          Part II        Getting            Serious              63
                                 Case
                                 Case5:20-cv-01388-LHK
                                      4:19-mj-70677-MAG Document
                                                         Document15-5
                                                                  76 Filed
                                                                      Filed01/17/20
                                                                           06/02/20 Page
                                                                                    Page37
                                                                                         38of
                                                                                           of140
                                                                                              141
forever        be in her debt. She revived                                          me         so    I        getting  around that but I also
could          continue  on   my way.                                           I      didnt                  like   women. About a year ago I
eradicate             dysentery from my system
                     the                                                                                      decided           that         there       were       many
until     I    returned to the States and took a                                                              persons   inside                     me         none         of

course of            pills        that         was        as    hard on               me        as            which   could account
                                                                                                                           I                                 for.   They
on the parasites                    in     my           intestines throwing                                   are probably past incarnations.

me    into a week-long                         stupor.                                                        At     the        time          I    had       no     other

                                                                                                              explanation              for        how    I   could       feel

A    Look      in    My      Journal                                                                          totally different about                        the    same
     My   journals                of     the            period           were         full          of        thing at different times.

pithy         self-observation                          and     factoids              I        had
learned.        I    read them                 for the          first         time        in    45       3.   I       must                    learn           patience

                                                          and                                                 especially            when               learning          new
years     to write               this    piece                      I        forgot    many
of the things                I   had      realized             in        1973         during                  things            because            I    am
                                                                                                                                                         going to

the intervening years
                                                                                                              learn        many new                things. I have

          Perspicuous    means                                 mentally                clear
                                                                                                              found            peace         in   Fishtown and
                                                                                                              the     understanding that peace
          easily understood.
                                                                                                              can     be found almost anywhere.
          Importunate means persistent.
                    1.   I   am        really           up     to    something in
                                                                                                         4.   I    shouldnt                  put        my     parents
                         this          life.        I     am        going             to        do
                                                                                                              down. They                     represent the               best
                         something                      with                  something
                                                                    it
                                                                                                              of     a     tradition               whereby           man
                         lasting                        something                         good                                   he          could
                                                                                                              thought                                   figure      it    all

                         something                                            important
                                                                                                              out by himself              and they have
                         something                      spiritually             fulfilling.
                                                                                                              discovered               many answers on
                         I       shouldnt                 be     plagued  with
                                                                                                              their way.          They will be shocked
                         self-doubts.                          can  do this.
                                                                                                                                 God when they die.
                                                          I                   I
                                                                                                              to     find
                         can.
                                                                                                              Good                  grammar                   trumped
                2.       My       life    is        only beginning.                       I    am             gender            neutrality               referring         to


                         only       27.         I       am     mature               enough                    humanity              as       man.
                         now       to     know what                      I   am up            to.    I
                                                                                                         5.   It    will       be   a long              time a long
                         am       a gay             man        and           there        is    no
                                                                                                              time         until              find                         as
                                                                                                                                         I               a   place




64      Twenty-Five              Years with Jesus                                                                              Part II        Getting    Serious           65
                        Case
                        Case5:20-cv-01388-LHK
                             4:19-mj-70677-MAG Document
                                                Document15-5
                                                         76 Filed
                                                             Filed01/17/20
                                                                  06/02/20 Page
                                                                           Page38
                                                                                39of
                                                                                  of140
                                                                                     141
                    peaceful         as       this          is.    But           I    cant                                 sometimes facetiously refer to

                    develop          as        a        person              here.               I                          this  as Great    Coincidence
                    need    civilization                      and           all        the                                 Control Center in the Sky.
                    accompanying                       annoyances.
                                                                                                                     8.    I    had               thought              that          I     was
           6.   I    am    not the sort of person                                     who                                  coming                 to    Africa          to       sit       and
                is     going         to        find          fulfillment                   in                              think              and        find           myself.               Im
                another              person.                      That                                                                        back               with
                                                                                     really                                going                                                 a        more
                doesnt              bother               me            because                 I                           reverential                      attitude                      more
                think           I    will              find            fulfillment                                         humbled                 than           I    was           when      I

                elsewhere.                I        will       find          it        with                                 came.              What           I        am
                                                                                                                                                                     doing is

                                          a
                people              in              collective                   sense                                     important.                  My    lifehas meaning
                and          with                  God.                 This               is                              and purpose.                      Africa has been

                remarkably                    prescient                     and        set                                 good to me. It may have                                        freed
                the pattern for                        my life.                                                            me from 9-to-5 bondage.                                        This
                                                                                                                           was one                of the          results            of this
           7.   I      cant               offer                a            rational
                                                                                                                           trip.         In       the    45           years          since     I

                explanation                   for      why         I    am           going                                 travelled               to                        less         than
                                                                                                                                                         Africa
                back.      Its as             if       am
                                                  being called
                                                   I
                                                                                                                           two          were            spent           in       9       to    5
                back.       The           circumstances   that
                                                                                                                           working situations.
                lead       to       my             decisions                -         who
                knows               who                 arranged                       the
                circumstances.                                                        that
                                                              realize                               Leaving Fishtown
                                                        I


                we     are          in    a        divinely                 ordered                  A few days before                        I   departed              I
                                                                                                                                                                             gave a cot
                world.        It     took              me many                   years              to    the   houseboy                 who worked                     for    me. The
                to     accept             the           truth               of                                                          was
                                                                                      this          next    day      the cot                      in the house                   of one of
                realization that                        the        Earth              is   a        the    chiefs.        My           house           was       full       of   western
                proving             ground      us to have
                                                        for
                                                                                                    treasures             and      I    saw       that      the        chiefs            would
                learning            experiences   and that                                          take everything                    for themselves.
                the    circumstances                          are partially                         On    departure            day        a car was coming                           for      me
                set    up           so    we            can            have           the                  100                  Around                  1230
                                                                                                    at               pm.                                                    inspiration
                experiences               we need                      to   learn.                  arrived.          could                       the    small things                     from
                                                                                                                                       put
                                                                                           I                     I




66   Twenty-Five      Years with Jesus
                                                                                                                                              Part II    Getting            Serious           67
                                      Case
                                      Case5:20-cv-01388-LHK
                                           4:19-mj-70677-MAG Document
                                                              Document15-5
                                                                       76 Filed
                                                                           Filed01/17/20
                                                                                06/02/20 Page
                                                                                         Page39
                                                                                              40of
                                                                                                of140
                                                                                                   141
my       house             behind              the     backyard  fence so                        evening.         She        was an English                          iron     ore

everyone in the                       village          could share them.                         carrier.      The          owners suite was                         available
That didnt take                       long           and     I     waited        for the         next    to the         Captains             suite.      Passage        was    3
car.                                                                                             a day    for 10         days      30         to    England           Deal.
     This       was         Africa              where            nothing          is    on         The       ship       had been             built       during the           War
time.          The          car        was            late.        A    little
                                                                                       girl      and      seemed             seaworthy.                  The      crew        was
wandered               behind                  the    fence         and     made            a    English          all       male except               for      the     bursars
startling discovery.                           She ran home and                        in   a    wife   who was             along    for the          ride.

few      minutes            everyone   in the village was                                        We     steamed             out of Monrovia                    after    dark.     I


running              off   with the treasures behind my                                          said good    bye            to Africa         from the balcony                 of
fence.         The         chiefs              arrived       and       were        livid.
                                                                                                 my     stateroom             as     the           lights       of     the    city
You cant                   do    that.           The        tailor     chimed               in   slowly faded into blackness.
and          said      knowingly                     He     just       did.       Thus             She was about 400 feet long. Everything
ensued               my         Departure                   from        Fishtown                 happened           in the        superstructure                     at the     aft

palaver.             The    car       arrived              half     an hour            late      of the      ship - engines           quarters mess hall
and      I    left     Fishtown in the midst of a                                 crisis         and    bridge.         A    series of iron ore holds were
of ethics            that    I   am        sure       is   still    talked       about           forward from the                  superstructure.                   The      only

today.         Perhaps            someone                  there       remembers                 way    to   traverse         the    holds was on deck                        and
me       a     fondly            as    I       hold        my       memories                of   my     stateroom overlooked                        these      holds.
Fishtown.                                                                                          Ship-shape     and   Bristol   fashion
                                                                                                 Absolutely. This ship was run  by English
Sailing to England                                                                               seamen and                  by   the        book.        I   was      the    only
   was back with the nurses in Monrovia
     I
                                                                                                 paying passenger and was                             given       status      and
and had come full circle. I had come to                                                                   accordingly. The                                chief        engineer
                                                                                                 respect
scour the port for ships to Europe hoping                                                        gave        me         a    tour        of        the        engine        room.
to fly from there back to the States. Dennis                                                     Amazing This                ship    was           propelled         by a four
had      sailed in the hold                          of a ship with Arabs.
                                                                                                 cylinder      diesel         engine.              Each        cylinder       was
He had          also bicycled            around Europe with a                                    four    stories tall             surrounded                  by cat walks.
backpack.              Neither         was in accord with how I                                  Huge        levers         transmitted              power        to    a    drive
chose to         travel.                                                                         shaft       connected              to        the        propeller.          Hand
  The          first        ship           I    happened               upon            was       crafted           artfully              curved               brass          pipes
leaving              for    Newcastle                  upon            Tyne        that          connected              things           I     didnt           understand.




68       Twenty-Five             Years with Jesus                                                                                    Part II         Getting     Serious        69
                                              Case
                                              Case5:20-cv-01388-LHK
                                                   4:19-mj-70677-MAG Document
                                                                      Document15-5
                                                                               76 Filed
                                                                                   Filed01/17/20
                                                                                        06/02/20 Page
                                                                                                 Page40
                                                                                                      41of
                                                                                                        of140
                                                                                                           141

Everything                     was            clean            and     tidy.        I    felt    safe          I   sat     down with                  the bursars wife                     looked
and       secure.                                                                                            her     in    the                    and asked                  her what            was
                                                                                                                                         eye
         sat           next        to         the        Captain             in    the      dining                         She            overcame            her
                                                                                                             wrong.                                                      English       reserve
     I




mess. The                      food           was             greasy         like       cafeteria            and                    me what had happened
                                                                                                                     told                                                                  during
food.      Vegetables and                                 fruit      came from                  cans.        their prior run to Archangel                                    Russia around
You could                     have            fried       bread        with your eggs                        the      northern                                      of
                                                                                                                                                  coast                       Norway             last
in       the           morning.                The             bread     was fried in                        November.                They         had        hit        a    Force    5        Gale
bacon              drippings.                  I    passed.            But the service                       which        is    as bad as                            at sea.        Rescue
                                                                                                                                                       it
                                                                                                                                                             gets                                     is

was       fantastic.                      was            served      tea      and        toast     in
                                                                                                             impossible.                 They held their position                               for   2
                                     I



bed      in the               morning                    tea again at 3                 pm       and         days.     That              means they headed into                                 wind
tea      and sandwiches                                  at     night.        A     fruit       bowl         and waves and didnt move. They spent two
with       fresh               fruit           graced             my         cabin          at     all
                                                                                                             days holding position. Then the engine
times.                                                                                                       started                             troubles                           needed
                                                                                                                           having                                  so    they                         to
     The crew argued about when                                                   to    turn the                      and                         You        dont
                                                                                                             stop                   fix    it.
                                                                                                                                                                             stop    during a
heat       on.           We         were            steaming northward                             in        Force         5         gale.         You         would            be     turned
February and                             it    was            getting         colder.           They         sideways               to     the        wind          turned          over         and
asked          me             to    decide.               I    voted         for   heat.         You         sink.    So        they         prayed.          That           was     their last
could          always               turn            it        down.      I    sat        up with             resort.

some       of the crew until                                  the late hours of the                            Their           prayers were                  heard.           They entered
night              singing                English                 folk        and          sailing           the                of        the     storm.           The        wind calmed
                                                                                                                     eye
songs                                          warm               beer        and
                                                                                                                                           engine to make repairs.
                                                                                           scotch
                       drinking                                                                              enough            to   stop the
whiskey.          Steppenwolf
                          I        read                                            and          other        Then the           gale continued  for two more days.
books I had brought.                                                                                         But     at least                      had an engine                    that   could
                                                                                                                                          they
  We hit a storm off of Mauritania.                                                              The         see    them through holding                                 position      for       two
wind       was                coming               from           behind           us and           it       more     days.
looked                 like        we         were             sailing            backwards.                   We         docked                 at         South            Shields            near
Waves                  were                            forward
                                    crashing over                                                                      upon Tyne. The captain escorted
                                                   the                                                       Newcastle
holds.             I    had         been through storms at sea                                               me through customs unaware that the last
before             but             this        was             different.               Everyone             of Little         Richards               coffee       can        was                     in
                                                                                                                                                                                     hiding
clamed                                          was uptight.                                What
                       up.         Everyone                                                                  my    hiking           boot.        Later       than afternoon                 I    was
didnt                  know              No one would speak                                 of the           on an express                                     London and
                                                                                                                                             train to                                             my
               I
                                                                                                                                                                                           to
storm.                                                                                                       next adventure.



70        Twenty-Five                    Years with Jesus
                                                                                                                                                                                Serious               71
                                                                                                                                                      Part    II    Getting



                                                                                                         1
                                 Case
                                 Case5:20-cv-01388-LHK
                                      4:19-mj-70677-MAG Document
                                                         Document15-5
                                                                  76 Filed
                                                                      Filed01/17/20
                                                                           06/02/20 Page
                                                                                    Page41
                                                                                         42of
                                                                                           of140
                                                                                              141
                                                                                      But        my     life         was        moving             forward                 more
Communes                                                                          rapidly              than            our              commune                           could
 When  lived  I            in Connecticut                 the counter-            germinate.            My
                                                                                                 grandmother had died a few
culture            was           thriving.          Hippies                were   days before our weekend and      needed to                               I




everywhere.              Songs      about        revolution
                                                played                            attend her funeral in New Jersey. I missed

on    the radio.         Ordinary people started using                            most          of    the   weekend.                  Then         I       lost      my          job
recreational             drugs.     Alternative  newspapers                       and       I    focused             on        traveling           to          Africa        and

sprung            up     in      most       communities. Our                      liquidating           my          household                in Connecticut.                       I


contribution             was an           effort    to     form         a gay     was moving on.
commune.             Hippies        were doing              it       why  not      The ship from                      Africa landed                    at Newcastle

gay men.            Andy wrote            a manifesto and we                      upon           Tyne          six     months                 later.             I   looked

ran  an ad                in     the       Advocate              the       only   different           from the young                         professional                   man




full-creativity
national          publication            for gay men.             We       were   who had             flown to Africa five                        months             earlier.

not       hippies.       We      were     cultivated             men who          I   was         had grown a beard and let
                                                                                                thinner.         I


wanted         to      create      an      environment                  where     my hair grow long. It was thick wavy
                   and     individual            expression             could     bodied and tied back in a ponytail. It was
flourish.    Although we smoked grass we did                                      winter   England and I
                                                                                                 in                                      traded                my    T-shirt

not        want   to  live in  a   drug-filled                                    shorts and flip-flops for                              blue      jeans             flannel

environment.                                                                      shirt and hiking boots                                stuffed                with the           of

     We     rented        a      Post      Office        box         for    the   the       remainder                 of       the       coffee                can    I          had

responses.          It   was      full    every     day.         Hundreds         purchased from Little Richard. The captain
of people         from     all    over     the     country pleaded                took me through customs at the port and
to    be included              sending       their pictures                and    directed            me    to       the       railroad           station where                    I



long        letters            with   their              life        stories      caught             an express                for    Kings        Cross.             sped
                                                                                                                                                                     It


explaining          how        our dream would                   free   them      across             English         countryside                   in          a lingering
from        the     oppression             and      discrimination                winter         sunset              taking           me      to       a       new        life    in

that       was      their        daily     fare.    We           were       not   London.

prepared to handle this onslaught so we                                               I   had been             to    London             four years earlier.                        I


decided to write everybody and invite them                                        had               Court a transient area
                                                                                            stayed in Earls
to    an     organizational               weekend               at    Andys       with rooming houses and bed-sitters west
house       in the       country.                                                 of the         center          of    the           city.    I    rented             a gray
                                                                                  room with a gas                     fire       and         a meter that                    only




72        Twenty-Five      Years with Jesus                                                                                    Part II       Getting           Serious            73
                                                                                                                           f
                                  Case
                                  Case5:20-cv-01388-LHK
                                       4:19-mj-70677-MAG Document
                                                          Document15-5
                                                                   76 Filed
                                                                       Filed01/17/20
                                                                            06/02/20 Page
                                                                                     Page42
                                                                                          43of
                                                                                            of140
                                                                                               141

accepted              shillings.             Britain            was          in    the    where                      was      and      that                      welcomed
                                                                                                            it
                                                                                                                                                     they
process              of    decimalizing                   its
                                                                    currency -            visitors.              The       best      time       to              was
                                                                                                                                                          go              early
pounds              and new            pence            no more pennies                   evening                                                                    Bounds
                                                                                                                 after      dinner.        It    was           in
tuppences                  shillings                  half-crowns                  and    Green about                    half   an hour up                the Piccadilly
crowns - 20 pennies                          to   a   shilling      -    the      most    line north of the center of London.
confusing  monetary system     had ever                                                              knocked            on     the     door       of       a gray brick
                                                                I
                                                                                                I



encountered. I remember holding handfuls                                                  house on Bounds                       Green       Road            a few blocks
of strange            coins before                 sales clerks           -    Take       from the               tube      station.      Several                         and a
                                                                                                                                                               guys
what you need.                    I     had        to    scrounge            to    find   few women                     sat     around           a        room       talking.
shillings           to    light       the gas fire. It was cold                           Some sat in                   chairs     and     others           were on the
and           damp and             I    had been used to the                              floor.           They        smiled        and        asked           me       to   sit

tropics.                                                                                  down. They asked                        me   where          I   was from and
     Swinging             London        of the          1960s was over                    what          was doing                 in London.              They werent
                                                                                      -
                                                                                                       I


No        more           mods          and         rockers              no        more    all                 Kim                 was       from           the
                                                                                                     English.                                                        Basque
Beatles. This was the London of Glam Rock                                                 country of Spain and spoke                                        Catalan           as
- Lou          Reed        David         Bowie           Ziggy          Stardust          well  as          He  and
                                                                                                   English.                                                 Keith         were
and           Cat    Stevens.            I was           partial         to Joni          partners.                  Danielle     was from                Paris.      Several
Mitchell            and    classical          music. While                   hippies      were friends                 who came          to      visit         but did not
had           set   American             trends           the       Brits         were    live       there.          Geoffrey lived         in Wimbledon.                     We
more          elegant.      Hip        men        wore velvet            trousers         would become                     lifelong friends.               John was an
and            tailored         coats.             My      clothes                were    architect              who worked              for      an       organization
somewhat                  shabby          in          comparison.                 That    that preserved                     historic       buildings.              He was
would change.                                                                             partnered with                   Ted     from Jamaica.                    Blossom
     bought a Time
     I                                  Out the next                day and          it   had       thinning hair and the affectations
                                                                                                     long
listed  an address                      for       the     Gay       Liberation            of Marlene   Dietrich. People referred to her
office        in Soho.      I    decided           to    check       them         out.    as         she.        I    shared       the      contents                of   Little

     was a busy                              There was a                            on
It                          office.                                     listing           Richards coffee can with                          my new              friends.
the      wall       for    the    Gay         Liberation             commune
and       I    asked       about        it        having        never seen           a    Martin
real      commune up                   close.      It   had always been                             Martin           arrived      about         11.       Sparks          flew.

an       idea.      The    staff       took        time    to       answer         my     Martin looked                  like     George Harrison. He was
questions             and        be                        They          told      me                and handsome with
                                         helpful.                                         tall
                                                                                                                                        long dark hair. He




74        Twenty-Five        Years with Jesus                                                                                     Part II       Getting        Serious        75
                                  Case
                                  Case5:20-cv-01388-LHK
                                       4:19-mj-70677-MAG Document
                                                          Document15-5
                                                                   76 Filed
                                                                       Filed01/17/20
                                                                            06/02/20 Page
                                                                                     Page43
                                                                                          44of
                                                                                            of140
                                                                                               141

operated           some         lights       at the       Mousetrap an                   I    was      given     six    inches         of closet space                 and
Agatha                                           that      had  run  in             two drawers
                   Christy            play                                                                      for clothes.           Space was               tight    - a
London            almost         forever.         He      sat    next    to   me                      room        a
                                                                                    living                              quiet      room               a     bedroom
and         in half    an hour he asked me                         to    spend      kitchen bathroom and                               toilet.         Toilets   and
the     night       with         him.     We       were         together      for   bathrooms are separate                              in      England.               Hot
the next           three years.                                                     water  came from gas flash heaters in the
     The      1970s were               different        from today. We              kitchen and bathroom. You turned on the
made          love      made           friends          and committed               hot water and held your hands over your
ourselves                       each         other         more                                                       damn
                       to                                                easily.    ears         until      the                  thing        lit.     The       longer
Perhaps            we werent             so      particular.        Perhaps         you waited                  the     louder         the                             and
                                                                                                                                               explosion
we           werent              so       frightened.              Sexually         the more the house                          shook.          I     hated         those
transmitted              diseases             happened            then        too   things
but          never                deterred         by     that                           Martin and
        I               felt                                      prospect.                                       I    were the        same age. He had
HIV AIDs would                    change          that.     Within        10 or     studied             art     in                     and had been a
                                                                                                                        college
15 years            most         of the       people        in   that     room      fabric            designer.         He had          won           the      Queens
would         perish from this plague                       and    die slow         Prize        which                   him             months
                                                                                                                gave             six                        to      study
wasting            agonizing           deaths.          Geoffrey         and    I   art in Rome. He had grown up in Putney a
survive.          We   live      on    to tell     this story.                      section of London he preferred to avoid. We
     Martin and             I    We were best
                                became        lovers.                               had    both   had   similar  and    difficult
friends           and shared
                      everything.  We shared                                        childhoods                  but his was worse. Our fathers
our clothes and all aspects of our lives. We                                        were                                                     when           we
                                                                                                  away          fighting        Nazis                               were
believed  in   communal living.    We never                                         born              but        Martins           father              had          been
considered   living alone  as a couple. We                                          stationed              in   the     Middle         East          much        longer
believed we were a model for the future. We                                         than              my        father         had       fought                in      the
slept        in   a room with                9    people in a single                                                                                           doubted
                                                                                    Mediterranean                       so      his      father
bed         mattress            on     the       floor.     Most        of    the   whether Martin                     was      really his  Martin    son.
members             were          coupled.     Fortunately no                       was estranged                     from his family - no contact
one         snored.      At       odd     times we could hear                                          the       fact     that
                                                                                    despite                                            they          all    lived         in
bumping                and            grinding            from          certain     London.
corners  but people were respectful quiet                                                Martin         showed me London.                            He knew her
and afforded each other privacy. This was                                           history her streets                        her funny              little     places
England            after all.                                                       to       visit.    He had           lived    there        his          whole       life.




76      Twenty-Five             Years with Jesus                                                                                                       Serious           77
                                                                                                                             Part II    Getting
                                      Case
                                      Case5:20-cv-01388-LHK
                                           4:19-mj-70677-MAG Document
                                                              Document15-5
                                                                       76 Filed
                                                                           Filed01/17/20
                                                                                06/02/20 Page
                                                                                         Page44
                                                                                              45of
                                                                                                of140
                                                                                                   141
He taught me about Georgian architecture                                                  the       fire        of     1666.         Very          little         had            survived
- the proportions the  fenestration  the                                                  that                   He     loved         the
                                                                                                     fire.                                         parish              churches           of
textures             and         the        streetscapes             it    created.       Christopher                  Wren          built in the                     1670s. Each
So         much                  of      London                is         Georgian        was         a         masterwork                  same
                                                                                                                                           in         the                             style
surrounded                   by Victorian            infill.        He     showed         different             from      its
                                                                                                                                neighbor down the                                  street
me       the    Roman             wall at the Barbican                      and we        mostly in the City close to Saint Pauls.
hunted          the       mudflats            of the      Thames                at low    That was the extent of London in that day.
tide     for pieces              of    Roman        pottery.              We    never          I    loved        Martin.        He was
                                                                                                                   my first love my
found           any.              Martin           had           amassed              a   first relationship and my best friend. He
collection              of        antique           velvet                Victorian       established   a pattern am still trying to           I


through             the1930s                  and       we       scoured          flea    break        -        falling     for      emotionally                           needy      guys
markets             under brick                    arches           of      railway       where        I    am        the stronger partner.
viaducts            at 4         am    for    more.       He showed me                         Clothes           and appearances were important
the East            End
               what was left of it after it
                                 or                                                       in the          London           of   Glam               Rock.             Martin        made
had been bombed during the War - funny                                                    himself an elegant fur                           coat.                He     started with
little     winding               streets         coming together at                       a womans      fur coat.                                  He           let         it    out     in
odd                                              with  new
          angles                 places                    housing                        strategic              places         so    it       would                 fit     him        and
estates         surrounding                      buildings           that        were     trimmed               the bottom             and           the         sleeves           with a
much           older.        I    recall      a place            called         Seven     darker           contrasting                fur.           He          looked            like    a
Dials          an    intersection                where         seven        streets       Russian             He gave me
                                                                                                                prince.                                         velvet           from his
converge.               We             lunched           at         workmens              collection       make my coat.
                                                                                                                 to                                         I   sewed patches
caffes           serving               eggs        chips            beans         and     of       reds mauves and brown                                        velvet           together
sausage             with          tea.           Once      the        electricity         and Kim turned                        it    into          a       coat.           He was a
workers             went         on     strike      and we                ate    at   a                   Martin          knew where
                                                                                          tailor.                                                           to       buy         just the
workmans               caffe          in Islington     by candlelight.                    right buckle for my coat - a little                                                shop that
Martin          knew             where        to    buy whatever he                       had boxes of old belt buckles                                                      from the
wanted          at the           best price         -   little      shops run             1920s.           Together             we turned                       heads             A   year
by funny            little       men        in    Camden            Passage or            and a        half year later                     we walked into a bar
somewhere                 in      the        East       End.        We didnt              in       Boston in our coats                      and everyone turned
spend          much   time in Knightsbridge or the                                        around                and       looked                                                  Boston
                                                                                                                                           approvingly.
more           fashionable   West   End.   Martins                                        was not               like    London.            I       turned              red.       Martin
haunts          were         in       the    older parts            built        after    carried          it    off   with aplomb.                   Parts of that coat




78       Twenty-Five             Years with Jesus                                                                                    Part II                               Serious        79
                                                                                                                                                     Getting
                                  Case
                                  Case5:20-cv-01388-LHK
                                       4:19-mj-70677-MAG Document
                                                          Document15-5
                                                                   76 Filed
                                                                       Filed01/17/20
                                                                            06/02/20 Page
                                                                                     Page45
                                                                                          46of
                                                                                            of140
                                                                                               141


testosterone-and
now     grace    the couches                  in   my   living       room     as    floor        flat       in     Muswell             Hill.    The        upstairs
two cushions              carrying            memories             of Martin        neighbors               were     card-carrying
        London       into         my     present      life.                         filled        Chinese                men         who        had        to     walk
     Members          of          the     commune                  met       one    through our front entry hall to access their
evening every             week.          In    my    first
                                                                   meeting      I   flat. They were not     happy    about   the

was  accepted              as       a     member.             Being         with    decadent            wayswestern
                                                                                                              of  their  new
Martin had assured                        that.      Meetings            were       neighbors and one of them once started a
about     house           business             making          rules        and     scuffle. We  threatened  to   have   him
building       relationships               with each               other.    We     deported                so     he         learned          to     contain              is

put       3.70 a week               into a kitty         for       rent and         contempt             for us.

made      lots   of rules about                    cleaning         up      after     Muswell       was a much nicer area than
                                                                                                            Hill

each      other.           One
                        meeting                               was        about      Bounds           It had a lovely little
                                                                                                        Green.              High
relationships        each -       addressed                                         Street with nice shops and tearooms where
                           person
every     other person - how were we getting                                        we were waited                   on by sweet               old dears.            It    is


along     what       did      I   like    about      you what            were       in       North           London                 near       the     Alexandra

my      issues            and        so       forth.          In     another        Palace            and Highgate                  Cemetery where Karl
meeting         we    painted             each       others           bodies.       Marx         is     buried.          It    is   an overgrown creepy
Martin         had        brought             some       greasy          body       place        where           horror movies                  were       filmed.          I



paint     from his theatre                    and we          stripped        to    stayed        away           at night.

our     underwear and painted                           each         other.     I        The commune                     underwent a                friendly         split

was done         in different             shades of purple. No                      at    Muswell                Hill.        Some       of     us     wanted              to

one took photographs  thankfully and the                                            relocate           to   the     country and some wanted                                to

whole experience was about bonding rather                                           stay         in    London.            I    loved       living     in    London
then sensuality. The bathtub was tied up                                            but      I   missed the countryside. So did Martin
for several      hours.                                                             and          Geoffrey            who            lived      in     Wimbledon
     We had      a steady                stream of            short      term       south         London             and Dick                who      lived     in        the

        Some were English and some were
visitors.                                                                           basement                of     a church.             We     bought          a van
American but I also remember 2 Germans                                              together                so     we         could         look
                                                                                                                                             at  country
2    Italian     communists                    a    Sengalli          and      a    properties.              We named                 her Esmeralda. She
French anarchist/ revolutionist.                                                    was an             old       Bedford            delivery     van       with      side

     Quarters        at    Bounds              Green          were       tight      doors         that       rolled           back      to     open     and a             big
and    the landlord               rented       us a     larger ground               windowless                   area     in    back        for mattresses.                     I




80      Twenty-Five       Years with Jesus                                                                                     Part II      Getting    Serious             81
                               Case
                               Case5:20-cv-01388-LHK
                                    4:19-mj-70677-MAG Document
                                                       Document15-5
                                                                76 Filed
                                                                    Filed01/17/20
                                                                         06/02/20 Page
                                                                                  Page46
                                                                                       47of
                                                                                         of140
                                                                                            141
was      the        only          driver        so     took           care     of      Martin         and        I    took    a Thursday afternoon
Esmeralda               and        used         her    for        my         own     class in vegetarian                    cooking with a lot of fine

purposes           as well as looking                for property.                   cheery English ladies. They we delighted to
     Being        in    London           allowed       me        to   pursue         be joined  by an American.     There   were

music            something           that      was hard           to   do in         many inexpensive   things to do in  London
Fishtown where media access was limited                                              on   my  13 a week                    budget.
to a short-wave radio and a cassette player                                                  Im getting                    used       to    all   sorts of           little


and pianos were non-existent.       rented a                 I
                                                                                             things          here            all      in     the     process of
church           hall   for   35d an hour             to practice            the             feeling             more            at        home.       I  switch

piano.       I
                  usually         outstayed          my hour            giving                 switches              up     to   turn them            off   almost
the     church           an       opportunity          to    extend          me              automatically usually stay                                to   the        left


some good Christian charity.    enrolled in             I                                    when driving and have become                                        used

three music courses at an adult  education                                                     to     all   sorts           of     English         expressions
                    institute              -         medieval                and               like    washing              up     instead          of doing           the
literary

renaissance              music           harmony            and     theory                     dishes            aubergene                 for    eggplant              loo

and      musical              literature         of    the        romantic                     for      the           toilet          and          corgette             for


period.          Theby      was harmony
                         hardest                far                                            zucchini               squash.              And       Ive        gotten
and theory. My        - dont      advice
                              try to study                                                     used         to       taking        long       relaxing          baths
music theory in Great Britain if youre an                                                      instead               of    showers            and      Ive           even
American.               The       instructor          rattled         off    the               learned           to       shave       in the      bathtub            with

English version of note names so                                 fast that       I             shaving               soap    and a brush. But                    I    still


was   bewildered   -  semibreves                                      minims                   say       that             someone           lives     on        Great

crochets                quavers                semiquavers                   and               Portland Street                     rather than             in   Great

demisemiquavers                      which       are    respectively                           Portland               Street          -    each       is    equally
whole            notes        half       notes        quarter          notes                   illogical.                 Excerpt          from       a     letter            I



eighth           notes        sixteenth         notes       and        thirty-                 wrote        to       my    parents.
second           notes.       I    did   much         better with            the             gay was not illegal in England at
                                                                                          Being
BBC          lunchtime               concerts          at        Broadcast           that time but the authorities found subtle

House and chamber                          concerts         at    Wigmore            ways to discriminate. The commune had
Hall.    I       also     attended             many     films          at    the     been    raided         a drug bust a few months
                                                                                                             in

National           Film           Theatre        on     the           Thames         before     I    had arrived and six codefendants
Embankment.                                                                          were    tried      at the Old Bailey a                        month        after         I




82      Twenty-Five           Years with Jesus                                                                               Part II       Getting   Serious              83
                              Case
                              Case5:20-cv-01388-LHK
                                   4:19-mj-70677-MAG Document
                                                      Document15-5
                                                               76 Filed
                                                                   Filed01/17/20
                                                                        06/02/20 Page
                                                                                 Page47
                                                                                      48of
                                                                                        of140
                                                                                           141
moved           in.      Martin            was             one          of        the        illegal      in        Scotland           until             about             1980
codefendants.                The        bewigged             prosecuting                     whereas            England               had           legalized                   and
barrister               made             no                mention     of                    destigmatized             same-sex            relations                 in    1967.

homosexuality                but       dwelt          at    length           about           We     went          to   a    meeting                of        the     Scottish

the      improbability                 and            impropriety                   of       Minorities             Group         the       local              gay         rights

storing cannabis                  in a tea         caddy.              Everyone              organization.             It     was          illegal             forus                to

was     fined.                                                                               assemble and              the       participants                 seemed            like

                                                                                             they      lived    in a time-warp                from the                1920s -
We      Look    for Country Property                                                         tweed      jackets         baggy flannel trousers and
     Martin       Geoffrey and I took Esmeralda on                                           suspicious             looks     reflecting            the            oppressive
a road         trip    for    a    week          in    November.                  We         social climate in              which       they lived.                  We must
looked          for      houses              property                   disused              have       looked         like       we       had               landed            from

churches              and farms          for      sale in              the       West        another planet.
Country and as               far   north as Edinburgh.                            My           Later the next day                     later        we drove south
firstviewing   of                  a     crofters                cottage            in       on a motorway                  through     Cumberland on
southern Scotland                  was not encouraging.                             It       the    west        coast       of    England. Geoffrey was
was      a     damp          dark       little        place            with       low        navigating           and asked us                if    wed            like    to    see

ceilings        stone floor            and       tiny      windows               in a        the    Lake        District.        Lets       do          it    This        was a
desolate              treeless          Scottish                 landscape.                  great      idea.       What was          this feeling                  in the          pit

Martin         and       Geoffrey                loved           it.     I       was         of    my stomach               telling        me       something                   was
appalled               and         missed                  the          verdant              drastically            wrong         I    ignored               it.     We        were

countryside   of  England.  We looked at                                                     going       over       Hard         Knot      Pass              to     the        Lake
several such places that were being sold by                                                  District        in     late    November.                    I    ignored            the

the Forestry Commission.                                                                     cattle     grating        we   crossed.          I
                                                                                                                                                   ignored            the sign

     Edinburgh was                grey     in     November -                     grey        that said Danger Grades as Steep                                             as    1    in

building                     skies                         people            -    off-       3. I didnt understand what that                                              meant.
                  grey                     grey
putting        yet      strangely            familiar.                 Being        in       Esmeralda charged                        up    the          south            face       of

Edinburgh was living a deja vu. I had never                                                  Hard       Knot        Pass     like      a champ.                    Why         were
been there before but I knew where streets                                                   there      no     other cars         on    the        road            That never
lead and where things were. It was not a                                                     occurred          to   me.     We    arrived at the top of the

comforting            feeling      or    a welcoming                    place.           I
                                                                                             pass around 4                  pm    as the sun was                          setting.

felt    stifled       and    repressed.               Being            gay       was



84      Twenty-Five         Years with Jesus                                                                                      Part II     Getting              Serious           85
                                        Case
                                        Case5:20-cv-01388-LHK
                                             4:19-mj-70677-MAG Document
                                                                Document15-5
                                                                         76 Filed
                                                                             Filed01/17/20
                                                                                  06/02/20 Page
                                                                                           Page48
                                                                                                49of
                                                                                                  of140
                                                                                                     141
It        was      a     lovely             sunset          but      it    was      cold   house        cleaned                    and     we      would         pay         the

outside.                                                                                   Ghost    15 per cent of                      what we earned                 all   off

     It    was dark by                  the       time we started down                     the books              and        tax free.

the        north        face           of     pass on an oil and
                                             the                                               Martin and                I    signed up           to    renovate       a   late

gravel            road       that       twisted and turned down                            Georgian               store           in    Sheppards          Bush.           This
the       mountain without                           guardrails.            The road       was    a four            storey             corner     building        built       in

was           covered                  with          ice.        I        started     to   the   1820s as a haberdashery                                  shop with            a
understand that a                            1   in 3 grade               meant     that   lovely    facade                  curving        around         the     corner.

this       was      steepest road                    I   had     ever driven         on    The upper two                      floors      were the residence                  of

and          it      was  covered                         in     ice        My      two    the   shop             owner.           We     set to        work     stripping

passengers did not grasp the seriousness                                              of   wall paper              from the parlor on the 3rd floor.
our        situation.              I    told       them         to   get    out     and    The     outer           layer had been papered in the
walk         ahead           of        the       van       in    the      headlights       1950s.            It     was           a    jazzy     design  featuring

and        tell    me     where              there        were bare patches                abstract               configurations               in chartreuse  and
of        road      free       from          ice.         Geoffrey          wore     his   pink.        Beneath                    that    was  neo-Georgian
embroidered                   Afghan                 sheepskin             coat     and    wallpaper from the                           1920s and below that
Martin             had       his        fur      -       real country             folks.   a   florid        late-Victorian                 confection           from        the

Thus         began            our           slow         decent down               Hard    1880s             a more               restrained            early    Victorian

Knot              Pass.            Esmeralda                    started          sliding   effort probably from the                               1840s and            finally

sideways               off   the        road             several     times and         I   a restrained classically inspired wallpaper

kept        the        doors
                 open in case I needed  to                                                 from      when                    the       building          was      built.           I



bale. My right leg shook uncontrollably on                                                 removed                that        final      layer     to     find    a    lovely

the brake  petal from fear. After an hour                                                  little sketch on     raw plaster above the
                                                                                                                                  the

that       seemed            like       a lifetime we reached an                           fireplace mantel - a six inch high sketch
                                                                                                                                     of

elevation              at which              the         road was          free    from    a   man       in            smoking a clay
                                                                                                                   a stovepipe              hat
ice.       My      right leg            shook             for the         rest    of the   pipe one hand on his hip drawn in lead
night.                                                                                     pencil. Martin knew that it was customary
     Martin                  and             I            obtained               casual    for    workers                    to    leave      a        sketch     of       their

employment                   at        a     non-profit              organization          foreman                when
                                                                                                                    they completed building                                    a
called            Gentle           Ghost.                People         would       call   home.        It    hadnt been seen in 150 years.
Gentle Ghost                  if   they needed                  light     carpentry            My   best gig with Gentle                           Ghost was a paid
something                 moved              with          a     van        or     their   tour     of            England               and       Scotland        for        the




86         Twenty-Five             Years with Jesus                                                                                     Part II   Getting   Serious           87
                                   Case
                                   Case5:20-cv-01388-LHK
                                        4:19-mj-70677-MAG Document
                                                           Document15-5
                                                                    76 Filed
                                                                        Filed01/17/20
                                                                             06/02/20 Page
                                                                                      Page49
                                                                                           50of
                                                                                             of140
                                                                                                141
Victoria         and       Albert          Museum. When                    the   V   8v
                                                                                          parents at a time                            when            long   hair dropping
As        national             crafts      exhibition          was     finished           out     and             being            gay            caused          many                 of    my
they       needed               the     exhibits            returned        to    the     contemporaries                          to be               expelled           from               their

exhibitors                so     they        called         Gentle     Ghost.         I   homes.    My    parents                                           were              left-wing

spent           five       days  on the                       highways           and      progressives who walked                                       their talk            by being
byways               of    Great  Britain                     returning           the     draft-counselors                         and            protesting             the           war    in

exhibits              clearing          90            or    about      7    weeks         Viet Nam. They worked hard to repair the
wages.           One           lady     lived         in    a manor         house         system.   had moved beyond that. I was
                                                                                                             I



and       invited         me     in for tea. Another lived in a                           finished               with            the    system and                      wanted                no
crofters             cottage            on          an     unmarked          lane.        part of      it.


When        I    returned             to    London            they had more                 I    wrote            a        letter       to        my     Mother from                         the

exhibits to return so                           I    repeated    the journey              road    when                I    was     delivering               the     V    8s    As           craft

with a different                  itinerary.                                              exhibits

    had 100 pounds of African trade beads
     I                                                                                             I         dont                have         your          letter       with               me   -

that Russ had sent me from the markets of                                                          only                    my memory                     of       it.     You               said

West            Africa.           We                started     a      necklace                    something about how my                                               values were

business              stringing             trade          beads with        glass                 different from yours - true                                                     I     think
beads           from            Czechoslovakia   and                        selling                back                    to    when             I   began         in    planning
them        from           a     blanket  at the  far                      end       of            rather                   naively           trying to           set the world
Portobello                Road        on        Saturday            afternoons.                    aright.                  It    was then and when                                     I    was
                 Hill      Gate       was           the                           be               in Africa                      that                realized          that




over-both
Notting                                                     hip place        to                                                               I                                    despite
in       London           in    the     early         1970s.        Throngs          of            all            our            good             efforts      at         reforming
elegantly            attired          people          strutted       their stuff                   trying to change                                   the course of things

on       Portobello             Road        every          Saturday looking                        that               it    was        all    so monstrously                           wrong
for      unusual               things        buyto             and     unusual                     and                in the long                     run    rather hopeless.

people          to   watch.           Our necklaces              sold well to                      Be            it        our     waste              and     pollution
           men and women.                                                                          population                                unstable                   agricultural

                                                                                                   practices                           atomic            weapons                   or        our
Prescient Values                                                                                   greed   competitiveness                                                and                 the

     I   was         fortunate             to       come      from     a    family                 breakdown of social values                                                  -       it    was
that       could          understand                  my      errant    ways.         I            all crumbling away from beneath us
communicated                     frankly             and openly with              my               and there    was no stopping   it. I




88        Twenty-Five            Years with Jesus                                                                                            Part II     Getting         Serious                 89
                           Case
                           Case5:20-cv-01388-LHK
                                4:19-mj-70677-MAG Document
                                                   Document15-5
                                                            76 Filed
                                                                Filed01/17/20
                                                                     06/02/20 Page
                                                                              Page50
                                                                                   51of
                                                                                     of140
                                                                                        141
        suppose     my    reaction   was   to                                         us       to             Waterloo               Station               in         private
        withdraw and do as little damage as I                                         compartments                       in    10     or       15      minutes.            We
        could - i.e. leave planning which I                                           lived     near              the    station          and          several         trains

         feel   for the         most        part only represents                      passed            through           every       minute.              This was            a
         and        perpetuates                more             sprawl.           I
                                                                                      neighborhood   of Victorian row houses and

         suppose           I     am     able            to   accept             the   our house  had  elaborate plaster cornices in
        inevitable             now.     I    feel       that        although          every         room.          There        were also                  many empty
        we have           lost the          war         individuals             are   lots     on our              street -          evidence              of    Germans
        much         more         important                  even          more       bombing                the railway line 30 years earlier.

        important               now     and         I
                                                         ought        to        use   My     life       in    London came                 to   a screeching halt
        the                             and                          have        to   when               was unable                        renew             my       tourist




        state-categories
                intelligence                       ability      I                                   I                                to

        help them. As a social scientist                                I       was   visa.         I    had built                  my         life        there       on      a
        trained  to   think    of  people                                        in   foundation                  of sand.          The        notion of a
                               and     generalized              groupings             recognized                  relationship            allowing           permanent
        - the      lower         middle       class the ghetto                        resident                status           for     same-sex                      partners
        blacks           etc.    etc.       which obscures all                        would have                  to    wait   formore than 40 years.
        sorts of detail                and    defines           people           in   I   had       six       friends         who had bought 80 acres
        terms of jargon.                                                              of forest in rural Massachusetts                                          to   form an
        I suppose                our    values           are     different            intentional                 gaycommunity.                        Martin          and      I


        but it is almost inevitable                             that    ones          tried         to       transfer our life there                             with      our
        children          should        reject           their parents                ideals             but       the    rigors          of    building              houses
        values       - the world              is    a    fast    changing             and      trying to earn                   a    living           in   a rural        area

        place. My values grew from yours...                                           created                so     much            stress            that       we       were
          I have found that the world has a                                           unable                 to        maintain            our             relationship.

        way        of providing              for    people           like       me    Relationship counseling                              forgay men was a
        who        travel        half       way          around            it    in   thing             for    the       future.          Martin was not  a
        search of self.
                                                                                      spiritual person                        and    this       aspect           of   my     life

     Martin and      I    left    Muswell           Hill     and moved                was about                   to    open.        We  parted as friends
into   a house       in        Wimbledon                with        Geoffrey.         and       stayed             in    touch        with each other. He
This    is    in    south         London                 not     far        from      moved             to    New        York and contracted                           HIV     in

Wimbledon          and Richmond                     Commons and                       the      mid            1980s.          He returned                  to    Geoffreys
the    Southern          Region         trains           that       whisked




90     Twenty-Five        Years with Jesus                                                                                      Part II        Getting          Serious        91
                                      Case
                                      Case5:20-cv-01388-LHK
                                           4:19-mj-70677-MAG Document
                                                              Document15-5
                                                                       76 Filed
                                                                           Filed01/17/20
                                                                                06/02/20 Page
                                                                                         Page51
                                                                                              52of
                                                                                                of140
                                                                                                   141

home                in England            and     died    there as did so                     news.   explained perhaps wrongly that
                                                                                                            I                                                                  I




many                gay   men        in   those years.                                        had encouraged Martin to get in touch with
         I   was      living         in Toronto         when     Martin was                   her    when we            left          London       in1973 but he
dying.               Geoffrey          had moved           to    a       village         in   had      refused.         I        asked      her    how much she
Norfolk                   several           hours        north             east          of   wanted            to   know.        Everything.                 She sobbed
London.                We       stayed       in    touch       by        telephone            uncontrollably                 for      the   half    hour        it   took   to

as           Martin        declined.         He was        the           first     AIDs       tell   her         what        had        become           of    her    eldest

patient              in     the local hospital and he was                                     child.

treated                      he had the plague - isolated in                                         was
                     like                                                                        I              riding thesubway in Toronto a few
his          own ward when                   he had a disease that                            years     later      and there in the same car was
was             very        difficult        to    contract.              Word           of   Martin            and   a woman.    This  man was
Martins                     condition              made          the               local      Martins            double.          I   thought     must be his
                                                                                                                                                    it


newspaper. Geoffrey was incensed and read                                                     brother.           Everybody             in   Canada makes it to
the           riot    act       to    the   hospital       administrator.                     Toronto           eventually.            What      should        I     do   As   I


Reporters                   knocked             on      Geoffreys                 door.       was screwing              up            my    courage       to       approach
Geoffrey read                    them       the riot     act too.                             this couple             the        train stopped                at Bathurst
     Martin               had not         stayed        in touch          with         his    Street            and                                                         me
                                                                                                                        they            got      off      leaving
                          but    he                                                           dumbfounded                                                                 and
parents                                   learned       that    his            brother
                                                                                                                my own ineptitude
                                                                                                                            at
had married a Canadian                                  woman            and both             wondering what I would have said to them.
his parents                  had moved             to    Vancouver                to    be    I moved back to the Berkshires and started

near their son.                       Martin      asked        that        I     phone        my     life       anew.       It    was 1975              and     for   me       a
         mother                      he died.                                                 year of beginning                   anew.
is                        after

     I       felt    terrible         the   morning Martin                       died.    I


was            dizzy            disoriented             spaced            out          not

myself at all. I now feel that                                   the           chords
between us were being broken                                     as he            died.

Geoffrey                  phoned to say that Martin had
passed.                This    was  something    already             I



knew.

    phoned Martins mother that afternoon.
     I



This was the hardest telephone I have every
made. I introduced myself and told her my




92            Twenty-Five            Years with Jesus                                                                                  Part II                Serious       93
                                                                                                                                                 Getting
                                              Case
                                              Case5:20-cv-01388-LHK
                                                   4:19-mj-70677-MAG Document
                                                                      Document15-5
                                                                               76 Filed
                                                                                   Filed01/17/20
                                                                                        06/02/20 Page
                                                                                                 Page52
                                                                                                      53of
                                                                                                        of140
                                                                                                           141
                                                                                                         clean-cut             wholesome                      Canadian                    guys          in their               20s

                                                                                                         asked          me       to      he on a massage                               table           and       close         my
                                                                                                                                                                                                          in Toronto
                                                                                                         eyes.      They came from a                                spiritual             group

                                                                                                         where there was a teacher.                                           One         did       all   the         talking

                                                                                                         while          the      other                took     notes.              They           said       they          were

                                                                                                         going to clear                   my           aura with the Pure White                                      Light of

                                                                                                         the       Christ.          I    remember being amazed           guy                            that         the

                                           Part           III                                            who        did       all       thetalking could know anything about

                                                                                                         me        without              my        telling     him      first.          He         told    me         that      my
                                                                                                                                was               caused            by            an      energy             imbalance
                                Finding Jesus
                                                                                                         sexuality

                                                                                                                                        from           lifetimes           in       Atlantis              and          that          I
                                                                                                         originating

                                                                                                         should           stop           smoking                   grass.           What           did       I    know               I



                                                                                                         believed              him.                   He     asked                me      if       I      believed               in

                                                                                                                                                                              know what
BY      AUGUST                         1975   I   had     lived       in two         communal
                                                                                                         reincarnation.                       I   didnt       really                                      to believe at

                                                                                                         that       point but                     I   said     I    did.          The work he did made
living       situations                  traveled        to    Africa        and      England
                                                                                                         me        feel   relaxed.                    That was good.                      I       had no frame                   of
used up               all    my money              got a job in the              Berkshires
                                                                                                                                                             what                                                     was an
                                                                                                         reference             to process                                 I       was told but                   I


and   rented                a    cabin   woods heated by a wood
                                           in the
                                                                                                                                                                    neophyte                  and         somehow                it
                                                                                                         open-minded                          spiritual
and   coal            burning cook   stove. I had not established a
                                                                                                         resonated.                 The           Light      felt   wonderful.
direction             for
                          my life. I had lived almost exclusively
                                                                                                                    did       not rush into                         my        involvement                    with          these
                                men       and
                                                                                                               I

among         gay                                  I    missed         the company of
                                                                                                         people.          I    cautioned                    myself about                      not choosing                      the
women.            It        seemed        like    the    party        was over. saw a   I


                                                                                                         first      thing that                    came       along.           I   had     been instructed in
therapist.                  I      was        looking           for
                                                                         answers                  but
                                                                                                         Transcendental                               Meditation                  and     I       also    knew             some
disappointingly                        he seemed to want                me       to do      all   the
                                                                                                                          who           followed             a teacher from Chicago.                                       I   was
talking.      I        did not have               much         to   say and           the     main       people

                                                                                                                        to      other                                              but             had           an    innate
                                                                                                         open                                         possibilities                           I

benefit           I         derived        from         those         sessions              lay     in
                                                                                                         predisposition                           to       defer     to           information                that          came
observing               a       fine    stained        glasslamp he had on                        his
                                                                                                         from the beyond.
desk.    I   decided               I   wanted to        make stained glass.
                                                                                                                   My    first          balance             was      lightweight                   stuff         compared
     One day an                    old friend called            me     to    ask whether             I


                                                                                                          to the          work           I        do now.           The           veils   were very                   thick      in
wanted            to         have        my       aura        balanced.          I    said        yes
                                                                                                          1975.           The Earth was surrounded by thick                                                                dense
immediately                       without         any         notion        of       what         this

                                                                                                          energy              and            there           were      far           fewer             people         on        the
entailed.         The appointment was                           for   a week         later.    Two
                                                                                                          planet             who             could           transmit                  the        Light.          But          that




94                                      Years with Jesus                                                                                                                                                                         95
         Twenty-Five
                                             Case
                                             Case5:20-cv-01388-LHK
                                                  4:19-mj-70677-MAG Document
                                                                     Document15-5
                                                                              76 Filed
                                                                                  Filed01/17/20
                                                                                       06/02/20 Page
                                                                                                Page53
                                                                                                     54of
                                                                                                       of140
                                                                                                          141
session              awakened               something in                   me               and probably                                     at   the            local       stained                 glass      studio.         For
                                                                                                                                                             -




                                                                                                                   apprenticed

changed               some            things              inside        me         that       I       was    not   most     of the           next            25 years                   I       made       my        living      by

aware           of.       A     seed had          been planted.                       It     took      several     making           stained       glass.

months               to germinate.                                                                                   The next               April   I    drove to Toronto                             to   see for myself.

      I   started meditating in the                                manner             they taught             -    The teacher John ran a health food store. My first
                                                                                                                                                             He was
scanning                  my       awareness                     through            my        body          and    impression of him was not impressive.

focusing              on         my        heart           chakra.         I       still      follow        that   short quiet humble and unassuming                                                             a   figure in

practice             today.           This group                  was      called            Students         of   the   background                     the          return of Mr.                     Peepers.            I   later


Light          and        it    was   only a few years old. They                                      owned a      came     to       understand                       that        his           appearance            was        an

house           in             Toronto       they            called         SOL              House          and    excellent          disguise.                  My most                vivid      memory              of that

followed             a         teacher      named                 John.        They           operated         a   weekend was meeting Joanne.                                              I   wasnt at all           sold on

                            restaurant.                    did not         have the words to                       this group.              Until that time                        it       was an option                      and   I
vegetarian                                            I



describe             what         this group                was        but          would             now          had     other options.                        I   met Joanne                      early     on Saturday
                                                                               I
                                                                                                             say
that      it   was a            school      of consciousness                          and a mystery                afternoon                at    SOL                     House                 and        we        began           a

school          teaching              Christian              mysticism.                 I   have       written     conversation               that           lasted         until               11   that      evening.         We
about some of the teachings                                        in   my      book          Navigating           had     so   much             to talk about                     Although we had never
                                                                                                                                                                                   She was                                      and
by Heart.                                                                                                          met     she was very                          familiar.                                 intelligent


                                                                                                                   possessed                a depth                  that    I    had            never         encountered
     These people did not proselytize or seek converts.
                                                            what you                                                                                Joanne                         what               sold      me    on        that
You       either resonated                       with                              received in your                before.          Meeting                                  is




     trans-I
                                                                                                                                     felt    that       if       this place             could          attract       someone
balances                                   did            not.         liked         that                          group.       I
                           or    you                              I                               I
                                                                                                       always
                                                                                                                   of her caliber                 there              had            be something real and
resisted             a hard            sell.          One         member                of    the       group
                                                                                                                                                                             to


traveled             from place                                       to                    balances               lasting here.              John was                     in the               background.            Joanne
                                                 to       place            offer                              or
                                                            wherever               several            days    of   had amazing                    substance.                      We            were       two       old       souls
energy          healing sessions

                                   could          be             scheduled.                 There                                   reacquainted.                     In the years ahead                         we became
appointments                                                                                                were   getting

                                                                                                            and    close    friends           and shared many                                   interests.           We
perhaps 10 or 15 subgroups in the eastern U.S.
                                                                                                                                                                                                                           jointly


Canada but                      the nucleus                was        in Toronto.                                   subscribed               to magazines     on pre-Columbian
                                                                                                                   Atlantic contact                 and Biblical archeology and we                                               ate
          began                 following         the            practices                 these       people

                      meditated.
                                                                                                                    dinner          together        every           Wednesday night. She liked
taught.          I                           I
                                                 stopped               smoking grass. Early
                                                                                                                    baroque           and         big            band swing music. She would
the       next             year        I    had             sex       with          a       friend          from

Connecticut                     and found                  the     experience                empty and              marry John 10                 years later.

                                                                                                                         And Toronto was an                                                                          had never
                               also started               working with                  stained                                                                             interesting                city.     I
draining.             I
                                                                                                        glass
                                                                                                                                                                           had a wholesomeness                                  and
and                                                          from          my                               and     been        there        before.                 It
           eventually                 resigned                                       office       job




96          Twenty-Five                Years with Jesus                                                                                                                     Part III             Finding Jesus                       97
      Light-I
                                            Case
                                            Case5:20-cv-01388-LHK
                                                 4:19-mj-70677-MAG Document
                                                                    Document15-5
                                                                             76 Filed
                                                                                 Filed01/17/20
                                                                                      06/02/20 Page
                                                                                               Page54
                                                                                                    55of
                                                                                                      of140
                                                                                                         141
 vibrancy                 had not encountered                           in American cities.                       outskirts          of                                  She                several         miles
                                                                                                                                           Alamogordo.                          lived
                      I



 It   seemed              like    New      York        in the          1950s but without                                                                      and    expensive ranch house in
                                                                                                                  away in a borrowed
 the    slums or ghettos.                     Some            called         it    New       York run             the desert.         She was a deep                     trance      channel          and had
 by the Swiss. Art deco                          trolley cars rumbled                          through            no        recollection          of      what       came         through            her.      She
       crowded
its                        streets.
                                                                                                                  always        worked            with         a    woman who was                     a

        returned                 to   the    Berkshires                    feeling          like       I    had   bearer whose              name was                Susan.
found somewhere                          to belong.           I    did not contemplate                                 Neva Dell had a strong presence                                 she was used to
moving           to       Canada         at that point.                    liked living in the                                                            When                showed                             my
                                                                       I
                                                                                                                  being         in    charge.                            I
                                                                                                                                                                                                up     for

                  and
country                      there       was a move                afoot to form a rural
                                                                                                                  appointment at 100                          pm     she took a minute to                        size

retreat in upstate                     New    York. That appealed to me.                                          me up              and     announced                   that     we       would          do     my
      Most       of the           people         in Toronto                  had        traveled             to   session the next                day -            today we        were going to play.

Alamogordo                       New         Mexico                for        a         deep-trance               Neva Dell and              I    sat in the             back seat of her station

channeling                                                                                                        wagon and Susan                        drove us through the mountains
                           session with a Dr. Neva Dell Hunter                                             who
had      formed              a        spiritual         school              there.           She           had    of southern             New       Mexico.          We      talked        and    talked       and
channeled                   the          methodology                    for            doing               aura   talked.       We had a                  meal at a resort on an                          Indian

balancing                 and had taught                 it       to   John. Some years                           reservation             called         Cloud Croft and                   talked     into       the

later    John              told       me    that    during             the        1960s he had                    evening.           She was           different         from Joanne             in Toronto.

traveled         around the U.S.                    and Canada                     looking for a                  She        had an          agenda                and       strong        opinions         about

good     channel                  someone          who            could           independently                   most         topics.       For          the       most        part        I    listened.         In

confirm things that                        he had           felt       about himself and                          retrospect          I    feel   that        she saw something in                     me      that

he thought                 her    to     be the best he could                            find.         John       I    had      not       seen       and           she wanted              me    to join         her

made         these          journeys          in       an     old          Mercedes            with          a    followers          in   New       Mexico.         At the time that went over
friend       named               Lindo.      Johns                students              in    Toronto             my head.
                          New     Mexico                                          Neva                                                                                                                           was
trooped                                                                                                                     had      my     karmic                                   next
                 to                              for     readings.                            Dell did                                                                         the
                                                                                                                                                               reading                           day.     It


                                                                                   -
                                                                                                                        I


two     types             of readings            for   her         clients                  a karmic              recorded           on     reel-to-reel                       and         have      not been
                                                                                                                                                                    tape               I



reading          and        a     life     reading            each          several           months              able        to listen      to           for      some                    What was              said
                                                                                                                                                    it                       years.
                 knew                            about                                                                                                                        me                                  my
apart.                           nothing                          past       lifetimes.            There                             my                                              to                     of
             I
                                                                                                                  changed                   life.        It   opened                       aspects
was     no       compulsion                 to     get      a reading                   but        I       was    consciousness               I     did not         know       existed.         Compared           to

interested                and         made       the     journey                  in    September                 the quality of the channeling                              that is available            now       it


1976.
                                                                                                                  now  seems pretty rudimentary but the veils were
      Neva        Dells                school            consisted                     of      several            thick in 1976 and Neva Dell did her best even if

southwestern                     style       suburban                      houses             in           the        she remembered nothing of what came through her.




98                                    Years with Jesus
         Twenty-Five                                                                                                                                                Part III      Finding Jesus                    99
                                       Case
                                       Case5:20-cv-01388-LHK
                                            4:19-mj-70677-MAG Document
                                                               Document15-5
                                                                        76 Filed
                                                                            Filed01/17/20
                                                                                 06/02/20 Page
                                                                                          Page55
                                                                                               56of
                                                                                                 of140
                                                                                                    141
      She channeled              a     Dr.     Ralph Gordon                        from the             5th               I   had one          of Neva Dells last readings.                       She died in

 Plane     1711    Chair. That        meant nothing to me.  had                                   I                   1978.      Her school continued                    for     many years and one
 had 198       lifetimes         on Earth. had gold magenta and
                                                             I
                                                                                                                      of her followers Dr. Robert                        Waterman               expanded her
 white in    my     aura.        I    had been                   present at the building                              teachings            and    founded             an     esoteric           school      called

 of the Great Pyramid.                      And      I       had known             Jesus.         I    had            Southwestern               College         in Santa         Fe.      He has        written

been a boy in his village                           much               younger than                   him             several books              and endorsed some                     of mine.         He now
and he had spoken to me a week or so before he                                                                        calls     aura balancing                  Noetic       Field    Therapy            and he

           longer remember if she told me what was
died. I no
                                                                                                                      certifies    practitioners of this modality.
said.     She     also       said           that             in    the      future          I    would
become a        nationally             known                 channel         of   wisdom and
that hundreds            of people would be knocking                                            on     my
door. That prospect                                               me.
                                      frightened
                                                                                                                              These       were        heady          months          of     transition        and
      Neva Dell blinked as she came out of her trance.                                                        I
                                                                                                                                          moved            the                             the next      month
                                                                                                                      change.         I               to            group    retreat


                                                                                                                      -
blinked     because          I       felt    like        I       was   in    a   trance.         Of     all
                                                                                                                        a run-down farmhouse on 300 acres in upstate
the    people     who have                   ever        walked             this   Earth              how
                                                                                                                      New York. The group had set up a corporation to
many had known                   Jesus              was awed and humbled.
                                                                                                                               the property for $60000. The first months
                                                I


                                                                                                                      purchase
   That evening          I
                             spoke with Susan and she relayed                                                                    consumed              with                       and       winterizing        the
                                                                                                                      were                                          cleaning
a key              of information.                               asked her
                                                                                                                                                                             there but there was a
          piece                                          I
                                                                                         any other                    farmhouse. Four of us
                                                                                   if
                                                                                                                                                                     lived

people     had been          told           that         they had             known             Jesus.
                                                                                                                      steady parade               of      visitors     from Toronto               a four-hour
Only the       people from Toronto                                 she       said.       One man
                                                                                                                      drive away.
was    told he     had been                 the disciple                                Most other
                                                                       Phillip.
                                                                                                                                                                                 and       not very         many
                                                                                        -                                     There       were    lots         of    chiefs
sessions       dealt     with               mundane                    issues                   health
                                                                                                                      Indians.            Everybody            had     something to              say because
                                       and
family relationships                           so forth.
                                                                                                                      they      had       invested         their      money       in the         property.     We
   Some      years later                John         played              me      a part of his                                                                                                  and
                                                                                                                      had chickens                and       a rooster            Rocky                the    girls
own     tape      from Neva                  Dell.           He        was               that         two                                                                                       imported from
                                                                                 told
                                                                                                                       goats 3 horses and assorted cats                                   all

thousand years ago he had been the Son of Man.                                                            I
                                                                                                                       Massachusetts.                 I    brought         Eloise         my     Siamese       cat.

realized    that    John had encouraged                                      his followers              to
                                                                                                                      The        next          year       we     built       a   building         for    holding
see Neva       Dell because he wanted                                    confirmation                 that
                                                                                                                                               and housing guests. There was                                a huge
                                                                                                                       workshops
the    people     who were assembling around him had                                                                                                                                                  300
                                                                                                                       amount             of   work       involved       in maintaining                      acres

actually been present                       around Jesus two                            thousand                                                                                                      stream     of
                                                                                                                       of land            and    accommodating                    a    steady
years before.       But knowing                      these             things      was          for   the                                                                                                     man
                                                                                                                       guests         who came             for      workshops         given       by the
future.    My     understanding unfolded more                                       slowly.




100     Twenty-Five          Years with Jesus                                                                     x                                                  Part III     Finding Jesus                101
                                        Case
                                        Case5:20-cv-01388-LHK
                                             4:19-mj-70677-MAG Document
                                                                Document15-5
                                                                         76 Filed
                                                                             Filed01/17/20
                                                                                  06/02/20 Page
                                                                                           Page56
                                                                                                57of
                                                                                                  of140
                                                                                                     141
 who       did the         balances.         I   earned money by making                                         paid     taxes. People                 could buy shares in corporations
                                                                                                                                                                                                                      the
 stained        glass.                                                                                          and       were        refunded              their        money           if       they        left



      By       the    summer            of    1978       more         residents              had                community.
 arrived at the             retreat       and     I   felt    that       it     was     time to                       John       lived    a simple and frugal                        life.         He had            very

move           to    Toronto.       I   was      the     first      resident              of the                little     stuff              and        his        tastes       were               Spartan.            If


retreat         to    make       that        move.       Eventually                                             something                 broke             he          fixed       it            himself.            His
                                                                                      everyone
moved and               the    land would be                 sold.    I       had come         to               workmanship                   was        often          crude        but           appearances
know John somewhat                           by that time.           I        had come         to               were       not        important              to        him.     Before             painting            his

know           him as a benevolent                      helpful               father      figure                apartment during the remodeling                                      I   asked him what

without              strong      personality                 characteristics.                  He           -


                                                                                                                color he would like the hallway.                                He asked me what                            I




seemed pure innocent                         methodical             disciplined             and                 thought           and     I   suggested beige                   thinking                that would

                                                        He                                                                                                             He agreed              and
                                                                                                                go with what was
filled     with       a quiet                                      offered                                                                                                                                later       that
                                        strength.                                     advice    if                                                      there.

asked.         If   he werent asked he would                                                                    day       asked        what            beige       looked        like.             had         already
                                             say nothing.
                                                                                                                                                                                              I
                                                                                                    I



often      saw him          allow people          who thought                     they    knew                  bought the paint.
what       they were doing                              much
                                          take    so                 rope that they                                   That apartment was Johns home                                               for   the     rest of

would          hang     themselves.                                                                             his life      and nothing in it changed for the next 25
   He had purchased                      the     building          where              his store                             The living room was small and inexpensively
                                                                                                                years.
was      located        and asked some                  people            to      redecorate
                                                                                                        I

                                                                                                                furnished             -   a couch             a chair and a small desk that
the      apartment            above       the    store        so    he could              move                  later     needed           to      accommodate                    Joannes computer.
there.     I
               spent a few weeks on that project and got                                       to               The       walls were               covered             in    vertical wood paneling
know John        He was an unassuming man. He
                      better.                                                                                    and        there         was           a         suspended               ceiling              with         a

was methodical in the extreme and he followed a                                                                  fluorescent           light.          A somewhat               primitive               oil    painting

weekly          routine.       He       was      possessed            of          great     self-                of      animals          lying        down            together          hung            above         the

discipline           and     led others          by example.                  He behaved                         couch.           A   lion         and        a        lamb     were              among              them.

impeccably.            He     never      accepted            money            for     what he                    Another somewhat                        crude           oil   painting             depicted           the

did for others             yet he always              reimbursed people who                                      flight     to    Egypt.
                                                                                                                                                   The       artist         wasnt        good           at painting

helped         him.    He     never       revealed           his birthday               or his                   faces.     The bedroom had a double bed and a bureau.
age.     He     did not       want      to be celebrated                   and thought                           The bathroom had a claw                                foot   tub without                    a shower.

that                         locked                     into       a perception                of                     was                              The    kitchen          was                  enough            for   a
         birthdays                        people                                                                 It          very small.                                                 large

how      they should be at that time of their                                 life.                              Formica table                    to   seat       four       with    cabinets                 from the

  The          various        businesses              and                              of                         1940s.      I   eventually             came           to   know        every inch of this
                                                               buildings                    the

group were             set    up as          for-profit                                     and                  place      because           I   cleaned         it
                                                                                                                                                                       every    week          for       $10.
                                                              corporations




102      Twenty-Five            Years with Jesus                                                                                                                  Part III      Finding Jesus                          103
                                                                                                                                                              f
                                             Case
                                             Case5:20-cv-01388-LHK
                                                  4:19-mj-70677-MAG Document
                                                                     Document15-5
                                                                              76 Filed
                                                                                  Filed01/17/20
                                                                                       06/02/20 Page
                                                                                                Page57
                                                                                                     58of
                                                                                                       of140
                                                                                                          141
      John           did not like reading books.                               He       preferred to                  It   was easy               to   immigrate             to   Canada.          I    wrote    an

    use his inner resources                          to        learn intuitively                but he       application to the Immigration                                      Ministry saying            that    I



    did   have            a     few     favorite          books              he     kept        on     his   planned               to        move          my        stained          glass     business         to

    bookshelves.                 On      the        other            hand          Joanne         loved      Toronto             and employ Canadians.                             After one interview

    books and had                     lots       of them.        I   tried    to read           some    of   I    was        in.    I       worked         in the          kitchen      of the         vegetarian

Johns               favorite         books and            the        more      pious people in               restaurant                     for   the      first     few years until             my       stained

the       group practically committed them                                          to    memory.        I
                                                                                                             glass business got off the ground.
think          that                  important                   remember than John                                   The                                                       and                            Most
                                                                                                                                            years were heady
                          it    is                        to                                                                 first                                                     exhilarating.

came        of age in the                    early    1950s and                    very    few good          of        the       members were                         single          dedicated          seekers

quality             spiritual         books had been written and those                                       enthusiastic                     about        their        spirituality         and fun        to   get

that existed                   were often published by small specialty                                                 know.                 rented        a                                  about a mile
                                                                                                             to                         I                      little      apartment
publishers in                   New York            like       Weiser.                                       from           SOL House and                           took    a    streetcar      to     my   job at

      The           Rosicrucian                   Cosmo              Conception            by        Max     the restaurant. There                              was a       regular routine of group

Heindel               was        important              to       John.             So     were       The     activities.                    Participation             was        optional.      There          were

                      and                                                                 John was                                               and Monday
Kyballion                       Brother of the Third Degree.                                                 group meditations on Sunday morning
particularly                   impressed by the                      dedication            of one       of   evening. Balances   for members were held on
the       characters who was                         in such             a deep meditative                       Sunday afternoon Tuesday morning and evening
state that his wife                     whom         he hadnt seen in 20 years                                   and Wednesday evening. They were open to group
passed by him without                               disturbing               his meditation.             I   members who                               would         sit    in    a    circle      around        the

could          not        finish       Dweller          on Two               Planets.            put                          balanced                               and have a         brief      opportunity
                                                                                            I           it
                                                                                                                 person being
down        after         a long-winded                 treatise         on the labor laws                                         what           they      were                        No      ones        growth
                                                                                                                 to        say                                             feeling.

of Atlantis.              I    was    fascinated           by The Spear of Destiny.                              issues were private.                          Every so often John would give
     read            in   a                        an account                of the                              a talk on Sunday                       morning. Other                                  would be
I              it              day.     It   is                                           spear that                                                                                   activities


pierced             the       side    of Jesus          when            he was           crucified.      I       added in future years.

was       in     my       early 30s              when      I    first   approached               these

books               and        today         I
                                                  might         make          it    all    the       way
through the labor laws of Atlantis                                      if   there were a call

to do so.


                                                                                                                                              started          happening              late    in       1979.     The
                                                                                                                       Changes
                                                                                                                                 was         like      a                    John       was assembling a
                                                                                                                 group                                     village.

                                                                                                                 Core Group of 6 or 7 people                                      who    would meet with




104        Twenty-Five                 Years        with Jesus                                                                                                       Part III      Finding Jesus                 105
                                                                                                                                                                s
                                                 Case
                                                 Case5:20-cv-01388-LHK
                                                      4:19-mj-70677-MAG Document
                                                                         Document15-5
                                                                                  76 Filed
                                                                                      Filed01/17/20
                                                                                           06/02/20 Page
                                                                                                    Page58
                                                                                                         59of
                                                                                                           of140
                                                                                                              141
him       every           evening.                Eventually             they brought                      their
                                                                                                                     or healings.         He    did not appear to have                         a    personality

sleeping bags                and           slept       there every night.                                            as    such.     John           taught    that        the       root       of the         word

     It   was easy            to       talk to          John       if   you had             the time to              personality is           from the Latin persona which means

wait      for        a   free     moment when                           he was in his store                          mask.    A     personality is something you hide behind

and       if       you were                able        to    limit      the       conversation                  to   as    you      face       the      world.       You            hide        your          fears

sound              bites.    People              starting writing                     letters to       John          insecurities              and       other           issues            behind             your
about              more      complicated                     issues           and           as   far       as    I
                                                                                                                     personality.         John        did     not        appear           to       have       those

knew               the   purpose                 of the      Core Group was to help                                  issues so he appeared as he                         really     was.

him answer                  this mail.                                                                                    Joanne         had been Mother                   Mary.          This explained

     John had               private              scheduled           meetings               with people              her great depth and loving nature. Nine of the twelve

in the furnace                    room            of his store.              One day we were                         apostles       were        present.         So were            the        Harrods          the

given times to be there                                for    individual              meetings             with      Romans some members                           of the       Sanhedrin                 Joseph
John. Gossip had                           it    that these meetings                        were about               of Arimathea Joseph    Mary and Joseph Pontius
                                                                                                                                                            of

who we              really    had been                  at the          time of Jesus.                 I   had       Pilate Nicodemus   Mary Magdalene  members of

no     idea         who John was as a soul and                                              only       knew          Jesus family               the     Wise       Men          and           the     people        of

what           I    had been                 told      about myself by Neva                                Dell      Bethany        -     Mary Lazarus and Martha. There were
Hunter.             When John                     told       me      that         I   had        been the            other people in the                 group       I    could          not place            2000
Apostle              Phillip           I         could        only           stare          and        think         years        ago.    What
                                                                                                                                         was I doing among all these
recycled                disciple           because Neva Dell had conferred                                           people No one    had halos.   had no formal training
                                                                                                                                                                     I




that      lifetime           to       someone               else        who           through      John              in Christianity.  I knew little  about  the Bible. I



had become Judas                             Iscariot.        The word was                   that Neva               remember            being giddy.

Dells channeling                       was         accurate             as   to       substance but                                            Christianity               has            sanctified             and
                                                                                                                          imperial
                    in the        finer          details.         Her        channeling            would                                                           around Jesus.                      Churches
lacking                                                                                                              mythologized the                 people
read               the       karma                      and             sometimes                  devise            are    named        after      them. From            my    perspective               most       of

circumstances                   to     fit      the energies.                                                        that    is    undeserved            and a           lot   of   it    is   rubbish.         The

     After that meeting                            I   learned          that          the   whole cast               followers            of         Jesus           were                mostly            simple

of characters                had           reassembled.                 John was an                aspect            unsophisticated                people       -       farmers and                 fishermen.

of   Jesus but               with               only limited access                     to the     whole             Their    strengths             were     in their          hearts not in their

consciousness                     that           had been forward 2000                                 years         minds         or     in    their      accomplishments.                         They        were

ago.      He        carried           great       Light       and wisdom and knew                                    touched         in       unfathomable                ways           by    living      in       the


things             in    advance.                He         was      wise         and        perceptive              proximity           of    Jesus         and     most           were            traumatized

beyond             anyone         I   had known.                  He     did not do miracles                         when he         died.      I   see the Pentecost                    as an       effort    to   lift




106       Twenty-Five                      Years with Jesus                                                                                                  Part III          Finding Jesus                        107
                                   Case
                                   Case5:20-cv-01388-LHK
                                        4:19-mj-70677-MAG Document
                                                           Document15-5
                                                                    76 Filed
                                                                        Filed01/17/20
                                                                             06/02/20 Page
                                                                                      Page59
                                                                                           60of
                                                                                             of140
                                                                                                141
Jesus         followers         from the trauma they suffered from                                             John wanted                  us   to write       him       if   we were         leaving

witnessing his execution.                                                                                 Toronto          the    reason being that we were in a bubble

                 has come forward                      at    times.        He        is                   of Light         and     protection            being          generated        by     John
     Philip                                                                                   single-

                 and                                                                                      and he wanted              to      know who              to   include       and be      able
minded                     completely          dedicated            to    purpose.              Like
                                                                                                          to extend protection                         we were                                   John
many Jews                of his time he           was        Hellenized               and was                                                     if                gone.       Informing

                                                                                                          about leaving                  became asking for permission                                  to
                                          Some say he had                                                                          later
given        a Greek            name.                                                 been          an
                                                                                                          leave.                     good  being in Johns     bubble                                   to
instructor of Greek philosophy before meeting Jesus.                                                                  It    felt



                                                                                                          protection         and        I   did not complain.
     The      Christianity that               John taught was mystical
                                                                                                               John began           teaching            about darkness                and    duality.
not Imperial Christianity.                       It    involved          the        search          for

                                                                                                          There       were        forces         of     darkness          that        opposed         the
God         within         not     through             scripture              or      religious

                     but    from                                                                    the   Father-Mother God. There were great                                         fallen    beings
doctrine                               direct         experience              through
                                                                                                          who opposed              the                  and had ensnared humanity
heart.       Jesus was a Master and                          a world teacher.                       He                                       Light

                                 Son                   We                                                 in                       webs          of control              beginning        with        the
was not         the only                of God.               were        all       children of                 energetic

                                                                                                                       of illusion                              and       doubt.        We      began
God and              God was            called        Father-Mother                   God            to   beings                                  deceit

                                 feminine.            Rules                                     and       releasing         the    consciousness                   of these          beings     so    we
incorporate              the                                        were            loose

                                                      We                                            be    could    become           free      beings         of Light.         This   was    the end
beliefs       were not proscribed.                           were learning                     to

                                                                                                          of the Piscean            Age an             age of duality Light              and     dark.
emissaries of the                  Light         and        eventually              we would
            what Joanne            called        The Great Work. We were                                  We     believed          the       apocalyptic                prophesies        of Edgar

                                                                                                                      -
begin
                                                                                                                            the                    of the     Earth would               shift    in    20
learning        how        to align     all    parts of our consciousness
                                                                                                          Cayce                     poles

                                                                                                                      and        California would slide into the                                 Most
with the positive forces of the Universe and                                              how        to   years                                                                          sea.


                                                                                                                       on        Earth           were     too                    to     accept        the
release          any        negativity            we          acquired                through             people                                                    asleep

                                                                                                          information            we were           privy     to.
expressing            our emotions negatively                           or exposure                  to

someone          elses negativity.                                                                             Throughout               1980 and             1982         layer      upon      layer of

     What drew me                                                                               and       teachings         were revealed.               We        were the darkness                  and
                                  to this        community               of people

                                                                                                          we were                                As souls members
to   John        I   look back on those years                           and     I   see myself
                                                                                                                           the     Light.                                             of the     group
                                                                                                          had been                                        of Light             who    had wanted
following        a path          that    was      already in place.                       I   could                          great           beings

                                                                                                                                                 before they were mature                       enough
have        walked       away from            the path         if   I   had wanted to                     complete          free will

                                                                                                          to    use              will       with       wisdom and              benevolence.           We
but what drew               me was            the Light        and a sense                    that    I
                                                                                                                      free


                                                                                                          were     the      Fallen Angels                    and        held    positions in          the
had found a                place    in    life    where        I    belonged.                 These
                                                            had                                           darkness.              Parts        of       our    consciousness                 were       so
people        were       familiar to           me.     I
                                                                        spent        so       many
                                                  impermanent                                             powerful that they could                           transmute           huge amounts
                                                                                                                                                                                                       -
years        wandering through                                                      situations.

                                                                                                          of Light into            darkness.             Earth was a              fallen    realm
It   felt   fulfilling     to   belong and be acknowledged.




108                               Years with Jesus                                                                                                      Part III        Finding Jesus                 109
            Twenty-Five
                                        Case
                                        Case5:20-cv-01388-LHK
                                             4:19-mj-70677-MAG Document
                                                                Document15-5
                                                                         76 Filed
                                                                             Filed01/17/20
                                                                                  06/02/20 Page
                                                                                           Page60
                                                                                                61of
                                                                                                  of140
                                                                                                     141
occupied         territory         -      so    cleverly        occupied       that          the   which the players would be recast in                                     different            roles

prisoners did not              know        they were in jail.                                      and karmic           interrelationships                   would come forward

   The                             churned                                                                                   and                        The                            of Robert
           gossip          mill                         overtime. guy who
                                                                       The                         to be resolved                      forgiven.                  lifetimes


had taken         balances             on the       road had become hugely                         Louis     Stevenson             and        Robert          the       Bruce           and        the


arrogant     and        tried      to     lead      a   rebellion      against         John.       Plantagenets         were the          first       that   I    was aware             of.      Then
That    fizzled       and he       left   the group.            The word was                that   came     the    Tudor rulers of England and Leo Tolstoy.

he was     Lucifer.          He wasnt            missed.          Some      people          had    None     of these lifetimes involved                          peasants          in       humble

realizations          about        their       positions          in the     darkness.             surroundings.             We had           been the             rulers          and          kings.

John had                     me    about mine. The release                                         John was an           unfallen being.                    He had come                 to Earth
                 to   tell                                                     list         grew
and grew see Appendix                          1.   Most people had several                        to help    us   learn our lessons                    so   we     could         absolve our

positions. We had been                          the       rogues       gallery         of the      karma.      He       was        always             the    good           guy.       As        these

Universe.        Mary Magdalene                         was     Satan        something
                                                                                                   lifetimes      came forward                they were very real for me.                                I



that   her personality in                  this         lifetime     never    accepted.
                                                                                                   had been a           brother         of Robert             the       Bruce          who had
There      were       meetings             where          the     structure            of the      been drawn and                 quartered in front of a                         mob           by the

darkness         was       revealed.           Certain beings               had formed             soldiers of      Edward         I.   Once when                 the       Edward          I
                                                                                                                                                                                                figure

alliance    triangles          stable          structures of consciousness                         entered     a room where               I   was       sitting         I
                                                                                                                                                                            quaked              in fear

that were difficult            to undo.                                                            and     revulsion         for   the    consciousness                       of this lifetime


  The mission                of Jesus       had been            to touch      the great            was open        to   me.

           of darkness             with                    He had         lived    for       us.    And      there      were       planets             countries                 and    animals.
beings                                         Light.

The purpose             of this lifetime                 was    to    break our             ties   Certain people were the                        souls of the                planets of the

with the     darkness              and         absolve        the    karma we had                  solar system.         Others were the souls of the nations of

incurred.        Being            in    Johns             school      was      a        great      the     Earth.       And        some were                 in    charge              of   animal

                      to                         as      souls.      We     were        in     a   species.       The    animal           kingdom                had        fallen          and     as
opportunity                  progress

school     for    Masters              and       in      one    lifetime     we        could       these     group members                        came        into          the    Light           the

accomplish            what would have taken                           millennia             and    animal      kingdom             would              resume            its      evolution           to

countless        sojourns              upon         Earth       to    do.    We        could       higher     levels    of consciousness                     and        the lion could              he

make appointments                      with     John       to   make        petitions to           with the lamb.            It   was     all     up    to    us.    We          were unique.

the    Creator to            express       remorse             for   our    ties       to   the    We had      an opportunity to right the wrongs that had

darkness     and ask              that these ties be severed.                      I   made        befallen our Planet.

many     of these petitions over the years.                                                           One      evening            at    dinner              John         told      me            about

  There          was          much             more.           This       group             had    concurrent           lifetimes.            I       was     not           to    repeat           this

assembled                      times. Lifetimes would                                              information          to                            have        since          heard of this
                  many                                                       surface          in                             anyone.              I




110     Twenty-Five               Years with Jesus                                                                                            Part III       Finding Jesus                         111
                                         Case
                                         Case5:20-cv-01388-LHK
                                              4:19-mj-70677-MAG Document
                                                                 Document15-5
                                                                          76 Filed
                                                                              Filed01/17/20
                                                                                   06/02/20 Page
                                                                                            Page61
                                                                                                 62of
                                                                                                   of140
                                                                                                      141
concept          elsewhere.              Each      soul could              have        several        Johns                    teachings              emphasized                    moving             our

lifetimes        on Earth simultaneously                          so a soul could                  consciousnesses                        into    our bodies and                     learn       how     to

gain     experience          and         learn its       lessons          more     quickly.        feel.            This       was Johns word                       for     clairsentience               or

Lifetimes                into                             interlinked             chains      of                                                 to                                  through            the
                  fell            life   streams                                                   voluntary               intuition                    feel       energies

lifetimes        in which           certain       qualities       were           developed         body as opposed                        to    getting       our primary             directives         in

until    mastered.               He      believed        that    each           soul    could      life        through the               mind and             through mental                     activity.


support          as      many       as     seven       lifetimes           concurrently            The mind                is like a computer that can only describe


and he       later       upped        that figure to seven                     times seven         the           information                    with          which            it      has           been

or    49.   The mission                  of the      group      members was                  to    programmed. Mental                                activity       is     description             of the

resolve the           karma       for    all    of our   life   streams.                           program.

     Joanne           and    I    often         spoke     of the           Great        Work.             There        is      no denying                   that    I
                                                                                                                                                                         was        and      still     am
Joanne       believed that the                   Great Work                among         other     primarily               mentally               focused                although           that       has

             would          involve            working      behind the                 scenes                              a   lot       over     the                    because            of    what        I
things                                                                                             changed                                                  years

with        our       concurrent               lifetimes.        The            concurrent         learned           through                  John.     In    my         experience          some         of

lifetimes        of group         members were                  the       leaders       of the     the people                  who       are supposedly                  humans had a hard
Earth.      For example John was                           supposed               to    be an      time feeling too particularly                               the men.

aspect      of Mikhail            Gorbachev              and Queen               Elizabeth                it    was            often          said    that         the      members               of    the

an    aspect       of Joanne.            We     would be able to influence
                                                                                                   community were here to work out                                           their     karma and
and     guide         the   world leaders                through               dreams and          so the           weakest                             of their consciousness                         were
                                                                                                                                         aspects
realizations so they would                        stop     the    wars and unite                   forward.            Many             of the people in the                 community were
the                              of the world to help humanity.
      governments                                                                                  quite debilitated.                         They found            it    difficult     to function

     During         the     early          1980s          John            revealed        that     with         their      fear self-doubt                   and        other issues because

members            of our        community               were     either          what he          they were experiencing                             their    karma from               these other

called      humans          or   visitors.       A   minority were               humans            lifetimes.              Since          I    had    not entered               the     community
a majority were                  visitors.       Visitors        had a           long    soul      until            my         early          30s       I     had         had        sufficient          life



history       of      living      as      space-beings                    in    other     star      experience                 to       be able       to function            fairly     well in the

systems           they       were          primarily            mental           and      less     world.            For         some           people             their      karma              emerged
connected          to     their       consciences.          Humans had                   little     progressively                   and they were unable                        to function            very

or no experience                 in space         and had        evolved           here on         well at          all.


Earth.      In    my      experience             the     humans were                   gentler            John        never complimented anyone                                     or gave positive

and     less mental              and      less assertive.             I   was     avisitor.
                                                                                                    feedback.              As       I   look back on those years                        I   would say

Mother Mary and Joseph were humans.
                                                                                                                    got used
                                                                                                    that        I                         to never           doing       things right or well.




112      Twenty-Five             Years with Jesus                                                                                                     Part III           Finding Jesus                  113
                                                  Case
                                                  Case5:20-cv-01388-LHK
                                                       4:19-mj-70677-MAG Document
                                                                          Document15-5
                                                                                   76 Filed
                                                                                       Filed01/17/20
                                                                                            06/02/20 Page
                                                                                                     Page62
                                                                                                          63of
                                                                                                            of140
                                                                                                               141
We         were taught                 to       look at     how you could have done                              was a good system                   in    many ways                because       people

better.          If   something went                       wrong how did you cause                               were      given      advice        about what                to   do    on the     other

this            and        how         could          you have               prevented        it       from      hand John                only heard one side of an issue so the

happening                    I   became            rather thick-skinned                       through            version     of events from               whomever had                   the kings      ear

all        this        experience                 and       learned             to    live    without            first    was        usually        accepted.            I     believe     that     John

compliment or praise.                                                                                            trusted        people       and     believed            that      they were       telling


      At the                                              admired John                                     and   the truth or he                    that his faculties                  of discernment
                           same time                  I
                                                                                       greatly                                               felt


would             have            done            anything              for      him.        He         was      were accurate              enough        to     tell   whether someone was

                            and                              beyond             anything                   had              the truth          and    relaying a complete                     version      of
competent                              proficient                                                  I             telling

ever            seen        or        experienced.               I      saw      him     deal          with      events.

situations                 which            I   initially        felt    were        impossible             to        1981 one member of the Core Group began
                                                                                                                     In

resolve               and        yet    somehow              his inner               guidance          took      channeling God. God was a being whose name was
him through long tortuous paths of resolution. felt                                                    I
                                                                                                                 Kumari Sati or KS and he preferred       to be

that his advice was the best guidance available. He                                                              addressed           as Father.           Father-Mother God was                     out.    I



was         able       to    see       how        alternatives               would play out in                   recall     being          called    before             the        woman      who    was
the future                 and        help people            make optimum choices.                               channeling           KS and        being asked to kneel before him

      John was a                  Master.          A Master             is     a person who has                  her and pledge my obedience and loyalty. This I
access                to    what                he/she           has      learned            in        other     did and I was told that my pledge was insufficient I

lifetimes.                 Masters              have       much          more wisdom and                         was to go into the other room and reconsider my
                            available            to       them than                                                                 Otherwise         I   would probably have to leave
experience                                                                      ordinary          people         sincerity.

so                     are            able                                                                       the      community.                got     it    right the             second    time.     I
                                                                               through        difficult                                        I
           they                                  to       navigate

situations with ease.                                                                                            stayed.        I   wanted to       stay.


      I    learned          that       I    was       going to run              my     business as

best        I    could           without           any overt              praise from              John
and         yet   when            I
                                       got      out of      my       head        I   could    feel         the

love       and compassion he                              held    for    all   of us.

      When someone had an                                   issue         their      recourse           was
to        write a letter               to       John.       Every evening                John and
                                                                                                                         Much        of   what      John          taught           is   now      available
the Core           Group processed the pile of letters that had
                                                                                                                  through other             sources and                 non-dualistic          teachings
arrived          from the members of the community. People
                                                                                                                  more     in  harmony with Aquarian Age are coming to
would            be given              written             answers             and    advice.          This
                                                                                                                  the      fore.   know
                                                                                                                                      I   of no one  who pulled this




114             Twenty-Five                Years with Jesus                                                                                                Part III           Finding Jesus             115
                                     Case
                                     Case5:20-cv-01388-LHK
                                          4:19-mj-70677-MAG Document
                                                             Document15-5
                                                                      76 Filed
                                                                          Filed01/17/20
                                                                               06/02/20 Page
                                                                                        Page63
                                                                                             64of
                                                                                               of140
                                                                                                  141
information         together         as early as thoroughly                 and as             this    change        to    be successful                  it    must be brought
comprehensively                as John.     This    was     still    the    Piscean            about       by the     authority            and          direction       of the        Light

Age and duality and darkness                       were the order of the                       and     the   being        must be          willing to               obey the         Creator

day.He taught us a stem version                                  of the     laws of            and    His Universal          Laws.
karma and the other Universal Laws                               of the     Creator

see Appendix 2. Some of the                             Universal         Laws      are
                                                                                               The Law of Inner Revelation. The                                      Universe         is    in   a
from the Kyballion and others are from John.                                     Here
                                                                                               state       of revelation           and      its        inner        workings         will     be
are     some examples            of Universal            Laws coming from
                                                                                               revealed to those             whose          intentions               are pure        and         in
John
                                                                                               harmony with               the will        of the         Creator        to the        extent

                                                                                               that their soul development                         permits.

The       Law        of        Responsibility.                   Within         each

consciousness             there is an awareness                  of conscience
                                                                                               The     Law        of Grace.         Those              who acknowledge their
through which we                 can    access      guidance             to discern
                                                                                                                  issues    with        true           contrition and sincere
                                                                                               negative
         from wrong            and a sense          of obligation          to
                                                                                                                                 them
                                                                                 fulfill
right
                                                                                               desire       to overcome                         will    be given assistance                      to
the purpose         for   which we were created.
                                                                                               do    so.




The Law of Appropriation. When someone has the
                                                                                                    The      Earth        was      a      fallen         realm        and we               were
true intent to act selflessly to help others and be of
                                                                                               responsible for
                                                                                                                           its    fall.      The Supreme                   Father           is    a
benefit        to    humankind                            will      come          into
                                                                                               loving Creator but He was
                                                 they                                                                                              to    be obeyed absolutely.
                    of resources           far    beyond         those     of their
possession
                                                                                               We     were learning to align our                         wills       with Divine            Will.

own     consciousness.
                                                                                               We      were       learning       to     undo           the      Fall    in which              we

                                                                                               sought        to   have     free will       prematurely. There                    was one
The Law of Change. Any being within the Universe                                               truth anything              else    was          incomplete            or   a   distortion.

who loses their way and becomes separated from                                                 There were no grays. There was                                       a Being      of Truth.

the     Creator      has       the   right to      work      to     change          the        We      could       attune     to   the          Being of Truth                 for   help        to


negative    qualities          that they have           taken     on     back into             know        the Truth.

qualities of the     Light by deliberately choosing what                                            Johns         school expanded.                Balances outside Toronto
they will      and will not be. As they work to transform                                      ceased        and                 who wanted                    to                      in the
                                                                                                                    people                                          participate
their    negative                       back       into     Light         they     will
                                                                                                             moved                                        and         needed          Johns
                          qualities                                                            school                       to     Toronto
again     be    able      to    enter      into    the     Presence         of      the                               do           At                                          had about
                                                                                               permission to                so.           its    peak        the group

Creator                              and                            In    order for
               consciously                  deliberately.                                       150 adults and             their       children.          More people married




116      Twenty-Five           Years with Jesus                                            $
                                                                                                                                          Part     III    Finding Jesus                      117
                                            Case
                                            Case5:20-cv-01388-LHK
                                                 4:19-mj-70677-MAG Document
                                                                    Document15-5
                                                                             76 Filed
                                                                                 Filed01/17/20
                                                                                      06/02/20 Page
                                                                                               Page64
                                                                                                    65of
                                                                                                      of140
                                                                                                         141
always            within       the        group.      Johns permission was
                                                to    assure         that    souls       were
necessary presumably

compatible.              All   relationships were heterosexual                            but

not        all   involved        marriage.           Some      of    my     close    friends




thick-was
from the early days of the group chafed at                                        this   level
                                                                                                       knew some prominent
                                                                                                        I
                                                                                                                                                  Biblical    figures well            I   will
of         control         and       left     the     community.             I    was      too
                                                                                                    use their Biblical names                   to describe            them. Herrod
dedicated           to     John      to     consider        leaving
                                                                                                    the      Great       was   among         my      counselees          for    several
     The         counseling          program began in the mid 1980s.
                                                                                                    years.        In this personality             he was hardly the tyrant
Everybody             had a          counselor         to     meet with weekly.
                                                                                                                                                                 He     was
                                                                                                I

                                                                                                    who       slaughtered           innocent        babies.
            the    first    counselor          and           saw between             10 and
                                                                                                                     and    had        had                              He     was         an
                                                        I

                                                                                                    skinned                                   a     tough     life.

20 people a week                      over     the     years.        Eventually there
                                                                                                    adopted         child raised by poor parents in a rural area.
were 25 counselors.                         John chose              counselors        based
                                                                                                    He       was     a     good     strategist       and      was       political          by
on         how    well they would do the                      job not because               of
                                                                                                                                                  and
                                                                                                    nature.         He was a        builder                liked to accomplish
who          they      had       been         at     the     time     of     Jesus.       For
                                                                                                    th
                                                                                                    things          on      the        physical        -      businesses                  and
instance             some        of the        Disciples           from     the     time
                                                                                                                                                                               He
                                                                                                    institutions           that     would       benefit       others.                 once
Jesus             were      counselors                 and      some          were       not.
                                                                                                    rescued         a rural railroad            that     had gone bankrupt
Whenever              someone               was      given     a     new     position       of
                                                                                                    before moving to Toronto.
responsibility there                        were always            other people          who
                                                                                                            Joseph of Arimathea played the same                          role       in our
felt       excluded.           There         was no         training        program        for

                                                                                                    community that he had played at the time of Jesus.
counselors and the quality of our work was uneven.
                                                                                                    He was a successful businessman my fathers age.
I
    helped people understand the problems they were
                                                                                                    He       lent    money        to    people      in   need         and      was        the
having            in their day-to-day                  lives       and helped them
                                                                                                    principle        investor      in   a number         of group businesses
attune to the Light.
                                                                                                    such       as    the    vegetarian        restaurant.             He loaned            me
           also    did      Life     Reviews.          A     Life    Review         involved
                                                                                                                                        my
       I

                                                                                                    $10000            to    start             stained        glass      business.                I

about            a year of weekly                   meetings          to    help     people
                                                                                                    eventually             repaid       him       but      some         people            who
understand                 the       key      choices        they      had        made      in
                                                                                                    borrowed          money from him                never repaid their loans.
forming            their attitudes                 emotional responses                   and
                                                                                                    I   spent       many    evenings with Joseph                in his basement
beliefs.          Once      these           decision        points    were        identified
                                                                                                    office        listening    to his     war       stories     sitting        next       to   a
and understood                   I   would regress the person back                          to
                                                                                                                                                                                          war
                                                                                                    picture         frame on the             wall    containing          all    his
that point in time                   and change             the choice       to one that
                                                                                                    metals.         He had        flown   two       complete          bombing         tours
was         in   harmony         with their present path of spiritual
                                                                                                    in      the     RAF     when        most      of his     comrades           did        not
development.




    118                              Years with Jesus                                                                                        Part III    Finding Jesus                     119
             Twenty-Five
                                          Case
                                          Case5:20-cv-01388-LHK
                                               4:19-mj-70677-MAG Document
                                                                  Document15-5
                                                                           76 Filed
                                                                               Filed01/17/20
                                                                                    06/02/20 Page
                                                                                             Page65
                                                                                                  66of
                                                                                                    of140
                                                                                                       141
                                                                       He                                                      but          with            some                                     and
survive         one         tour or 30                missions.                flew    on the           courteously                                                       impatience

dam-buster raids on the                               dams      of the        Ruhr     Valley.
                                                                                                        whatever      I     said   had        very       little    impact on him.

He         always           thought           that       Americans                were           the      I    had   strong bonds                   with Joseph                of Joseph             and

Johnny-come-latelys                          of   World           War             who            had              For some years he was                                my     closest friend in
                                                                            II                          Mary.
entered          the       fray two years              after      Canada and Great                      the                            He was              a complicated              figure         and
                                                                                                               community.
Britain              and     acted        like    they won              the      war       all    by    John     told       me we had known                            each    other for        many
themselves.                Joseph         had     lied   about his age                to    enlist      lifetimes.      I   did    a    lot    of   work           with   John        to separate

in the         RAF        in 1939.        Hi wife was from England and                                  our     consciousnesses.                    Part          of    him was            a    gentle

they married during                       the War.           He    sailed back             to     his   patient person             who        listened carefully to                  what       others

home           in     Manitoba            a year before                 she      could           find   said.   Part of        him was                   like     a stern Old Testament

passage              to     Canada.          She        had       no     conception                of   patriarch.          He was a          natural             teacher      of children           and
Canadian geography                           and       after   her ship docked                     in   exuded his innate nobility.

Halifax         she        felt   completely           lost after       eight days on a

train looking                at    endless        snow-covered                 landscapes.

Canada was not                     like   England.

     It   was        often said that the                 weakest         aspects           of our

consciousness                     had come forward                 in this lifetime so

we        could       resolve       our      karma and              I    felt    this to          be

                           true     of Peter.         He was nothing                  like       the      The        group         started               acquiring            property          in   the
particularly
                                                                                                                                                                   were formed to buy 3
lion      of   God        portrayed in           Roman         Catholicism. To                   me     neighborhood.              Corporations

                                                                                                                                                 and a            four-story bowling alley
he        seemed           excessively            thin       weak        self-absorbed                  apartment buildings

and spoke                                                                                               which we remodeled to become the headquarters                                                 for
                      very softly without                 conviction.

                                                                                                        group    activities        and        businesses.
     My        impression of Judas                     Iscariot     was        that he           was
                scarred                                      he had            made 2000                      Sometime in the early 1980s John taught us to
deeply                            by the     choices

                             and      in                           had           become             a   release.     Releasing              is     a technique                for   purging your
years           ago                              reaction

                           who          mind keeping other people
                                    did not                                                             consciousness                  of     at    least          some        of    the       negative
perfectionist
                                                                                                        energies that          you                        These could               be an emotion
waiting until               he finished what he was doing on his                                                                            carry.


own         terms           and in his own time. He carried                                             like    anger         fear          self-doubt              -     energies         that      you

something                 subliminal             in    his     consciousness                  that      picked       up      that        day        -        or     the       consciousness            of

                                                                                                        another person                 whom              you had an encounter
                                                                                                                                                                                                     that
caused               other        people         to    mistrust          him          but         he

sufficiently              strong     minded           to live     his   life     on his own             day where there was an exchange of consciousness.

terms.           I
                       always         felt        that       he     listened           to        me     The     releasing          technique                is     described         in    my     book




120                                 Years with Jesus                                                                                                 Part III          Finding Jesus                  121
           Twenty-Five                                                                                                                               f
                                       Case
                                       Case5:20-cv-01388-LHK
                                            4:19-mj-70677-MAG Document
                                                               Document15-5
                                                                        76 Filed
                                                                            Filed01/17/20
                                                                                 06/02/20 Page
                                                                                          Page66
                                                                                               67of
                                                                                                 of140
                                                                                                    141
                                                                       on Hygiene                  days             balances           continued          until the            late    1990s
Navigating               by Heart           in the       chapter                             for            after


Your          Consciousness.                  To    release        you        move         your    for    as long       as John            continued           to       do balances           on

consciousness                   from your head downward                             through        group members.

your          body       to     your    feet       simultaneously              saying        an          During     one       of    the      early      release           sessions           five


invocation                 and        pushing            out     all     the        negative       people stayed in               my   apartment          for       three       days. Peter

energies.                                                                                          was      one     of      the    five.     I
                                                                                                                                                 organized              the      food        and

     During              the    early       1980s        the     veils    between           the    collected        money from               the     participants                   before    we

dimensions                 were very           thick                                       was                our      seclusion.           Peter    said       that          he only ate
                                                           meaning            that    it           began

                          connect           with                               to     release      millet    and       salad        and      would       bring           his        own    food.
difficult           to                              enough         Light

effectively.             Many        people        had    difficulty      doing       this   at    Since there          wasnt much               else     to    do        the       rest of   us

first.    I   was        one.                                                                      prepared         elaborate           vegetarian         meals               while       poor
                                                                                                   Peter    was     left    to eat his millet             and           salad.       Naturally
     In       addition          to    releasing       individually            there        were

release         sessions             with    John     in which           a small group             we     offered      to     share        our     food    with           him and             he

                                                                                                   accepted.        By      the   end      of the    stay Peter            had stopped
of people would be                      gathered         to release connections
                                                                                                   making       his millet         and     ate our food.                asked him if he
                                                                          John would
                                                                                                                                                                    I

to    negative             energies          or    dark     beings.

          us release                 energies that         we had         carried for         a    was     comfortable      making a contribution to the food
help
                                                                                                            since      he had eaten our food for several days.
long      time such as                  fear      or anger.      He      could       help    us    kitty

                                                                                                   He     said he      was        comfortable        with that              and thought
release             a      position           in    the        darkness              or     the
                                                                                                   $10 would be              appropriate.           The next day                I    found an
consciousness                   of a great         dark being such as Satan.
                                                                                                                  in     my       mailbox          from        him.        The        envelop
During          these           early       release      sessions         John would               envelop

                                                                                                   contained        $5.
choose               the            participants           for         each          session

presumably                 based        on whether               he    felt    they were                 John     delivered        two talks a          month             in three-hour


                Not                           was        included                           The    meetings.        He      delivered        his talks verbatim                      from his
ready.                     everyone                                      initially.


                           would then spend 2 or 3 days together                                   own       hand-written                notes          and             then        answered
participants

in    seclusion                to                  themselves            from                      questions.          Note        taking        and      recording                 were      not
                                     protect                                        negative
                                                                                                                    but                 woman           was             able        remember
energies in the world.                       We     would hold up together                   in    allowed                    one

an apartment                   for    these    days       usually doing physical                   everything          that   was said and her                      edited notes were


tasks.         When        the release program started                         there       was     distributed         to   counselors.


a great             deal       of resentment             and      suspicion           among          The seminar program began in the 1980s. Twelve
those         who were not              included.         John      never heard             any    people would gather with John on Thursday and

of that.        I   was        included in the release program early                               Friday mornings.                John would read typed notes and

on.      The    pattern of remaining in seclusion                              for    several      everyone would be given copies.                             We       would meditate




122                                   Years with Jesus
                                                                                                                                            Part III      Finding Jesus                       123
              Twenty-Five
                               Case
                               Case5:20-cv-01388-LHK
                                    4:19-mj-70677-MAG Document
                                                       Document15-5
                                                                76 Filed
                                                                    Filed01/17/20
                                                                         06/02/20 Page
                                                                                  Page67
                                                                                       68of
                                                                                         of140
                                                                                            141
                                                                                 Visualization.
on   the     topics    that were        presented       that morning        so

we      would        hopefully        be      using    our      own     inner    Inner Awakening.

resources       to    deepen our understanding                  of   what he     The Temptations                   of Jesus.

was                      us.     Joanne         wrote        most     of   the
         teaching
                                                                                 Right       and Wrong             Spiritual Concepts.
seminars         presumably            with     Johns        assistance.     A
                                                                                 False Desires.
total   of   43 seminars were presented                      over the   years
                                                                                 Your Inner Directive                        Presence.
and     these    continued            until    the    late    1990s     when
                                                               most group        Obedience to the Father.
John       withdrew       from       participating       in

activities.     Some     of the       seminar material dealt with                Disengaging Your Consciousness.

how     to   use and         expand        our consciousness.           Some     The Sacred Heart                  of Jesus.

was mystical and                 some seemed Roman                   Catholic.                                                                          and
                                                                                 Participating in the Fathers Truth                                            Reality.

Most seminars presented                    Universal     Laws Appendix

2    and     Virtues     Appendix          3. Here      is   a sampling of
                                                                                      John ran a
                             -                                                                                  rigorous           school      for      serious students.
some     other topics
                                                                                                                                                                                 He
                                                                                 As   far    as   I       knew     at the time he walked                          his talk.

Learning       how      to   meditate         pray     contemplate         and                              and                                                                  He
                                                                                 was     tireless                       industrious                in   the    extreme.
reflect.
                                                                                 taught            detachment                       and            control           of         your
Thought       forms.                                                             consciousness                    meaning how                 to be impersonal                  and

Conscience.                                                                      have control over your emotions                                    and      attitudes.


Spiritual      Guidelines there were                 many.                            Part of the program involved                             integrating returning

Inner Honesty.                                                                   parts       of   our        consciousness.                   We        were      Masters          in

                                                                                 training                 and      Masters                  have         access           to     the
Inner Self-Awareness.
                                                                                                           and     learning of               all    their lifetimes             and
                                                                                 experiences
Using Your Inner             Will.
                                                                                 have        balanced             all        the    karmic          energy        from         every
The     Inner Power of Selection.
                                                                                 lifetime      as         well.   When a             part      of       my    consciousness
How     to   Feel the Vibration of Other People.
                                                                                                          would suddenly                            overwhelmed                by an
                                                                                 returned             I                                     feel

Your Inner           Identity        Inner    Vibration       and     Original   emotion or an attitude that                                had nothing              to do with

                                                                                                                                                                     John gave
Nature.                                                                          what was             going on in             my     life    at that time.

The Path of the Golden Thread.                                                   us an        invocation            to say in order to integrate                               these

                                             and Program.                                    and          clear                    emotional            debris.      We        would
                      Spiritual Plan
                                                                                                                   their
Setting      up a                                                                parts

                                                                                 then speak                to the       returning            part
                                                                                                                                                        and    help       orient    it
Maintaining the Boundaries of Your Consciousness.
                                                                                 to    its    present             circumstances.                    Some        of    my       more
How     to   become      Inwardly Teachable.




124                           Years with Jesus                                                                                     Part III        Finding Jesus                 125
         Twenty-Five                                                                                                     f
                                        Case
                                        Case5:20-cv-01388-LHK
                                             4:19-mj-70677-MAG Document
                                                                Document15-5
                                                                         76 Filed
                                                                             Filed01/17/20
                                                                                  06/02/20 Page
                                                                                           Page68
                                                                                                69of
                                                                                                  of140
                                                                                                     141
spiritually
                 advanced             clients         currently             have      parts of       Day        he phoned                 me    telling      me     to run           quickly          and
their   consciousness                return to           them and                 I   am     able    look      out the window                    -     a woman from                       the    group
to help   them       with the tools              I    learned          from John.                    who was a              bit    around the bend was running down

                                                                                                     the      street        naked.                              ran                 the    window.
   John        followed          a                weekly              routine.         Certain                                                  dutifully                     to
                                                                                                                                            I
                                      strict

                                                                      on certain         days        Several       people           received           the    same phone                   call       that
people would                             his      dinner
                          prepare

and would be               invited       to    join          him       for   the       meal.     I   morning.

cooked     on Monday                 nights.          He prepared                 the    same              My   sense         of    humor can be mischievous                                too        but

breakfast       and lunch               every         day         -   Johns morning                  the      limits    of    my     sense of propriety far exceeded                                   his.


cereal    was unsweetened                      ground up nuts with                           hot     John used           to call          me    Wraskally Wrobet.                    I    once        gave
          and Johns lunch was salad                                    served at            room     him      the ugliest           tie    in the world for Christmas.                                had
water                                                                                                                                                                                            It



temperature with                 the     same          ingredients               every       day.    belonged          to     my     father        and had an                 abstract design

He was a        strict     vegetarian          and consumed                      no animal           from the          1940s.         It   almost        told     a story and was too

                               an    occasional                       He    never wasted             short      and about 6                inches      wide.    He didnt know what
products except                                          egg.

a second         of his         time and              wasted           nothing          in    his    to   make     of   it.    I   had     to   tell   him    that       it   was a       joke.

home.     His house             was a model of order and routine.                                         The group                had music             night      every           year.       People

Everything    had a place and nothing was ever out of                                                would perform before the whole group. There was a

place     despite the fact that for some years many                                                  strong pious contingent                           and many               of the      selections

people slept on
                the                  floor     and throughout                     the   time     I   were       excellent           cures        for    insomnia.              To    lighten           the

knew him         different           people would prepare his dinner                                 mood        four         of us formed               an Andrews                  Sisters-type

in his kitchen.                Joanne        adapted              to his  ways when                  vocal group            -      three        women and            I    played          the piano.

they     were      married             in    the       mid            1980s and the                  We       performed             Mr.         Sandman and                    Boogie           Woogie

apartment changed very                       little     after         she moved         there.
                                                                                                     Bugle       Boy          from        Company C               in       tight         three-voice

   I    used    his       bathroom             one       Monday              when       I    was     harmony.           We         brought         the       house            down        but word

cooking        and    I   used up           the       roll    of toilet       paper. Just            came through                  the next day that our selections                                   were

to experiment              I   replaced        the roll           so that        it   fed from       inappropriate for music night. Piety prevailed.

the bottom rather than from the                                   top.      An   hour later               I   should have            known.            The   year before             some         of    us
John used          the         bathroom           and bellowed                    Who        put     had      organized            a gender-bending                  Cinderella skit for

the toilet paper on the wrong                          way             In   Johns world              the      kids Halloween                    party.       This    was           Cinderella           in

everything       was           right or wrong.                I
                                                                  pleaded ignorance                  drag -       all    the female roles were played                                by bearded
about the       toilet         paper.                                                                men and           Prince        Charming was a                  played by              woman.

   John had a sense                     of     humor              that      was       innocent       I   was one        of the            wicked       stepsisters             -     my     once        in

and                             mischievous.                 Early one April Fools                   this lifetime opportunity                         to dress          in drag.          The        kids
        occasionally




126                              Years with Jesus                                                                                                 Part III      Finding Jesus                          127
         Twenty-Five
                                        Case
                                        Case5:20-cv-01388-LHK
                                             4:19-mj-70677-MAG Document
                                                                Document15-5
                                                                         76 Filed
                                                                             Filed01/17/20
                                                                                  06/02/20 Page
                                                                                           Page69
                                                                                                70of
                                                                                                  of140
                                                                                                     141
loved    us and we had                     a wonderful                  time but word                     Eve     followed     by a meditation.           We     were on our own

came       the     next day that this was inappropriate                                             for   for    Christmas        Day.    John      selected         the     same nine

our     community.               There      was no punishment                                   only      people to join         him     for   dinner     on Christmas Night.

admonition.                                                                                               These dinners would happen                      at an apartment                that

                                                                                                          had     a dining       table             enough        to    accommodate
                        Johns           school         was                                     in    a                                   large
                                                                                                                                                                        -
     Being       is                                                   like        living

                                                                                                          ten    people.     The menu            never        varied           nut       loaf
monastery.              I    lived    a    life     of        disciplined                routine

without        the adventure              and     travel        that         I   had     enjoyed          vegetables       salad mashed potatoes and                         pie.   I   made

                                                                                 with                     the    mashed       potatoes.        After the       meal John would
previously.            Holidays         were       celebrated                            routine
                                                                                                          talk   and show us          energies.
and     regularity as           well.


     Canadian                                               in mid-October                      and            New     Years     Eve     included         a    group       dinner         and
                        Thanksgiving              falls

                                                                                                          meditation        that       stopped      shortly          after    midnight.
we      had        a    group        meal         that        cooked               by     several
                                                                                                                                       would take         a turn        and        describe
volunteers.            All
                               group meals were                        vegetarian.              The       Initially     everyone

meal was followed by a mediation.
                                                                                                          what    they     had    learned       during that year and                     their


                                                                                                          goals for the        following year.        That practice            ended in
     The   Nativity pageant                was performed                         twice     during
                                                                                                          the    mid   1980s.
the     weeks           before       Christmas.                Joanne              wrote         the

                                             and                                                               There    was      a    group     meditation           and     dinner        on
words       of     the       pageant                      every          year           different

                                                                                 and                      Good               and      Easter    Sunday.        Easter would often
people       were           asked     to    take          a    part                      tried       to           Friday

                                                                                                          include      a   choral      performance             without        applause.
channel          the        consciousness              of     participants                 in    the

first   Christmas            -   the prophet Isaiah                      Mary Joseph
                                                                                                          John taught         that there were three              Christs of Easter

                                                              the                                the      -the        Christ of the       Crucifixion the              Christ of the
Elizabeth              Zachariah           Gabriel                      shepherds
                       and                        and       the       three        wise men.              Resurrection and the Christ of Pentecost.                           We        would
inn keeper                     his wife
                                                                                                          meditate on these three Christs on the                             appropriate
Each       participant           said      what        they       felt           as they were

                 touched                                                          in a cosmic             days.
indelibly                        by     their     experiences

event      -     the        birth    of Jesus.            For example                     Joseph

expressed his reticence and fears about the birth of
the son who was not                       my son              until he            was     given       a
dream         to       motivate         him       to        fulfill      his           role.    The

speaking               roles     were         interspersed                        with         coral
                                                                                                               John     had          strong     opinions.        I     listened           and
selections         of Christmas             music. The pageant                             would
                                                                                                          considered       what he       said without          arguing.        I    thought
take two to three hours to perform.
                                                                                                          in    terms of      possibilities       and     saw        his opinions           as
     There       would         be    a group            dinner           on         Christmas
                                                                                                          possible     explanations.




128                              Years with Jesus                                                                                              Part III   Finding Jesus                   129
         Twenty-Five                                                                                                                      f
                                        Case
                                        Case5:20-cv-01388-LHK
                                             4:19-mj-70677-MAG Document
                                                                Document15-5
                                                                         76 Filed
                                                                             Filed01/17/20
                                                                                  06/02/20 Page
                                                                                           Page70
                                                                                                71of
                                                                                                  of140
                                                                                                     141
   He saw           the    United         States         as a violent             nation       and         John         understood            homosexuality                   as        a    karmic

the     seat       of great        corruption.               It    should never have                  distortion          of     someones                sexuality.          It    was        not         a
separated           from Great                 Britain            for     the    plan        of the   preference.          It   was a       condition           caused by dalliances

Light    was        for     it     to    remain             associated            with       Great    in the          darkness         during    past lifetimes such                          as the
Britain        so    its    wilder         ways         could           be      tempered        by    phallic cults of ancient                  Greece.         This condition would

Britains           civilizing           restraint.           The          U.S.     was        born    reappear           lifetime       after    lifetime            until        the    energetic

through violence                   and    it    would be destroyed through                            condition           was           balanced             and          rectified.                Male

violence.      I    never agreed with this perspective.                                  I   knew     homosexuality                involved          an      excess           of        masculine

enough         about         the        American                  Revolution        to       know     energy          rather     than       excessive           femininity.             John            felt


that British rulers at that time were                                        stubborn          and    that   someone could be                   lifted      out of this condition                         if



pig-headed                and       knew            little         about         listening       to   they     could         hold       enough            Light.       He         made        vague

grievances          or defusing            a    crisis.       I
                                                                  kept     my     opinions to         assurances           to    me     that he would help                        me     with this

myself.                                                                                               reconditioning              at     some            undefined            point          in         the

   It   would         be unfair                to   say that              John was            anti-   future. In the             meantime            I   suppose          he expected                   me
Semitic. The group had Jewish members who were                                                        to   cross        my      legs   and squeeze               tight.      At the           time         I



                     But John believed that Jewish                                                    accepted          Johns         explanation of             my     sexuality             and        in
completely accepted.

Consciousness                was an instrument                          of the     Darkness.          truth       I   did not have a better understanding of                                      it.




It controlled money and world financial                                            resources               John had             zero tolerance            for    homosexual activity

and was far more powerful than any                                                 individual         although not              for    individual          gay people such as me.

person.        For whatever               reasons Jews had                           incurred         He once           told     me     that     the       Light       had planned                      for


great     karma              and         Hitler had known                           this.       He    Jesus           ministry to take place in ancient                            Greece           until

exploited          this knowledge                   making           it   much       easier to        that        culture         became             excessively                  accepting               of

accomplish            the        holocaust.             I    think         John      believed         homosexuality                   and       Dionysian               revels               so         the

that     some        Jewish             karma           was         incurred         because          program was changed to                      Palestine.


Jews     saw themselves                        as Gods chosen people and

that    God does not               favor one people over others.

   John was               against        homeopathy.                    He      believed       that

people contract                  illnesses          because          of the       discordant
                                                                                                           Life   in the        group    settled         into    a   routine        that people
energies        of their           emotions            and         attitudes.        Illnesses
                                                                                                      followed          week          after     week            according               to    Johns
were      present             to        help        people           understand                this
                                                                                                      schedule           -       balances            seminars              meetings                     and
relationship               and      homeopathy                     short-circuited              the
                                                                                                      meditations.              This was         a       spiritual      school               and        the
learning process.                 No pain nothing learned no                                 gain.




130      Twenty-Five               Years with Jesus                                                                                             Part III        Finding Jesus                           131
                                     Case
                                     Case5:20-cv-01388-LHK
                                          4:19-mj-70677-MAG Document
                                                             Document15-5
                                                                      76 Filed
                                                                          Filed01/17/20
                                                                               06/02/20 Page
                                                                                        Page71
                                                                                             72of
                                                                                               of140
                                                                                                  141
curriculum was             self-directed.            Situations              came up         to      I   lost     control of the company.                      Shareholders                  elected       a

be resolved. Problems arose so they could be                                         solved.         board           of      directors             composed                 of    employees.                  I




                                                                     and                met          transitioned             from being a sole proprietor
Interpersonal issues were rampant                                            people                                                                                                         to   general

with John      to     reach solutions.                                                               manager.             Some board members                           did not              know how

                                     good people in our group. Most
                                                                                                     to   wear two hats              -    being both a board                        member and
  There were           many
                                                           to     be                                 an           employee.          Board            meetings                   could           become
were     dedicated         seekers              trying                  good         people
                                                                                                     contentious              affairs     about personal                                          issues
and      express       only          the        positive        aspects          of    their                                                                                    authority
                                                                                                     masked as concerns. John                                  sat on Board meetings
natures. After years of living with                         constant            exposure
                                                                                                     to   be an honest broker and peacekeeper.
to the    Light most people looked younger than                                        their


          We     did not age as quickly                         as outsiders            and               What         had     begun           as a group              of people                 working
years.
          wholesome.                 have         never               such                           together          enthusiastically                  to   create            beautiful         things
looked                           I                          felt                powerful

                                                         which         were                     a    evolved           over    the                  into       a feudal-like                 situation
Light    as in        group      balances                                           really                                            years

           form       of group             meditation.               The              of the         where there were no prospects                                  for         advancement               or
special                                                                      fire


         was     so    strong         that        the    experience             was      like        job change.             This bred quiet discontent.                            We       were not
Light
               furnace               of Creation.                                                    sewing          the              seeds         to    manifest happiness                         and
sitting in the
                                                                                                                             right

                                                                                                     abundance.
  Situations          would arise to                test    people            and most

people    tried     their      best        to    assume          responsibility              for          I   often         say    that        my        motivation               for       taking       up
their    own   part in disagreements.                       This was a school                        stained         glass        was     to       work       with     my         hands and               to

                       and      John                        us        that      a Master             work         quietly by myself. That did not                                 last long.             no
       Masters                                  taught
                                                                                                                                                                                                     I
for

could    resolve any situation.                    Somehow              I
                                                                            managed          to      longer         worked         with    my        hands         -        I    administered              a
                                                                                    that             company               that     in    some           respects               had         become         a
transmute           this       principle           into         believing                       if


                                                                                                     sheltered                                     Some       of   the                               had
something went wrong                       it   must be         my     fault.                                             workshop.                                              employees
                                                                                                     become            so    opened up              to    their      karmic             issues that
  Many      of    my    issues           came up           in    my     stained        glass
                                                                                                     they would not have been able to retain                                            an       outside
               Orders came in the company                                    grew and
                                                                                                                                                                   -
business.                                                                                        I



                                                                                                     job.     I   no      longer     worked          alone              I       wrote personnel
hired    more       people.          Almost        all    the        employees         were
                                                                                                                     and put out          fires      instead.          Year        after
                                                                                                                                                                                              year we
members          of    the      group.            Soon      I        had      20      people
                                                                                                     policies

                                                                                                     worked          hard in a labor of love                        but made very
                                                                  expand and
                                                                                                                                                                                                     little
working     for   me.      I   needed capital              to                              so    I


                                                                                                     money.            Stained           glass       giftware               was         a    seasonal
sold    shares      in the       company                 mostly        to    employees.
                                                                                                     business.              Half   the     sales         were        around             Christmas.
John      even      bought           a     few     shares            presumably              to
                                                                                                     Year         after
                                                                                                                          year whatever                                were made needed
show     his support.           Owning shares                   tied        employees        to                                                          profits

                                                                                                     to be plowed back in the business.                                         drew an annual
                                                                              committed
                                                                                                                                                                            I

the     company        as long-term participants
                                                                                                     salary of         $22000           Canadian. Most                          of the employees
to the welfare         of the    company but                    it   also    meant      that




132                            Years with Jesus
                                                                                                                                                   Part III        Finding Jesus                         133
         Twenty-Five                                                                                                                           f
                                                        Case
                                                        Case5:20-cv-01388-LHK
                                                             4:19-mj-70677-MAG Document
                                                                                Document15-5
                                                                                         76 Filed
                                                                                             Filed01/17/20
                                                                                                  06/02/20 Page
                                                                                                           Page72
                                                                                                                73of
                                                                                                                  of140
                                                                                                                     141
made                    $8.50         an               hour.         Some         years          we      paid      the    early        1990s.         I    lost    my    ability     to    connect           with
Christmas bonuses                                      and made               contributions           to   the     anything            beyond         my       physicality          and took           a   lot    of

employees retirement accounts.                                                 One     year the         stock      time     off   from work.               That passed.

paid        a       dividend.

       I   learned             to   become a                  balancer         in the early 1990s.

Balances                      had always                      been        training      exercises           for


everyone                  in    the       balance                  room. Everyone                 sat    in    a
circle              around the balancee                              and       learned      to hold the

Light               and        develop                 their       clairsentient            abilities         by
                                                                                                                         John      was        a    Master            and       a   Master         is   always
tuning                   into         the               energies              this      person             was
                                      John               selected                                  become          prepared            for
                                                                                                                                             any eventuality.                If   he rode his bicycle
broadcasting.                                                                 people        to


balancers                      and        he had                  selected      me.     Prior to         that      he always            brought a checklist                    of things like          pumps
                        had    never conceived                       of myself as a becoming                       and patches               just in case.              Since      he believed in the
time            I




                                now                                                                                                                                 that     great disasters would
a balancer                                 I       earn           my     living   from       this work.            Edgar      Cayce prophesies

   There                 were        a number                      of defined                            that      befall    us        he    tried        to prepare       for     them    too.    Suppose
                                                                                       positions

                                                                           assume -
balancers                     could       be trained                                                               the                        would be out               for      an extended period.
                                                                     to                          using the                electricity


                                                                                                        John       His    solution           was          an emergency              generator          for    our
pendulum                       being       in charge                   of a session          after

left       the           room         doing              a solo session                without          John       apartment building with wires running                                     to    adjacent

                                                                                                                                                            his     home.          Someone         found          a
with someone                        else       using the               pendulum and doing a                        buildings            including

                                                                                                                   diesel    generator            that         had once powered a                  destroyer
complete                      solo        session                 including           the    pendulum
work.               I   would         do solo sessions                         with    someone             else
                                                                                                                   in the         Canadian Navy.                    We     built    an underground

                                                             became                                                bunker         for    this generator              beneath        the parking lot of
using the pendulum.                                     It                    surprisingly easy for

me                  do sessions.                                              what was                             our building and someone was in charge of                                                      it
           to                                      I    could       feel                         going     on                                                                                          firing


and what needed                            to be said.                                                             up     every         Saturday               morning.           You     could        hear       it



   moved through the remainder of my 30s my
   I
                                                                                                                   blocks       away and              it   would certainly have attracted                          a
                                                                                                                   lot    of attention            in the          event      of a prolonged                power
40s and well into my 50s living frugally running
                                                                                                                   outage.              had       lived        without         electricity    at       several
my                                    Rent
                                                                                                                                   I
            business.                                        in    group-owned               apartment
                                                                                                                   points         in   my      life        and     tried     to    convince        him       that
buildings                 was cheap                      as were organic                vegetables            at

the                                                           The
                                                                                                                   kerosene    lamps and woodstoves would accomplish
           groups food co-op.                                        years during the                 1980s
                                                                                                                   the    same ends much less conspicuously and with
and 1990s meld                            together                like    a   blur.   Distinguishing
                                                       seldom
                                                                                                                   much       less bother.                He   intimated his concern                   that      we
events                  were    few.           I                     left     Toronto        and        never

                                          had                     Dark                                             might      bum        the building              down.
took        vacations.                I
                                                        my                    Night of the         Soul in




134         Twenty-Five                    Years with Jesus                                                                                                       Part III     Finding Jesus                     135
                                          Case
                                          Case5:20-cv-01388-LHK
                                               4:19-mj-70677-MAG Document
                                                                  Document15-5
                                                                           76 Filed
                                                                               Filed01/17/20
                                                                                    06/02/20 Page
                                                                                             Page73
                                                                                                  74of
                                                                                                    of140
                                                                                                       141
  John         also            believed              that            we    would      have        big   had a branch                            in Toronto.                  They     offered        a two-year

earthquakes                   in Toronto                  so     many         people      tried    to   masters                      degree           in        counseling               for        people               who

earthquake-proof                      their               possessions               apparently          worked                     -     one          three-day               weekend           a      month               of

oblivious       to            the   fact          that          hundred-year-old             brick      classes                    and a        lot    of reading                 and    writing papers.                        I




structures               are        the           first         to    collapse      in     a      big   had worked                       full   time and                gone to classes at night for

earthquake.                                                                                             my            first        masters degree.                     I   could     do   it    again.          I       could

   By    the    mid 1990s                     I   was having doubts about                         the   work                  at     my         stained               glass        business           and               train

                of                                                                               had    somebody                       else     to run                 There would be a two year
                                                                               Nothing
                                                                                                                                                                it.
veracity                       Cayces               prophecies.

                             read    an excellent                     book                              transition                     and            could           have        a new career.                     I   liked
                                                                              called      Beyond
                                                                                                                                                 I
happened.            I



                 and            Predictions by Moira                        Timms      in which         counseling                     people         and by            all   accounts          I   was good               at
Prophecies

                                                                     not carved                                   I    would combine                           traditional           counseling                 therapy
she said        that                                       are                         in stone         it.
                               prophesies

                                                          most                                          with energy                     work and                apply the spiritual
and merely                                                                    outcome                                                                                                                teachings                  I
                         represent            the                    likely                 of the

many      possible       ways that situations could unfold.
                                                                                                        had            learned during the last 20 years to                                      my         clients.


Situations           change and so can likely outcomes. It                                                    I
                                                                                                                      approached                 John with                 this idea.         He would have

was apparent                   to   me            that      something          like    this      had    none of                it.     John          did not approve                    of psychology.                    His

                               suited             Johns purposes                    for    us      to   teachings                      amounted                   to       an      alternative              to          what
happened.                It


remain in a sense of heightened                                            urgency        but the       psychologists                           believed               -      aspects          of     someones

world had moved on.                                                                                     personality                         might              be          formed         from         childhood




                                                                                                        re-opened
                                                                                                        experiences                         but the            basic         issues     that        people carry

                                                                                                        are           karmic                and       amount                 to    wounds           that        are

                                                                                                                               through childhood                            experiences.            Siblings are

                                                                                                        not clones although they were raised by the                                                                     same

                                                                                                        parents.                   Without            the      same karmic predispositions
                                                                                                                                   are        affected                very                           by          similar
                                                                                                        siblings                                                                  differently

   By    the   mid 1990s                  I       lost    all   enthusiasm          for   stained       childhood                    experiences                and        parenting.

glass.   There was high burnout among managers of                                                                                            with this perspective.                            also agree                that
                                                                                                                      still    agree
                                                                                                              I                                                                           I



                  and                 had run my
group businesses      high  turnover.                                          I
                                                                                                        most therapy                          is     mentally-based talk                        therapy                  and
business for 15 years longer than anyone else had                                                       while that can be helpful to                                          some people                  it   usually
lasted    running a group business.                                       The fun   of growing          does                           to                      the         basic     characteristics                     of a
                                                                                                                         little             change
a business was over and                                    I    was burned          out.     I   was    persons                      consciousness.                        John         also        felt        that        a
ready to       for       a    change.                                                                   therapists                     effort         to   help            people       get    in    touch               with

   I   had a    plan.           The       Alfred Adler Institute                    of Chicago          their                 anger         was       helping              them         unlock         their             own




136      Twenty-Five                 Years with Jesus                                                                                                             Part III          Finding Jesus                         137
                                                                                                                                                           f
                                                    Case
                                                    Case5:20-cv-01388-LHK
                                                         4:19-mj-70677-MAG Document
                                                                            Document15-5
                                                                                     76 Filed
                                                                                         Filed01/17/20
                                                                                              06/02/20 Page
                                                                                                       Page74
                                                                                                            75of
                                                                                                              of140
                                                                                                                 141
darkness.                  I       disagreed              with           this    -           I    felt       that    some     had chosen            to live          outside        the        group which meant
                                                                                                  issues on            the    they    had chosen                to live outside                     the    Light.       We         were
people              are            helped           by putting                  their

                                                           them. But                             had                          to   wish     them well and                        have          done         with               Some
               so they deal with                                                                             learned    to                                                                                              it.
table                                                                                    I



                                                                                                                              group members shunned the people                                             who                 but to
not argue with John. He                                            held his beliefs tenaciously                                                                                                                    left


                                                                                                                              my     knowledge                John     never condoned                           that behavior
and out              of respect                 I   did not engage                       him.

                                                                                                                              and     I    never         engaged            in     it.    But         I    never          had                an
     However                       I   went toe           to       toe with          John           over       my plan
                                                                                                                              opportunity            to        find     out         why             these         people               had
to study at Alfred Adler.                                          In the    end             I    told       John    that
                                                                                                                              decided to leave                  or to hear their versions                               of events.
this      was              my           life     and           I    was         free         to        set    my     own
                                                                                                                              They were            among             the    people             to     whom          I     had            felt
direction.                 Apparently                 I   wasnt.            He       said that the plan
                                                                                                                              most        closely        connected.                But              was         committed                    to
                               and                                                   my           karma meant
                                                                                                                                                                                           I

for       my        life                  the       resolution                  of
                                                                                                                              John and        to the beliefs               and       lifestyle            he espoused.
that       I    had                to    continue                  to   face     the             situations          that

would               arise               in      the        business                              had                               Before    John married Joanne he                                       told     me         he had
                                                                                     I                        begun.      I

                                                                                                                              had    sexual        relations           with         Barbara                who had                 been
disagreed                          and         said       that           situations                     would        arise

                                   In    the        end             he      said             that            he     would     Mary Magdalene.                   My     initial           impression was                       neutral
anywhere.
withdraw                   his          support            and           his Light                 if    I    took    this
                                                                                                                              - who  was I                      to    judge               after           all     my          sexual

                                                                                                                                                              could    not imagine John                                                      in
course.              That would                       mean               leaving                 the     group        and     experiences            I
                                                                                                                                                                                                                   engaged
                                                                                                                                     He seemed                so chaste            and     sexually innocent.                                He
Johns bubble                            of protection.                                                                        sex.

                                                                                                                              had     been       raised          on     a farm             in        Manitoba                 and            he
      I   backed                       down         and            stayed.       But              in     some ways
                                                                                                                              seemed        like    he had been a                                         Boy     Scout.           I    put
things          were                   never        the    same between                                 us again.        A                                                           lifelong

                                                                                                                              this   information               in a   box and              did not deal with                           it.    A
crack   had appeared in the unwavering   trust and
                                                                                                                              few years later                  after       Barbara had                     left    the        group
loyalty   had conferred
                I       over the years. had always                                                  I


                                                                                                                              Joanne        added         a few pieces to the puzzle                               saying              that
participated in                          all   aspects of                Johns           school because                   I

                                                                                                                              Mary        Magdalene               was          a     powerful                   figure        in         the
wanted              to.        I       had become a                     conscript                in the business
                                                                                                                              darkness        and had had                      almost no                  lifetimes            in the
I   had        started.

                                                                                                                              Light.       The      exception               was          her         lifetime           as      Mary
  The Core Group had disbanded                                                        in the                 mid 1980s
                                                                                                                              Magdalene            when she                loved Jesus.                   Johns         intent               for
when  four members left the                                                          group.                  They      left

                                                                                                                              having       sex with            Barbara was to awaken                                the        divine
individually                       at separate             times            for their              own reasons
                                                                                                                              love    she had carried                      in the         time        of Jesus.               John             s
which usually                            involved                  who was               being               allowed    to
                                                                                                                              purpose         in          telling          a       few          people             about                     his
many            the partner of their choice.
                                                                                                                                                                Barbara was
                                                                                                                              relationship with                                                to    lessen        the        impact
      People           who              left    the       group          left    for     good.               There was
                                                                                                                                                                                                                At the
                                                                                                                              of blackmail               if    that    should happen.                                         time                I

to be no substantive                                  contact with these people. They
                                                                                                                              believed this version of events.                                 It    seemed         to validate




                                                Years with Jesus
                                                                                                                                                                           Part III         Finding Jesus                                139
    138        Twenty-Five
                                         Case
                                         Case5:20-cv-01388-LHK
                                              4:19-mj-70677-MAG Document
                                                                 Document15-5
                                                                          76 Filed
                                                                              Filed01/17/20
                                                                                   06/02/20 Page
                                                                                            Page75
                                                                                                 76of
                                                                                                   of140
                                                                                                      141
the      perception            that    Mary Magdalene                  had    been a              his    apartment.              He     must have                   known          about        his

                  and          a disreputable                         These      events           condition years earlier                        when he            built    an apparatus
prostitute                                                figure.

                                early to mid 1980s before any of                                               bedroom                  hang
                  in the                                                                          in    his                       to                    upside-down.               Several        of
happened
us were aware              of   the effort to reveal Jesus marriage                               Johns more fawning                       followers           built   similar things in

to   Mary Magdalene                   their    bloodline        and    the real role              their   apartments                  but    I   feel    that       John had not              built


she had played in the ministry of Jesus as the                                        first       this    thing for the              health of his brain.                   He was        in the

                                                                                                                          of alkaloses                                            a condition
among         his followers.                                                                      early stages                                      spondylolysis

                                          and                                                     in which          the    vertebrae                           fuse         and
         saw Joanne                                                   she married
                                 less                less     after                                                                              stiffen                           eventually
     I


                                                                                                  break       down.        He began walking bent                              forward.          He
John.      We had          been next door neighbors                      in a group
                                                                                                                                  individual              balances                and
apartment building and met                            for   tea dinner or long                    stopped           doing                                                                 rarely

                                          After       she was                          she        attended          group        meditations.               The seminar program
personal         discussions.                                         married

seemed to adopt Johns habits and                                    lifestyle.    I   saw         stopped at Seminar 43. Fewer people came into his
                                                                                                                          Most        of     the                       who        cooked        his
her on Saturdays when                          I   cleaned their        apartment                 apartment.                                            people

                                                                                                  meals continued                    doing        so but they               did not always
and she would always have a few kind words                                       before

                                                                                                  stay to          share        the    meal.              cleaned           his    apartment
resuming her work at her computer.                                    Her presence                                                                   I



                                                                                                  every       Saturday morning                           and    I    continued           to    run
did not change                 the appearance             of the apartment.
                                                                                                  errands          for   him.         never heard him complain                             and     I
           Siamese cat Eloise had traveled with                               me
                                                                                                                                 I

     My                                                                               from
                                                                                                  never discussed                his condition with him.                           I   knew he
the      Berkshires             through            the    years       spent      at      the
                                                                                                  would not want                 to talk          about himself in this                       light.
retreat in       New       York       State.       Word came through              that        I


                                                                                                  Word        in the       group        was         that       he was         carrying our
had      to    get       rid    of Eloise.          Her     consciousness             was
                                                                                                  karmic           burdens             our          issues           had      caused            his
                                                                                          of
being used               unwittingly           to    spy on the         activities
                                                                                                  condition.         As         write        these        words         I   am         almost in
                         made many                                               Johns
                                                                                                                            I

the      group.      I                             sacrifices    to be in
                                                                                                  tears       at    recalling          the       prospect            of seeing           such      a
school         and       getting       rid     of Eloise        was    big as was
                                                                                                  strong      and        powerful warrior for the Light reduced                                   to
living    without intimacy.
                                                                                                  this        condition                but         such             expressions               were

                                                                                                  discouraged             at the time.             John wanted no ones                        pity.

                                                                                                  He would be             the     master of his own destiny                              and we
                                                                                                  needed to         let   him        carry these burdens on his own.



     Johns        health        started        deteriorating visibly in the

late     1990s and he slowly started                          withdrawing             from

group         activities.       He began             living    a secluded         life    in




140       Twenty-Five            Years with Jesus                                                                                                Part III      Finding Jesus                    141
                                                       Case
                                                       Case5:20-cv-01388-LHK
                                                            4:19-mj-70677-MAG Document
                                                                               Document15-5
                                                                                        76 Filed
                                                                                            Filed01/17/20
                                                                                                 06/02/20 Page
                                                                                                          Page76
                                                                                                               77of
                                                                                                                 of140
                                                                                                                    141
       I   do not know                      whether John knew                                      I       would leave                 instead        of taking                  clearly        reasoned                     positions.                 I   was
the            group.          He          often           said      that       he could                         read        10        unable         to        express               what           I    had                spent                25     years

pages ahead in someones                                              book of           life.           I   entertained                 learning outside                     of a supportive                    setting.


leaving              as a vague                  possibility.
                                                                          At Christmas 2001                                        I
                                                                                                                                            I   was       surprised                  at    how much                              of   my           sense        of

felt       inwardly                that this would be                           my         last             Christmas                  identity       and           self-worth involved                        being in charge of a
in Toronto                   without              knowing               how     or       why                this would                 company.            I   felt       empty and                 directionless.                           I   was     living


happen.                  I   had no              intention              or plan to leave.                            It   was          on       my   savings              and spent                 long       days alone at home

just a feeling.                                                                                                                        searching           for      jobs.        I   never          had an               interview.                 I   found

       In          the       autumn                   of    2001         John             relented                    about            diversion          in Internet pornography.                                       I       made a few gay
                                                                                                                                                                                                    was
leaving              my       position in the                        stained           glass company.                              I   friends outside the                       group.         I              rebelling against the

never               asked          him why he changed                                          his           mind.          He         strictness          and        strictures of                 Johns            school.


supported                     me           in         this       move          helped                      me        find      a            In almost               all     of   my        experiences                       of       John          he had

replacement                        to      manage            the        company and someone                                            been a kind                    gentle              compassionate                               loving            soul.    I


to         purchase                    a   majority                of    its    shares.                      I   left      the         had       heard              about            his    Ton           of    Bricks                   treatments
                                                                                                           out while                                                                 down
company without a                                      career           plan.             got                                          where          he            came                                 on     a                recalcitrant                   or
                                                                                   I                                               I




could and severed                                     my         ties    with          the                 company            in       disobedient                   student                like              Jesus                    among                the

January 2002.                                                                                                                          moneychangers                         in           the       Temple.                       I     had  never

       The                         few          months               were                                                                                                   Ton           of Bricks.                    had always done
                     next                                          among the most                                                                                   the                                         I
                                                                                                                                       experienced

difficult             of     my         life.     I    was 56 years old and out of a                                                   my best        to       be obedient and cooperative                                               until now.


job.           I   had       never taken                    a vow of poverty                               or a      vow      of            The Ton             of Bricks              came on a                    telephone                      call     one

chastity                 but       I    was       living         a chaste          life        with very                  little
                                                                                                                                       morning            in        early        March              2002.           It           precipitated               my
                      to      my           name.             What                        network                          had          departure from                     Johns             school.            John               told            me    that
money                                                                     little                                     I                                                                                                                                           I




outside              the
                              group was                     in the giftware                    business and                            was       filled        with         corruption                   and        I        would                never      be

I    had no                  inclination                    to    continue               in                business.           A       welcome in his home again. He went on and                                                                   on and
liberal             arts degree                  is    of   little      worth in Canada and                                        I   I   no   longer         recall        most          of   what he                  said.           I       mentioned

had not worked                             in planning for 30 years.                                         I   enrolled              something about                       how           he had promised                                   me     that he

in         a       certificate             program                in    mediation                           and       found            would              clear             the            homosexuality                                         from       my
that               my        social         skills           outside           the             setting               of     the        consciousness.        The coup de grace came at the end

community had                                   severely atrophied.                            I       was used               to       of the        conversation when   asked him about the         I




talking              to      people         who            shared        my     values                     and       beliefs           newspaper                I    left    at his             doorstep                 every                   morning.        I


and when                      it       came            to    speaking              in          class             I    found            subscribed               to        The        Globe and                 Mail               the            New        York

myself                making                unsubstantiated                            pronouncements                                  Times of Canadian                         journalism and                              I    left       my copy         for




142                                             Years with Jesus                                                                                                                           Part III            Finding Jesus                                143
                   Twenty-Five                                                                                                                                                        f
                                                    Case
                                                    Case5:20-cv-01388-LHK
                                                         4:19-mj-70677-MAG Document
                                                                            Document15-5
                                                                                     76 Filed
                                                                                         Filed01/17/20
                                                                                              06/02/20 Page
                                                                                                       Page77
                                                                                                            78of
                                                                                                              of140
                                                                                                                 141
                                                                                              when                        was           grant writer for non-profits                               and           was     attracted         to
Joanne             at their doorstep                      every morning
                                                                                                                                                                                                             I
                                                                                                                  I




                    with                      He    told       me      to                                                               this          and      other           lines         of    work          that         were        not
finished                           it.                                      stop              bringing                         it

                                                                                                                                                               in Canada.
implying                 that       it    would           carry        my           corrupt               energy.                       possibilities


Ouch.             Then          he offered                to    clear       me and                       give                 me             A week         later     I       returned to Toronto.                   I   had    decided


Light.        I   was hurt and                       I
                                                         politely      refused.                   He phoned                             to    make          my     life        in    Johns         school          work.       I    would

me     back              a minute              later      and        reiterated his                       offer                of       apologize to            John and               try    to repair our relationship.

                  felt    that       I    had had              his help         countless                     times                     This          had been            my        life    and       I    would         not throw          it
help.     I



                                                                                                                                                                          when                                                answered
and once                 more would not change                                          things.                   never                 away. Those intentions evaporated
                                                                                                          I                                                                                                               I




expressed that                           sentiment             to   him.        I
                                                                                        simply refused                                  my        telephone        messages. Johns                         voice    told      me     that        I




                  unknowingly                                        my     exit             from             Johns                     was no            longer      a   counselor.              Another blow this time
again                                               sealing

school.                                                                                                                                 fatal.        I   was hurt and               insulted             that he could            not    tell




       was                                          have been traumatized.                                            have              me        in person.          In       retrospect                  understand              that    he
                                         may
                                                                                                                                                                                                      I
   I                dazed.          I                                                                         I




                                                                                        The                               was           did this because                       had refused his help. At the time
had      two                                  in                                                                                                                          I
                         fathers                     this       lifetime.                           first

                                                                       The                                                was                         could    feel   was           hurt.         knew       there       was nothing
                              and                                                            second                                     I   all   I                                           I

tyrannical                                    controlling.

benevolent                    and kind but                     controlling               in       ways                I       did       to hold           me   in Toronto             any longer.

not    fully        understand at the time. In                                  five         minutes the

second father                      had become                    the    first.           I   was          split                in

                              as                   True        to    groupthink                           blamed
other         ways                   well.                                                           I




myself.            After all              I   was corrupt and he was                                          Jesus.

But      part            of   me was               furious          as well             -     I   would not

                  that treatment from anyone no matter who.
accept

I felt   like        I   had been               cast out of heaven.                          Being part of

John and Joannes                       was important to me.
                                               circle       did                                                           I




not have                 an immediate family     had them. Now         -    I




they were gone.

   I     phoned                 a         friend         and         she        suggested                         when

something of that magnitude                                            happens                     it     is          often

good          to     put        some               distance          between                 yourself                         and
                                                                                    and
your usual environment.
                                                           I
                                                                agreed                        I   left        for             the

Berkshires                    without               telling         John.           I    was             exploring

options             without               the       expressed           intention                   of leaving

Toronto.             My        brother-in-law                   was    very helpful.                          He              is    a




                                                                                                                                                                                           Part III        Finding Jesus                  145
144           Twenty-Five                     Years with Jesus
                                      Case
                                      Case5:20-cv-01388-LHK
                                           4:19-mj-70677-MAG Document
                                                              Document15-5
                                                                       76 Filed
                                                                           Filed01/17/20
                                                                                06/02/20 Page
                                                                                         Page78
                                                                                              79of
                                                                                                of140
                                                                                                   141
                                                                                                                     would very                    likely    want       to       leave        again.          He    told       me   to

                                                                                                                     live      in the          world        for six      months and                          see   how     I   liked

                                                                                                                     it.He would arrange for people to pay my rent. I
                                                                                                                     could phone him on the last Sunday of every month

                                                                                                                     to        check          in.     I   could         return           if    I    wanted            after      six

                                                                                                                     months.

                                                                                                                               was       in        my late 50s and living                                in    my     boyhood
                                       Part IV
                                                                                                                           I



                                                                                                                     bedroom                  in    my parents house.                               I        was     incredibly

                                                                                                                     depressed                     and      felt    like     I    had         just       thrown          my      life




                                       My Own                                                                                                                                                           and
         Finding                                                                           Path                      away.           My        parents             were very             kind                       supportive.

                                                                                                                     They            helped          in     many           small         ways.               They     found         a

                                                                                                                     therapist                who         specialized              in     helping              people          with

                                                                                                                     spiritual           issues    and paid for the sessions. He was a

MY        PATH           FROM TORONTO                                           did        not       follow      a
                                                                                                                     Christian                minister and when he suggested that                                                    I



                                                                                                                     had been                 involved         in   a   cult        albeit          a very benevolent
straight-line           trajectory.          I       had deep                    emotional ties to
                                                                                                                     cult        I   was           incredulous.              This        was not a                   cult.     This
John and many                   of his followers                            these took years to
                                                                                                                     was Jesus and Jesus                              did not start cults
break.    In retrospect                leaving                     was a 60/40 decision
                                                                  had been devastated by                                   There              is     a    large         Roman                 Catholic               shrine         in
forced    by circumstances.                               I


Johns Ton          of Bricks telephone                                    call yet          much           of   me   Stockbridge                    on the         grounds of                 an    old estate.            I   went

                                                                                                                     there                           for     guidance              and             asked to talk to a
                             was walking away from                                          my                                           pray
            that                                                                                                                 to                                                            I
believed                 I
                                                                                                     destiny
                                                                                                                                         told       him     my                    He     listened patiently                     and
my                 and         the one true path to the Creator.
                                                                                                                                     I
       calling                                                                                                       priest.                                        story.


                        in     March       that year.                                                                gave        me           a     stack          of books            on          the        Prodigal         Son.
  Easter        fell                                                        I   left   Toronto             in the
                                                                                                                     Talking             to    him was comforting                             but        I   was not           going
early hours            of    Good      Friday.                        I   had    written          letters       to

                                                          was
                                                                                                                     to    find      my        path through the Catholic                                     Church.
key people             saying         that       I                        leaving.          My       letter     to

John was curt saying only that I realized                                                        that      I   was         Working                 at Kripalu           saved       my         bacon.              Kripalu is a

not a seeker and   needed to move on.
                                  I                                                              I    did not        yoga center on a large estate                                      in Lenox.              It    started        as

                                      When                                                                           an ashram in the early 1980s and was led by a guru
mention         my       pain.                                I       arrived      at       my       parents
                  wanted                                                                                             who preached                         bramacharya                    the        Hindu            version        of
house       I                         to     return                        to    Toronto.              I       was
completely             split     and       directionless.                              I   managed              to   celibacy.           Regardless of their marital status                                          men       slept


reach John             by telephone                       on Easter                    night.        He was          on        one       side        of the         building              women                slept     on the

        kind     but said that                                                                                       other and the guru                                      in a separate house with a
very                                                 if           I   returned             right      away       I                                                 slept




146      Twenty-Five             Years with Jesus                                                                                                                                                                                147
                                                 Case
                                                 Case5:20-cv-01388-LHK
                                                      4:19-mj-70677-MAG Document
                                                                         Document15-5
                                                                                  76 Filed
                                                                                      Filed01/17/20
                                                                                           06/02/20 Page
                                                                                                    Page79
                                                                                                         80of
                                                                                                           of140
                                                                                                              141
number            of his       more nubile             female followers.                    When        he    last   spoke with John in July and                                      I   told           him           that       I



was caught               in                                   with his pants                  down            had    not decided                 what             was       going         to        do.          His           last
                              flagrante delicto
                                                                                                                                                             I




he        was      expelled.                Temptations            of    the       flesh          are    a    words         to    me        were        about           all       the      karma                   I           had

common             failing             among gurus whether                        they       preach
                                                                                                              incurred.          This went right over                         my     head.               I       was           in a

                                                                                                                                         and           did not want to hear any                                            more
bramacharya or not but any                                                        between           this      different       place                I
                                                             similarity

                                                            me                                                about my karma.
guru and            my own                  was   lost to          at the time.


     Kripalu began                      a morphing          process that continues
                                                                                                                In     August            my       brother           drove         me           to    Toronto                     to

to        this    day.            It    was        incorporated              as     a       religious
                                                                                                              collect       my     things.         Half          a dozen people helped                                          me
institution             when            I   started    working at the front desk                              pack      everything               and        load    a U-Haul                       truck          in           one

                                       and        answering         their         questions.            It    day.      I    had       told       no         one     in       Toronto                    about                  the
greeting           guests

             accommodate                         500 guests.                        went          there       circumstances                 of   my         departure.             The             people                      had
could                                                               People                                                                                                                                             I




for       yoga retreats to take                       workshops offered by                         New        been closest to stayed away.                              I   never told               John                  I   had
                                                                                                                                                He was           never one to observe social
Age authors and                                           become yoga teachers
                                            to   learn to                                                     decided to leave.

and                                                     There was an extensive                                niceties           and        in     that           instance                 I        decided                      to
           massage                    therapists.

                        for       volunteers            who        became                                     reciprocate.             The         next            morning                     I     found                      an
program                                                                                 long-term

                                                                                                              anonymous             note         on    the       door handle                   of the             U-Haul
residents.                My            best        friends        were           among             the

volunteers.                                                                                                   saying         Once           a     brother            always               a         brother.                     It



     The                              worked       with on the           Front      Desk were
                                                                                                              touched        me     deeply         and       I   cried.
             people           I



                                                                                                                     had                           in America                         25 years and
                                            and                                                     my                        not                                             for
very        supportive                               working            there       eased                        I                     lived                                                                                      I



transition              away from the group in Toronto and into
                                                                                                              rolled        my   eyeballs         a    lot       during       my     first          years in the

                                                                                                                                       was                   than    a year                              9/ 11                 and
                         Some of my co-workers were my age or                                                                This                less
                                                                                                              States.                                                                     after
the       world.
                                                                                                                             Bush           was                                     war             drums and
older.Some were young and idealistic. Age was not                                                             George                                   beating              his

                                                                                                              instilling fear          and paranoia                 in the country.                              couldnt
an issue. One of my co-workers was openly gay.                                                                                                                                                               I



                                                                                                              believe        that                      were        buying                                        like           the
                                                                               My                  was                                                                                              felt
Another was in a lesbian relationship.                                                                                                 people                                       it.        I
                                                                                        story

                          Some                        had been           in other spiritual                   fascists       had taken            over.
not unique.                                 people

communities                    before             landing     at    Kripalu.            I    found        I      I
                                                                                                                     bought            an       A-frame house                     in       a        forest                 on     a

could            talk     about              some      of     my        experiences                with       mountain.             No      other       houses              were          visible                and            the

people       who         could              understand.                                                       isolation          suited           me.            Kripalu            volunteers                                 were

                              John           once     a month                                      that       frequent visitors.                 Some        of the         women              were excellent
      I    phoned                                                        throughout

summer              but           I    was       drifting   away.        I   liked          the    non-       cooks         and        loved       to        use     my           kitchen                    to        make

                    and                                                      that           found at          delicious          meals as a break from                                the           institutional
dualistic                         accepting           spirituality                  I


                                                                                                              food                  were          served           at                                            found            a
Kripalu.           It    was fun because                    life   was a          celebration.            I             they                                                Kripalu.                 I




148         Twenty-Five                     Years with Jesus
                                                                                                                                            Part       IV    Finding          My Own                 Path                       149
                                                     Case
                                                     Case5:20-cv-01388-LHK
                                                          4:19-mj-70677-MAG Document
                                                                             Document15-5
                                                                                      76 Filed
                                                                                          Filed01/17/20
                                                                                               06/02/20 Page
                                                                                                        Page80
                                                                                                             81of
                                                                                                               of140
                                                                                                                  141
housemate                   to share expenses.                                                                                         I    was                  still           quite       fragile.                I      had a          big        crisis          in

                                                                                                                                   February 2004.                                     My             at Kripalu                        seemed         to be in
      I   had      allowed             my        spiritual             discipline to lapse                             and                                                                  job

                                                     about                  months                  after                          jeopardy and                              I       faxed    several letters to                           John            asking
I    began         renewing                 it                    six                                           leaving
                                                                                                                                   him                          could            return to            his school.                       At    least                 had
                                                                                                    resumed                                 if                                                                                                                 I
                                                                                                                       the                              I
Toronto.            I       began        meditating                     again.              I


                                                                                                                                   become                       strong enough                       not          to        be devastated                   by his
practices               I   had       learned               from John.                  I       had not done
                                                     had                                            and                            letter           turning                  me        down.         A year                  or two later              I       had a
any balances                                                            Toronto
                                 since           I              left                                           at first    I


                                                                                                                                                ceremony                             in which         I          burned his                  letter.           I    was
                                                                  myself permission to do
                                                                                                                                   little
was not            sure           I    could           give
                                                                                                                                   finished with his judgments                                                       that found             me        wanting
so.The balance program had been                                                    highly controlled
                                                                                                                                   and              rejected                     them.             believed                  that       John had been
by John and I had come to
                                                                                       that he                 was
                                                                                                                                                                                              I
                          believe                                                                                      the                  I



                                                                                                                                   Jesus 2000                                              ago but they                           were two            different
only         source              of Light.              I       did     not know                          whether         a                                              years
                                                                                                                                                            of the               same             soul       whose                  perspectives                    and
balance would even work without his permission.                                                                                    aspect

                                                                                                                                   teachings                       were very                      different                 from        each       other.            Of
                    a        notice              on     the        staff         bulletin                  board          at
      I
          put
                                                                                                                                   course                   I    still       harbored doubts about the                                                choices           I

Kripalu            offering             free          balances               and                several          people
                                                                                                                                   had          made and                              of course                  I       still     blamed myself in
                             They worked.                        People          felt           the       Light        and
signed          up.
                                                                                                                                   many                 ways but                       I   knew       that there                       was no          turning
were       lifted           by   their           sessions.             It   is   hard to convey                         my
                                                      and wonder.                           knew           that this
                                                                                                                                   back.            I   was on                   my        own now.
sense of            gratification                                                  I



                                                                             me                                                        John                     allowed               me     to     correspond                         with a friend in
meant           that the Light supported                                           independently of

John.         How            naive          I        had been               to   think               otherwise.            I       the      group                        during              those               years.             My       letters               were

had        lived            in   a black               and        white           world                   where        one
                                                                                                                                   substantive.                          I       wrote about what was                                   going on in                  my
                                                                                                                                            and about                                the    issues                   was          facing      and          I       knew
                                                 and where                                                                                                                                                   I
                                                                                                                        the        life
truth        fit    everyone                                                the        only           way         to

                                                                                  The                                              that indirectly                                    was    writing to John.                              Hers were                 full
                        was                                      John.                                                 was                                                       I
Creator                                through                                                        Light
                                                                                                                                   of this                      and      that              without               substantial                 information.
supporting                   me       outside          of these rigid parameters.
                                                                                                                                   When                 I        wrote               her     that        I       had              fallen     in       love          she
      I    continued                    to            offer        free          sessions                      for      the
                                                                                                                                   replied that this would be her last letter.                                                                    I    was not
remainder                    of the             time        I    worked            at Kripalu                     and        I


                                                                                                                                   surprised.                       The          love       affair    did not                    last   long      either.
honed              my        techniques                     and        adapted                  them            so     they
                                                                                                                                                                                                                                              and bought
were         appropriate                     for       people               who had                   never          been              I    sold                my A-frame                   house in the                          forest


                                                                                                                                   a two-family house in town.                                                       I   found that                                alone
             of    Johns               school.                  Prior       to    that                I    had         only
                                                                                                                                                                                                                                               living
part
                                                                                                                                   in the                                                             of one                     chore after another
worked                                      members                                    who shared                       the                             country consisted
                   on group                                            people

                                      and                                                                                          and          I       did not like having                                  bears                on   my    front             porch
    same        values                           understandings                                 that       I    held.          I

                                                                                                                                   with only French doors to separate                                                                  us. They looked
    started        calling            my         work energy                     healing instead                          of
                                                                                                                                   through                       the         windows                at night                      but      never harmed
    aura balancing                     which sounded                             like           a   name         coined
                                                                                                                                   me.          My new                           house        had good                           energy.     It    had been
    in the      1960s.




    150      Twenty-Five                    Years with Jesus
                                                                                                                                                                                     Part IV Finding                             My Own        Path                  151
                                               Case
                                               Case5:20-cv-01388-LHK
                                                    4:19-mj-70677-MAG Document
                                                                       Document15-5
                                                                                76 Filed
                                                                                    Filed01/17/20
                                                                                         06/02/20 Page
                                                                                                  Page81
                                                                                                       82of
                                                                                                         of140
                                                                                                            141
owned by a                Reiki master                who had              christened                 it    The       regain        my            confidence                   and   belief          in myself.                   I   learned

Reiki       Center              of        Pittsfield.          She         had                completely              to handle                  all    sorts of people in                    all       sorts of situations.

renovated             a hundred-year-old house                                     so there were                      I   learned                how         to   explain        what was doing to clients
                                                                                                                                                                                              I



almost no chores                     to do.      I    live   there to this day.                                       and      to   talk confidently                           about my work in lectures.

  Meeting             Lois Hartwick                   was an important                           step on                   I   spoke with a close friend in the group when                                                                        my
                                                             channel               and                                cat      died              in     2011           and       told         her what                           had been
my      new                       Lois                 a                                                                                                                                                                 I
                  path.                         is                                               spiritual

teacher          in       Great          Barrington.            She         leads               a weekly              doing.            This            was            my       first     contact                with                a       group
                                                                                                                      member                                                                  We                                 about            my
                          group and                           individual                      sessions                                           for        several                                       talked
meditation                                       gives                                                          to                                                          years.

her    clients.           Through her guidance                                 I   observed that                      writing a              letter          thanking John                    for         what he had                        given


my      sexuality              was         acceptable           to         the        Masters                  she    me       and           I   have         included that letter                          as Appendix                           4.   I



channeled.                They encouraged                      me      to apply for                     a      job    am       glad      I       did this while he                   was          still    alive.


as an                          healer          at      a     certain        large              expensive                       met Rae Chandran through                                                   Lois in                2012             and
                energy                                                                                                     I




holistic        healing resort in the                         area.        I       am          prohibited             we       bonded                   immediately.                    Rae          is     a       channel                       and

from mentioning                      it     by name because                               I    signed           an    spiritual                  teacher               who        lives           with           his             wife             and

intellectual              property agreement                      preventing                    me         from       children                   in      Tokyo.             We          have            formed                   a       writing

doing so.                                                                                                             partnership to issue books                                        with         New         Age teachings.

                                          have worked there                                    10 years.              Rae channels                           the    material            and         I     edit     it    into written
   At this writing                   I                                             for                            I




have a following of guests who request                                              my         services.          I   English.

have become                    the       most requested                    practitioner                     in a           The          teachings                  I    learned           from             John                  served           me
department                     that            includes               medical                    doctors              well      even               if
                                                                                                                                                            my     beliefs         have           transcended                            beyond

acupuncturists                   and a naturopath                              despite           the           fact   them.         I        was nothing bad or wrong
                                                                                                                                        believe              that there

that    I    have          cut       back        to    working             there              one      day a          about what John taught us and I knew John well

week.       I   also have                an energy healing practice                                   in the          enough to know that he would never deliberately
Berkshires                 and            in     Manhattan.                        And          at         Lois       deceive           or mislead                     anyone           or    harm someone                               in       any
                               wrote           Navigating             by Heart                    a        book       way. John                    did not have                    access            to the             Masters                   and
suggestion                 I


about        my           practice          as       an energy healer                            and           the    Archangels                        to    the      extent           that            Rae        does               or      I    do

spiritual        principles                that help           people with                     their           own    through                Rae.

issues.         Everything in that                         book       is   from John.                      I   did         I   am not                 the     same person                 I   was when                       I   met John.
                          him. At the                time he      was                                          and
not credit                                                                                     alive
                                                                                                                                                             my                now       whereas                        used             to be         a
                                                                                   still
                                                                                                                      Spirituality                     is           life                                      it


revealing         his teachings                      publically violated                        promises              subject                of interest.                  I    feel     responsible                         for         what          I



of secrecy            I   had made.                                                                                   manifest                     whereas                 before             know               John                    I        was

   Working                 at the          resort       was       a    gift.         It       helped           me



152         Twenty-Five                  Years with Jesus
                                                                                                                                                              Part      IV      Finding            My Own                    Path                 153
                            Case
                            Case5:20-cv-01388-LHK
                                 4:19-mj-70677-MAG Document
                                                    Document15-5
                                                             76 Filed
                                                                 Filed01/17/20
                                                                      06/02/20 Page
                                                                               Page82
                                                                                    83of
                                                                                      of140
                                                                                         141
somewhat        hedonistic.        I   almost    always         got     a       fair


shake    from     John and             he taught       me   be     to    be        a

serious   and     dedicated helper of humanity.

  A     great     shift     occurred       on   Earth       starting              in

December        2012        and    the    Aquarian       Age       actually

began on the vernal equinox 2014 March 21St.
                                               Rae

and I participated in ceremony to usher in the New

Age at the      Temple       of Isis     on an island in the                    Nile


near    Aswan         Egypt.       That     shift      continues                and

accelerates.       Some        New        Age    teachings            involve

reinstating     the    ancient     mystery school           teachings             of

India    Egypt        and    Druidic      England.       Some         involve


activating      aspects      of    human        consciousness                   that

have    been dormant throughout                  the    Piscean         Age.           I




believe that Jesus          was    schooled     in these traditions

but     what       Jesus          learned       was      subsequently

suppressed        by those        who    established        a   religion          in

his   name 300        years after his death.           In Part     V        I   will


attempt to compare            New      Age teachings        with      Johns
and    evaluate    my experiences           in Toronto.




154     Twenty-Five         Years with Jesus                                               Part   IV   Finding   My Own   Path   155
                                        Case
                                        Case5:20-cv-01388-LHK
                                             4:19-mj-70677-MAG Document
                                                                Document15-5
                                                                         76 Filed
                                                                             Filed01/17/20
                                                                                  06/02/20 Page
                                                                                           Page83
                                                                                                84of
                                                                                                  of140
                                                                                                     141
                                                                                                          Attraction          in action               Do           our souls write about                     the

                                                                                                          connections               we make                   in     the      blueprints         for        each

                                                                                                          lifetime Perhaps                  it       is       a combination                of    all    these


                                                                                                          things but as individuals                                 learn their lessons                     they

                                                                                                          no longer          need to be part of                            their     karmic        groups
                                                                                                          and can move on                    to       other learning situations.                             For

                                                                                                          example soldiers who                                                together      form

                                                             V
                                                                                                                                                                   fight                                    tight

                                         Part                                                             bonds and reassemble                                 time        after     time    until          they

                                                                                                          learn       that     fighting              is       destructive            to    others            and

                                                                                                          causes trauma within                        their          own       consciousnesses.

                      Finding Answers
                            b                                                                                  I    have       been        fortunate                     to    have        known             Rae

                                                                                                          Chandran.             I     have           been             able      to    talk       to     John

                                                                                                          posthumously                through                  Rae about             my     experiences

                                                                                                          in his       school         as well as                    to     Jesus and            Archangel
I    HAVE TOLD my                       story           my    version       of events that
                                                                                                          Michael.          Their      understandings                          of    what happened
happened              in a spiritual               school in           Canada     over         a   25-
                                                                                                          there compliment                  each               other and have                helped          me
year         period.         What            have        I    learned           from           these
                                                                                                          re-frame             these             experiences                    from         a         higher
experiences               and what            actually    happened What do
                                                                                                          perspective.              Full    transcripts                    of these         discussions
                                                    do with Jesus What was
my     experiences                have        to
                                                                                                                         in     Part                      What             follows        includes           the
                                                                                                          appear                            VI.
this         group        that    I     belonged             to    and      what       did         the
                                                                                                          understanding                of        my            experiences            based            on     my
members have                      to     do    with          Jesus And how can
                                                                                                          discussions with these great beings.
others learn from                  my        experiences
                                                                                                            Our group had been together many many times
     My       truth is evolving.               If   I   were      to   write this piece              in
                                                                                                          and bonding with these people was easy for me.
5 years          I    would probably write                        it    differently.       I   have
                                                                                                          They seemed                familiar.            I   believe that           we reassembled
come          to believe that                Earth       is   a school in which we
                                                                                                          in this lifetime for             many                reasons among them being
learn through                exposure               to adversity           until      we       get   it

                                                                                                          to       reinforce    the     lessons                    that Jesus         had taught us
right.         People         are        drawn            together          lifetime            after
                                                                                                          2000         years        ago but                   in    supportive            surroundings
lifetime        until their lessons                     are learned.            This applies
                                                                                                          free       from      the    persecution                     of      Roman        and         Jewish
to   families communities                               and groups              such       as the
                                                                                                          authorities.          We      planned                    this       reassembling.            It    was
one      I    was a        part        of.   How        does       all   this   assembling
                                                                                                          included          in the      blueprints                   which each            of our souls
happen               Is   there   a     great Coincidence                  Control Center
                                                                                                                                                          John would teach us
                                                                                                          wrote       for   this lifetime.                                                         spiritual

in    the       sky         Is     this       an        example           of    the    Law           of
                                                                                                          principles.          But who was John How                                        valid       are    his




                                                                                                                                                                                                              157
156          Twenty-Five              Years with Jesus
                                                                                                                                                 t
                                                Case
                                                Case5:20-cv-01388-LHK
                                                     4:19-mj-70677-MAG Document
                                                                        Document15-5
                                                                                 76 Filed
                                                                                     Filed01/17/20
                                                                                          06/02/20 Page
                                                                                                   Page84
                                                                                                        85of
                                                                                                          of140
                                                                                                             141

teachings               And     did       it
                                                go according                 to    plan                                  his teachings                   were complete                 or that he got                 it
                                                                                                                                                                                                                           right

                                                                                              John was                                   time He has acknowledged through Rae in
                                                                                                                                       the
                              months ago                                                                                 all
     Until a few                                            I
                                                                    accepted           that

an                      of Jesus.               That was an                  article         of faith       for
                                                                                                                         Part           VI that he did not. Was John Jesus Again
         aspect

me        a piece            of bedrock                    on which            I       had     built
                                                                                                           my            through              Rae        he has said that he was                    not.


system             of       beliefs.            Now             I    wonder             why         it    was                      I    believe     my      fallacy        may        have    been in trying                  to

important               for    me         to        be      so       certain           that    this       was            understand                      human            consciousness                 in       terms        of

something that                  I     knew.            I   see that certainty                    of ones                 distinct             individuals            remaining          distinct        lifetime           after


beliefs        has been a problem                                   for   human             beings       since           lifetime              when        it    seems        clear      that      some forms                 of

our inception                 as a species.                     We        are so limited in our                          blending can also occur.                             My       answer       is   -       I    do not

                       comprehend                   some            of the    deeper questions                           know who John was                                at the      time of Jesus.                  do not
ability to
                                                                                                                                                                                                                  I




of   life     -        we    live        on     the        third dimension                      in linear                believe             that he       was Jesus but                 that he         was           deeply

                               out        of touch                   with    the                                         influenced               by Jesus.                could      speculate         on John the
time usually                                                                                non-physical                                                              I




entities        who         guide         us and                our       intuitive          and mental                  Baptist              or the       Teacher           of Righteousness                    from the

faculties                                                           independently               of        each           Dead Sea               Scrolls.         John       the Beloved is spoken for in
                       usually            operate

other.                                    wars to defend                       their         beliefs      and            the           group        and         my   gut     tells     me     that       none          of the
               People         fight

their         certainties            or to force                     other people              to     accept             twelve               disciples           had         sufficient            wisdom                 and
what they              believe.                                                                                          development                 of consciousness                  to do    what John                  did.

     I   believe         that       it    takes            a degree          of self-confidence                                Or there             are         other      possibilities.          He    could             have

and           wisdom           to        acknowledge                       that         knowing            the           been                some        form     of       composite          being          I        do    not

history         of     Johns             soul is something                         I    do not           know            understand.                John was a               great     soul and a Master                     of

and       to   be able          to       accept            the       experiences              as part of                 those things                I   am      certain.        He    recently      said through

                         and move                                                                                        Rae in Part VI that he was a bread                                         maker named
my growth                                           on.

     What          I   do believe             is    this    -        Jesus was bigger than
                                                                                                                         John who was                     extraordinarily touched                    when he met
                                                                                                                         Jesus.
I   can comprehend.                           To say that he was this or did
                                                                                                                                       have    come
that          only       limits
                                         my          ability          to     understand                  other       F         I                            to    see      the     ministry of Jesus as                       a

pieces of the
                              whole.            I   can     feel          Jesus.        I   know         that    I       seminal event                    for    our planet            long    in the        planning

carry          a       piece        of        his          consciousness                     within        me            and profound                    in its      implications            for   humankind                 in

because            I    can    feel       it.       That certainly does                        not       mean            the           Aquarian           Age.       As     Earth       moves           through             the

that      I   understand the                        totality         of his being.                                       26000               year cycle         of time called the precession                           of the


     I    believe        that        John             carried             a piece           of Jesus        as           equinoxes we pass through various Ages or Yugas.
                                                                                                                         These are markers to denote increasing spiritual
well.         Does that         mean                that        John was               infallible         that

                                                                                                                         awareness or the opposite                                 further         immersion into




158           Twenty-Five                Years with Jesus                                                                                                  Part
                                                                                                                                                                     V     Finding      My Own           Path              159
                                          Case
                                          Case5:20-cv-01388-LHK
                                               4:19-mj-70677-MAG Document
                                                                  Document15-5
                                                                           76 Filed
                                                                               Filed01/17/20
                                                                                    06/02/20 Page
                                                                                             Page85
                                                                                                  86of
                                                                                                    of140
                                                                                                       141
materialistic                  pursuits.
                                               The            Piscean             Age      was           the    been expunged. And                 after     he died his followers were

nadir         of world           spirituality.           It    was a dark                  age       that       split    about     how        to proceed.          Some wanted                to       limit

culminated                     with       the            20th               Century                 when        spreading         the     word      about         Jesus to            Jews.    Many
humankind                  obtained        the           means              to    destroy           itself      became         fugitives      living    on the          edges       of the    Roman
and         totalitarianisms              almost prevailed                        and probably                  Empire. Phillip              Anna Mary             Magdalene            and many
still       do in veiled ways.                 We         are only               now      emerging              others     moved        to    Britain see          Anna         the    Voice       of the
from those shadows.                                                                                             Magdalenes.            This was before             it   had been conquered

        The    ministry of Jesus occurred                                   at the beginning                    by Rome. They could                   follow their spiritual             practices
                                                                                                                from this backwater but they were not positioned to
of the         Piscean            Age and            I    believe            that         one       of    its


                        was      to                      us from                               too              begin     a world       religion      that would carry the                   memory
purposes                               prevent                                   sliding                 far.


                                          God                                                                   and                     of Jesus.          In fact                              and
Jesus          taught            that                    was         love.         Prior        to       his            teachings                                        their      teachings

                                                    had                                                         practices       died in Britain or went underground.                                Paul
ministry                        gods                                        anthropomorphic
characteristics.                  Even     Yahweh                   the      one      god of the
                                                                                                                laid    the    basis    for   our memory of Jesus from more
                                                                                                                                                                  He
Jews was a vengeful god. He smote his enemies
                                                                                                                central       places in the Empire.                      died in Rome.


and issued commandments. Yahweh is not the God                                                                    John intended               to form        a school         for   Masters            and
of love that Jesus taught.                                                                                      Joanne         spoke      of the       Great       Work        that     the    group

            have                                     Jesus                                      a               would undertake some day. Both John and Joanne
        I           come        to think       of                     ministry as                    great
                                                                                                                have                                                                   and
coordinated                    effort     and       that           this          effort        involved                  transitioned          beyond         this lifetime                    to       my
imbedded                Masters.         Many            sources                     the        Joseph          knowledge            no       Masters             have        appeared             from
                                                                             say
                                                                                                                Toronto        and      the   Great Work                did   not begin.           John
was an aspect of Saint Germain. Another example is
                                                                                                                                         March             2012 from
Paul who was Master Hilarion. Paul never knew
                                                                                                                transitioned in                       of                      complications of

Jesus                           and                                              form the basis                 his spinal        condition.       This      was        ten             after
                                        yet his teachings                                                                                                                     years                I    left
               directly

                               became                                                                           his     school.    He     did     not      live   into    the
of      what       later                  Imperial Christianity.                           I   used        to                                                                       Aquarian Age

                                                                                  and                           which began two years                             his death         on the vernal
see          Pauline           doctrine    as        a        distinct                     distorted                                                    after

                                                                                                                               of 2014.        Joanne         had never
version            of   what Jesus         taught.             I    still    believe       that this            equinox                                                             enjoyed        good

                                                     that without                                               health     and    died of     a   stroke                in 2014.
is      true but           I    also realize                                        Paul Jesus                                                                late


would most               likely        have been          forgotten.               At the time of

Jesus          the       Middle East was                   rife      with         cults founded


by           teachers             who      performed                         miracles.               Who
remembers                      them       Jesus               was           not      particularly

diligent
                    about             seeing        that           his       teachings               were

accurately              recorded or            if   he    was          those records have




 160          Twenty-Five              Years with Jesus                                                                                   Part    V     Finding         My Own        Path             161
                                              Case
                                              Case5:20-cv-01388-LHK
                                                   4:19-mj-70677-MAG Document
                                                                      Document15-5
                                                                               76 Filed
                                                                                   Filed01/17/20
                                                                                        06/02/20 Page
                                                                                                 Page86
                                                                                                      87of
                                                                                                        of140
                                                                                                           141
     I    now         feel    that          most of Jesus followers                     did not      that the           books           of the      New        Testament              were written

                                                  nature        of his        ministry his           long    after       Jesus died                    and     not by the                  followers          of
understand                   the        real


                                        he allowed himself to be                                     Jesus                     are           attributed                        believe         a      more
                             why                                                                                 they                                              to.    I
                       or                                                            crucified.
teachings
                                                                                                                         and                                                          what         Jesus
Most of his followers were country people who                                                                                                                account
                                                                                            lived    accurate                           complete                               of


around the                  Sea of Galilee farmers and                             fishermen         taught can be found in the                                 so-called            Nag Hamaddi

for      the     most        part.      I   also believe that           most       Christians        scriptures           or Gnostic                Gospels that were unearthed

                                                                         Jesus certainly             in Egypt in the                     late      1940s.       These           scriptures              were
do not understand                            the    crucifixion.

                                                          That understanding                         almost                                       eradicated             by     the        Church             of
did       not         die    for        our    sins.                                            is                  completely

                                                          karma and                  rooted in       Rome        in the    4h Century and                           Gnostics          were labeled
contrary to the principles of
                                                                                is

                                                                                                     as                                                       always           written         by        the
duality           and       Pauline          Christianity.
                                                                                                            heretics.              History             is

                                                                                                     winners.
      Mother               Mary             her     mother            Anna         and     Mary
                                       understood           that       Jesus       had      been          Jesus returned                     to   his followers            many        times in the
Magdalene                   all


                                                                                   India       and             following his crucifixion.                            You can read about
taught            in the          mystery schools                    of Egypt                        years

                                                                                                                 Anna                                                                        Memories
                      England and                 that    the principle                         of   this   in                 the Voice of the Magdalenes.
Druidic                                                                            purpose
                                                          demonstrate that death                     of these events went underground                                          but persisted                  as
his public                 execution          was    to

                                             into another dimension                      not the     legends.           The         Gnosticism                of     the       Cathars          revived
is    only a transition
                                                                                                     some          of     these                                 but           the      Cathars                of
end of the only                    lifetime        we have           here on Earth          after                                             beliefs

                            either Heaven                                                            southwestern                       France         were         exterminated                   in    the
which            it   is                                 for   the     good    guys        or the

                                               of    Hell      for    the    sinners.       Who      Albigensian Crusade in the                                early 131h Century. This
eternal               punishment
made           that        up          Certainly not the               all-loving       Creator      was       a        genocidal                 war         conducted               by       Imperial

and            certainly               not     Jesus.          We      create        our     own     Christianity in the                     name           of Jesus.


Heavens                and        Hells       in    our     next       lifetimes        here    on        Phillip       did not understand or live happily after the

Earth.                                                                                               execution           of his Master.                     He was traumatized by                        the

                                                                                                                          and            suffered            with        survivors                       The
         Mystery schools                     had been           teaching       about death           Crucifixion                                                                             guilt.


                                                                             millennia but                          who            speaks           in       Anna             the     Voice        of the
as an interdimensional transition                                      for                           Phillip


their                              would be suppressed                       and     labeled as      Magdalenes            seems obsessed by his duties and very
           teachings
                                                               that would be founded                 unlike        someone who had                            recently         been exposed                   to
heretical              by the new              religion

in       Jesus name.                    Most        of   what has           survived       about     the love       and presence                    of Jesus.


the       life        of Jesus is             the    heavily          edited    and      altered          For years            I   avoided Easter.                  It   was        easier for      me        to

accounts               approved              by the Council              of Nicaea in the
                                                                                                     ignore        it    for       if    I   observed          and        acknowledged                   it    I



                                                                     new                             would              become                                                               came             to
         century as
4th                               it    established            the           official    religion                                            darkly           depressed.               I




for the Empire of Rome. Most biblical scholars                                              agree    understand                this           as    karma            from           witnessing            the




 162           Twenty-Five                  Years with Jesus
                                                                                                                                         Part      V   Finding           My Own            Path          163
                                             Case
                                             Case5:20-cv-01388-LHK
                                                  4:19-mj-70677-MAG Document
                                                                     Document15-5
                                                                              76 Filed
                                                                                  Filed01/17/20
                                                                                       06/02/20 Page
                                                                                                Page87
                                                                                                     88of
                                                                                                       of140
                                                                                                          141
crucifixion              of Jesus.            Some          years        after      leaving          the    Light stepped               down         in frequency                  through the plant

community                  I
                               helped Phillip resolve his                        trauma from                and         animal         kingdoms.               If    he had            any interest in
the      first      Easter           through hypnotic                    regression.           John         Gnostic        teachings             I   was not aware                   of   it.    When        I   was
saw hypnosis as a                            surrendering                of free       will       and      in Toronto              I    studied            the       Gnostics             the        Dead        Sea

therefore            a   tool        of the       Darkness.            Needless to     say I                Scrolls        early        Christianity                     and     the      desert        fathers

disagree.             Phillip         was      in      a   very   black        space when              I
                                                                                                           extensively            all   independently of John.

was       regressed back                                                      as Robert was




right-and
                                             to   that lifetime.          I                                        Earth transitioned into the Aquarian Age as John

consciously                    present            during          the      session              as     a   transitioned            out of his body.                       This Age is beginning

witness              reporting          what           Phillip    felt   and        said.     Phillip      with         new   teachings                  and        huge        downloads               of       new
did not feel that therewas anything he could do to                                                         elevating          energy.             How          are         the       precepts             of     the

change his depressed  condition. The hypnotherapist                                                        Aquarian           Age                              from            what       John
                                                                                                                                            different
                                                                                                                                                                                                        taught
asked him if there were anyone who could help him                                                          Johns          teachings          were          dualistic           -    Light-dark
          he replied that only the Master would be able to                                                 wrong           good-evil               truth-distortion.                    The           Aquarian
do       so.     She asked the Master to come forward                                             and      teachings          I    am       most         familiar with                  come from                the

the great weight                     that Phillip           had been          carrying          for   so   books that Rae and                        I
                                                                                                                                                         produced.               DNA             of the     Spirit

long      was        lifted.         Easters        have     been        fine    for   me       since      Volumes            1    and           2       Partner           with        Angels           several

then.          If   only Phillip             had known             that he could                have       volumes and The Dance ofHands..The                                                                     in
                                                                                                                                                                                                teachings
asked          for   help.                                                                                 these books             emphasize                experience              -     We         have    done

     I   believe         that most                of   Jesus       followers           had been            it    all    throughout           our lifetimes                 to      gain experience                in

traumatized                    by      the          crucifixion               and      that          the   all
                                                                                                                       aspects         of    human                  expression.                 These        were

Pentecost              was an           effort          by the         Light     to    lift     these      learning experiences                          and        it    is   a mistake to judge

                                         trauma                                                            them as good                                    The darkness
people above                                                      they could
                                their                       so                          continue                                        or       evil.                                      is       something
with       their         missions.            This         was     partially          successful           invented           by       humans.               It       does         not          exist   as        an
with       Phillip             for    he continued                to     function.            But he       organized          force         to    oppose             the       Creator            and Jesus
still     carried the                emotional scars from the                         crucifixion          did not teach of its existence.

into      my        lifetime.                                                                                    I   find Aquarian Age teachings                                very individualistic

        Did         John        get     it     right        all    the        time         In     that     -     Find what works                     for   you.          Humanity               is   on a path

                           he certainly believed so but in his own                                         to          ascension             which             could            be        seen          as        an
personality

posthumous                     reflections          through        Rae        he would have                interdimensional                  shift       of awareness                  -        moving from

made           his teachings                 less      overtly    Christian            and more            the         confines        of third            dimensional                 reality        into       the

Gnostic             and shamanic.                      At the time he discounted                           fifth        dimension             where              we        have         access          to       the

shamanic                 wisdom              as     Earth-based               energy          -      the   resources              of    our          past           and         future            lives          and




164         Twenty-Five                Years with Jesus                                                                                     Part
                                                                                                                                                     V     Finding             My Own            Path            165
                                   Case
                                   Case5:20-cv-01388-LHK
                                        4:19-mj-70677-MAG Document
                                                           Document15-5
                                                                    76 Filed
                                                                        Filed01/17/20
                                                                             06/02/20 Page
                                                                                      Page88
                                                                                           89of
                                                                                             of140
                                                                                                141
awareness that we can manifest and create with our                                                            During the Piscean Age sexual                               activity       raised        all



own          consciousnesses.                    Ascension                    is          an             sorts of red flags.                Few       religious       or spiritual             people

individualized        experience.          One      size         does        not   fit    all.           knew how             to   integrate          their    sexuality          and       physical

Each souls path             to     ascension           is    unique.          For that                   desires       with        their    spiritual         beliefs.     Sex often stood

                                                                 how                                     alone from the rest of life                       and was                    with taboos.
             you do not                   books
                                   find                                                                                                                                    rife
reason                                                  on               to    ascend.

Your path to ascension                  is tailored         to the experiences                           But    why      were we given physical bodies that are                                       full



you have       had      throughout              your        lifetimes         and        the             of erogenous            areas and why are some                               people only

                                                                                                         attracted       to    others of the same sex
unique qualities of your soul.
                                                                                                 -




  I    see Aquarian Age spirituality                        as a smorgasbord                                  The Aquarian                 Age     teachings          that        I    have       been

                  Some                          choose           the                        of           exposed         to   through         my      work         with   Rae         describe        sex
of choices.                people will                                  teachings

the    mystery       schools        -     Egyptian               Indian        Essene                    as fun        See DNA of the              Spirit      Volume        1.       The     Creator

                                                                                                         wants          the        children           to      enjoy        themselves                   to
Mayan        Eastern          or    Druidic.       During              the     Piscean

                                   had    either run out or steam or                                                          physicality through sex                      and        learn to use
Age    these traditions                                                                                  experience

                           in the West.                                                                       to   manifest                                    and        with        love.      These
were suppressed                                  They are being revived                                  it                           benevolently

for    a rerun.      The      ancient       mystery              schools           taught                concepts            are hardly       foreign to Western ways                         -    look

                                                                 DNA                                     at ancient           Greece        and Rome. But they were                           foreign
regeneration         of the      physical        body                    activation

finding    the     Creator within               how         to    overcome               fear            to Jewish traditions which were founded                                       on a series

and techniques          for   control      of the consciousness.                                         of    Thou          shalt    nots and                were        incorporated                into

                                                                                                                                   which          proceeded          to   extinguish              these
      Some    people       will         choose         a     shamanic               path.                Christianity

                                                                                                         Greek concepts from western ways.
Shamanic            practitioners           approach                   the     Creator

                                                                                                                                                                   also about awakening
through       nature.      John          saw     the        Earth       as     a    fallen                    Aquarian Age               spirituality         is


realm     nature was             dying.     I    feel      that    as more and                           long      dormant           faculties         of     consciousness                   echoing

more                awaken         to   the wonders              of nature          it   will            what Jesus                said     about each              of us       being         able         to
         people

flourish       that                     creature           on     Earth            has       a            accomplish            what he did and                      more.        We        are       only
                         every

              often in support of                humanity and                  that        as            beginning that process.                      We    are Creators in Training
purpose
human        consciousness                                                     she                        and we         carry the          same equipment as the                           Creator.
                                        supports the              Earth                  will

heal   and enhance her support                                                                            We   just need to               activate it and learn how                         to   use       it
                                                   for      humanity.
                                                                                                                                   and
  Aquarian Age           spirituality           can be about connecting                                   benevolently                     lovingly.


to the                                     bodies.          Planets          and     stars                    This      is    an    old    concept          one that was                lost     to    me
          support of       celestial

                                                 Our                           made                       until        realized that              had been          stated in the Bible in
             us                                             bodies are                      of                                               it
support           in consciousness.                                                                                I



stardust      and    contain       the energetic codes                   of heavenly                      a muddled way that                       was probably              the        result        of   a

bodies.   We                            these connections                and       codes.                 mistranslation.             The     Bible states that              we        are created
                  can   activate




166      Twenty-Five        Years with Jesus                                                                                             Part     V   Finding        My Own            Path           167



                                                                                                     4
                                            Case
                                            Case5:20-cv-01388-LHK
                                                 4:19-mj-70677-MAG Document
                                                                    Document15-5
                                                                             76 Filed
                                                                                 Filed01/17/20
                                                                                      06/02/20 Page
                                                                                               Page89
                                                                                                    90of
                                                                                                      of140
                                                                                                         141
in    Gods     image.          We         have        all    heard           that.    For       me         the       these         karmic          ties    was with one               particular        teacher.


problem        lies      with the word                      image. A rubber stamp                                    But      I    managed            to   push          these       doubts to the                back

makes an           image.          A photocopy                       of a Monet painting                        is   burner.

an       image.    It    is   a reproduction                          and     it   contains              none             Many        children of today                     understand things                    much
of the      essence            energy feel or consciousness                                          of the          more          directly        than    I   did and seem less constrained

original      painting.              I    believe            that         when        the        Creator             to   speak up and say                       their      bit.    Maybe        they are        more
made human beings                           the        process              was more akin                      to
                                                                                                                     developed             as       souls.        Perhaps            they    flourish            more
slicing     an     apple.          If    you     slice               an apple into a                 zillion
                                                                                                                     quickly         in a less restraining                         environment.         They do

pieces       each piece              is   not an image of the apple.                                      It   is    not have         to contend               with      many        of the issues           I   faced

composed           of the original Apple.                              We    all    have a       slice         of    -    getting         a    back-alley            abortion            being     ashamed                  of

the      Apple and we are going to activate                                           it       and       learn       being          gay            not     having            same-sex             relationships




                                                                                                           co-I
to    co create benevolently                           in the           Aquarian Age. Our                            recognized            by the State or                  feeling      constrained             about

consciousnesses                    are      full        of           codes         waiting           to        be    speaking            of spirituality.

activated            so       we     can       assume our                          places        as                           would say this to anyone                              who     is    looking         for        a
Creators of this Universe.
                                                                                                                     teacher         -     Nothing          is   for     the rest of your            life.       Learn

     How     are     you       going to use your piece                               of the      Apple               what you can and move on. Do not surrender your
And who         is      going to teach you to use it                                                                 autonomy. Good teachers turn their students loose.
     I   was born             into        a bridge                   generation.           I
                                                                                                grew           up    Ask      if   what you           are learning             is   empowering          you. Are

with Piscean ways and                            it    was easy               for    me        to accept             you learning to be self-confident                                    how      to   stand in

a place in                               school that entailed                        surrendering                    your own power                        and       ascertain            your own               truth
                   spiritual


my        autonomy             to         control.               I    usually          deferred                to    Know           that      you        are     complete           within       yourself             and

authority. Through                       my    upbringing                     I    learned       how           to    that     no one          feels      complete           spiritual      self-worth.           If   you
half believe two               things at the                         same time and not                         to    feel     you need a guru                  for   external spiritual validation


openly challenge those in charge. In the world                                                       I
                                                                                                         grew        look         instead for         how        you can validate                yourself from

                                                                             learned                                 within.        And                          tells   you        that you are        a
up in these were                                                                                behavior                                           anyone                                                    special
                                                                                                                                              if
                                          coping            skills

that was necessary                       to hold a job in an organization                                            being          a planet             or the      soul of a nation its                    time to

but they serve no person on a                                        spiritual      path.                            get      out     of       Dodge.          Or      to     slightly      misquote              W.C.

                                                                                                                                     Mahatma Kane                      Jeeves.           Lets head           for           the
     During        the        latter       part             of       my     tenure         in    Johns               Fields


school        it     certainly             occurred                    to    me      that         if      you        Gampion Hills

wanted       to      control a group                        of followers              what           better               I       have        often       wondered                 where     John         got              his

                          have           them                                                                        information               and       his teachings.              A    few months ago
way than                                              believe               that    they were
                                                                                                                                                                                                                             I
                   to                                                                                          all


           beings         of darkness                        and          the       only       way out               asked Archangel                     Michael         through          Rae      Part      VI       if   he
great




168        Twenty-Five              Years with Jesus                                                                                                  Part     V     Finding         My Own        Path                169
                                        Case
                                        Case5:20-cv-01388-LHK
                                             4:19-mj-70677-MAG Document
                                                                Document15-5
                                                                         76 Filed
                                                                             Filed01/17/20
                                                                                  06/02/20 Page
                                                                                           Page90
                                                                                                91of
                                                                                                  of140
                                                                                                     141
had       ever heard of             Kumari             Sati   and he        had.     He   is   a          I        have     made               my     peace             with John.                I    feel     that         I




Master          from another                   star                   whom          Michael             have         been           able         to       transition              from        feeling               hurt
                                                        system
described            as                      stem       his                         are    not          judged duped                           and         bitter           to    feeling             grateful             for
                             being                             teachings

                                         the Earth.                                                     what         he         did                       me.          John        ran            a    school               of
always applicable                   to                                                                                                       give

                                                                                                        consciousness                        and          learned             an incredible amount
     John
                                                                                                                                                      I
                did a great              disservice       to Barbara             the     Mary
                                                                                                        about        my own                    consciousness                     how      to          use      it      and
Magdalene figure of our group. Barbara recently told
me     that she           had had profound                    direct    experiences            of       how         to    keep          it     clear.         I    learned         a    lot       about being

                                                                                                        methodical and                                                   John wrote               the          book on
the Creator before she                        met John and             yet here          was a                                                 disciplined.

                                                                                                        those                                  and         taught             them       by           example.
                                    who                  her                she was        an
                                                                                                                                                                                                                             I
                  teacher                       told            that                                                  qualities
spiritual
                                                                                                        learned           the       importance                     of punctuality                     and           order.
aspect         of Satan.          She         never accepted               this     and    left


the group            in the      1980s.                                                                 My     toilet
                                                                                                                           paper             rolls    now          always feed from the                              top.    I



                                                                                                        learned           the           importance                     of     being      generous                      and
     Kathleen             McGowan              would      disagree           with    Johns
                                                                                 had                    giving       to     others.             And        at the             end of      my           experience
version         of events               that     Mary Magdalene                           only
                                                                                                        with        John        I   learned               that     I    had      the courage                   to    leave
one       lifetime         in the        Light.        McGowan          has written            a
               of fictional books                about the
                                                                                                        him and make                      it   on     my own.
series                                                               lifetimes      of   Mary
Magdalene             and her            positive       contributions          to   human                 And            in another sense                           I    probably owe                   my          life    to


progress
                      -          the          Humanist               movement              the          John. At one point in the                                       late      1980s John                        called

                                                                                                        three       of us into his apartment                                     and asked us where
Renaissance                the Gnosticism of the Cathars.

                                                                                                        we thought we would be if we had not chosen to be
     Anna        in       Anna          the    Grandmother of Jesus also
                                                                                                        in his school. One person had been on a path
disagrees.           Anyone who                 is     interested in a firsthand
                                                                                                                          to     heroin              addiction.                Another            would               have
                                                                                                        leading
account          of the          life        of Jesus         and     the     central      roll
                                                                                                        become a                self-destructive                       alcoholic.        And           I   probably
played         by Mary Magdalene                       should read both books.
                                                                                                        would have                  contracted                    HIV and         died.       I   think this is
The second                 book         is    titled    Anna         the    Voice      of the
                                                                                                        highly likely                for       almost none of                    my     gay friends from
Magdalenes.
                                                                                                        the        1960s and                 1970s are             still      living.
     Barbara disagrees as                       well.    She has her own story
                                                                                                          I        am     grateful              to    John              for    what he                gave          me.      It

to tell        and    I   have encouraged                her    to    write    it   because
                                                                                                        worked            for   me           at that time               and      place.
                                                                                                                                                                                              And          I   am      also
it   is   worth           telling        and because            it    would help           her
                                                                                                        grateful that                   had       the sense to                   move on and                   find        my
                had                               assumed
                                                                                                                                    I

heal.      I               incorrectly                               that     her      sexual
                                                                                                        own         path.
encounters                with   John happened                  once        or twice.     She

describes             them          as        coerced          serial        abuse        that

                     for   more than a                                                                        It   Is All      Good.
happened                                             year.




 170       Twenty-Five              Years with Jesus                                                                                           Part       V       Finding        My Own               Path                 171



                                                                                                    t
                                  Case
                                  Case5:20-cv-01388-LHK
                                       4:19-mj-70677-MAG Document
                                                          Document15-5
                                                                   76 Filed
                                                                       Filed01/17/20
                                                                            06/02/20 Page
                                                                                     Page91
                                                                                          92of
                                                                                            of140
                                                                                               141
                                                                                           as Yeshua in his incarnation                             2000       years ago.

                                                                                                Rae knew         something about                     my       experiences                  with

                                                                                           John.   I   have enough                   sensitivity to       discern                  when Rae
                                                                                           is   speaking         as   Rae and when                       he    is       channeling             a

                                                                                           disincarnate entity.




                                  Part VI                                                  October          14 2014


                                                                                           John                    dear                           my name                          John.    Im
       John Speaks Through                                                                             Hello                        brother                              is


                                                                                           sure you         know me.
                                         Rae                                               Robert Of course                     I   know    you.

                                                                                           John We               have               had     many         connections                      from

                                                                                           ancient     times including                     Babylonian times.

                                                                                           Robert       I    was   told         some       of this in a channeling                         that
I      HAVE         been         in      frequent         contact        with        Rae
                                                                                           Rae     did       when               we        were     in     Greece.                  We      had
Chandran            via   Skype          since         2013   when       we     began
                                                                                           connections           in India as well.
collaborating on a series of books                            on Aquarian Age
                                                                         and        have
                                                                                           John You and                 I       were Magis Zoroastrian priests in
spirituality.       Rae     is   a pure          clear    channel               I


                                                                                           Persian     times. Magis                   lived      together.      They had their
learned       to trust      what he channels                  as being a clear
                                                                                           own temple but they were united and closely                                                     knit.
expression          and     accurate             rendition    of the      speakers
                                                                                           They    stayed         within their community in our own
words.    I   developed           my clairsentient            abilities    through
                                                                                                            We   met and we made a pact that we would
the years       I
                    spent    in       Johns school and              I    am    able to     temples.

                                                                                           come    together           again           as a       collective     group               to    bring
feel   the vibration         of speakers as well as the veracity
                                                                                           forth   a        specific            understanding.             The            same            thing
of their words.
                                                                                           happened          in our         community but as you know                                       this
     John made            his    first      appearance         through         Rae    in
                                                                                           new     consciousness                     Aquarian            Age    consciousness
October             2014          and        what          follows        are        the
                                                                                           does not support community.                              It   supports individual
transcriptions            of a series of conversations                     with the
                                                                                           awakening.              So           the        community                is         no        longer
spirit     of       John.             You        will     recall        that        John
                                                                                           supported.
transitioned          from this           life    in spring      of 2012.           Some
                                                                                                There were also mistakes                           made         but           it    was    only
of     these         conversations                     include      Jesus            and
                                                                                           because                              had a mission but                   I
Archangel           Michael.          Jesus       is    sometimes referred to                            I   forgot.        I                                           forgot.




172                              Years with Jesus                                                                                                                                           173
         Twenty-Five
                                                Case
                                                Case5:20-cv-01388-LHK
                                                     4:19-mj-70677-MAG Document
                                                                        Document15-5
                                                                                 76 Filed
                                                                                     Filed01/17/20
                                                                                          06/02/20 Page
                                                                                                   Page92
                                                                                                        93of
                                                                                                          of140
                                                                                                             141

Robert What was your mission                                                                                                gratitude                 for       what                you            gave      me           because            I    had

John My                       mission was                 to                     forth         a     different
                                                                                                                            much           to       learn        and you were a good                                     teacher.
                                                                      bring

understanding of what Jesus                                             really    taught.                                   John            I       came             to        see you               because              I   would          like    to


                                                                                                                            say that  only have love for you dear brother.
     The                                                      were                            the                                                    I
                 Gnostic             teachings                              among                    highest

                                                                                                       much                 When you left    only had love for you. From where
                                                                                 They have
                                                                                                                                                                         I
truths of the                      teachings            of Jesus.

more         truth than the regular Bible.
                                                                                                                            I am now      see that on a deeper level you left
                                                                                                                                                           I



                                                                                                                            because                 it you helped you open up to your own
Robert               Absolutely               no question.
                                                                                                                            individual                spiritual path and I can see where you
John                     wanted               to       bring              a      more              simplified
                                                                                                                                                     at this time. So leaving was a very wise
                 I

                                                                                                                                      now
understanding                                which                everyone                could              y
                                                                                                        easily
                                                                                                                            decision                  although                      at that             time         I    felt    betrayed          -
understand                        accept        and work                    with.         That       was my
                                                                                                                            how        could               one                of    my         one       dear beloved                   disciples
mission.                 As you know                      I       often         got       caught       up         in
                                                                                                                            leave
relations                for the veil was                so thick                and many             times        I

                                                                                                                            Robert When                              I       left   I       felt   backed into a corner                          like    I

fell       down and               forgot.
                                                                                                                            really         didnt have a choice                                          and     it       took     many           years


                                                                                                            deep
       I   come          to   speak to you today                          for    one reason.                I   feel
                                                                                                                                                                               with                                            and
                                                                                                                       tL
                                                                                                                            to       come           to peace                                   that      decision                       realize         it

that you             and maybe two                        or three               others have                                                                                                           What you gave me
                                                                                                                            really         was            the        right thing                    to do.
wounds               in your hearts for                                 of you                                   by
                                                                                                                                                                                               my path and it prepared me
                                                                  all                 felt    betrayed
                                                                                                                            was an              essential                     part of
me          or   a sense             of mistrust.                     You       looked        at     me     as a
                                                                                                                            for      where            I   am         going.
figure           who          could          lead you                 in spiritual            practice           for

                                                                                                                                  My       question                      is    Who            are    you
greater understanding. At                                     some        level       you      all   felt       that
                                                                                                                            John            Like           all       of       us        I    am     a   part of Jesus too.
I   failed       you. Did you feel that dear brother
                                                                                                                            Robert                  After        I       left       I   began           to   think that you might
Robert Not                        exactly.         I   felt       that      I   was       judged.           That
                                                                                                                            have been part of John the Baptist.
hurt me.
                                                                                                                            John                I   would say we were                                     all   related               very       much
John             I   wish to say               to      you        I   did not judge                you dear
                                                                                                                                so    to   the            same Kingdom                              of   God and                 to   the    House
brother. There were times                                     I   was     very strict              and some
                                                                                                                                of David.
times            controlling                  laying              out     the     way          something
                                                                                                                                  Another                  thing               I    wished              to   bring            understanding
should be done.                               did this to
                                                                                                                                                                                                                -
                                         I
                                                                         bring understanding
                                                                                                                                                          time as John                                                Jesus was so
and         to   wake             people       up but                 never really to control.                     I            during          my                                                 is this                                          big.


                                                                                                                                There were so                        many               parts of         him         in so       many        people.
understand                        that       many        times            my      actions            did         not

reflect          what                         wanted              to bring forth.                                               His energy                was                in so      many            people.
                              I
                                  really

                                                                          and             want you                                   Even now                    a lady in Sri                          Lanka holds                   his energy.
Robert               I    totally            understand                               I                           to

                                                                                                                                She                 a grandmother.                                 He was            a being           who          was
know                                                     my                                                                            is
                 that             almost        all                     feelings             for     you         are




                                                                                                                                                          Part               VI John Speaks Through                                   Rae           175
174          Twenty Five Years with Jesus


                                                                                                                        I
                                                  Case
                                                  Case5:20-cv-01388-LHK
                                                       4:19-mj-70677-MAG Document
                                                                          Document15-5
                                                                                   76 Filed
                                                                                       Filed01/17/20
                                                                                            06/02/20 Page
                                                                                                     Page93
                                                                                                          94of
                                                                                                            of140
                                                                                                               141

truly the                son of God with                         the    capacity           to   be with          7   move         into    a new         reality.       It   is       not that you are going

                                                                                                                     to die.        But you want to be able                                   go with a clean
many        beings at one time.                                                                                                                                                         to

                                                                                                                                 and say            that you        made peace              with everything.
                          Sananda who                                                from him and
                                                                                                                     slate
     It   is like                                           is   separated

became an                   entity of his own.                         In the        same way he                         A new           reality will        be happening                for      you.

allowed             his other parts to                          become       themselves.              They               And             in     time         you        will          write            about        these

are branches                 who grew out from him. The branches                                                     experiences               in your book.

branched                  out and had their own structures and                                                       Robert My                 experiences             in   Toronto
followers                and                               Sananda           is   often described
                                   teachings.                                                                        John           Yes.       You may want                 to       change       names         but be
as the Pleiadian aspect of Jesus.                                                                                    honest          with                              that                                  This         a
                                                                                                                                                    everything                        happened.                      is

Robert They                        are various aspects of a great                               soul
                                                                                                                     spiritual           pilgrimage              one    mans journey                    -     my     own
John            Of course.                      This       is    what    I   wanted             to    bring          spiritual           pilgrimage.

forth.          Jesus               is      so     much           bigger       than         humanity                 Robert May                 I    ask you another question
thinks.
                                                                                                                     John           Please.

Robert               Oh        completely                  understood and agreed.
                                                                                                                     Robert What do you                             feel    about        me       contacting          the

John            If       you            really     look          Jesus       taught          only      one
                                                                                                                     people in Toronto                      or should                just   let   it   go and move
           -
                                                                                                                                                                                 I



thing                How           a lamb and a                 lion   can    live    together.                      on
      So    I       come            to      say    there is only love                 in    my        heart          John My                  feeling       is      there        are    many            people       who
for
      you and                  I    ask you         to forgive           me       at that level so                   have         felt   sad         hurt and betrayed                      and        right    now       is

that      there can                     be a new peace                   in your heart                 and           the         time         for     understanding                    of     what           happened

you can move                               forward.         Sometimes                the    energy          of       behind the                scenes            and    to       bring      some peace               into

                                    remains within you.
unforgiveness                                                                                                        your hearts.                   Many     people          still     feel       hurt. They          lost

Robert You                         are right.          I
                                                            acknowledge              that       and    I   do        trust         trust        in    themselves              and       others           because          of

forgive             you     for            whatever             happened             because           as    I       what happened.                    It   is   good       to       come     to a conclusion

wrote you in a letter                              shortly before you transitioned                                   so that people can once                           again          move forward with a
I   am    grateful                 and      I   thank you          for   what you            gave me.                clean         slate       into    the    new       consciousness.                   When        you

John            I    felt   that you were very deeply hurt.                                                          still       carry        the    old energies             and       old consciousness


Robert               I   was        hurt.                                                                            you can not move forward.

John And                                    took
                                                                                                                                 think        that     like       you        there          are        two    or    three
                                                           many
                                                                                                                             I
                                                                       years          for                   to
                                   it
                                                                                                you
                                                                                                                                     who                             hurt  by what happened     to
                                                                   But                                               people                                  felt
understand                         at       some       level.                still     the      deepest
                                                                                                                                                really


                                            hold that energy. Within                                   next
                                                                                                                     them. One was                    my     wife      Joanne who was still alive
parts of you                       still                                                        the
                                                                                                                     at this time.
few months or within                                   a year you              will    be ready             to




    176                                         Years with Jesus                                                                              Part    VI John Speaks Through Rae                                      177
           Twenty-Five
                                              Case
                                              Case5:20-cv-01388-LHK
                                                   4:19-mj-70677-MAG Document
                                                                      Document15-5
                                                                               76 Filed
                                                                                   Filed01/17/20
                                                                                        06/02/20 Page
                                                                                                 Page94
                                                                                                      95of
                                                                                                        of140
                                                                                                           141
     Write   about everything                          in your      sacred        spiritual        Jesus and John speaks from the                                      higher perspective

journey      -     what brought you                       to this stage          the trials        of the             soul of       John           free   from the limitations            of his

                                         the                              the    hurt     the                                   when he was               alive   on Earth.
you went           through                       tribulations                                      personality

shame        the     mistrust everyone of good                              faith       being

                      the                                 everything            you     went
questioned                           betrayal

through.                                                                                           Jesus What was Jesus message There was only
     The man who                 loves          himself the          least       hurts the
                                                                                                   one message                     -
                                                                                                                  am God. You are God too. That is
                                                                                                                                        I



most.                                                                                              it.   I   am       God and you                  are God.

     This is your          sacred journey                     and say           everything         Robert Yes                      it   is    so    true.    Yes       that    really   was     it

although            have    forgiven              everything               would       like   to
                                                                                                   because at the time they were                                                  animals to
               I                                                      I
                                                                                                                                                                  sacrificing

complete this process.                                                                             Yahweh.

     Next                  you           will        be      more     open        to     start
                                                                                                   Jesus Even now                                          cannot
              year                                                                                                                            people                    accept    that.   They
                      You                             have     many                                                                                          said There
                                         will                                   challenges.
channeling.                                                                                        call          it   blasphemy.                   Jesus                          are     many
                            be some of the work you do.
Channeling                                                                                                                        my fathers
                    will
                                                                                                   mansions in                                        kingdom.
     My    concern         is    that           the    situation      of    my    teaching         Robert              I    was     very      humbled when John came                      to   me
you and       other people is not fully                             closed       for   many        because              I   loved this         man.
many       people.    It    is       still    like     an open wound and they
                                                                                                   Jesus Yes                     that is     what Masters              do.
have                used             a       Band-Aid          and        suppressed          it
           just
                                                                                                   Robert They make amends                                    I   suppose.
without      bringing           it    to     closure.        Some    will   be    willing to
                                                                                                   Jesus Masters                        are        humble         especially     when      they
move forward and                     resolve these issues.
                                                                                                   are       on        this       side you see everything                     from a larger
     Today        please light a candle                       and     see   me        in front
                                                                                                   perspective                    all   the        people    who were touched              in    a
of you.      Visualize that                     we     are    shaking       hands once
                                                                                                   lifetime.

again and hugging                        each     other.

                                                                                                   Robert My                     experience           of   John was          that he    humble
     It   was an honor                   to talk with         you today.          I    wanted
                                                                                                   in    some ways but                        if   you transgressed he was very
to                 with                  for     a long       time.       So long        dear
      speak                you
                                                                                                   strict.

brother      ...     Blessings.
                                                                                                   Jesus He                     feels   that there has been completion                         and

                                                                                                   completion                    in a joyous way.

October       20      2014                                                                         Robert                   I                You probably              already   know      this
                                                                                                                                 agree.
                                                                                                   but       I     did the         ceremony           that he suggested of lighting

In    this   transcription                    Jesus speaks                as the       Master      a candle and embracing him.                                    I   burst into tears         and




 178                                 Years with Jesus                                                                           Part    VI John Speaks Through Rae                             179
           Twenty-Five
                                              Case
                                              Case5:20-cv-01388-LHK
                                                   4:19-mj-70677-MAG Document
                                                                      Document15-5
                                                                               76 Filed
                                                                                   Filed01/17/20
                                                                                        06/02/20 Page
                                                                                                 Page95
                                                                                                      96of
                                                                                                        of140
                                                                                                           141
cried like         a   baby.          It   was a           very deep release.
                                                                                                                              If      you hold that thought                                  you     will         realize          that you

                                                                                                                          always          had what you seek inside yourself. It is a
Jesus       Yes.            Make           your            own          ceremony           when               you
               make a new beginning                                                                                       very         liberating thought. And when you start doing
want     to                                                                     an ending                 or a
                                                                                                                          this you will                         start     integrating those                        energies within
transformation.                       Ceremonies                      are     very       good.            They
honor the God within you.                                      It    is
                                                                           your own ceremony.
                                                                                                                          you.

                                                                                            The                           Robert                         John             thank              you         for           coming             and
This   is   actually the meaning of ceremony.                                                         spirit

                                                                                                                                                              Ive been feeling you around.                                        treasured
                             coming from your heart.
                                                                                                                                                                                                                              I
dwells within                                                                                                             reconciling.

                                                                                                                          that experience                           of reconciliation                    so   I    thank you.
Robert Thank you                            for       coming forward.
                                                                                                                          John                           feel       the     same.                 This        friendship                  this
Jesus Thank
                                                                                                                                             I

                             you. This is Master Jesus.
                                                                                                                          relationship                          this      love    -          we     have               experienced          it


                                                                                                                                                                                                                                            to
                                                                                                                          through                    many           different         life    streams                  all    dancing

                                                                                                                          the glory of God.
John        Robert.
                                                                                                                                                                                                  and                        be inspiring
                                                                                                                              I       will           be coming through                                    I   will

Robert        John                                                                                                        you         for    your book.
John Yes                it   is   John.           I    can       tell
                                                                           you that you are                   still
                                                                                                                          Robert                     I    would           be very            grateful             if   you         would.       I



a part of Jesus.                      We    are        all     part of the             Creator.           I   will
                                                                                                                          would                      that.                   Thank you John.
                                                                                                                                         really like
ask you       to       learn one thing today.

  I      have           looked              everywhere                       and       what       I           was
                                             had                                                                          October                    27         2014
looking for             I    already                       inside          me   the whole time.

When you say                      I   want            to       connect        with       so-and-so                    I




want     to    integrate                   this       consciousness                    -    No.       I
                                                                                                              give        John               Dear brother                    How           are     you
intent      to experience                   what           I   already have              inside.                          Robert Much                               better since              I    became              re-acquainted

Robert         In other               words            to reactivate              something.                              with you.

John You                do not have to                         reactivate.         Let     us say             that        John               It          is   the     same.      It    is     always a joy to connect

                                                                                                                          with one of the beautiful beings of Light with                                                                whom
you want to experience what you have in your heart
chakra.        I                  intent              to                           what                                       shared                     a large          part        of     my      last          life           and    other
                       give                                experience                        I
                                                                                                 already                  I




have in       my       heart chakra.                                                                                      lifetimes.


  Do you           see the            wording                   It   is different.                                                I   am keeping                    an eye on you dear brother.

  I   have looked everywhere                                         for   what    I   already have                       Robert Oh you are Good. Thank                                                       you.

inside me.                                                                                                                John                   I   have seen             how much                 you have grown and

  That        is   a very big                                                                                                 am        proud                  like   a   teacher            or a father               who         is   always
                                            step.                                                                         I




                                                                                                                                                          Part      VI John Speaks Through                                        Rae      181
180      Twenty-Five                   Years with Jesus
                                          Case
                                          Case5:20-cv-01388-LHK
                                               4:19-mj-70677-MAG Document
                                                                  Document15-5
                                                                           76 Filed
                                                                               Filed01/17/20
                                                                                    06/02/20 Page
                                                                                             Page96
                                                                                                  97of
                                                                                                    of140
                                                                                                       141
                                                                                            and       his wives          but Jesus was truly married.
proud to see his children grow.                                                                                                                                                   Is   this

  It    is   time to put on the hat of a Master                           and say I         not dear brother

am     the Master inside                  me.                                               Robert Yes                absolutely.

   Start teaching                dear brother. You are a healer but                         AA Michael                   He    had     children.            It    is      an accepted

slowly       start     teaching           people too.        You   will   see people        fact.        There       are   always      people          who            say No.         This

coming to you. You can reach them                                  inside.    You    are    that this that but from our perspective                                             truth is

reaching           people.        Along        with    the    healing        which     is   the     best       means.         Truth    does       not       mean you need                  to

good         also    start       teaching.          Teach     what you        already       defend            a    particular          truth.         It     is        good     to      put
know.        You have             much         material       available      from the       everything             into     perspective           and        to       bring     out     the

books.       Use     it.                                                                    actual        truth of         what happened. You do not have                                  to

                                                                                            say     it   is   good or      bad       but you were inclined towards

                                                                                            being         with       another         man        and        that       satisfaction         is
July 23rd 2015
                                                                                            also love          and    is   honored         by God.

                                                                                               You can emphasize how John impacted your life
                     Michael                          dear     brother.       This     is
Archangel                                                                                            your life in many ways and then how you
                                          Hello                                             touched
Arch Angel Michael.
                                                                                            grew from these experiences. Your mind expanded
Robert         Hello.                                                                       from         these       experiences           with       John.           What      did    you
AA     Michael              Greetings          to    you      dear brother and              learn from             him        Write    everything.               It    will
                                                                                                                                                                              uplift    the

love to you always.                                                                         readers.


Robert Thank                 you.
                                                                                               Write          about      how    he impacted                your       life.   How    did   it



AA     Michael              It         has         taken      some           time      to   open your             mind        That    is   what       is   important.           You    will

                                                                                            see that you will               be able        to   bring understanding                    in a
communicate with you.
                                                                                            much          easier      way.      Being           gay    is   just a            very     very
Robert         Yes.
                                                                                            small part.
AA     Michael              We         miss     you     too    but    its     a   joyful
                                                                                            Robert            Yes. Its true.
communion                  for   all     of   us    but regarding your book

                                          been under                      You must          AA Michael                   What    was your             experience              and how
project        we have             all                         strain.


write    what you feel is the truth including the truth                                     you grew           .
about     John and about being gay. There is nothing                                          What was your                   feeling   when you first went there
              First        of all        people     who read         this book       will   and how            did   you      feel   when you left. How much you
wrong.
fully    understand.                   This    is    like   denying       something         have         grown How was               your experience
which         is    true.        Everybody          denies     Mary Magdalene               Robert For John being gay was                                   being immersed in




182                                Years with Jesus                                                               Part   VI John Speaks Through Rae                                    183
         Twenty-Five
                                            Case
                                            Case5:20-cv-01388-LHK
                                                 4:19-mj-70677-MAG Document
                                                                    Document15-5
                                                                             76 Filed
                                                                                 Filed01/17/20
                                                                                      06/02/20 Page
                                                                                               Page97
                                                                                                    98of
                                                                                                      of140
                                                                                                         141
the darkness                   and    so he       was        very      much        against      that    AA     Michael            Everyone              has some darkness.                      There

                                                      had              subsume                                                                    a    human-based                                        of
so in order to be there                                                                                       no
                                                  I               to                     all   those    is          Satan.          It    is                                        collection


                                                                                                        thoughts. Everyone has certain                               darkness.
feelings.

AA   Michael                   We      understand.                     How        did you               Robert We              learned            there     that      we had        positions in
                                                                                                grow

spiritually           How was                your perception                       increased       or   the    darkness.              We       created          certain       or     manifested

                                                                                                        certain      dark energies                    and   the      being known               a Mary
changed
                                                                                                                               was                                   have    manifested the
Robert Huge.                    I    owe   so   much           to      John.                            Magdalene                        supposed             to


                                                                                                                          of   temptation                 deceit       and    rebellion              if    I

AA   Michael                   Then        thats        what you should                  write.
                                                                                                        energies

                                                                                                        remember             correctly.           Is   there any validity                 to   any of
Robert Yes                 I   know.       Now          I   have a few questions.
                                                                                                        this
AA Michael                      Go    ahead.
                                                                                                        AA Michael                Everyone has                 all   these qualities.
Robert For example one of the tenets                                               or one of the
                                                                                                        Robert How               to say this                   Some         beings        generated
                       and that whole                                                              of
purposes of this group                                                            experience
                                                                                                        these energies.              They didnt just have them but they
John was           that              John was               essentially ministering                to
                                                                                                        were       responsible             for        bringing        them       about          or    for

beings        who               supposedly                   had        aspects          of     their
                                                                                                        transmuting              Light energy into darkness.
consciousness                       that were           great       beings         of darkness

                                                                                  and                   AA     Michael            From our                perspective          everyone              has
that   we had            positions in the                     darkness                   so forth.
                                                                                                        these       energies             which          are     then        picked         up        and
What about             bringing             all       that    out for example Mary
                                                                                                        throughout               the       life        incarnations           everyone               has
                                       an aspect              of Satan Whether its
Magdalene             being
                                                                                                        them         because             of    duality.            They     had       picked          up
true   is   it   explosive                 How        do     I-
                                                                                                        negative energies but some beings because of                                             their

AA Michael                      It   served       its       purpose.      It      has served      its
                                                                                                        love       for       humanity             have      undertaken               a     task       for

purposes.         What was your journey                                 in that place
                                                                                                        transmuting              these         energies         for    larger       masses but
Robert My journey                           in        that     place      was       very       much                                                                  soul    who         was     born
                                                                                                        from       our        perspective               every
involved         in addressing these issues.
                                                                                                        carried      some dark              energy.
AA Michael                      These are not                 true.  Mary Magdalene                     Robert                            with         that     but you          see      what we
                                                                                                                         I    agree
is   one         of    the                                  teachers.  She  had an
                                      greatest                                                          learned          there    was         that      as souls the           beings          in this

incredible                     and supported                  Jesus.         It   was she who                                            Archons.           They were responsible
                  life
                                                                                                        group       were       like                                                                       for

grounded              and            supported               Jesus       so       that     as    you
                                                                                                        great      dark energies and                      they fed on these                energies
would say             is       completely             not the truth.                                                                                                                     and thats
                                                                                                        as they were manifested by humanity
Robert           We            were     concerned                 with    souls         here     not    what kept them                   alive.

                  and           that as a soul                 which          includes         many
lifetimes                                                                                               AA     Michael              From our              perspective          it    is   not true

aspects of a beings                        consciousness



184                                    Years with Jesus
                                                                                                                             Part     VI John Speaks Through                          Rae            185
       Twenty-Five
                                                 Case
                                                 Case5:20-cv-01388-LHK
                                                      4:19-mj-70677-MAG Document
                                                                         Document15-5
                                                                                  76 Filed
                                                                                      Filed01/17/20
                                                                                           06/02/20 Page
                                                                                                    Page98
                                                                                                         99of
                                                                                                           of140
                                                                                                              141
but you must say                          it     is   not    so.   This   is    one aspect of               Robert Then                 let       me      ask you this           who was John
                                                                                                            2000                                           time
John         as he looks back he says That doesnt make                                                               years ago at that

sense        now              but when                 you hear that                initially        you    AA    Michael               I   would say a great devotee                     of Master

said    it   was            right.    When             you look         from a distance                it   Jesus who was                   really attracted           to      his teachings       his

does         not        make           any            sense.        A    teacher         can         say    humility his                simplicity             and    his       love    because        he

something but                   it   is    not coming from a place of                           truth.      knew Jesus was a man                              of truth.        He was a man            of

                                                                                                                    He         a   man            of compassion                and he wanted           to
Robert Okay. This was a basic                                            core        tenet      of   my     love.        is


belief system when I was there.
                                                                                                            be    like   him            so    after          Jesus     death       he     taught       in

                                                                                                                          because                   he       would         have         been
AA                                                                                                                                                                                               killed
       Michael                  Yes.        If      you     really      go deeper you                will   secrecy
                                                                                                            otherwise.
find    that        this aspect                     kept     people      in line.        Is    it    not
dear    one                                                                                                      What he was then he was                             just continuing            at this

                                                                                                            time.
Robert             Absolutely                  and        that occurred          to     me      at the

time.
                                                                                                            Robert Do you have a name                                 for      who John was            at

                                                                                                            that time
AA Michael                      This           is     what    people      do.        In terms          of

control            issues             we            can     show        you     the       path         to   AA Michael                  I   would just say his                 name was        John.

salvation               through                us.        This     is    exactly         what         all   Robert       It   was John.

religions
          do.                                                                                               AA Michael                  Yes.

Robert Exactly but John was an                                             aspect         of Jesus               You were          there too              dear brother.           All   of you were

supposedly. Do you agree with that                                                                          there so      all      of   you were             followers         of the teachings        of

AA     Michael                  I    would say he carried consciousness                                     this    great     teacher              Jesus but           all     of you were        kept

and he knew Jesus and he was                                            there        when Jesus             underground              because               of the     fear      factor    so    during

was     alive.          I    would say Jesus                       energy      is      in so     many       this    lifetime            you         all      came     together.          You     must

beings             so       he would                  say he carried             an aspect             of   remember one                    thing        -    many     times when              you are

Jesus but he was not                                       Jesus.       You    still     carry the          in   a group        either        a     religious        group a military group

energy of           Mary Magdalene                           and Jesus          is     always with          a police group or any kind of cult group you                                        will   be

you. Is       it   not dear brother                                                                         taught again and again                           and again and your                 lesson

                                                                                                            this time                             will    break out of the               group     and
Robert Yes                    yes.
                                                                                                                              is     you
                                                                                                            claim your          power and                    leave   the       group and        this is
AA     Michael                  He        is        like    your        brother         so      Jesus
                                                                                                            what you          did.
energy         is       so     large.          Many          many         people         carry       the

                   but        was         he          Jesus        No     but        John           knew    Robert       Its true.            I    did although            I   backed     out but       it
energy
Jesus and John was there at that time.                                                                      is true.




                                          Years with Jesus
                                                                                                                               Part         VI John Speaks Through                       Rae       187
186          Twenty-Five
                                              Case
                                               Case5:20-cv-01388-LHK
                                                    4:19-mj-70677-MAGDocument
                                                                      Document15-5
                                                                                76 Filed 06/02/20
                                                                                         01/17/20 Page 100
                                                                                                       99 ofof140
                                                                                                               141
AA Michael                      No no           but you           left.   You     left.                   are the       teachings              of original sin             -          because           of the

Robert        I    left.    I   left.    Its true.                                                        darkness         Jesus was                    born. There                  was no         original

                                                                                                          sin.   There was no darkness.                              Look at your                            and
AA
                                                                                                                                                                                                    life
       Michael                  You      left   there.

                                                                                                          say    how     this   has influenced                      you so           much.         Is   it   not
Robert        It    became untenable                             for   me       to be there      any
                                                                                                          dear      brother              These                teachings              of       John           were
longer.
                                                                                                          definitely     part of your personal belief system.
AA Michael                      Exactly.         The            people      who were            there
                                                                                                          Robert Yes            absolutely.
were born again in the same group and again those
                                                                                                          AA     Michael            From our                  perspective            you must write
challenges             came              out     of       it.     This      is    one      of    lifes

                                                                                                          what happened                  and how you were                            influenced              and
lessons.
                                                                                                          when      you    look          back          now         after
                                                                                                                                                                           you             left    so   many
Robert John taught us                                 that         we were            great     souls
                                                                                                          years     ago        you         see         how         this    has             shaped            your
that    had         fallen             into     darkness               and       that     we were
                                                                                                          personal       belief     system of                 who   you     are.
responsible for planets                           or nations.            was supposed
                                                                            I


                                                                                                          Robert Yes            well      it   certainly has.
to have    been the soul of the                                 United States. Someone

else    was       the       soul of           Japan so                 forth     and      so   on.   Is   AA Michael                Yes and then how you came out                                            of it

there    any       validity             to   any of that
                                                                                                          and      as    you        look back at it and examine                                              it   -
                                                                                                          otherwise       you would                            be in the darkness                       of the
AA
                                                                                                                                                      still
       Michael                  From our             perspective                No.
                                                                                                          mind.     Now you              are able to look at                    it    and         see   how       it
 The group assembled to
                                                                                                                                                                                          -
                                                            explore         the    teachings         of
                                                                                                          has shaped            you to          be       who        you are                   a healer            a
Master Jesus and to bring                                  these into your personal
                                                                                                          teacher a speaker.
way of life. You were all so much touched by Jesus
                                                                                                          Robert        Yes.        will                 you some of                 the      things that
when he was alive and you wanted to emulate him
                                                                                                                                I              tell




and     become              like         him.        In     these         times        you      could     being    there       ..         First        of all Johns                  teachings               were

                                                                                                          very     much        about           how            to   take    responsibility                    and
come      in       a   place            where         there          is   more freedom               to
                                                                                                          control over         your consciousness                          and            align with the
practice       what he taught you and not be persecuted
                                                                                                                   That was very                 much              a part of         it    and     that      was
               time and incorporate these teachings and
                                                                                                          Light.
like   last

                                                                                                          good but basically the whole business about being
use them           for     humanity.
                                                                                                          a dark being              and        all     those        things           my       self-esteem
   You     believed                that         you        are       part       of the     soul      of
                                                                                                          was    through the floor.
America.           All     people in America are. Otherwise                                      they
                                                                                                          AA     Michael            Exactly.            This happens                      in India too.           If
would not be born in America so you carry a part of
                                                                                                          you     are    poor       it    is    a punishment                         from         God and
the    soul of         America                like   other people. This is one of
                                                                                                          imagine what happens. Your                                self-esteem               is   gone.
the reasons                you were born there but did you create
                                                                                                            You         were                                               to        suggestions                  or
great    darkness                  I    would say               no     dear brother. These                                      easily           susceptible




188      Twenty-Five                    Years with Jesus                                                                   Part      VI John Speaks Through                                       Rae         189
                                          Case
                                          Case5:20-cv-01388-LHK
                                               4:19-mj-70677-MAG Document
                                                                  Document15-5
                                                                           76 Filed
                                                                               Filed01/17/20
                                                                                    06/02/20 Page
                                                                                             Page100
                                                                                                  101of
                                                                                                     of140
                                                                                                        141

manipulations                of the        mind       but        many        people do not           Be     gentle with                yourself.           You              are a gentle               soul just

realize   that this is happening                        subtly.                                      like   God            a very gentle             soul.


Robert         It   wasnt               his intention            but       Im   certain       the    Robert        I
                                                                                                                           suppose           I   am.

effect-                                                                                              AA Michael                    You are                brother.

AA     Michael              No          he     didnt        realize         what he was                 What you must say is that you went through this
doing.                                                                                               process and now you are able to look back and say

Robert Yes but                    in fact        that is      what happened.                         I grew out of    am glad grew out of it because
                                                                                                                                it.     I                          I




AA     Michael              When               you       feel          that         you       are    you could have been                          still    stuck in that whole                              reality.


unworthy             naturally                you     are      very        susceptible         to         What         is     important                   is       how             it    shaped           you      to

somebody who has a                         strong personality.                                       become who you are now and what you are doing

Robert He was a                                                                                      now. What you are doing is empowering  human
                                    strong being for sure.
                                                                                                     beings giving them back to themselves.
      Later   after     I        left    Toronto        I     felt     that    John might
have     been John                 the                      or    someone           like    that.
                                                                                                          Your transformation has been from a dark place
                                              Baptist

                                         John                                                             a place           of being             a teacher                   who
That would be the                                    that     he was           2000         years
                                                                                                     to                                                                                  is    giving       people
                                                                                                     back to themselves.
ago      affected      by Jesus but                     not Jesus.                     I    dont

know.     In fact      whats              the point                                                  Robert Yes                well          ..       I    thank                  you saying           that.     Its

AA     Michael              If
                                  you look at           all      the    people      who      you
                                                                                                     true      I       suppose.                  May           I       ask         you         a      few     other

know who were                    part of the          group          while you were in               questions

Toronto         you    will             see    most     of     them         did not         really   AA Michael                    Please go ahead.

develop        much              self-confidence                  where         they        could    Robert Okay. Some                             of the lifetimes of this                             man we
stand     on    their        power when               they were with John.                      Is   knew as John                  in Toronto               -          different lifetimes                   would
it   not dear brother                                                                                come forward that we were                                              all    there        for    instance

Robert This            is true.                                                                      Mozart.           I    was         supposed                       to     have        been         Mozarts

AA     Michael                                                   he had control over                 father.       Mother              Mary was                        his        sister       and      he      was
                            So in        many ways
                                                                                                     Mozart.       He was                                                         have       been      Winston
you and what John                                                                                                                           supposed                    to
                                              told   you      you accepted                 as the
                                                                                                     Churchill.               He            was                                          to        have       been
truth     because you believed in                                John and what he                                                                         supposed

                                                                           now                       Gorbachev.               Is       there        any                                 to     any      of this
was     telling      you or teaching                  you         but               you see     it                                                                 validity

                                                                                                     These were very great beings who did good work                                                              for
is false.


      First   of all   dear one there are no                               fallen             We     humanity.
                                                                                    ones.

all    have     made             mistakes.           Thats           all      but    we have         AA     Michael                I   would say from our perspective                                           this

                                                                                                     does not have any relevance                                             John         at
corrected           them and              so do not be hard on yourself.                                                                                               to                      all.




 190     Twenty-Five                Years with Jesus                                                                        Part       VI John Speaks Through                                         Rae       191
                                       Case
                                       Case5:20-cv-01388-LHK
                                            4:19-mj-70677-MAG Document
                                                               Document15-5
                                                                        76 Filed
                                                                            Filed01/17/20
                                                                                 06/02/20 Page
                                                                                          Page101
                                                                                               102of
                                                                                                  of140
                                                                                                     141
Robert         In another              words he was                  not these         beings         AA     Michael                           Exactly                 with        the        truth         but       it    was
                                                                                                      forced in that place.
AA Michael                    Not at        all.



                                             much                                                     Robert                  We had a                          Being         of Truth                so     there          was
Robert That was                        so                 a part of the teachings
                                                                                                      absolute                truth.
and    the interrelationships                           among        these people.

                                                                                                      AA     Michael                           Yes but                  as you               know           there          is   no
AA Michael                    Of course. As we                   know            teachers      will

                                                                                                      absolute                truth.
always try to                glorify   themselves               as being this or that
but he was none of them. Thats the way teachers                                                  ..
                                                                                                      Robert              I       know              that     now        but        I   didnt know              it   then.


Look      at         the      Indian          teachers           who        say        they     are   AA     Michael                               So   how          did you find yourself through

Krishna              they      are      Rama             they        were    this      or     that.   this       experience                             who          you      truly           are      an      aspect            of


They know the way. Follow me.                                   It   has always been a                God
sham.        A       true      teacher             is   the   most humble person                      Robert                  I    cant             say that                Ive        totally     found that                   yet

and    sets students free.                                                                            but        Im pointed                         in that direction for sure.

Robert John was                        very humble.                                                   AA     Michael                               No no               no but you                     experienced                it



AA Michael                                                       at things he               had a                                         You                    more                                 of   who you
                              If   you      really       look                                         many            times.                            are                  accepting                                          are

subtle control.                Through his subtle message he had                                      at this time                        much more                     than           before.


a control over people                       who were there                  is   it   not                                                          bring this forth because                            it   will    liberate
                                                                                                            It   is   good            to


Robert         Its true.                                                                              many            people                       who       are        followers             of      John          because

                                                                                                                                  carry this energy.                                          good         because you
AA Michael                    Though           his    power you must be free                          they        still                                                           It    is

                                                                                                                                                                                               forth         and           when
and    take responsibility                         but he had a great influence                       are        brave               enough                     to     bring           this

                                                                                                                                                                        be                            This             one of
                                                                                                      people read
                                                                                                                                                                                                                 is
over   all   of you.                                                                                                                      it       they      will             liberated.



Robert Of course                                              He was                                  the        gifts you are giving
                                                                                                                                                                        to people because                           many         of
                                       yes he did.                           controlling in
                                                                                                      them         are            still        afraid or they                     felt   they were duped                         or
certain      ways             but he also told us to find                              our own
                                                                                                                              betrayed or they                                         this   or that.         What you
truth.
                                                                                                      they        felt                                                      felt



                                                                                                                                          truly from your heart and                                          will   liberate
                                                                                                      are telling is                                                                                   it

AA Michael                    Yes but              when       you found your                   own
                              he had a great influence.                          Did you find         many            people.
truth he             still

                                                                                                      Robert                      Whether                  it        will    affect          the      people           in       the
               when you were there
your own truth
                                                                                                      group           or not                   I    dont know but                        there        are certainly               a
Robert Probably                     not.
                                                                                                      lot        of people                         out      there           in         the    world          who           follow
AA Michael                     Exactly.
                                                                                                      dogma               and             teachings                    that        probably            could           benefit

Robert           I   tried     to align myself with                    the greater            truth
                                                                                                      from        this.

that   was-                                                                                           AA Michael                                   Even         if    one person                 is    changed              from




                                                                                                                                     Part           VI John Speaks Through                                    Rae               193
192      Twenty-Five                 Years with Jesus
                                                                                                                                                         i
                                           Case
                                           Case5:20-cv-01388-LHK
                                                4:19-mj-70677-MAG Document
                                                                   Document15-5
                                                                            76 Filed
                                                                                Filed01/17/20
                                                                                     06/02/20 Page
                                                                                              Page102
                                                                                                   103of
                                                                                                      of140
                                                                                                         141

your        book           it    is       a       great        gift       to            them.               This       is    where            I
                                                                                                                                                          was               about         my           life          about            the    sexual

Archangel             Michael.            John       is    here.                                                             preferences.                         As you               are    aware                   I   was not an               evil

                                                                                                                             person at                     all.


                                                                                                                                 I   had          love for                 all   of you.


                                                                                                           am                Robert You
John         Hello          dear brother. This                            is       John.               I             glad                                         did.


        are           undertaking                  this        journey                  with               the       new     John Now                                  look         back          and            see      that        the        way
you
                                                                                                                                                                  I                                                                                     I



consciousness                   of the            planet.           There               is        great          Light.      gathered                     all     of   you was not                         the       highest loving               way
There       is   a great cleansing going                                on          so truly you are                         or the      highest                       way         of the     Light.             I   am    sorry.           My    only

cleansing             what           I    brought          forth.          It           is       true.       I    have       interest                     was          to        bring       all           of        you    fully           to    God
been        looking             for       someone                  to    come forward                                and     realization.


cleanse          it    and       I
                                         say thank             you thank                           you           thank       Robert               I       had never                questioned                    that.

             realize            what              did      and now                          what you                  are    John                     had                                                                             had
        I
you.                                                                                                                                                                  love                         Sometimes
                                              I
                                                                                                                                                                                 for                                                         to
                                                                                                                                          I
                                                                                                                                                                                       you.                                   I
                                                                                                                                                                                                                                                   put
doing       is   honorable                and indeed                I   will        support you.                             fear into peoples                               hearts so that they would                                       stay in

   Yes           made           mistakes.                 have control                           issues.             had     line because                             they had no                                                     them were
             I                                       I                                                           I                                                                                fear.          Many         of




Jesus-people
fears of         my own                  within      my        own        heart.                  My       fear      was     not even focused on God.

fear of failure because                           when              was with Jesus and                                       Robert
                                                               I                                                         I
                                                                                                                                                  I       would ask you again                                   who you               were       2000
met him and then he touched                                         me         I    wanted                  to   bring
                                                                                                                             years ago.                    You knew
             to be like him.                      Now              see that                     wanted           to be
                                                                                                                             John
                                                           I                                I
                                                                                                                                          I           would                 simply say                 I    was a humble bread
like    him           but       how           I   approached                       it           was        different
                                                                                                                             man who was making                                           food who ran a                              small      shop
because               Jesus had                   love    in        his        heart                   and       Jesus
                                                                                                                             selling      things and Brother Jesus happened                                                                 to
                                                                                                                                                                                                                                                  pass
never told anybody Follow                                      me and                   I       will    show you
                                                                                                                             by and               I       gave          him         food.     I        was           so   touched            by his
the    path.           Never.            People          followed          him because                               they
                                                                                                                             face     his eyes.                        I    felt    the     need to follow him and                                  be
felt   the love in his heart.
                                                                                                                             with     him and                          it    was       within               his       eyes.       I    could       not
       made a wrong                           turn.       What            you are doing                              will
   I
                                                                                                                             resist      so           I    left       everything             and           followed         him wherever
        us       rewrite the               Akash          for       our contract.                          You and
help                                                                                                                         he went absorbing every word of what he                                                                  said.

others will            help          them heal and we                                   will           be able to
                                                                                                                             Robert Thats                              very beautiful.                     You        me back
                                                                                                                                                                                                                      also told
break these metrics or the energy that we created.
                                                                                                                             in October                     that our group                        ..   We had come together
   You       will      be given               more and you may simply say                                                    initially        as Magi in a temple.                                     Was this in Persia or in
that    John          is   speaking now.
                                                                                                                             Babylon
  You can simply have one                                      chapter                  in your book                   in
                                                                                                                             John                     would                         in the
                                                                                                                                          I                                 say                        present             place        you       call

which John speaks where                                        I   will    speak truly about                                          and                 Jordan.
                                                                                                                             Syria




194      Twenty-Five                      Years with Jesus                                                                                                 Part        VI John Speaks Through                                         Rae         195
                                            Case
                                            Case5:20-cv-01388-LHK
                                                 4:19-mj-70677-MAG Document
                                                                    Document15-5
                                                                             76 Filed
                                                                                 Filed01/17/20
                                                                                      06/02/20 Page
                                                                                               Page103
                                                                                                    104of
                                                                                                       of140
                                                                                                          141
Robert So we have had a                                            long    history        together          as   Robert                I   understand that God                            loves.


well.                                                                                                            John              Exactly.

John          Yes.        This      is      how             it    is.   We come           back     again         Robert You mentioned back                                               in October        that   if    you
and     again until                we    heal the metrics or complete                                   the      had        to         do    it       over         again     you would follow a more
transformation                     of energy                     which was           created.          It   is   Gnostic               path.          Is   that     still    correct

                     many                                                 which           created
good     that                       of the              things                       I                  are      John              I   would say yes and also a more shamanic
being         uncreated                 because                    many         of   the     things          I
                                                                                                                 path.        There               is    communion                   with    all       of creation       but
created            are        not           being                supported           in    this        new       without                                                                                 where          am
                                                                                                                                       a need                 to   have      an audience                            I


consciousness.                     In the            new consciousness                                                                                                                    would
                                                                                            everyone             really          communing                         with      all.    I                  teach     people
works on themselves                              to    find        God     in their       own way.               about           how          to       commune. You can                           find    God     in the

Robert Yes yes. You mentioned a few minutes ago                                                                  grass.

that    you would                   come              forward             periodically for             this      Robert Yes                       or       a   bird.

book     if    I   am         correct            and             there    would be a chapter
                                                                                                                       It   was            part of the              accepted         paradigm of the group
John     speaks.                                                                                                 that       some             of the                members           of the       group      were the
John Yes                  because                I   was           married in that            lifetime
                                                                                                                 false        gods           of the                Old Testament                  like    Yahweh         or

2000          years ago.                I    had            kids in that lifetime.                 I   was       Allah.       Do you                  still    feel    that that is         true
married and                   had       children.
                          I
                                                                                                                 John              I   would say no.                        Now      looking          back   I
                                                                                                                                                                                                                 say    no
Robert             Yes.   I    believe           most             people      did.
                                                                                                                 all    souls are beautiful ones here.

   What              is        your              feeling                now       about          sexual                You must                   realize           one thing dear brother.                       When
preferences                                                                                                      we         leave           this           planet           our      perspective             increases

John          I    realize after             I       left        that true love          in any form             dramatically.

expressed             is       divine                indeed.              Never      be     afraid          of   Robert Yes                       I    would think.
                    True love               is       always honored                  by God.
sexuality.
                                                                                                                 John What we                                 held as truth you              will      suddenly say
Robert Thank                    you. Thats                        nice.
                                                                                                                 My         God            this is         a   belief       system that           I   had.
John          There           is    no       preference                    in   Gods       love.       You             It   will       dramatically increase                             your perspective.
know      that.
                                                                                                                 Robert You                           are helping             me         understand          that.      For
Robert             Yes.
                                                                                                                                                                                    got a bad          rap from you
                                                                                                                 example Mary Magdalene
John          Love            is     love.                  There          is     absolutely                no   for    sure.

preference
                     and God does                            not judge either.             You must              John              Dear brother not only did she get a bad rap
realize this.             God does not                       judge.                                              from everybody but                                 now we know               that she is one of




196                                  Years with Jesus                                                                                       Part           VI John Speaks Through                          Rae          197
         Twenty-Five
                                          Case
                                          Case5:20-cv-01388-LHK
                                               4:19-mj-70677-MAG Document
                                                                  Document15-5
                                                                           76 Filed
                                                                               Filed01/17/20
                                                                                    06/02/20 Page
                                                                                             Page104
                                                                                                  105of
                                                                                                     of140
                                                                                                        141
the    greatest teachers                     humanity can have with both                                   John and how                           you were           able       to    apply     it   in your

incredible        understanding                       and       fervor.      She         is        the     personal life                and through what you learned                                       how

daughter of God.                                                                                           you were able to grow out of                                  it.   Write your personal


   Her lineage             still    exists.                                                                experiences                  what           or     how       you      applied        what you

Robert          Thank                               Will    you        come           forward
                                                                                                           learned           me and then how you found that it
                                                                                                                              from
                                     you.
                                                                                                           did     not resonate and you were unable to adapt and
periodically          to     help         me        with    this effort       that            I    am
                                                                                                           adjust.        Be      honest.
going to       make
                                                                                                           Robert                 was having                  a hard           time     getting       started
John Yes
                                                                                                                              I

                          upon circumstances
                      depending                                                     I    will         be
                                                                                                           with         writing         this book.                Someone            suggested to            me
able     to   support you but we wish to tell                                      you one
                                                                                                           that     I   write      it   in the              third person.            What do you             feel
thing
                                                                                                           about that
  You transformed                         into      who you       are      now     not only
                                                                                                           John           I   would               say when              something           comes       from
with     me     all    experiences                  of your     life   brought you                    to

                                                                                                           your own heart                     it   has more truth and                                        You
                  Have you discovered and realized this
                                                                                                                                                                                           integrity.
this stage.                                                                                           If

                                                                                                           are reliving the                   experience            and through               reliving       the
you look at your                   life   lets say         we   take       a scale of             1   to

                             time with               me was                              than a
                                                                                                           experience             you are also healing                          this aspect          of your
100 spending                                                       only less
                                                                                                           life.

quarter.
                                                                                                           Robert             Write      it   in the first person.
   I   had an          influence                   on you       but    then there                  are

other parts of your                            which influenced                                            John Yes                because people want the                              feeling.     Write     it
                                      life                                   you.

                                                            what
                                                                                                           in the        first
                                                                                                                                  person because                    this       was your        experience
Robert Yes             this is true but                                I   learned                from
                                                                                                           and when you                      write in the           first
                                                                                                                                                                               person you are              fully
you was most of what                           I    know about consciousness
                                                                                                           involved.              When             you        write         from       a    third-person
and how        to be responsible                      for it    and how          to      align        it

                                                                                                           perspective             a    feeling             of detachment             can come         in.
and    so forth.
                                                                                                               We         ask       you            to        do    it     from         a    first
                                                                                                                                                                                                      person
John Yes              but dont leave out the other parts                                  too.

                                                                                                           perspective because this can be truly healing.
Robert For example
                                                                                                           Robert So               in other words its                           more       revealing         and
John          Your      relation                   with    your        dad    and                 your
                                                                                                           more         truthful        if    I    speak from the               first
                                                                                                                                                                                           person. Thats
mother. These are important parts of your                                        life.

                                                                                                           basically for           me             as   I.


   All    these        parts         are       equally important.                 Is     it       not
                                                                                                           John           Of      course                and       also         you     can      also    have
dear brother
                                                                                                           healing there.
Robert         Mm-hmm affirmative
                                                                                                                   Sometimes when                           people        are        writing        from     the
John We               ask you             to   write       what you         learned               from
                                                                                                           third person there can some detachment.




                                     Years with Jesus                                                                             Part        VI                        Rae                                  199
198      Twenty-Five                                                                                                                                John Speaks Through
                                                     Case
                                                     Case5:20-cv-01388-LHK
                                                          4:19-mj-70677-MAG Document
                                                                             Document15-5
                                                                                      76 Filed
                                                                                          Filed01/17/20
                                                                                               06/02/20 Page
                                                                                                        Page105
                                                                                                             106of
                                                                                                                of140
                                                                                                                   141
Robert                   That          was             the     idea           to        detach            myself           Toronto     really      aspects             of the     souls that          we    believed

because there are a lot of emotions                                                 that      come         up.             them     to have       been          2000      years     ago Joanne               myself
                                                                                                                           and     so forth   ...
John             Yes but when the emotions                                          come           this is the

time you can release them.                                                                                                 John Yes           of course definitely.                     We    all   returned.      We
     This energy                    still            affects                  It   is    a part           of your          come back         again          and       again       and   again. That          is   why
                                                                you.

          is            not                                                                                                there    was a     brotherly           and        sisterly feeling.
life           it



Robert Very much                                     so.
                                                                                                                           Robert There             is      a   lot    of conflict       in that group too

                                                                                                                           because      we had been                                               each     other so
John When                          you are able to bring                                it   forward            you
                                                                                                                                                                       pitted      against


are able to look at                         it       once again and release                         it.
                                                                                                                           many     times as well.

                                                                                                                           John      Yes but                    there is a        community
                                                                                             Im
                                                                                                                                                    still
Robert Okay. Good                                                                                                                                                                                     feeling.
                                                       point.    All      right                    afraid        we
                                                                                             man. He has                     We                      you         keep        in   mind what                were   the
may we                  wearing Rae                   out.     Rae   is   a        tired                                             suggest
                                                                                                                       1




been traveling                     so-                                                                                     benefits you gained from being in the                                  group One         of

                                                                                                                           the benefits you gained                     when you left was a sense of
John                I   am        giving you                some      ideas          and       perspective
                                                                                                                           independence            that you could            make it on your own
to     think about                  how              you wish        to       go forth but we see
                                                                                                                                                                                    These are important




fine-explore
                                                                                                                           a sense of structure-building.
                                                               from you in the                                week
                                                                                                                                                                                                  -
that this will                    start     flowing                                                first

                                                                                                                           qualities you developed in that place                                      the courage
of August.
                                                                                                                           to be   on your own.
     Is    this           flowing            from            you       Be          honest.          There         is
                                                                                                                             You had         these qualities but you were able to
nothing                 to     be lying                about.        Nothing.                You        have     to
                                                                                                                           tune them.
                        your        true               experience.                 What            was        your
                               when                                  there               What                              Robert Yes         to manifest them.
expectation                                   you went                                                  did     you
learn from                   it   or   what                did you expect                    to learn from                 John Yes and                so       what you           learned          helped you      to


there               What           did       you            expect       to        gain       by        meeting            become who you                are at this time. Is                it   not
John                What          did you               find    there          and           did   it     conflict         Robert Yes         it    did.

withyour        system Were you were forced to
                             belief
                                                                                                                           John      Exactly          so        be very        truthful.          Look     at
                                                                     -
                                                                                                                                                                                                                every
adapt Put everything down   What thoughts you
                                                                                                                           aspect    of your        life        now     in the      present reality.              How
had when                     you                      went      and           what you
                                                                                                                                                                             you and support you
                                       first                                                        expected               did this experience                   affect                                             so
then.
                                                                                                                           you are able to just                 adapt
Robert                  Yes.      When           I    went there          I    was        very naive.                        This book        will                    others      who    are also under the
                                                                                                                                                         help
John Yes                      but you had some expectations.                                                               influence    of    a    teacher            or a   guru and             others   who     are

Robert                  One        final             question         From where                          you    sit       healing from           past          timelines. Writing                this book       will


now        were the people that were in the                                                  community           in        also give you       a sense            of release.




200            Twenty-Five                  Years with Jesus                                                                             Part       VI John Speaks Through                             Rae        201
                                            Case
                                            Case5:20-cv-01388-LHK
                                                 4:19-mj-70677-MAG Document
                                                                    Document15-5
                                                                             76 Filed
                                                                                 Filed01/17/20
                                                                                      06/02/20 Page
                                                                                               Page106
                                                                                                    107of
                                                                                                       of140
                                                                                                          141
  In    many ways                         you     do     not   want            to       bring          it    up    John          I    am         able      to see the     larger picture from this

                                                                                                                                wish             had been more open                to them.
again because                   some memories                  are     still    so painful.                        side.    I                I



Robert          I    know                 exactly.     Thats         what           I       have        been       Robert Understood.                             You    closed    the        door    on that

finding.                                                                                                           aspect of your                  life.



John Once                      you         are    able    to    bring          it           forth        dear      John When                       you       come        here     you     have        a    huge

brother             this          is       the     time        to     re-interpret                      your       perspective.

experiences.               They           will   always chase you and be with                                      Robert              I     am     glad     you had        a   sister.   I    have       two    of

you    but once you are able to look at                                        them            you are             them.
able to release them.                                                                                              John You                   realize       that family is such               an important
Robert Yes                     the        power        of acknowledgement.                                  You                                                          of ones
                                                                                                                   part     of       life.    They         are part                    spiritual       growth

taught      me       well.                                                                                         and     it    is        through family and other people you truly

John        All      right dear brother.                        We         will             come back              understand                     learn          heal     and      grow         love        and

again a few            more            times to speak with you.                                                    experience                God.

Robert Thank                      you.
                                                                                                                     Without                     other      people        we      cannot        learn.          We

John                                                                Did you know that                              cannot        heal.           We     cannot understand.
            I   will       tell
                                    you one          secret.                                                   I




had a       sister                                                                                                    It   is    humans who                  are our catalysts.

Robert          In this last lifetime                                                                              Robert             Yes. Thats very true. Sometimes they agree

                                                                                                                   to take less than favorable roles in order to do that.
John        Yes.

Robert          No         I   did not           know about          it.
                                                                                                                   John          Exactly.             One more           thing.   You must            also put

                                                                                                                   one thing in the book.
John Yes               I       had.

Robert          Is   she          still    alive                                                                      By        being with              me you       also learned         discipline.


                                                                                                                   Robert              Absolutely.               There    is    no question           of that.
John        She passed away.
                                                                                                                   Yes.
Robert Okay. From Manitoba
                                                                                                                   John          Punctuality.
John        I   would not say which place but                                           I   miss her.
                                                                                                                   Robert             Yes.
Robert           Do you remember the time that
                Yes.                                                                               I   drove
                                                                                                                   John          Creativity.
you    to   Hamilton to see some of your relatives
                                                                                                                   Robert These                     are true.
John        I        would                say     we      had         good                  memorable

moments              at certain times.
                                                                                                                   John          Generosity                 and   giving.


Robert You were                            in touch       in them.             You never                    said   Robert                  These           are    true.        Other      things          too   -
who                                                                                                                reverence                 devotion following a purpose.
       they were but they were your relatives.




202     Twenty-Five                       Years      with Jesus                                                                              Part    VI John Speaks Through Rae                             203
                               Case
                               Case5:20-cv-01388-LHK
                                    4:19-mj-70677-MAG Document
                                                       Document15-5
                                                                76 Filed
                                                                    Filed01/17/20
                                                                         06/02/20 Page
                                                                                  Page107
                                                                                       108of
                                                                                          of140
                                                                                             141

John       All   right brother.
                                                                                                      the larger picture of                       all   of       you           of the Divine            Creator

                                                                                                      and            his                                                              Yeshua                  Mary
  This is        John and           I   am     with Archangel              Michael.                                               children                  including

                                                                                                      Magdalene                 and      others.            Your perception                   shifts          when
Robert Thank              you.          Thank          you.
                                                                                                      you            are        not       in            a         physical                vehicle.            Your

                                                                                                      understanding                     grows               your              eyes    pop     wide            open.

                                                                                                      Mine did the same                      after          I    left     the Earth plane.                    Now      I



AA    Michael            Hello                dear           brother.           Archangel             am        able       to     see    a larger part of myself and                                      I    have
Michael here.                                                                                         decided             that     in     a future                   incarnation              I    will       come
  You      will        see    by             the       time    you        complete              the   back          and be a             teacher                of a larger understanding

manuscripts              you        will       have          experienced             a    lot    of   not only of Master Yeshua                                               but    also    of humanity

healing      and you            will          feel      a sense of         much more                  and       of course               my    own            life.        I    ask that you always

peace    in your heart.                                                                               envision             this        larger       aspect                    of yourself.             You       can

Robert       I   think        so.       I    hope        so because            its       stirring     simply          say John            still    teaches from the other side.


my pot right now or has been.           it                                                                 There          is    only one thing                       I   wanted        to share at this

AA Michael Yes but you must                                                                           time with                    of you.         You           are bigger than                   you think
                                                                    ask    why           this    is                         all



stirring   the pot         right        now         because this          is   the       energy       you are in your present linear way of looking                                                     at     life.



of this year.       It   is   cleansing                and    purifying        the       deeper            I    ask you           to    teach      one           thing.         When        you wake up

parts of your consciousness.                                                                          in      morning
                                                                                                               the                         hold             the           thought           that       you       will


                                                                                                      experience a larger                                                of yourself         and a
Robert Yes             yes.    I    dont           doubt the benefit                 of   it.   Its                                               aspect                                                      larger

                         not easy                  but                     with                       aspect of            God     within you.
just that        its                                        speaking                     you     is


really   inspiring         and has                 given     me     the   motivation to                    Yes            my    incarnation                 was               a continuation              of ties

complete this            thing.                                                                       from the past with                      many               people             including          you.       We

AA    Michael            Good day                  brother.                                           were    headstrong
                                                                                                                    all          own ways believing we
                                                                                                                                                  in our

                                                                                                      understood the plan from the man named Yeshua.
  Arch Angel Michael here.
                                                                                                      Each one related and interpreted their relationship
Robert Thank              you.          Thank          you.
                                                                                                      to       Yeshua             in     their          own               way         with        their         own
                                                                                                      understanding                     in light of their                      own upbringing and
November          24      2015                                                                        with what they had been taught.

                                                                                                           I    now       have a         much           larger idea                  of   who      I
                                                                                                                                                                                                       am        and

John       Hello       Brother this                    is   John.    I   am    able to see            who       Gaia       is.



the larger picture of                   who        I
                                                       am     and    I   am    able to see                 If   I    have        one regret                 if   I       were to come back                       and




                               Years with Jesus                                                                                Part          John Speaks Through Rae                                             205
204      Twenty-Five                                                                                                                    VI
                                               Case
                                               Case5:20-cv-01388-LHK
                                                    4:19-mj-70677-MAG Document
                                                                       Document15-5
                                                                                76 Filed
                                                                                    Filed01/17/20
                                                                                         06/02/20 Page
                                                                                                  Page108
                                                                                                       109of
                                                                                                          of140
                                                                                                             141              l




teach what would                           I
                                               say        to   this family I would teach                                          counseled            by   my       Brother Bartholomew                               when        I    left



the importance of the Creative                                         Force of the Universe                                      my     physical           body              and        Im      still       in     the     learning

which        comes through                                the     feminine and                            I    would              process          of       what          I        should             do      in       my         future

teach       how           to        honor the                  feminine           goddess.                     Where              incarnation            which        will         again be on the Earth plane.

does this goddess come                                    from         I    would say                    it    comes              Brother Bartholomew is the                                   sheppard             boy who was

from the very planet we                               live       on        for   she       is   the mother                        visited   by the angels.

of   all.                                                                                                                         Robert Could                 I    ask you a question                             John How              is


     I   would teach that there                                 is   no divine patriarchy or                                      Joanne          doing       now             and how             does           she      feel    about

                                           a                     coordination                    of both.                         what happened                in    Toronto
matriarchy                     it    is         joined                                                                    I



taught that God                           is   a male            figure.         This is taught in                                John       I    would        only say                  she has buried a                   lot    deep
churches                too.                                                                                                      within     her but               this book             has the potential                   to    open

     I   would teach that when you obey God as a male                                                                             some      parts within her.                       We         cannot say whether she

                                                               starts.                                                            will   accept        this    and open                  those parts.
figure already separation

     All    this         wisdom                is    gained when                   you          finish           your             Robert Why would                        this          book do that Presumably

lifetime           on the Earth plane.                                                                                            she has passed. She                         is   no longer               alive   physically            so

                                                                                                                                  how    would this            happen
     I   ask       you              Brother Robert                     once        you          finish           your

book        send              five        copies          to    the        people              who         are    still           John       It    does        not matter. The                             energy      can        touch

part of      what              I    started          so that they                may           look at their                      her because               life    exists          as soon as we                    pass into            a
lives       from              a      different             perspective                         and            from    a           different reality.               Life   continues dear brother.

different              point of view.                                                                                             Robert          It   is   part      of the             interrelationship                  between

Robert             I   will        do that          for   sure.                                                                   this dimension              and where she is

John What was my                                     gift       to    all    of     you              I        tried   to          John       Yes.


bring the love of                     God           into each          and everyones heart                                           She    will       have a        different            understanding when she
so that            through this love                           you would discover                                find             wakes          up     from         that.           She        will        be     born          with     a

and become who you                                  are.       But     I    did   it       not in the way                         different       understanding                      a   different          reality.

I   wish       I       could          have          done             but     that          was           my      only                Next        time when                I    am        born          I   will     be born in a
intention.              Do          not judge             me     for       what        I   did or what                    I
                                                                                                                                  Middle Eastern country.
did not do.                My         intention                was     to    bring you back                           to
                                                                                                                                  Robert Well they need                                  all    the        help they         can get
God once                again.                                                                                                    Thats a challenge John. Wow.
Robert             I    never questioned                        that.
                                                                                                                                  John My                                          to           of you
                                                                                                                                                       suggestion                        all                  is     gather        good
John           I        will         be        back            again         for           I    have             been             friends        around            you             for    they         can         take     you        far.




206                                        Years with Jesus                                                                                            Part   VI John Speaks Through                                   Rae             207
            Twenty-Five
                                         Case
                                         Case5:20-cv-01388-LHK
                                              4:19-mj-70677-MAG Document
                                                                 Document15-5
                                                                          76 Filed
                                                                              Filed01/17/20
                                                                                   06/02/20 Page
                                                                                            Page109
                                                                                                 110of
                                                                                                    of140
                                                                                                       141   i




Whether            this is a good              friend in everyday                       life        or   a       I
                                                                                                                     initially   felt   rejected      and unworthy. That          lasted   a

          friend                                    they         can                                             few minutes until                  realized   that there is nothing to
                                                                                        you         far.                                        I
good                        spiritually                                     carry

Cultivate good                friends.        Make         it    a point          to hold this                   be afraid       of.    This was       most empowered         I   have   felt



in your heart.                                                                                                   since leaving          Toronto       and   after   all   wasnt   that one

                                                                                                                 of the reasons          for   writing the     book
   I   will       say one thing to you.                      I
                                                                 put the note on the
windshield.

Robert You did

John          Yes.

  This is to just                  show you one                      thing.   Love       on goes

forever.


Robert            Well      John Im floored.                         Really thank              you.      I




was     very touched                by that but                  I    didnt know               it   was

you.

John          I   must       take    my leave             now.

Robert             Yes        thank       you.           Thank          you       for     coming

forward.          Youve        given this book                   a    lot   of gravitas with

what you just said and                         it       needed        that.


John          I   am        with   all   of   humanity supporting in the
transformation                 of this        planet and holding them in

Light.


   For            we     are       the        Light.         You            are    the          Light.


Everybody              is   the Light.

Robert             Yes.       Thank           you         John.             Thank        you         for


everything.




Note After this session                             I
                                                        telephoned            two members

of the        community              in Toronto                  and    told      them about
                       and               John            had         asked        me                send
my     book                    that                                                      to


them      copies.           They declined further contact with me.




208                                 Years with Jesus                                                                              Part   VI John Speaks Through Rae                      209
         Twenty-Five
                               Case
                               Case5:20-cv-01388-LHK
                                    4:19-mj-70677-MAG Document
                                                       Document15-5
                                                                76 Filed
                                                                    Filed01/17/20
                                                                         06/02/20 Page
                                                                                  Page110
                                                                                       111of
                                                                                          of140
                                                                                             141
                                                                                          Robert               True.      I   hadnt seen              it    that         way       but        it    does.

                                                                                          Jesus We                  are       talking           from        an           energetic             point        of

                                                                                          view.           Go   forth.


                                                                                                 We       wish to say a few things                             for       the book.


                                                                                  j
                                                                                                 I    am much                  larger          than        what           John              taught          or

                                                                                          perceived                of    who       I   was as Yeshua.                      My           existence           is

                                                                                          from a very far distant Universe.                                               came          to Earth for
                            Part VII
                                                                                                                                                                     I




                                                                                          a   specific             purpose.            No      teacher on the Earth plane so

                                                                                          far        has carried              the       full    essence          of       me       or embodied




                                                                                          time-line
                                                                                          me. Only a small portion                                    of    me           has been brought

      What Jesus Taught Me                                                                into        the      Earth           for      one      specific         purpose                   and

                                                                                                     reality.       It    may          be hard        for      people to understand

                                                                                          that        I   am        the       Universal           Christ Consciousness.                                 My
                                                                                          life       as Yeshua                was       just a minuscule                          aspect            of the

                                                                                          grander                  part       of        me.       Nonetheless                          it     was          an
                                                                                          important                  aspect              for     it       is     still        creating                good
                                                                                                                                               who    tune into
                  24                                                                                                    for
November               2015                                                               experiences                         people                                        it.




                                                                                                 What          I    ask you to think                        about          is     this        -       what
                                                                                          John taught                    is   one very minuscule aspect of me not
In this session Jesus speaks about                      who he        truly is
                                                                                          the        larger aspect.                    The      larger aspects                     of        me      never
and    what       he    taught        during     his    incarnation          as
                                                                                          came            to the Earth plane. For                          example                you are living
Yeshua.
                                                                                          in one reality at the present                                    moment.                It    is   very      rare

                                                                                          that
                                                                                                          you       are        also         aware           of       other             dimensional
Jesus Greetings brother                 this is      Jesus.
                                                                                          realities            which you also inhabit                            my        dear brother. In

Robert         Greetings.                                                                 those           realities           you do not have                        pain.        They are not

Jesus You         are wrapping          up a part of your life not                        your present                   reality.


just in Pittsfield but also
                            in            Canada and in America.                                 The same                is   true       for
                                                                                                                                                my        other realities                    -      part    of

You    are closing      all    the    loose   ends before making a                        me was                                       and                  of    me was                             miles
                                                                                                                crucified                        part                                       fifty


sojourn to Greece             which has        all   the potential to be                                                  with         honor.               ask                    to        hold      this
                                                                                      i

                                                                                          away             living                                     I
                                                                                                                                                                         you
a permanent            home     for
                                      you     in the     future.      Writing             thought                  and    meditate on it                       because             our        lives        are

this book        supports you in closing                a                    of
                                                              large   part
                                                                                           very           similar.        I   am        having        another              experience                  you
your   life.




210                           Years with Jesus                                                                                                                                                         211
        Twenty-Five
                                           Case
                                           Case5:20-cv-01388-LHK
                                                4:19-mj-70677-MAG Document
                                                                   Document15-5
                                                                            76 Filed
                                                                                Filed01/17/20
                                                                                     06/02/20 Page
                                                                                              Page111
                                                                                                   112of
                                                                                                      of140
                                                                                                         141
                     another experience.                          This understanding                         was on           the Earth plane                   and he gave up much                             for
are having
                                                                                                         I



                                                                                                         me       to   become who                 I   am.
was not brought               forward.

                  look       at        the        new        consciousness            of    the          Robert Are you speaking                                of   Joseph
     If   you
                           will        see        more         writings       and         more           Jesus          Yes.
planet           you
materials         coming forward                       about this concept                  is   it
                                                                                                                              that         was not something                       that         was
                                                                                                             Again                                                                                        really

not dear brother                                                                                         taught to            all   of you.

Robert           Absolutely.                In fact          Im   reading     a book on                  Robert           I   think        what youre                saying      is    very         profound
this now.                                                                                                and      I    have never considered                         it    frankly.

Jesus                                            wanted             to       bring          this         Jesus          Yes.                           were                        a                             of
            Exactly.                                                                                                                       you                   writing                 biography
                                   I                                                                                                 If


understanding                of   me        into the          book       in a paragraph
                                                                                                         yourself             you would write about yourself                                        but    I   am
or in just one page.                                                                                     sure you                 would also write about                         your family and

     You have seen                the larger role of                 Mary Magdalene                      the people               who had             influence           in your      life.



of   who       she     was and                   the joining         of souls to bring                       What         I   am      trying to say is                -     Write      about Joseph
                     the    world            for she held             the            for     the
Light into                                                                   Light                       write about                Mary Magdalene.
           traumas           of the             world                         the    Second
great                                                        including                                   Robert               I     knew         Joseph.         His            name was                  name
World War. That was her great compassion.
                                                                                                         deleted          in this lifetime                  and we were                very         close.     We
     She    is    also      from a              different         reality    and    different
                                                                                                         had many bonds                          that were            established                         before
                                                                                                                                                                                               long
dimension.             I   ask         you        to    consider          think      in    your          this lifetime.              I    dont know what                    they were               but        in a

mind and             meditate and see whether you can bring                                              way we           loved each              other as brothers.

           some                             of    Mary Magdalene                and       write
forth                  aspects                                                                           Jesus          Yes.        This         was     not taught               or      brought              into

about her so that the                             distortions of who                she was
                                                                                                         your          reality       by John.            All    of this is             additional              new
and who she                                is    can be        rectified      and we can
                           really                                                                        material which can also support others.

do justice                  her.           This    would be not only                  for    the
                                                                                                                                                                                                               am
                     for
                                                                                                              I   am much                  more than             I
                                                                                                                                                                          appeared             to   be.    I

people in the              community but                       for   other people           who
                                                                                                         speaking             about the larger                  role       that people played                    in

          up   the book           and read
                                                                                                                         me become who
                                                       it.
pick                                                                                                                                                            am.
                                                                                                         helping                                            I



          also    ask    you to consider a short paragraph                                               Robert                                   Mary Magdalene                        Mother            Mary
     I
                                                                                                                          Yes.            Yes.
about       my       father who was a Master himself. He was
                                                                                                         Joseph          and probably Anna too                              I
                                                                                                                                                                                suppose were very
                               He gave me a                                          He
                                                                                                     ý




wise beyond words.                                                   platform.              fully
                                                                                                         important.
knew        who                and that my
                       I   was                                        role    as Yeshua
                                                                                                         Jesus           Yes.       You can            bring     all       those       colorful people
involved         a   small part of myself.                         My    father held this
                                                                                                         who had                  a great        impact.         You can            include            this      at
vision for        me       that        I   would       fully      remember         this   when




                                   Years with Jesus
                                                                                                                                      Part              What Jesus Taught Me                                   213
212        Twenty-Five                                                                                                                           VII
                                                                                                         I


                                         Case
                                         Case5:20-cv-01388-LHK
                                              4:19-mj-70677-MAG Document
                                                                 Document15-5
                                                                          76 Filed
                                                                              Filed01/17/20
                                                                                   06/02/20 Page
                                                                                            Page112
                                                                                                 113of
                                                                                                    of140
                                                                                                       141

the end of your                book       in one or two pages.                                                   what do you mean by that                                       Loving      your neighbors

      What        you must write                    is   -      This        is   what came                       and so forth

through           you and              this is      not what John                    said.        We             Jesus          No.       That         is     what        all    religions           teach.       Take

honor John.                  We    honor his                 soul.    We         honor every                     care      of everyday                 life    means            every      aspect          of    life    is


soul       who        tried   to   bring      an understanding                       from the                    important               for   your growth and                    I   emphasized                this by

limited perspective                    they are holding.               Nevertheless                he            teaching            people          how      they could be in harmony with

was a messenger                    of Light but he only touched                                  only            nature          with           the     weather                with    the        animals               the

one aspect                 not the     overall      picture.                                                     chickens            the        cows        and      goats       and    the    donkeys they

                                         He                                                                      had.       You          may                  my                           was                   basic
Robert No                  question.           did the best he could                            given                                                 say             teaching                       very

                                                                                                                 simple.        It   is   called       a shamanic way                   of
what he                                                                                                                                                                                      life.
                  had.

Jesus Only one
                                                                                                                      I   taught people                how          to be in      communion with                        all
                                  aspect.
                                                                                                                 of       Creation              for                   aspect          of              is                 of
                                                                                                                                                        every                              life             part
      We        ask you       to   put this in the introduction                                  that
                                                                                                                 Creation.           I   asked people                to   honor the land on which
                          the book is not only about
your intention of writing
                        but also to explain and show                                                             they dwelled                  their     work and               their      dreams           for    they
your own experiences
                                                                                                                 are also important.                        Honor the food they                   ate.          taught
                                                              was       and                                                                                                                                 I
a larger aspect                   of   me who            I                        the      people
                                                                                                                 them about                    the     basic        elements           that       control         their
who        made            this larger        aspect           possible           for    me        by
                                                                                                                 lives.     I
                                                                                                                                taught them                    the    basic           simple truth               about
their very presence in                    my life.
                                                                                                                 holding         higher              thoughts             of love       forgiveness                and
Robert Okay.                   Ive      often wondered                 where John                 got
                                                                                                                 compassion.                    I     told      them            about         not          being         a
all       his     information.            He     had           a very            conventional
                                                                                                                 judgmental                    person.          I     did        not       expound                great
perspective                on Mary Magdalene                         and     I    went          along
                                                                                                                 philosophical                  truths          for       at    that    time          and        place
with       it    but ..
                                                                                                                 these were simple people.
Jesus            We        also    ask    you        to       touch         on     one          other
                                                                                                                      I   taught them to be in touch                                   with       nature every
subject.
                                                                                                                 day and             to    be in touch                with       the    stars.        You could
      We        ask you       to   think about                all   this.    My      teachings
                                                                                                                 say that Yeshua                      was a shaman not a                             philosopher
were            not    something                                     taught          the        basic
                                                                                                                 who
                                                                I
                                            special.

                                                                                 -
                                                                                                             i
                                                                                                                           expounded                 great truths.
simple truth                 in the      common               language                  common
                                                                                                                      I   told       them            how       to     honor           their       elders          their
sense           truth.
                                                                                                                 children.           Disasters                are    never        explained                not    even
      I   said simply              stand    still        and hear           the    wisdom           of
                                                                                                                 today in any book.
           soul.           also said take care of everyday                              life.    This
your                   I
                                                                                                                      When       you are in tune with these very basic things
is    also equally important.
                                                                                                                 of life
                                                                                                                            you are            fully    attuned           to    the   work     of Creation.
Robert When you say                              take          care of everyday                   life




214                                    Years with Jesus                                                                                        Part            What Jesus Taught Me                                215
            Twenty-Five                                                                                                                                VII
                                                                                           1


                                      Case
                                      Case5:20-cv-01388-LHK
                                           4:19-mj-70677-MAG Document
                                                              Document15-5
                                                                       76 Filed
                                                                           Filed01/17/20
                                                                                06/02/20 Page
                                                                                         Page113
                                                                                              114of
                                                                                                 of140
                                                                                                    141
   For    life      is    God       in another form.               My    truth is the

same today               too.   I   ask you      to   meditate this           and you
will   feel   it   is    appropriate         include     it    in the last part of

the book.

   You                                                              What        Jesus
              may          even       call      it    simply

Personally          Taught           Me    or    My    Direct       Experience       in

Communion                 with the        Master Yeshua.            It   would be a

finale   to the book.

   You        went         through         your       process           you   learned

something                           discovered         something              you
                         you                                                        left



something               and     finally   you received some wisdom.

   Think           about this meditate on                     it   and then work

from     there.




216                                 Years with Jesus                                           Part         What Jesus Taught Me   217
         Twenty-Five                                                                                  VII
                                                                                     I

                                  Case
                                  Case5:20-cv-01388-LHK
                                       4:19-mj-70677-MAG Document
                                                          Document15-5
                                                                   76 Filed
                                                                       Filed01/17/20
                                                                            06/02/20 Page
                                                                                     Page114
                                                                                          115of
                                                                                             of140
                                                                                                141
                                                                                         afraid        of things      that     are       not real         false    authority

                                                                                         taking          charge     of things        you are not in charge                    of
                                                                                         self-aggrandizement                 and     boastfulness.




                                                                                         Energies          that weaken              the       consciousness             -     We
                                                                                         were      created         strong     and         whole.      Doubt       is    a    core

                                                                                         weakening          energy as are passivity non-expression
                         Appendix                       1
                                                                                         of the     will    and      fear.    Subsidiary to these are panic

                                                                                         self-doubt         self-abnegation               putting yourself              down

     Energies of the Darkness                                                            self-pity        insecurity         emasculation             weakening              and

                                                                                         disempowering                the     masculine              function          failure

                                                                                         guilt     impracticality inner                   destruction        destruction
             As Taught by John from Chapter                        14
                                                                                         of the          inner     workings         of    a    consciousness                often

                                                                                         resulting in insanity timidity worry false euphoria

                           Navigating      by Heart                                      a   cause of bi-polar disorder masochism                                 excessive

                                                                                         remorse mental insanity and immaturity.



                                                                                         Energies that obscure the Truth                              -    The Creators
Here   is    a quick      Cooks Tour         of   some      of the principle
                                                                                         Truth      is    a strong and powerful force of the                           Light.    I


energies      of the      Darkness.       There are others that are
                                                                                         often     show         this energy         to    my   clients      through          the




half-Creator
more obscure but                  these    are    the    main      energies      I

                                                                                         Being      of Inner         Truth         a member of the                Hierarchy
encounter         in   my practice.                                                      who      is                         for                             this energy.
                                                                                                         responsible                disseminating

                                                                                         The     principal          energy         that    counters         this       via   the

Energies that foster unreality                      -   The    Reality of the            Darkness          is     deceit.    Deceit        fosters     distortion
                                  and               thing. Jesus called                                                                                           much
                                                                                         truths and misunderstandings.
             is   a    distinct           certain                                                                                                    is
                                                                                                                                                It        very               like

it   the    Fathers        Kingdom.         Many        negative     energies            the    little    devil    on your         shoulder seen in countless

work       to dispel our connection              to Reality. Illusion is a
                                                                                         cartoons whispering distortions into someones                                       ear.

core energy            in this regard       and     subsidiary       to   it   are                           to     this     are    self-victimization
                                                                                         Subsidiary                                                               believing

energies          like    fantasy       infatuation          pride      denial           that you are a victim                or allowing yourself to                  become
                    as     in     ignoring        romanticism           as      in       a                                                      that
ignorance                                                                                      victim       injustice         believing                    something            is


concocting             romantic         illusions        and       fantasies             unfair when              in fact    we have always had a hand                          in

jealousy           envy      irresponsibility            paranoia         being




218                             Years with Jesus                                                                                                                             219
           Twenty-Five
                               Case
                               Case5:20-cv-01388-LHK
                                    4:19-mj-70677-MAG Document
                                                       Document15-5
                                                                76 Filed
                                                                    Filed01/17/20
                                                                         06/02/20 Page
                                                                                  Page115
                                                                                       116of
                                                                                          of140
                                                                                             141

manifesting situations through the                          Law      of Attraction           Energies              that         foster             separation                   -     On       higher

and/or      our     karma            presumption                  calumny             and    levels     we        are    all    connected                to   each other and to the

gossip justification misplaced                       loyalty indiscretion                    Creator.         Isolation                 and        independence                     counter         our

deception       blame dishonesty                     mistrust suspicion                      sense      of        connectedness                     with           the     Creator            and       to

                                                                                             each                                   humans.
hypocrisy melodrama and
                                                                                                        other            as                                                                   in    this
                                              exaggeration.                                                                                              Independence
                                                                                             context          means                     living      independently                      from           the


Energies that foster depression                            -     There are eight
                                                                                             Creator          being        self-reliant              and           living        in connection

                                                                                             with the Light is seen                           as a desirable               state to achieve.
energies     that      cause       depression              and       most      of     my
clients    who have          depression         do quite well when they

learn     how     to   manage          them.          These        energies           are    Energies              that             muddle               the          consciousness                     -
                hopelessness                    discontent                sadness            Without          the        Darkness                  we     would             have                        of
despair                                                                                                                                                                                 clarity


despondency            doom          desolation            feeling        blue        and    perception.             Energies                 that       counter                clarity       include

empty and         depression          itself.                                                confusion restlessness and forgetfulness.




Energies      that foster            anger       -        Anger      is   a   forceful       Energies that                 distort our ability                              to function                 in

shortcut      supplied         by the         Darkness.              People      often       linear     time         -         It       is   difficult        for    us to imagine not

take    this shortcut impulsively                    instead of taking the                   living    in         linear        time           but       on        higher           levels         past

time to understand what                    is    really        happening            in   a   present      and       future are melded.                          Some            energies           make

given     situation.     Anger       itself     is   the    core     energy and
                                                                                             it   difficult        for     us           to    function          well        in      linear         time.

          subsidiary energies are wrath
some                                                           feeling justified             Impulsiveness                 eliminates the                     pause that                is    always

about        ones            indignation               rage             frustration          present          allowing                  us    to   respond                thoughtfully             to   a

aggressiveness          outer destruction                  and    intolerance.               situation            rather            than         react        to    it.    It    is    a gateway

                                                                                             energy      that           leads            to    many           other         expressions                 of


Energies that foster misuse of sex                               -   We       can use
                                                                                             negativity.           Frenzy and impatience                              both create a                false

                                                                                             sense of urgency as well as tremendous                                                   stress.
our sexuality to make                 babies         and    express our               love

and     affection      for    each    other          or    we can use            it    for


negative     purposes.         The umbrella                energies here are                 Energies that override                                the will         -      In the preceding

                and                      desires           for    the     darkness           chapters         I   have     tried to emphasize the importance of
corruption               physical
                                                                                                                                        of others.        This is the
and       subsidiary          to     these       are       lust         decadence            respecting            the    will
                                                                                                                                                                                      way      of the

                                                                                                        which                                                              on                       The
dominance and            sadism.                                                             Light                        never               forces      itself                    others.

                                                                                             principal            negative              energy that overrides                          the     will     of




220                           Years with Jesus                                                                                                                      Appendix              1         221
          Twenty-Five
                                                                                                                                    f
                                      Case
                                      Case5:20-cv-01388-LHK
                                           4:19-mj-70677-MAG Document
                                                              Document15-5
                                                                       76 Filed
                                                                           Filed01/17/20
                                                                                06/02/20 Page
                                                                                         Page116
                                                                                              117of
                                                                                                 of140
                                                                                                    141
others      is    hypnosis.             The           form        of    hypnosis               I    am    inhabitants    of the   Universe   on course     through the

speaking          of     is    mass hypnosis                           which            does        not   evolution    of their   consciousnesses.      The Darkness
include          the          work           of        clinical           hypnotherapy                    opposes this through several energies that motivate

practitioners            for      they are working                     with the          consent          negatively    -     punishment       duty    false    obligation

of their      clients          and      they          work        to    modify negative                   taking on the problems of others guilt fascination

behavior          although            it        is    important            to       note           that   excessive    self-consciousness      and   obsession.

usually      little     karma           is      resolved          through           this work

because the learning process                                is   often aborted.                Mass
                                                                                                          Energies that subvert        motivation       and intention
hypnosis bends and subverts                                  the will     of others                and    -   These    include    temptation    laziness       discontent
some     powerful people use this energy.                                          mentioned
                                                                                                                        and
                                                                               I
                                                                                                          avoidance           sloth.

above       that       cats       use      it        too.        When     I     twiddle             my
fingers in front of                my      cat       simulating           the       noise          of a

mouse        the pupils            of her eyes dilate                    instinctively               as

she   tries       to    hypnotize               the      suspected             prey.       Other

                 that       override         the      will       are tyranny              mental
energies

insanity                enslavement                          intimidation                          and
meddlesomeness.



Energies          that        foster         separation                 and opposition
to    the     Creator             -     The          principle           energy           here       is


rebelliousness                and     subsidiary to                it    are opposition

selfishness            stubbornness                    rigidity         willfulness                and
abandonment                    believing               that        you          have               been

abandoned             by the Creator.



Energies          of cruelty               -         The way of                the       Light       is


through          love.        There          are       a number                    of    negative

energies         that       oppose love              -      hatred unforgiveness

cruelty      sadism mental                      torture          and     degradation.

Energies           that           motivate                  negatively
                                                                                    -          Inner

Motivation             is     a    principal             force          that        keeps           the




222     Twenty-Five                Years with Jesus                                                                                              Appendix         1   223
                                Case
                                Case5:20-cv-01388-LHK
                                     4:19-mj-70677-MAG Document
                                                        Document15-5
                                                                 76 Filed
                                                                     Filed01/17/20
                                                                          06/02/20 Page
                                                                                   Page117
                                                                                        118of
                                                                                           of140
                                                                                              141
                                                                                  you sow positive benevolent                           seeds        your harvest                    is

                                                                                  rich     but      if
                                                                                                          you      are        negative                    thoughts                 or
                                                                                                                                                 your
                                                                                  actions    will        return          and    bite        you on your              behind.

                                                                                  One common               negative        application             of this     Law        I   often

                                                                                  observe in       my          clients   is   worrying about the future.                                If


                                                                                  you worry about something you                                    are inadvertently

                                                                                  sowing          seeds          that      increase           the        likelihood                 of

                       Appendix 2                                                 manifestingwhat you                     are worrying about.                    By           this      I



                                                                                  do not mean to imply                    that burying your head in the

                                                                                  sand
                                                       Laws
                                                                                           will    avert         difficulties.               there
              The
                                                                                                                                       If                are    concerns
                         Universal                                                assess    them and address them. Mindless worrying
                                                                                  means     playing worry-tapes over                          and over and                      this

              As Taught by John from Chapter 5                                    increases        the         likelihood       of   what you             are    worrying
                                                                                  about.


                         Navigating       by Heart
                                                                                  The      Law           of Responsibility                         -      Within              each

                                                                                  consciousness                 there is      an awareness               of conscience

                                                                                  through which we can                         access        guidance          to    discern

Universal Laws            of   Karma and Consciousness                            right from       wrong           and a sense              of obligation to                  fulfill


                                                                                  the    purpose           for    which        we      were        created.          In       other


        Law                                                                       words we have a plan                                                               and our
The             of the Sower- For every thought that                                                                            for each           lifetime

                                                                                  conscience                                         help us stay on track
                or word spoken or deed done a seed is                                              gives guidance               to
one thinks

sown      not only       for    the   recipient        but   also    for   the

doer.    If   the   thought       word     or deed      is   positive      the    The      Law           of Consequences                           or Cause                    and
seeds    sown       are also positive but         if   they are negative          Effect -         For every action there                     is   a reaction.                Every
                       then the seeds                  also be negative           cause     has                                                      has
or destructive                                  will                                                     its    effect        every     effect                 its    cause
or destructive.                                                                   Chance     is    but a         name     for   Law not            recognized.                There

                                                                                  are   many       planes          of causation.             We      are responsible

                                                                                                                  that                             in
The Law of            Attraction          is   a corollary    to    the    Law    for
                                                                                        every       thing                     originates                 or     manifests


of the    Sower      -   like    attracts like.        You can put         this   through         our          consciousness                on     all    planes.               The

law to good use by             striving   to remain positive.         When        Universe is       an         orderly place.          There are no accidents




                           Years with Jesus                                                                                                                                     225
224      Twenty-Five
                                          Case
                                          Case5:20-cv-01388-LHK
                                               4:19-mj-70677-MAG Document
                                                                  Document15-5
                                                                           76 Filed
                                                                               Filed01/17/20
                                                                                    06/02/20 Page
                                                                                             Page118
                                                                                                  119of
                                                                                                     of140
                                                                                                        141
there     are      no         victims.            Everything                happens          for     a    The        Law           of         Sustenance                       -        In      order        for

reason.      Causes can                lie     within the emotional mental                                something              to     continue               to      exist       it    needs         to    be

or    spiritual             realms.       If      something             unfortunate               has     sustained.              made         reference               to   this    Law       previously
                                                                                                                             I




occurred               it     is     far          more          useful              to     achieve        regarding the               overcoming                 of negativity               and karma.
understanding                  by     looking        for causes                     rather       than     Do    not sustain             it    and    it    will       wither       away on       its   own.

assigning         blame            to others.        There        is    no such thing as

good luck or bad luck for                           this    implies chance.                      There
                                                                                                          The        Law         of Remembrance                               -    Each        being        has
     good fortune              and bad             fortune         both           of which         are
is
                                                                                                          imprinted              within             his          or         her         consciousness
earned and deserved.                                                                                      remembrance                 of the Creator. This                     remembrance                  will

                                                                                                          be carried within the consciousness                                       through time              to

The     Law             of Appropriation                         -      When someone                      eternity.     Use           this     law        to     help you jump-start                    your
has the true intent                       to act     selflessly              to help        others        return journey                to    the    Creator.           The primary negative

and be       of benefit              to    mankind they                      will      come       into    energies      which can thwart                              this    journey         are    denial

                        of resources               far    beyond                 those     of their       and   forgetfulness.
possession

own      consciousness.                      This     Law          is        very        useful     to


people       of goodwill whose                       intent       is        to    be helpful        to
                                                                                                          Law        of Grace                -      Those           who        acknowledge             their

                  you know                                                                        one
                                          that                                   the
others.      If                                    your path                is           right
                                                                                                          negative      issues with                  true        contrition             and a       sincere
and     that your              timing        is    correct        you can                start
                                                                                                  your    desire to overcome                   them            will    be given assistance to
journey       knowing                that      you       will    find            the     means       to
                                                                                                          do   so.   When you acknowledge                                   your issues and stop
                             without           knowing            all        the         details     in
complete          it
                                                                                                          identifying        with them you                       will       be forgiven.        Help        will

advance.          This         is    somewhat              like    driving from                   New
                                                                                                          follow.

York    to   San            Francisco.         You do not need                      to   know      the

                                                          length of the journey at
                                                                                                                                                               -
road conditions for the                        entire
                                                                                                          The     Law            of Change                             Any being              within        the
the outset.       Knowing              that the next quarter mile                           is   safe
                                                                                                          Universe       who                 loses        their
                                                                                                                                                                        way             and     becomes
and     that      youll             figure        things        out     beyond              that     is

                                                                                                          separated      from the Creator has the right to work                                              to
usually sufficient.                  Many         great figures of history used
                                                                                                                       the
                                                                                                          change                 negative           qualities that                 they have         taken
the    Law        of Appropriation                   to    overcome                 tremendous
                                                                                                          on    back into             qualities           of the        Light by deliberately
odds.     Gandhi              lead     the        movement             to    free India from
                                                                                                          choosing      what they                   will       and      will       not    be.    As they
British      rule           with no wealth or physical resources                                     at
                                                                                                          work    to   transform their negative                               qualities        back into
his disposal.
                                                                                                          Light      they        will        again        be        able      to    enter       into        the

                                                                                                          Presence           of          the         Creator                  consciously               and




226      Twenty-Five                 Years with Jesus                                                                                                                        Appendix           2       227
                                    Case
                                    Case5:20-cv-01388-LHK
                                         4:19-mj-70677-MAG Document
                                                            Document15-5
                                                                     76 Filed
                                                                         Filed01/17/20
                                                                              06/02/20 Page
                                                                                       Page119
                                                                                            120of
                                                                                               of140
                                                                                                  141
deliberately.            In        order      for     this       change        to    be     Universe         and         every living         creature          and being has
successful          it      must         be     brought          about     by       the     the      opportunity          to     respond       to    an     invisible       guiding

authority         and      direction of the              Light and the          being       force from the              Creator for its         optimum              welfare.      The
must be       willing         obey the        Creator       and    His Universal            Creators          authority              supersedes           the    authority           of

Laws. This         Law        is   found      in   the Bible as the parable                 every living being                 whether the being                is   of the     Light

of the prodigal son.                No     matter     what you have done                    or of the        darkness             and whether             this authority             is

how    far you have fallen                    or    what you have become                    individual           or       collective           for        the        Creator         is

                                                                                                                                          and
you can undo your                                  and   return to the
                                    actions                                    Creator      omniscient           omnipotent                                                 I     think
                                                                                                                                                    omnipresent.

through your own                    efforts        and    no one can       prevent          this      Law      is       self-explanatory.             For       humans             this


you from doing             so.                                                              guidance             comes            from          intuition             conscience

                                                                                            realizations           and dreams                 sometimes          because           you

The Law of the One                         -       The   Creator is within            all
                                                                                            have prayed for                it.    In    the    animal        kingdom            other

                                                                                            forms of guidance                    are provided          by       nature
that   is    and     all      that is      is      within the      Creator.         This                                                                                    spirits

                                                                                            divas and so forth..
law describes              the     omnipresence              of the   Creator in

both        His     microcosmic                    and     the     macrocosmic

aspects.
                                                                                            The Law of Inner Revelation                                -    The       Universe is

                                                                                            in   a   state   of revelation              and    its   inner workings                will

                                                                                            be revealed                          whose                                            and
The      Law
           of the Pructice of the Presence of
                                                                                                                 to     those                 intentions         are pure


the Creator                -
                 The presence of the Creator is
                                                                                            in    harmony           with       the     will   of the        Creator         to     the

                                                                                            extent     that their soul development
everywhere and in order to feel Him and know Him
                                                                                                                                                          permits. In other

                                                                                            words knowing                the inner workings ofthe Universe is
every    moment we must                       establish ourselves              within

                                                                                we be       open      to   you     if   your intentions              are pure.         Reflection
His presence.             Only through this practice                    will

                                                                                            contemplation                and pondering                are
able    to establish             and maintain a conscious                      active
                                                                                                                                                             techniques            for
                                                                                                                                       about    the                         of the
living   connection                to   Him.       Put   bluntly      we   need        to
                                                                                            accessing         information                                 operation

                                                                                            Universe         and      these are discussed              in   Chapter         12.
make        the   first       move.      The       practices      and     exercises

discussed         in this        book    are designed            so that you can

put    the   benefits          of   this   Law       into    practice.     The      first

move     is to live      from your feelings.



         Law
Creator-Guidance   of the Authority of the
The
                   and  direction exist throughout                                   the




228      Twenty-Five               Years with Jesus                                                                                                   Appendix          2         229
                                      Case
                                      Case5:20-cv-01388-LHK
                                           4:19-mj-70677-MAG Document
                                                              Document15-5
                                                                       76 Filed
                                                                           Filed01/17/20
                                                                                06/02/20 Page
                                                                                         Page120
                                                                                              121of
                                                                                                 of140
                                                                                                    141
Universal Laws of the Operation of the Universe                                                Law     think of hot           and     cold.     They appear as opposites
                                                                                               but   they        are   really    descriptions              of the same thing

The     Law         of Precision                   -   When         a particular        act    temperature running                   in   a   continuum.


or   deed      is   performed with                     a measured          effort      and

time    it    results in a predetermined performance                                     or    The Law of Rhythm                          -    All   energies have           rhythm.
outcome         which           is     constant          and    predictable.            The    Rhythm        is   the    motion that energies take                          from one

Universe        operates              in    an     orderly     scientific        manner        pole to another pole                  and then          return to their point

and    is    not subject to           random           unpredictable        events.            of emanation for renewal.                       Everything flows              out and
                                                                                               in everything            has    its    tides      all      things rise       and    fall


The     Law of Correspondence                                   -     As above           so
                                                                                               the   pendulum-swing                   manifests            in     everything        the

                                                               law describes                   measure of the swing                   to      the right is the measure of
below        as below            so        above.      This                             the
                                                                                               the
relationship           among                 the       various         planes          and           swing        to    the    left       rhythm compensates.                      Look
                                                                                               below       the    su    ace     of events            to    see how          this   Law
dimensions of the Universe covered                                   in Chapter 80.

There       is similarity         or correspondence                    among          these    operates      in    human          affairs
                                                                                                                                                 -     action         and   reaction

                      that                                      are       not                  political    movements            the rise        and       fall      of empires the
planes         so                 higher            planes                           totally

dissimilar to someone familiar only with physical                                       life   Ages of mankind                as described           in   the Vedas.


on Earth.
                                                                                               The Law of Gender                          -     Gender          is   in everything


The          Law       of         Vibration                -        Nothing           rests
                                                                                               everything          has         its        masculine               and       feminine

                                                                           This        Law     principles.        Gender         manifests             on     all     planes.      This
everything           moves            everything           vibrates.

                                                                                               concept       has        been         emphasized              by       the    Eastern
describes       the    unique quality of consciousness                                 with
                                                                                               esoteric     schools           where           masculine              and
                                                                  imbued and it
                                                 Universe                                                                                                                   feminine
which everything                 in the                        is


also                       to    the       vibrations         within atoms and                 principles are called            Yang and Yin
        pertains

molecules.




The         Law       of Polarity                   -      Everything           is    Dual
everything           has        poles         everything            has   its    pair     of

opposites           like   and        unlike        are the     same. Opposites

are    identical           in     nature           but     different      in         degree

extremes         meet           all    truths        are    but      half-truths         all



paradoxes           may         be     reconciled.            To understand             this




230      Twenty-Five              Years with Jesus                                                                                                        Appendix          2      231
                         Case
                         Case5:20-cv-01388-LHK
                              4:19-mj-70677-MAG Document
                                                 Document15-5
                                                          76 Filed
                                                              Filed01/17/20
                                                                   06/02/20 Page
                                                                            Page121
                                                                                 122of
                                                                                    of140
                                                                                       141
                                                                   Compassion

                                                                   Concentration

                                                                   Conscience

                                                                   Cooperation
                                                                   Consolation


                                                                   Courage
                  Appendix 3
                                                                   Decisiveness


                      Virtues                                      Dedication

                                                                   Deliberation


          As Taught by John from Chapter 14                        Dependability

                                                                   Detachment

                                by Heart                           Determination
                   Navigating

                                                                   Devotion

                                                                   Dignity

                                                                   Discernment
               of Divine Will
Acceptance
                                                                   Discretion
Acknowledgment
                                                                   Discipline
Alertness
                                                                   Earnestness
Appreciation
                                                                   Encouragement
Attentiveness
                                                                   Endurance
Benevolence
                                                                   Enthusiasm
Bravery
                                                                   Faith
Cheerfulness
                                                                   Faithfulness
Clarity
                                                                   Felicity
Cleanliness
                                                                   Fidelity
Cohesiveness
                                                                   Flexibility
Comfort
                                                                   Flowing
Commitment



                      Years with Jesus                                                       233
232   Twenty-Five
                         Case
                         Case5:20-cv-01388-LHK
                              4:19-mj-70677-MAG Document
                                                 Document15-5
                                                          76 Filed
                                                              Filed01/17/20
                                                                   06/02/20 Page
                                                                            Page122
                                                                                 123of
                                                                                    of140
                                                                                       141
Forbearance                                                        Mercy

Forgiveness                                                        Modesty

Fortitude                                                          Moderation

                                                                   Motivation
Frugality

Fulfillment                                                        Nobility


Generosity                                                         Nurturing

Gentleness                                                         Objectivity

Grace                                                              Order

Gratitude                                                          Patience

                                                                   Peace
Harmony

Honesty                                                            Perception

                                                                   Perseverance
Honor

Hope                                                               Practicality


Humility                                                           Purity


Impartiality                                                       Quietude

Impeccability                                                      Reality

                                                                   Reconciliation
Incorruptibility


Industriousness                                                    Regeneration

Innocence                                                          Reliability

                                                                   Remembrance
Inspiration
                                                                   Remorse
Integrity

                                                                   Resoluteness
Intensity

                                                                   Resourcefulness
Joy

Justice                                                            Respect

Kindness                                                           Responsibility

Love Divine                                                        Responsiveness

           the Creator                                             Reverence
Loyalty to

                                                                   Self-Acceptance
Maturity




234     Twenty-Five   Years with Jesus                                                       Appendix   3   235
                         Case
                         Case5:20-cv-01388-LHK
                              4:19-mj-70677-MAG Document
                                                 Document15-5
                                                          76 Filed
                                                              Filed01/17/20
                                                                   06/02/20 Page
                                                                            Page123
                                                                                 124of
                                                                                    of140
                                                                                       141
Self-Awareness

Self-Control

Self-Reliance


Self-Respect

Self-Restraint

Self-Worth

Selflessness

Serenity

Service

Silence

Simplicity

Sincerity

Stability


Steadfastness


Strength

Tolerance


Tranquility

Trust

Trustworthiness

Truth

Understanding

Vigilance

Will Divine

Wisdom

Yearning    for   the Creator




236     Twenty-Five    Years with Jesus
                                                                                             Appendix   3   237
                                       Case
                                       Case5:20-cv-01388-LHK
                                            4:19-mj-70677-MAG Document
                                                               Document15-5
                                                                        76 Filed
                                                                            Filed01/17/20
                                                                                 06/02/20 Page
                                                                                          Page124
                                                                                               125of
                                                                                                  of140
                                                                                                     141
                                                                                                That was not               why          I   decided to write                      you         however.

                                                                                           I   want       to    convey         my       heartfelt         gratitude to you for                                    all



                                                                                           you gave            me       during      my         25 years in Toronto.                                 I   never

                                                                                           conveyed             this      to       you        when          I    was          there.            What                I


                                                                                           learned         from you has made                            me who                I
                                                                                                                                                                                  am          and has
                                                                                           put     me      on a course                      that   I   am        still       trying           to        follow



                         Appendix 4
                                                                                           today.

                                                                                                Making              the   transition               to     civilian                    life    was             not

                                                                                           easy.     It    took         me     2 or 3 years                 to     get        my         feet       on the

                       Letter to                   John                                    ground              and      regain          some           connection                     to the            Light.

                                                                                           During that time                    I   held a few jobs at Kripalu a yoga

                                                                                           retreat        in        Lenox          populated              by      many                 people                with

                                                                                           diverse        spiritual            backgrounds                      none as rigorous or
                              October         21   2011
                                                                                           as profound as what you taught us. But it                                                                    was a
                                                                                           supportive environment and at some point                                                                 there           I




                                                                                           began to             offer     free      balances             to     staff         members and
                                                                                           discovered               that the Light supported                                 this      work             that        I

Dear John and Joanne
                                                                                           could          feel          hold        Light              and         that               people                 had

                                                                                           meaningful                experiences.                  This     was a major                         step              in
     This week has been a milestone of sorts because
                                                                                           getting        me        back on        track.

Harriet         my     cat   passed on Tuesday.                     She had been
                                                                                                There          is   a   holistic            healing       resort in Lenox                               called
with     me      for   15 years and was a major link                            to   my
                                                                                           name            deleted             that            offers           integrative                     healing
           in Toronto.         She became very depleted during
years
                                                                                           services to              a wealthy           clientele           and          I   applied           for           a job
the      last    year.   She       lost   a     lot    of weight          developed
                                                                                           there as        an energy               healer.         I   have       been working there
bladder issues               and   diabetes.          The time had come              for
                                                                                           for   6    years             now.        I       work        3       days              a     week                 in    a
her      to   drop her physical form but                            I   can   feel   her
                                                                                           department                   with       medical             doctors                a naturopath
around here giving                 me    love    and support through                 all

                                                                                           acupuncturists                    nutritionists                  therapists                       etc.        I    give
the      grief   and     guilt     I   feel    about         having      to   put    her
                                                                                           lectures        and workshops                       every week.                    This is               a        large
down.         Im   getting     better         now.     I    felt   so gratified that
                                                                                           corporation                  running               several            spas                 around                  the
                                                   and        love to her     and me
so    many       people sent prayers
                                                                                                               which         focus            on                             wealthy
                                                                                           country                                                     helping                                          clients
this week.         People were coming                      out of the woodwork.
                                                                                           learn     how            to eat     cook           and      exercise properly                                and        it

I felt   very supported.
                                                                                           offers     healing services                       as part of             its       total           program.




                               Years with Jesus                                                                                                                                                               239
238       Twenty-Five
                                        Case
                                        Case5:20-cv-01388-LHK
                                             4:19-mj-70677-MAG Document
                                                                Document15-5
                                                                         76 Filed
                                                                             Filed01/17/20
                                                                                  06/02/20 Page
                                                                                           Page125
                                                                                                126of
                                                                                                   of140
                                                                                                      141

Spirituality
                       is    part       of       what         is     offered                although                     I   in          the            Berkshires.                   Many          were           drawn                    here        for

                                                                                                                             whatever                                            and        many                                  become
would have             to describe                a    lot   of    it       as    spirituality-lite.                                                            reason                                           have                                   my
But    they let        me        do what               I   do in the confines                          of           my       friends.               I       derive         a sense of support and community

treatment            room         as long                  as guest              evaluations                        are      from           these                 people.         When          Harriet               passed                    and     so

positive         which           they        are.           The     job           description                        for     many              people                 emailed          or       called           to      say               they were

energy healers               specifies            3        different             types      of training                      holding            me               in their prayers                   I   realized that                       I   needed

-   Barbara            Brennan                    Healing               Touch               and                    aura      to       stop seeing myself as a newcomer.                                                      Izve      been       living

                                       the        time        Ive           been there                         there         here almost 10 years and                                       I   belong here now.
balancing.            During
        been                                      who            trained               with        Robert                                           want                   thank you
has                   one        healer                                                                                              I   also                         to                        for
                                                                                                                                                                                                            putting Harriet in                          my
Waterman              in    Santa           Fe and               another who                       trained                   life.        She was                     certainly        no ordinary                       fluff         ball
                                                                                                                                                                                                                                                 pussy
with    -       guess who
                                       -         the       Rev     -        in    New        York.                  He       cat          Shortly after she -moved into                                           my          apartment in
                                  in    Amsterdam now                                  and                     dont          Toronto                            realized that          we had been
apparently            lives                                                                        I                                                    I
                                                                                                                                                                                                                         together          many
have    much          to do with the                       woman            he trained.                I           have      many           times and                      I    slowly began to realize                                how much
also developed               a    clientele            in Manhattan                      and Boston                          she had helped                            me       with the healing work                                  I    now       do.

that started with follow-up sessions                                                                               met                   miss           you and
                                                                                 for   people                                                                                  think of     you                                            always be
                                                                                                               I
                                                                                                                                  I                                                                         often.       I   will

at work.         Word        of    mouth has extended                                  this beyond                                                               what you have
                                                                                                                             grateful               for                                          given           me.          I    continue             to
                 met        at   name             deleted.              I    also run ongoing                                learn          out here in the
people                                                                                                                                                                                 school               of                     have          many
            I
                                                                                                                                                                                                                 life.        I



classes         with        around 5 people in this area and                                                            in
                                                                                                                             learning experiences                                 that would not be available                                           to
New     York            teaching                 balancing.                  I    call       it
                                                                                                       energy                me       group both in my encounters with many
                                                                                                                                         in the

healing.                                                                                                                     people and during sessions.  am in good health                             I



    One person               who        really              helped               me    get        back               on      but          not               unexpectedly                I       could            stand                 to    lose       20
track    is      a    woman named                           Lois        Hartwick.                 She              is   a    pounds.
channel         living      near here in Great Barrington. In                                                       my            I       have                  found          that    there            are       many                     spiritually

opinion          her work              is    vastly           superior
                                                                                       to    Neva                   Dell
                                                                                                                             thirsty people out here                                   that there                  is        a groundswell
Hunters.             She         works           in        light     trance              remembers                           of          interest                in    matters         of       the                               without
                                                                                                                                                                                                             spirit                                   any
what     has          gone        on        and            works            with       a variety                        of                                                                                                             have
                                                                                                                             apparent leadership or                                    single           direction.                 I               been
beings           in     the         Hierarchy                      including                      Hilarion                                     to                      these                        find                          direction
                                                                                                                             trying                         help                  people                         their                                  by
Sananda              Michael            St       Germain Thoth                              Quan Yin                         helping            them connect                          with       the         Light.           Sometimes                     it


and                               Mother Mary.                              was through                        these
                                                                                                                             takes sometimes                                                        suppose one could
                                                                   It
       occasionally                                                                                                                                                              doesnt.
                                                                                                                                                                           it                   I
                                                                                                                                                                                                                                                       say
sessions         during           the       last           several          years           that           I       was       the          same              of the         students             who were drawn                                  to you

guided to do the work                        I   now         do.                                                             although                       I   dont       see myself as a teacher                                     or at      all   in

    There are           many           spiritually
                                                                   inclined people living                                    the          same                  league         as you.          Please            know                 that      it    did




240                                Years with Jesus                                                                                                                                                           Appendix                      4         241
        Twenty-Five
                             Case
                             Case5:20-cv-01388-LHK
                                  4:19-mj-70677-MAG Document
                                                     Document15-5
                                                              76 Filed
                                                                  Filed01/17/20
                                                                       06/02/20 Page
                                                                                Page126
                                                                                     127of
                                                                                        of140
                                                                                           141
take     with   me.    I    feel       completely    dedicated   to   my
work     and    am    quite        a    different
                                                    person   from     that

long-haired     pot-smoking hippie              who      showed up on

your doorstep in 1976. Thanks                  to you.




With   my   love always

Robert




242    Twenty-Five         Years with Jesus
                   Case
                   Case5:20-cv-01388-LHK
                        4:19-mj-70677-MAG Document
                                           Document15-5
                                                    76 Filed
                                                        Filed01/17/20
                                                             06/02/20 Page
                                                                      Page127
                                                                           128of
                                                                              of140
                                                                                 141




                       111111




1111111111111
                                     Made      in the   USA
      36209823R00149                San   Bernardino      CA
                                          19   May 2019
Case
Case5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-5
                                 76 Filed
                                     Filed01/17/20
                                          06/02/20 Page
                                                   Page128
                                                        129of
                                                           of140
                                                              141




                 EXHIBIT B
Case
Case5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-5
                                 76 Filed
                                     Filed01/17/20
                                          06/02/20 Page
                                                   Page129
                                                        130of
                                                           of140
                                                              141
Case
Case5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-5
                                 76 Filed
                                     Filed01/17/20
                                          06/02/20 Page
                                                   Page130
                                                        131of
                                                           of140
                                                              141
Case
Case5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-5
                                 76 Filed
                                     Filed01/17/20
                                          06/02/20 Page
                                                   Page131
                                                        132of
                                                           of140
                                                              141
Case
Case5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-5
                                 76 Filed
                                     Filed01/17/20
                                          06/02/20 Page
                                                   Page132
                                                        133of
                                                           of140
                                                              141
Case
Case5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-5
                                 76 Filed
                                     Filed01/17/20
                                          06/02/20 Page
                                                   Page133
                                                        134of
                                                           of140
                                                              141
Case
Case5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-5
                                 76 Filed
                                     Filed01/17/20
                                          06/02/20 Page
                                                   Page134
                                                        135of
                                                           of140
                                                              141
Case
Case5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-5
                                 76 Filed
                                     Filed01/17/20
                                          06/02/20 Page
                                                   Page135
                                                        136of
                                                           of140
                                                              141
Case
Case5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-5
                                 76 Filed
                                     Filed01/17/20
                                          06/02/20 Page
                                                   Page136
                                                        137of
                                                           of140
                                                              141
Case
Case5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-5
                                 76 Filed
                                     Filed01/17/20
                                          06/02/20 Page
                                                   Page137
                                                        138of
                                                           of140
                                                              141
Case
Case5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-5
                                 76 Filed
                                     Filed01/17/20
                                          06/02/20 Page
                                                   Page138
                                                        139of
                                                           of140
                                                              141
Case
Case5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-5
                                 76 Filed
                                     Filed01/17/20
                                          06/02/20 Page
                                                   Page139
                                                        140of
                                                           of140
                                                              141
Case
Case5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-5
                                 76 Filed
                                     Filed01/17/20
                                          06/02/20 Page
                                                   Page140
                                                        141of
                                                           of140
                                                              141
